UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-5962 Name of Registrant: Vanguard Variable Insurance Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end:December 31 Date of reporting period: March 31, 2011 Item 1: Schedule of Investments Vanguard Money Market Portfolio Schedule of Investments As of March 31, 2011 Face Market Maturity Amount Value  Yield 1 Date ($000) ($000) U.S. Government and Agency Obligations (48.5%) 2 Fannie Mae Discount Notes 0.200% 4/6/11 286 286 2 Fannie Mae Discount Notes 0.200% 4/11/11 2,700 2,700 2 Fannie Mae Discount Notes 0.200% 4/26/11 2,005 2,005 2 Fannie Mae Discount Notes 0.150%0.170% 5/4/11 3,200 3,200 2 Federal Home Loan Bank Discount Notes 0.190% 4/1/11 1,978 1,978 2 Federal Home Loan Bank Discount Notes 0.220% 4/8/11 5,000 5,000 2 Federal Home Loan Bank Discount Notes 0.150% 4/29/11 2,644 2,644 2 Federal Home Loan Bank Discount Notes 0.150% 5/4/11 5,000 4,999 2 Federal Home Loan Bank Discount Notes 0.130%0.200% 5/6/11 25,000 24,996 2 Federal Home Loan Bank Discount Notes 0.180% 5/13/11 1,000 1,000 2 Federal Home Loan Bank Discount Notes 0.160% 5/18/11 2,394 2,393 2 Federal Home Loan Bank Discount Notes 0.150% 5/20/11 4,900 4,899 2,3 Federal Home Loan Banks 0.182% 5/13/11 18,190 18,190 2,3 Federal Home Loan Banks 0.227% 1/9/12 7,000 6,998 2,3 Federal Home Loan Banks 0.223% 1/23/12 5,000 4,999 2,3 Federal Home Loan Banks 0.213% 1/26/12 5,000 4,999 2,3 Federal Home Loan Banks 0.224% 2/1/12 20,000 19,995 2,3 Federal Home Loan Banks 0.231% 2/3/12 16,000 15,996 2,3 Federal Home Loan Banks 0.226% 2/3/12 1,000 1,000 2,3 Federal Home Loan Mortgage Corp. 0.353% 4/7/11 56,630 56,630 2,3 Federal Home Loan Mortgage Corp. 0.241% 8/5/11 15,000 14,999 2,3 Federal Home Loan Mortgage Corp. 0.192% 8/24/12 25,000 24,983 2,3 Federal Home Loan Mortgage Corp. 0.000% 2/4/13 10,000 9,991 2,3 Federal Home Loan Mortgage Corp. 0.214% 3/21/13 8,000 7,992 2,3 Federal National Mortgage Assn. 0.192% 5/13/11 40,000 40,000 2,3 Federal National Mortgage Assn. 0.148% 7/27/11 15,000 14,998 2,3 Federal National Mortgage Assn. 0.272% 8/23/12 14,500 14,494 2,3 Federal National Mortgage Assn. 0.284% 9/17/12 13,685 13,682 2,3 Federal National Mortgage Assn. 0.284% 10/18/12 11,000 10,997 2,3 Federal National Mortgage Assn. 0.272% 11/23/12 13,000 12,993 2,3 Federal National Mortgage Assn. 0.284% 12/20/12 5,500 5,498 2,3 Federal National Mortgage Assn. 0.278% 12/28/12 2,200 2,199 2 Freddie Mac Discount Notes 0.200% 4/18/11 2,775 2,775 2 Freddie Mac Discount Notes 0.170% 5/2/11 1,360 1,360 2 Freddie Mac Discount Notes 0.260% 5/4/11 6,471 6,469 2 Freddie Mac Discount Notes 0.260% 5/16/11 6,600 6,598 2 Freddie Mac Discount Notes 0.200% 5/17/11 1,966 1,965 2 Freddie Mac Discount Notes 0.260% 6/7/11 1,200 1,199 United States Treasury Bill 0.175% 4/28/11 12,000 11,998 United States Treasury Bill 0.161% 5/12/11 20,000 19,996 United States Treasury Bill 0.196% 5/26/11 12,000 11,996 United States Treasury Bill 0.145%0.212% 6/2/11 25,000 24,993 United States Treasury Bill 0.190%0.193% 6/16/11 35,000 34,986 United States Treasury Bill 0.200%0.225% 6/30/11 35,000 34,981 United States Treasury Bill 0.190% 7/7/11 12,000 11,994 United States Treasury Bill 0.182% 7/28/11 2,042 2,041 United States Treasury Bill 0.153%0.155% 9/22/11 8,000 7,994 United States Treasury Bill 0.170% 9/29/11 27,000 26,977 Total U.S. Government and Agency Obligations (Cost $566,055) 566,055 Vanguard Money Market Portfolio Commercial Paper (18.5%) Finance - Auto (1.8%) American Honda Finance Corp. 0.240% 4/4/11 500 500 American Honda Finance Corp. 0.250% 4/18/11 2,000 2,000 American Honda Finance Corp. 0.240% 5/16/11 1,000 1,000 American Honda Finance Corp. 0.240% 6/2/11 500 500 American Honda Finance Corp. 0.240% 6/3/11 2,000 1,999 American Honda Finance Corp. 0.230% 6/16/11 300 300 American Honda Finance Corp. 0.230% 6/17/11 500 500 Toyota Credit Canada Inc. 0.391% 4/15/11 500 500 Toyota Credit Canada Inc. 0.371% 4/26/11 1,000 1,000 Toyota Motor Credit Corp. 0.391% 4/15/11 1,500 1,500 Toyota Motor Credit Corp. 0.260% 4/20/11 1,000 1,000 Toyota Motor Credit Corp. 0.371% 4/26/11 1,000 1,000 Toyota Motor Credit Corp. 0.260% 5/18/11 1,000 1,000 Toyota Motor Credit Corp. 0.351% 5/20/11 1,000 999 Toyota Motor Credit Corp. 0.351% 5/23/11 1,000 999 Toyota Motor Credit Corp. 0.351% 5/24/11 1,000 999 Toyota Motor Credit Corp. 0.250% 5/26/11 1,750 1,749 Toyota Motor Credit Corp. 0.381% 5/31/11 1,000 999 Toyota Motor Credit Corp. 0.250% 6/2/11 2,400 2,399 20,943 Finance - Other (5.6%) General Electric Capital Corp. 0.431% 4/8/11 3,000 3,000 General Electric Capital Corp. 0.411% 4/27/11 6,000 5,998 General Electric Capital Corp. 0.351% 5/18/11 10,000 9,995 General Electric Capital Corp. 0.401% 5/23/11 8,000 7,995 General Electric Capital Corp. 0.361% 5/27/11 4,000 3,998 General Electric Capital Corp. 0.361% 5/31/11 4,000 3,998 General Electric Capital Corp. 0.301% 7/20/11 3,000 2,997 4 Straight-A Funding LLC 0.250% 4/4/11 2,000 2,000 4 Straight-A Funding LLC 0.250% 4/4/11 1,000 1,000 4 Straight-A Funding LLC 0.250% 4/5/11 1,000 1,000 4 Straight-A Funding LLC 0.250% 4/6/11 750 750 4 Straight-A Funding LLC 0.250% 4/7/11 330 330 4 Straight-A Funding LLC 0.250% 4/7/11 3,892 3,892 4 Straight-A Funding LLC 0.250% 4/7/11 500 500 4 Straight-A Funding LLC 0.250% 4/7/11 350 350 4 Straight-A Funding LLC 0.250% 4/8/11 750 750 4 Straight-A Funding LLC 0.250% 4/8/11 1,625 1,625 4 Straight-A Funding LLC 0.250% 4/11/11 400 400 4 Straight-A Funding LLC 0.250% 4/11/11 368 368 4 Straight-A Funding LLC 0.250% 5/18/11 2,000 1,999 4 Straight-A Funding LLC 0.240%0.250% 5/19/11 5,804 5,802 4 Straight-A Funding LLC 0.250% 5/20/11 622 622 4 Straight-A Funding LLC 0.240% 6/7/11 2,000 1,999 4 Straight-A Funding LLC 0.240% 6/10/11 624 624 4 Straight-A Funding LLC 0.230% 6/13/11 4,052 4,050 66,042 Foreign Banks (4.9%) 4 Australia & New Zealand Banking Group, Ltd. 0.311% 5/3/11 3,000 2,999 4 Australia & New Zealand Banking Group, Ltd. 0.270% 6/13/11 1,000 999 4 Australia & New Zealand Banking Group, Ltd. 0.336% 7/29/11 500 499 4 Australia & New Zealand Banking Group, Ltd. 0.336% 8/2/11 2,000 1,998 4 Australia & New Zealand Banking Group, Ltd. 0.341% 8/10/11 8,000 7,990 4 Australia & New Zealand Banking Group, Ltd. 0.311% 10/3/11 3,000 2,995 4 Commonwealth Bank of Australia 0.280% 4/12/11 2,000 2,000 Vanguard Money Market Portfolio 4 Commonwealth Bank of Australia 0.270% 4/29/11 2,000 2,000 4 Commonwealth Bank of Australia 0.260% 6/8/11 5,000 4,998 4 Commonwealth Bank of Australia 0.361% 6/14/11 1,000 999 4 Commonwealth Bank of Australia 0.341% 8/31/11 600 599 4 Westpac Banking Corp. 0.311% 4/14/11 4,000 4,000 4 Westpac Banking Corp. 0.341% 7/25/11 5,000 4,995 4 Westpac Banking Corp. 0.341% 7/28/11 3,000 2,997 4 Westpac Banking Corp. 0.341% 8/1/11 5,000 4,994 4 Westpac Banking Corp. 0.341% 8/8/11 8,000 7,990 4 Westpac Banking Corp. 0.351% 9/7/11 4,000 3,994 57,046 Foreign Governments (0.6%) Banque et Caisse d'Epargne de L'Etat 0.320% 4/7/11 1,800 1,800 Banque et Caisse d'Epargne de L'Etat 0.341% 9/20/11 1,000 998 Province of Ontario 0.200% 6/1/11 3,000 2,999 Province of Ontario 0.200% 6/2/11 1,000 1,000 4 Province of Quebec 0.210% 6/2/11 500 500 7,297 Foreign Industrial (2.8%) 4 Nestle Capital Corp. 0.210% 4/27/11 4,000 4,000 4 Nestle Capital Corp. 0.210% 6/1/11 2,000 1,999 4 Nestle Capital Corp. 0.240% 7/14/11 900 899 4 Nestle Capital Corp. 0.260% 10/21/11 5,500 5,492 4 Novartis Finance Corp. 0.200% 4/19/11 300 300 4 Novartis Securities Investment Ltd. 0.240% 6/13/11 4,000 3,998 4 Novartis Securities Investment Ltd. 0.280% 7/14/11 950 949 4 Sanofi-Aventis SA 0.240% 6/15/11 3,200 3,199 4 Sanofi-Aventis SA 0.240% 6/16/11 500 500 4 Sanofi-Aventis SA 0.240% 6/17/11 1,200 1,199 4 Shell International Finance BV 0.260% 4/1/11 500 500 4 Shell International Finance BV 0.210% 5/2/11 3,000 3,000 4 Total Capital Canada, Ltd. 0.321% 7/13/11 1,000 999 4 Total Capital Canada, Ltd. 0.321% 7/14/11 3,000 2,997 4 Total Capital Canada, Ltd. 0.321% 7/19/11 2,000 1,998 4 Total Capital Canada, Ltd. 0.311% 9/16/11 500 499 32,528 Industrial (2.8%) 4 Cisco Systems Inc. 0.210% 4/20/11 2,000 2,000 4 Coca Cola Co. 0.230% 4/6/11 1,300 1,300 4 Coca Cola Co. 0.230% 6/14/11 2,000 1,999 4 Google Inc. 0.190% 4/18/11 4,000 4,000 4 Johnson & Johnson 0.220% 4/5/11 5,000 5,000 4 Johnson & Johnson 0.210%0.220% 4/7/11 1,750 1,750 4 Johnson & Johnson 0.210% 4/14/11 5,000 4,999 4 Johnson & Johnson 0.210% 4/21/11 1,000 1,000 4 Johnson & Johnson 0.180% 5/2/11 1,000 1,000 4 Johnson & Johnson 0.180% 5/6/11 1,000 1,000 4 Johnson & Johnson 0.200% 6/16/11 1,000 999 4 Johnson & Johnson 0.210% 7/12/11 3,000 2,998 4 Procter & Gamble Co. 0.250%0.300% 4/4/11 1,650 1,650 4 Procter & Gamble Co. 0.200% 5/31/11 2,000 1,999 4 Wal-Mart Stores, Inc. 0.180% 4/18/11 1,000 1,000 32,694 Total Commercial Paper (Cost $216,550) 216,550 Vanguard Money Market Portfolio Certificates of Deposit (27.6%) Domestic Banks (0.6%) State Street Bank & Trust Co. 0.250% 5/12/11 2,500 2,500 State Street Bank & Trust Co. 0.250% 5/16/11 2,000 2,000 State Street Bank & Trust Co. 0.250% 5/17/11 2,000 2,000 6,500 Eurodollar Certificates of Deposit (11.0%) Australia & New Zealand Banking Group, Ltd. 0.325% 4/4/11 5,000 5,000 Australia & New Zealand Banking Group, Ltd. 0.270% 5/9/11 2,000 2,000 Australia & New Zealand Banking Group, Ltd. 0.350% 6/8/11 2,000 2,000 Australia & New Zealand Banking Group, Ltd. 0.340% 8/3/11 4,000 4,000 Commonwealth Bank of Australia 0.280% 4/20/11 15,000 15,000 Commonwealth Bank of Australia 0.270% 6/2/11 5,000 5,000 Commonwealth Bank of Australia 0.320% 10/3/11 4,000 4,000 DNB NOR Bank ASA (London Branch) 0.290% 4/12/11 5,000 5,000 HSBC Bank PLC 0.320% 4/8/11 5,000 5,000 HSBC Bank PLC 0.320% 4/14/11 5,000 5,000 HSBC Bank PLC 0.320% 4/14/11 9,000 9,000 HSBC Bank PLC 0.320% 4/14/11 3,000 3,000 HSBC Bank PLC 0.330% 10/3/11 5,000 5,000 Lloyds TSB Bank PLC 0.290% 5/9/11 5,000 5,000 Lloyds TSB Bank PLC 0.290% 5/31/11 6,000 6,000 Lloyds TSB Bank PLC 0.290% 6/9/11 6,000 6,000 National Australia Bank Ltd. 0.430% 6/3/11 14,000 14,000 National Australia Bank Ltd. 0.400% 6/30/11 2,000 2,000 National Australia Bank Ltd. 0.390% 7/5/11 2,000 2,000 National Australia Bank Ltd. 0.355% 7/20/11 5,000 5,000 National Australia Bank Ltd. 0.350% 7/27/11 5,000 5,000 National Australia Bank Ltd. 0.330% 9/2/11 3,000 3,000 National Australia Bank Ltd. 0.350% 9/7/11 3,000 3,000 Royal Bank of Scotland PLC 0.270% 4/21/11 6,000 6,000 Toronto Dominion Bank (London Branch) 0.270% 5/9/11 3,000 3,000 129,000 Yankee Certificates of Deposit (16.0%) Abbey National Treasury Services PLC (US Branch) 0.740% 4/20/11 5,500 5,500 Abbey National Treasury Services PLC (US Branch) 0.740% 5/3/11 5,000 5,000 Abbey National Treasury Services PLC (US Branch) 0.450% 6/1/11 4,000 4,000 Bank of Montreal (Chicago Branch) 0.230% 4/4/11 5,000 5,000 Bank of Nova Scotia (Houston Branch) 0.270% 5/23/11 3,000 3,000 Bank of Nova Scotia (Houston Branch) 0.270% 5/25/11 1,000 1,000 Bank of Nova Scotia (Houston Branch) 0.280% 6/1/11 4,000 4,000 Bank of Nova Scotia (Houston Branch) 0.260% 6/9/11 8,000 8,000 Bank of Nova Scotia (Houston Branch) 0.340% 6/13/11 2,000 2,000 DNB NOR Bank ASA (New York Branch) 0.290% 4/5/11 4,000 4,000 DNB NOR Bank ASA (New York Branch) 0.290% 4/20/11 5,000 5,000 DNB NOR Bank ASA (New York Branch) 0.280% 5/2/11 5,000 5,000 Nordea Bank Finland PLC (New York Branch) 0.290% 4/11/11 7,000 7,000 Nordea Bank Finland PLC (New York Branch) 0.280% 5/2/11 4,000 4,000 Nordea Bank Finland PLC (New York Branch) 0.370% 7/5/11 10,000 10,000 Nordea Bank Finland PLC (New York Branch) 0.350% 8/2/11 6,000 6,000 Nordea Bank Finland PLC (New York Branch) 0.410% 8/26/11 5,000 5,001 Rabobank Nederland NV (New York Branch) 0.310% 5/5/11 5,000 5,000 Rabobank Nederland NV (New York Branch) 0.310% 6/17/11 400 400 Rabobank Nederland NV (New York Branch) 0.370% 7/14/11 2,500 2,500 Vanguard Money Market Portfolio Rabobank Nederland NV (New York Branch) 0.370% 8/3/11 5,000 5,000 Rabobank Nederland NV (New York Branch) 0.350% 8/25/11 6,000 6,000 Rabobank Nederland NV (New York Branch) 0.350% 9/1/11 5,000 5,000 Rabobank Nederland NV (New York Branch) 0.350% 9/16/11 5,000 5,000 Royal Bank of Canada (New York Branch) 0.280% 4/21/11 3,400 3,400 Royal Bank of Canada (New York Branch) 0.250% 6/13/11 5,000 5,000 Royal Bank of Canada (New York Branch) 0.330% 8/14/11 5,000 5,000 Royal Bank of Canada (New York Branch) 0.320% 9/14/11 5,000 5,000 Svenska Handelsbanken (New York Branch) 0.280% 4/19/11 5,000 5,000 Svenska Handelsbanken (New York Branch) 0.310% 5/4/11 8,000 8,000 Svenska Handelsbanken (New York Branch) 0.360% 7/28/11 4,000 4,000 Svenska Handelsbanken (New York Branch) 0.360% 8/1/11 3,000 3,000 Svenska Handelsbanken (New York Branch) 0.350% 8/4/11 4,000 4,000 Svenska Handelsbanken (New York Branch) 0.350% 8/8/11 1,850 1,850 Svenska Handelsbanken (New York Branch) 0.355% 8/24/11 8,000 8,000 Toronto Dominion Bank (New York Branch) 0.300% 5/16/11 3,000 3,000 Toronto Dominion Bank (New York Branch) 0.330% 5/26/11 5,000 5,000 Toronto Dominion Bank (New York Branch) 0.330% 6/1/11 8,000 8,000 Toronto Dominion Bank (New York Branch) 0.330% 9/6/11 3,000 3,000 Toronto Dominion Bank (New York Branch) 0.330% 9/6/11 3,000 3,000 186,651 Total Certificates of Deposit (Cost $322,151) 322,151 Repurchase Agreements (1.1%) Barclays Capital Inc. (Dated 3/31/11, Repurchase Value $1,000,000, collateralized by U.S. Treasury Bill 0.625%, 1/31/13) 0.120% 4/1/11 1,000 1,000 BNP Paribas Securities Corp. (Dated 3/14/11, Repurchase Value $4,001,000, collateralized by Federal Farm Credit Bank 3.080%-7.010%, 5/25/11-6/8/20, Federal Home Loan Bank 0.000%-7.350%, 4/25/11-3/14/36, Federal Home Loan Mortgage Corp. 0.000%-4.875%, 4/25/11- 9/10/15, and Federal National Mortgage Assn. 0.000%-8.100%, 6/2/11-8/12/19) 0.140% 4/7/11 4,000 4,000 Deutsche Bank Securities, Inc. (Dated 3/10/11, Repurchase Value $5,001,000, collateralized Federal National Mortgage Assn. 1.250%, 6/22/12) 0.140% 4/7/11 5,000 5,000 RBS Securities, Inc. (Dated 2/28/11, Repurchase Value $3,001,000, collateralized by U.S. Treasury Bill 4.250%, 8/15/13) 0.150% 4/7/11 3,000 3,000 Total Repurchase Agreements (Cost $13,000) 13,000 Taxable Municipal Bonds (0.0%) 5 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.290% 4/7/11 145 145 5 Massachusetts State Transportation Fund Revenue TOB VRDO 0.290% 4/7/11 100 100 5 Seattle WA Municipal Light & Power Revenue TOB VRDO 0.290% 4/7/11 100 100 Total Taxable Municipal Bonds (Cost $345) 345 Vanguard Money Market Portfolio Tax-Exempt Municipal Bonds (3.5%) Akron, Bath & Copely OH Joint Township Hospital District Facilities Revenue (Akron General Health System) VRDO 0.230% 4/7/11 600 600 Arizona Health Facilities Authority Revenue (Banner Health) VRDO 0.250% 4/7/11 100 100 Arizona Health Facilities Authority Revenue (Banner Health) VRDO 0.240% 4/7/11 400 400 Ascension Parish LA Industrial Development Board Revenue (IMTT-Geismar Project) VRDO 0.230% 4/7/11 1,000 1,000 Bi-State Development Agency of the Missouri- Illinois Metropolitan District VRDO 0.240% 4/7/11 400 400 Board of Regents of the University of Texas System Revenue Financing System Revenue VRDO 0.180% 4/7/11 250 250 Board of Regents of the University of Texas System Revenue Financing System Revenue VRDO 0.170% 4/7/11 1,000 1,000 Board of Regents of the University of Texas System Revenue Financing System Revenue VRDO 0.170% 4/7/11 505 505 Boone County KY Pollution Control Revenue (Duke Energy Kentucky Inc. Project) VRDO 0.230% 4/7/11 500 500 California Health Facilities Financing Authority Revenue (Stanford Hospital) VRDO 0.240% 4/7/11 800 800 California Housing Finance Agency Home Mortgage Revenue VRDO 0.230% 4/7/11 200 200 California Housing Finance Agency Home Mortgage Revenue VRDO 0.220% 4/7/11 175 175 California Infrastructure & Economic Development Bank Revenue (Orange County Performing Arts Center) VRDO 0.190% 4/7/11 400 400 California Statewide Communities Development Authority Revenue (Los Angeles County Museum of Art Project) VRDO 0.200% 4/7/11 250 250 California Statewide Communities Development Authority Revenue (Redlands Community Hospital) VRDO 0.220% 4/7/11 300 300 Cleveland-Cuyahoga County OH Port Authority Revenue (SPC Buildings 1 & 3 LLC) VRDO 0.220% 4/7/11 270 270 Columbus OH Regional Airport Authority Airport Revenue (Oasbo Expanded Asset Program) VRDO 0.250% 4/7/11 305 305 Connecticut Health & Educational Facilities Authority Revenue (Yale University) VRDO 0.180% 4/7/11 400 400 Curators of the University of Missouri System Facilities Revenue VRDO 0.210% 4/7/11 1,000 1,000 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.240% 4/7/11 900 900 District of Columbia Revenue (George Washington University) VRDO 0.250% 4/7/11 300 300 District of Columbia Revenue (Georgetown University) VRDO 0.240% 4/7/11 100 100 Vanguard Money Market Portfolio Fairfax County VA Economic Development Authority Resource Recovery Revenue (Lorton Arts Foundation Project) VRDO 0.240% 4/7/11 100 100 Harris County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Memorial Hermann Healthcare System) VRDO 0.240% 4/7/11 700 700 Harris County TX Cultural Education Facilities Finance Corp. Medical Facilities Revenue (Baylor College of Medicine) VRDO 0.250% 4/7/11 500 500 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.230% 4/7/11 50 50 Illinois Finance Authority Pollution Control Revenue (Commonwealth Edison Co. Project) VRDO 0.230% 4/7/11 300 300 Illinois Finance Authority Revenue (Carle Healthcare System) VRDO 0.190% 4/7/11 535 535 Illinois Finance Authority Revenue (Ingalls Health System) VRDO 0.250% 4/7/11 605 605 Illinois Finance Authority Revenue (Little Co. of Mary Hospital & Health Care Centers) VRDO 0.240% 4/7/11 200 200 Illinois Finance Authority Revenue (Loyola University Health System) VRDO 0.230% 4/7/11 400 400 Illinois Finance Authority Revenue (Museum of Science & Industry) VRDO 0.250% 4/7/11 145 145 Indiana Development Finance Authority EducationalFacilities Revenue (Indianapolis Museum of Art Inc. Project) VRDO 0.250% 4/7/11 200 200 Indiana Educational Facilities Authority Revenue (Wabash College) VRDO 0.250% 4/7/11 300 300 Kansas City MO Industrial Development Authority Revenue (Downtown Redevelopment District) VRDO 0.250% 4/7/11 300 300 Kansas City MO Industrial Development Authority Revenue (Downtown Redevelopment District) VRDO 0.250% 4/7/11 125 125 Knox County TX Health Educational & Housing Facilities Board Hospital Facilities (Covenant Healthcare) VRDO 0.250% 4/7/11 165 165 Los Angeles CA Wastewater System Revenue VRDO 0.170% 4/7/11 240 240 Los Angeles CA Wastewater System Revenue VRDO 0.170% 4/7/11 495 495 Los Angeles CA Wastewater System Revenue VRDO 0.230% 4/7/11 300 300 Los Angeles CA Wastewater System Revenue VRDO 0.230% 4/7/11 300 300 Loudoun County VA Industrial Development Authority Revenue (Howard Hughes Medical Institute) VRDO 0.200% 4/7/11 500 500 Maine Health & Higher Educational Facilities Authority Revenue (Bowdoin College) VRDO 0.220% 4/7/11 170 170 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins University) VRDO 0.210% 4/7/11 400 400 Vanguard Money Market Portfolio Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) VRDO 0.220% 4/7/11 500 500 Massachusetts Health & Educational Facilities Authority Revenue (Bentley College) VRDO 0.210% 4/7/11 200 200 Massachusetts Health & Educational Facilities Authority Revenue (Dana Farber Cancer Institute) VRDO 0.240% 4/7/11 100 100 Massachusetts Health & Educational Facilities Authority Revenue (MIT) VRDO 0.170% 4/7/11 1,000 1,000 Metropolitan Atlanta GA Rapid Transportation Authority Georgia Sales Tax Revenue VRDO 0.210% 4/7/11 525 525 Miami-Dade County FL Special Obligation Revenue (Juvenile Courthouse Project) VRDO 0.210% 4/7/11 500 500 Michigan Hospital Finance Authority Revenue (Henry Ford Health System) VRDO 0.240% 4/7/11 400 400 Middletown OH Hospital Facilities Revenue (Atrium Medical Center) VRDO 0.220% 4/7/11 245 245 Missouri Health & Educational Facilities Authority Health Facilities Revenue (BJC Health System) VRDO 0.210% 4/7/11 500 500 Missouri Health & Educational Facilities Authority Health Facilities Revenue (SSM Health Care) VRDO 0.210% 4/7/11 1,000 1,000 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) VRDO 0.220% 4/7/11 500 500 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Capital Asset Pooled Program) VRDO 0.220% 4/7/11 200 200 New Jersey Transportation Trust Fund Authority Transportation System Revenue VRDO 0.220% 4/7/11 400 400 New Mexico Finance Authority Transportation Revenue VRDO 0.250% 4/7/11 600 600 New York City NY GO VRDO 0.210% 4/7/11 200 200 New York City NY GO VRDO 0.250% 4/7/11 100 100 New York City NY GO VRDO 0.250% 4/7/11 100 100 New York City NY GO VRDO 0.210% 4/7/11 500 500 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Carnegie Park) VRDO 0.220% 4/7/11 400 400 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Monterey) VRDO 0.220% 4/7/11 200 200 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (One Columbus Place Development) VRDO 0.240% 4/7/11 100 100 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (West End Towers) VRDO 0.240% 4/7/11 300 300 New York State Dormitory Authority Revenue (Fordham University) VRDO 0.210% 4/7/11 400 400 New York State Dormitory Authority Revenue (Fordham University) VRDO 0.210% 4/7/11 400 400 Vanguard Money Market Portfolio New York State Housing Finance Agency Housing Revenue (10 Liberty Street) VRDO 0.230% 4/7/11 265 265 New York State Housing Finance Agency Housing Revenue (125 West 31st Street) VRDO 0.250% 4/7/11 600 600 New York State Housing Finance Agency Housing Revenue (20 River Terrace Housing) VRDO 0.240% 4/7/11 200 200 New York State Housing Finance Agency Housing Revenue (320 West 38th Street) VRDO 0.230% 4/7/11 500 500 New York State Housing Finance Agency Housing Revenue (330 West 39th Street) VRDO 0.230% 4/7/11 300 300 New York State Housing Finance Agency Housing Revenue (70 Battery Place) VRDO 0.240% 4/7/11 100 100 New York State Housing Finance Agency Housing Revenue (Clinton Green North) VRDO 0.250% 4/7/11 300 300 North Texas Tollway Authority System Revenue VRDO 0.220% 4/7/11 450 450 Oakland University of Michigan Revenue VRDO 0.250% 4/7/11 100 100 Ohio Higher Educational Facility Commission Revenue (University Hospitals Health System Inc.) VRDO 0.220% 4/7/11 675 675 Ohio State University General Receipts Revenue VRDO 0.180% 4/7/11 1,300 1,300 Ohio State University General Receipts Revenue VRDO 0.190% 4/7/11 300 300 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pennsylvania Health System) VRDO 0.220% 4/7/11 500 500 Philadelphia PA Industrial Development Authority Lease Revenue VRDO 0.240% 4/7/11 200 200 Pittsburgh PA Water & Sewer Authority Revenue VRDO 0.250% 4/7/11 700 700 Salem OH Hospital Facilities Revenue (Salem Community Hospital Project) VRDO 0.220% 4/7/11 155 155 South Carolina Transportation Infrastructure Revenue VRDO 0.230% 4/7/11 500 500 Southern California Public Power Authority Revenue (Palo Verde Project) VRDO 0.230% 4/7/11 100 100 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (CHRISTUS Health) VRDO 0.250% 4/7/11 200 200 Texas Department of Housing & Community Affairs Single Family Revenue VRDO 0.250% 4/7/11 300 300 Texas Department of Housing & Community Affairs Single Family Revenue VRDO 0.250% 4/7/11 500 500 Texas Department of Housing & Community Affairs Single Family Revenue VRDO 0.250% 4/7/11 200 200 University of Alabama Birmingham Hospital Revenue VRDO 0.250% 4/7/11 300 300 University of South Florida Financing Corp. COP VRDO 0.250% 4/7/11 640 640 University of Texas Permanent University Fund Revenue VRDO 0.170% 4/7/11 1,900 1,900 Vanguard Money Market Portfolio University of Texas Revenue VRDO 0.180% 4/7/11 700 700 Utah Housing Corp. Single Family Mortgage Revenue VRDO 0.230% 4/7/11 250 250 Utah Housing Corp. Single Family Mortgage Revenue VRDO 0.230% 4/7/11 250 250 Virginia Small Business Financing Authority Health Facilities Revenue (Bon Secours Health System Inc.) VRDO 0.230% 4/7/11 100 100 Warren County KY Revenue (Western Kentucky University Student Life Foundation Inc. Project) VRDO 0.250% 4/7/11 200 200 Washington County PA Authority Revenue (Girard Estate Project) VRDO 0.250% 4/7/11 100 100 Washington Health Care Facilities Authority Revenue (MultiCare Health System) VRDO 0.220% 4/7/11 200 200 Washington Health Care Facilities Authority Revenue (Swedish Health Services) VRDO 0.220% 4/7/11 250 250 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) VRDO 0.230% 4/7/11 300 300 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) VRDO 0.230% 4/7/11 325 325 Total Tax-Exempt Municipal Bonds (Cost $40,515) 40,515 Shares Money Market Funds (1.8%) 6 Vanguard Municipal Cash Management Fund (Cost $21,288) 0.219% 21,287,812 21,288 Total Investments (101.0%) (Cost $1,179,904) 1,179,904 Other Assets and Liabilities - Net (-1.0%) (11,952) Net Assets (100%) 1,167,952 1 Represents annualized yield at date of purchase for discount securities, and coupon for coupon-bearing securities. 2 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 3 Adjustable-rate security. 4 Security exempt from registration under Section 4(2) of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration only to dealers in that program or other "accredited investors." At March 31, 2011, the aggregate value of these securities was $150,829,000, representing 12.9% of net assets. 5 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At March 31, 2011, the aggregate value of these securities was $345,000. 6 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. TOBTender Option Bond. VRDOVariable Rate Demand Obligation. GOGeneral Obligation Bond. Vanguard Money Market Portfolio A. Security Valuation: Securities are valued at amortized cost, which approximates market value. Investments in Vanguard Municipal Cash Management Fund are valued at that fund's net asset value. B. Various inputs may be used to determine the value of the portfolio's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the portfolio's own assumptions used to determine the fair value of investments). The portfolio's investment in Vanguard Municipal Cash Management funds is valued based on Level 1 inputs. All of the portfolio's other investments were valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, securities valued at amortized cost are considered to be valued using Level 2 inputs. Vanguard Total Bond Market Index Portfolio Schedule of Investments As of March 31, 2011 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (70.3%) U.S. Government Securities (35.4%) United States Treasury Note/Bond 1.000% 4/30/12 12,175 12,259 United States Treasury Note/Bond 4.500% 4/30/12 2,175 2,273 United States Treasury Note/Bond 1.375% 5/15/12 7,725 7,810 United States Treasury Note/Bond 0.750% 5/31/12 4,075 4,092 United States Treasury Note/Bond 4.750% 5/31/12 400 420 United States Treasury Note/Bond 0.625% 6/30/12 100 100 United States Treasury Note/Bond 4.875% 6/30/12 1,800 1,899 United States Treasury Note/Bond 1.500% 7/15/12 300 304 United States Treasury Note/Bond 0.625% 7/31/12 15,325 15,356 United States Treasury Note/Bond 4.625% 7/31/12 2,325 2,453 United States Treasury Note/Bond 1.750% 8/15/12 480 488 United States Treasury Note/Bond 0.375% 8/31/12 950 948 United States Treasury Note/Bond 1.375% 9/15/12 3,446 3,486 United States Treasury Note/Bond 0.375% 9/30/12 7,850 7,827 United States Treasury Note/Bond 4.250% 9/30/12 975 1,028 United States Treasury Note/Bond 1.375% 10/15/12 7,675 7,766 United States Treasury Note/Bond 3.875% 10/31/12 3,000 3,155 United States Treasury Note/Bond 1.375% 11/15/12 4,815 4,871 United States Treasury Note/Bond 4.000% 11/15/12 875 922 United States Treasury Note/Bond 0.500% 11/30/12 25 25 United States Treasury Note/Bond 3.375% 11/30/12 2,625 2,745 United States Treasury Note/Bond 1.125% 12/15/12 20,190 20,335 United States Treasury Note/Bond 0.625% 12/31/12 1,330 1,328 United States Treasury Note/Bond 1.375% 1/15/13 28,065 28,376 United States Treasury Note/Bond 0.625% 2/28/13 12,100 12,058 United States Treasury Note/Bond 2.750% 2/28/13 1,005 1,043 United States Treasury Note/Bond 1.375% 3/15/13 19,830 20,044 United States Treasury Note/Bond 0.750% 3/31/13 600 599 United States Treasury Note/Bond 1.375% 5/15/13 1,750 1,768 United States Treasury Note/Bond 3.625% 5/15/13 1,000 1,058 United States Treasury Note/Bond 3.500% 5/31/13 750 792 United States Treasury Note/Bond 1.125% 6/15/13 10,200 10,241 United States Treasury Note/Bond 3.375% 6/30/13 575 606 United States Treasury Note/Bond 1.000% 7/15/13 2,900 2,902 United States Treasury Note/Bond 3.375% 7/31/13 425 449 United States Treasury Note/Bond 0.750% 8/15/13 25,095 24,950 United States Treasury Note/Bond 3.125% 8/31/13 775 814 United States Treasury Note/Bond 0.750% 9/15/13 650 645 United States Treasury Note/Bond 3.125% 9/30/13 2,900 3,048 United States Treasury Note/Bond 0.500% 10/15/13 800 788 United States Treasury Note/Bond 2.750% 10/31/13 6,250 6,514 United States Treasury Note/Bond 0.500% 11/15/13 16,675 16,409 United States Treasury Note/Bond 4.250% 11/15/13 475 514 United States Treasury Note/Bond 2.000% 11/30/13 975 997 United States Treasury Note/Bond 0.750% 12/15/13 1,375 1,360 United States Treasury Note/Bond 1.500% 12/31/13 1,000 1,009 United States Treasury Note/Bond 1.000% 1/15/14 16,650 16,554 United States Treasury Note/Bond 1.750% 1/31/14 400 406 United States Treasury Note/Bond 1.250% 2/15/14 11,825 11,823 United States Treasury Note/Bond 1.875% 2/28/14 725 738 United States Treasury Note/Bond 1.250% 3/15/14 725 724 United States Treasury Note/Bond 1.750% 3/31/14 2,750 2,787 United States Treasury Note/Bond 2.625% 6/30/14 13,750 14,276 United States Treasury Note/Bond 2.625% 7/31/14 15,720 16,312 United States Treasury Note/Bond 2.375% 8/31/14 9,825 10,106 United States Treasury Note/Bond 2.375% 9/30/14 725 745 United States Treasury Note/Bond 2.375% 10/31/14 5,200 5,341 United States Treasury Note/Bond 4.250% 11/15/14 1,375 1,505 United States Treasury Note/Bond 2.125% 11/30/14 9,650 9,813 United States Treasury Note/Bond 2.250% 1/31/15 150 153 United States Treasury Note/Bond 4.000% 2/15/15 415 450 United States Treasury Note/Bond 11.250% 2/15/15 5,775 7,844 United States Treasury Note/Bond 2.375% 2/28/15 350 358 United States Treasury Note/Bond 2.500% 3/31/15 550 565 United States Treasury Note/Bond 2.500% 4/30/15 4,850 4,977 United States Treasury Note/Bond 2.125% 5/31/15 1,025 1,035 United States Treasury Note/Bond 1.875% 6/30/15 1,500 1,497 United States Treasury Note/Bond 10.625% 8/15/15 35 48 United States Treasury Note/Bond 1.250% 10/31/15 27,400 26,402 United States Treasury Note/Bond 9.875% 11/15/15 1,450 1,953 United States Treasury Note/Bond 1.375% 11/30/15 3,135 3,032 United States Treasury Note/Bond 2.125% 12/31/15 3,550 3,546 United States Treasury Note/Bond 4.500% 2/15/16 525 582 United States Treasury Note/Bond 9.250% 2/15/16 75 100 United States Treasury Note/Bond 2.125% 2/29/16 3,975 3,957 United States Treasury Note/Bond 2.625% 2/29/16 4,350 4,432 United States Treasury Note/Bond 2.375% 3/31/16 1,300 1,307 United States Treasury Note/Bond 2.625% 4/30/16 625 635 United States Treasury Note/Bond 5.125% 5/15/16 14,200 16,159 United States Treasury Note/Bond 7.250% 5/15/16 685 850 United States Treasury Note/Bond 3.250% 5/31/16 2,100 2,197 United States Treasury Note/Bond 3.250% 6/30/16 700 731 United States Treasury Note/Bond 3.250% 7/31/16 1,825 1,905 United States Treasury Note/Bond 4.875% 8/15/16 1,500 1,691 United States Treasury Note/Bond 3.000% 8/31/16 11,750 12,099 United States Treasury Note/Bond 3.000% 9/30/16 6,850 7,047 United States Treasury Note/Bond 3.125% 10/31/16 2,000 2,068 United States Treasury Note/Bond 4.625% 11/15/16 250 278 United States Treasury Note/Bond 7.500% 11/15/16 2,100 2,658 United States Treasury Note/Bond 3.250% 12/31/16 20,525 21,304 United States Treasury Note/Bond 3.125% 1/31/17 1,925 1,984 United States Treasury Note/Bond 4.625% 2/15/17 200 223 United States Treasury Note/Bond 3.000% 2/28/17 2,225 2,273 United States Treasury Note/Bond 3.250% 3/31/17 12,425 12,860 United States Treasury Note/Bond 4.500% 5/15/17 1,750 1,935 United States Treasury Note/Bond 8.750% 5/15/17 6,875 9,278 United States Treasury Note/Bond 2.500% 6/30/17 10,575 10,450 United States Treasury Note/Bond 4.750% 8/15/17 2,175 2,435 United States Treasury Note/Bond 8.875% 8/15/17 6,850 9,348 United States Treasury Note/Bond 1.875% 8/31/17 11,725 11,104 United States Treasury Note/Bond 1.875% 9/30/17 2,450 2,315 United States Treasury Note/Bond 2.750% 12/31/17 4,000 3,976 United States Treasury Note/Bond 2.625% 1/31/18 100 99 United States Treasury Note/Bond 2.750% 2/28/18 2,600 2,577 United States Treasury Note/Bond 2.875% 3/31/18 4,000 3,989 United States Treasury Note/Bond 3.875% 5/15/18 1,550 1,646 United States Treasury Note/Bond 9.125% 5/15/18 450 633 United States Treasury Note/Bond 4.000% 8/15/18 10,700 11,434 United States Treasury Note/Bond 3.750% 11/15/18 5,275 5,536 United States Treasury Note/Bond 8.875% 2/15/19 260 368 United States Treasury Note/Bond 3.125% 5/15/19 400 399 United States Treasury Note/Bond 3.625% 8/15/19 3,125 3,226 United States Treasury Note/Bond 8.125% 8/15/19 195 267 United States Treasury Note/Bond 3.375% 11/15/19 21,300 21,506 United States Treasury Note/Bond 3.625% 2/15/20 13,050 13,386 United States Treasury Note/Bond 8.500% 2/15/20 65 92 United States Treasury Note/Bond 3.500% 5/15/20 3,240 3,279 United States Treasury Note/Bond 2.625% 8/15/20 8,760 8,206 United States Treasury Note/Bond 8.750% 8/15/20 9,225 13,275 United States Treasury Note/Bond 2.625% 11/15/20 2,005 1,868 United States Treasury Note/Bond 3.625% 2/15/21 13,365 13,538 United States Treasury Note/Bond 7.875% 2/15/21 2,880 3,963 United States Treasury Note/Bond 8.125% 5/15/21 360 504 United States Treasury Note/Bond 8.000% 11/15/21 1,070 1,493 United States Treasury Note/Bond 7.625% 11/15/22 40 55 United States Treasury Note/Bond 7.125% 2/15/23 1,690 2,239 United States Treasury Note/Bond 6.250% 8/15/23 16,525 20,501 United States Treasury Note/Bond 6.875% 8/15/25 3,825 5,031 United States Treasury Note/Bond 6.000% 2/15/26 375 456 United States Treasury Note/Bond 6.750% 8/15/26 5 7 United States Treasury Note/Bond 6.500% 11/15/26 175 224 United States Treasury Note/Bond 6.625% 2/15/27 1,065 1,378 United States Treasury Note/Bond 6.375% 8/15/27 185 234 United States Treasury Note/Bond 5.500% 8/15/28 2,820 3,263 United States Treasury Note/Bond 5.250% 11/15/28 535 602 United States Treasury Note/Bond 5.250% 2/15/29 2,400 2,700 United States Treasury Note/Bond 6.125% 8/15/29 930 1,153 United States Treasury Note/Bond 6.250% 5/15/30 550 693 United States Treasury Note/Bond 4.500% 2/15/36 500 504 United States Treasury Note/Bond 4.750% 2/15/37 6,000 6,274 United States Treasury Note/Bond 5.000% 5/15/37 2,775 3,012 United States Treasury Note/Bond 4.375% 2/15/38 1,225 1,204 United States Treasury Note/Bond 3.500% 2/15/39 250 209 United States Treasury Note/Bond 4.250% 5/15/39 3,325 3,187 United States Treasury Note/Bond 4.500% 8/15/39 16,616 16,600 United States Treasury Note/Bond 4.375% 11/15/39 7,417 7,250 United States Treasury Note/Bond 4.625% 2/15/40 2,350 2,394 United States Treasury Note/Bond 4.375% 5/15/40 1,235 1,206 United States Treasury Note/Bond 3.875% 8/15/40 4,405 3,938 United States Treasury Note/Bond 4.250% 11/15/40 12,255 11,707 United States Treasury Note/Bond 4.750% 2/15/41 250 260 Agency Bonds and Notes (6.4%) 1 Bank of America Corp. 2.100% 4/30/12 1,425 1,451 1 Bank of America Corp. 3.125% 6/15/12 700 722 1 Bank of America Corp. 2.375% 6/22/12 750 766 1 Citibank NA 1.875% 5/7/12 750 761 1 Citibank NA 1.750% 12/28/12 550 558 1 Citigroup Funding Inc. 2.125% 7/12/12 325 331 1 Citigroup Funding Inc. 1.875% 10/22/12 475 483 1 Citigroup Funding Inc. 2.250% 12/10/12 125 128 1 Citigroup Inc. 2.125% 4/30/12 1,250 1,272 Egypt Government AID Bonds 4.450% 9/15/15 650 706 2 Federal Agricultural Mortgage Corp. 1.250% 12/6/13 135 134 2 Federal Agricultural Mortgage Corp. 2.125% 9/15/15 75 74 2 Federal Farm Credit Bank 2.250% 4/24/12 2,675 2,728 2 Federal Farm Credit Bank 2.125% 6/18/12 375 383 2 Federal Farm Credit Bank 4.500% 10/17/12 100 106 2 Federal Farm Credit Bank 1.875% 12/7/12 250 255 2 Federal Farm Credit Bank 1.750% 2/21/13 225 229 2 Federal Farm Credit Bank 1.375% 6/25/13 150 151 2 Federal Farm Credit Bank 3.875% 10/7/13 150 160 2 Federal Farm Credit Bank 1.125% 2/27/14 200 198 2 Federal Farm Credit Bank 2.625% 4/17/14 250 259 2 Federal Farm Credit Bank 3.000% 9/22/14 300 313 2 Federal Farm Credit Bank 1.500% 11/16/15 200 193 2 Federal Farm Credit Bank 4.875% 12/16/15 175 195 2 Federal Farm Credit Bank 5.125% 8/25/16 225 253 2 Federal Farm Credit Bank 4.875% 1/17/17 250 278 2 Federal Farm Credit Bank 5.150% 11/15/19 500 556 2 Federal Home Loan Bank of Chicago 5.625% 6/13/16 75 81 2 Federal Home Loan Banks 2.250% 4/13/12 4,000 4,078 2 Federal Home Loan Banks 1.125% 5/18/12 250 252 2 Federal Home Loan Banks 1.375% 6/8/12 200 202 2 Federal Home Loan Banks 1.875% 6/20/12 950 967 2 Federal Home Loan Banks 0.875% 8/22/12 3,325 3,337 2 Federal Home Loan Banks 1.750% 8/22/12 1,475 1,498 2 Federal Home Loan Banks 1.625% 9/26/12 400 406 2 Federal Home Loan Banks 1.500% 1/16/13 1,850 1,873 2 Federal Home Loan Banks 3.375% 2/27/13 300 314 2 Federal Home Loan Banks 1.625% 3/20/13 225 228 2 Federal Home Loan Banks 1.000% 3/27/13 1,225 1,227 2 Federal Home Loan Banks 3.875% 6/14/13 175 186 2 Federal Home Loan Banks 1.875% 6/21/13 2,565 2,613 2 Federal Home Loan Banks 5.125% 8/14/13 530 580 2 Federal Home Loan Banks 4.000% 9/6/13 825 881 2 Federal Home Loan Banks 5.250% 9/13/13 875 960 2 Federal Home Loan Banks 4.500% 9/16/13 350 378 2 Federal Home Loan Banks 3.625% 10/18/13 475 504 2 Federal Home Loan Banks 4.875% 11/27/13 675 737 2 Federal Home Loan Banks 3.125% 12/13/13 600 628 2 Federal Home Loan Banks 0.875% 12/27/13 800 791 2 Federal Home Loan Banks 2.500% 6/13/14 375 386 2 Federal Home Loan Banks 5.500% 8/13/14 700 789 2 Federal Home Loan Banks 4.500% 11/14/14 350 382 2 Federal Home Loan Banks 2.750% 12/12/14 200 207 2 Federal Home Loan Banks 5.375% 5/18/16 1,800 2,052 2 Federal Home Loan Banks 5.125% 10/19/16 525 588 2 Federal Home Loan Banks 4.750% 12/16/16 1,200 1,327 2 Federal Home Loan Banks 4.875% 5/17/17 550 613 2 Federal Home Loan Banks 5.000% 11/17/17 225 252 2 Federal Home Loan Banks 5.375% 8/15/18 150 170 2 Federal Home Loan Banks 4.125% 3/13/20 175 180 2 Federal Home Loan Banks 5.250% 12/11/20 425 473 2 Federal Home Loan Banks 5.625% 6/11/21 35 40 2 Federal Home Loan Banks 5.500% 7/15/36 250 273 2 Federal Home Loan Mortgage Corp. 1.750% 6/15/12 800 813 2 Federal Home Loan Mortgage Corp. 5.125% 7/15/12 500 529 2 Federal Home Loan Mortgage Corp. 5.500% 8/20/12 2,000 2,135 2 Federal Home Loan Mortgage Corp. 1.000% 8/28/12 1,200 1,207 2 Federal Home Loan Mortgage Corp. 2.125% 9/21/12 4,250 4,342 2 Federal Home Loan Mortgage Corp. 4.625% 10/25/12 1,075 1,141 2 Federal Home Loan Mortgage Corp. 0.375% 11/30/12 500 497 2 Federal Home Loan Mortgage Corp. 4.125% 12/21/12 425 449 2 Federal Home Loan Mortgage Corp. 0.625% 12/28/12 1,150 1,147 2 Federal Home Loan Mortgage Corp. 0.750% 12/28/12 1,000 999 2 Federal Home Loan Mortgage Corp. 1.375% 1/9/13 650 657 2 Federal Home Loan Mortgage Corp. 0.750% 3/28/13 750 748 2 Federal Home Loan Mortgage Corp. 1.625% 4/15/13 3,500 3,549 2 Federal Home Loan Mortgage Corp. 3.750% 6/28/13 175 185 2 Federal Home Loan Mortgage Corp. 4.500% 7/15/13 275 296 2 Federal Home Loan Mortgage Corp. 4.125% 9/27/13 575 617 2 Federal Home Loan Mortgage Corp. 0.875% 10/28/13 300 297 2 Federal Home Loan Mortgage Corp. 4.875% 11/15/13 225 246 2 Federal Home Loan Mortgage Corp. 2.500% 1/7/14 275 284 2 Federal Home Loan Mortgage Corp. 4.500% 1/15/14 700 760 2 Federal Home Loan Mortgage Corp. 1.375% 2/25/14 1,075 1,074 2 Federal Home Loan Mortgage Corp. 2.500% 4/23/14 2,775 2,860 2 Federal Home Loan Mortgage Corp. 5.000% 7/15/14 2,225 2,465 2 Federal Home Loan Mortgage Corp. 3.000% 7/28/14 2,000 2,089 2 Federal Home Loan Mortgage Corp. 2.875% 2/9/15 575 596 2 Federal Home Loan Mortgage Corp. 1.750% 9/10/15 700 687 2 Federal Home Loan Mortgage Corp. 5.250% 4/18/16 625 707 2 Federal Home Loan Mortgage Corp. 5.500% 7/18/16 375 429 2 Federal Home Loan Mortgage Corp. 5.125% 11/17/17 200 225 2 Federal Home Loan Mortgage Corp. 4.875% 6/13/18 550 610 2 Federal Home Loan Mortgage Corp. 3.750% 3/27/19 1,250 1,285 2 Federal Home Loan Mortgage Corp. 6.750% 9/15/29 400 505 2 Federal Home Loan Mortgage Corp. 6.750% 3/15/31 1,525 1,942 2 Federal Home Loan Mortgage Corp. 6.250% 7/15/32 250 304 2 Federal National Mortgage Assn. 1.000% 4/4/12 1,200 1,208 2 Federal National Mortgage Assn. 1.875% 4/20/12 325 330 2 Federal National Mortgage Assn. 4.875% 5/18/12 750 788 2 Federal National Mortgage Assn. 1.250% 6/22/12 70 71 2 Federal National Mortgage Assn. 1.125% 7/30/12 1,050 1,058 2 Federal National Mortgage Assn. 5.250% 8/1/12 150 159 2 Federal National Mortgage Assn. 4.375% 9/15/12 1,950 2,055 2 Federal National Mortgage Assn. 0.625% 9/24/12 400 400 2 Federal National Mortgage Assn. 0.375% 12/28/12 350 348 2 Federal National Mortgage Assn. 3.625% 2/12/13 2,350 2,469 2 Federal National Mortgage Assn. 4.750% 2/21/13 600 643 2 Federal National Mortgage Assn. 0.750% 2/26/13 900 898 2 Federal National Mortgage Assn. 4.375% 3/15/13 250 267 2 Federal National Mortgage Assn. 4.625% 5/1/13 750 803 2 Federal National Mortgage Assn. 1.750% 5/7/13 350 356 2 Federal National Mortgage Assn. 1.250% 8/20/13 275 276 2 Federal National Mortgage Assn. 4.625% 10/15/13 2,975 3,227 2 Federal National Mortgage Assn. 2.875% 12/11/13 325 339 2 Federal National Mortgage Assn. 0.750% 12/18/13 1,450 1,428 2 Federal National Mortgage Assn. 2.750% 2/5/14 1,500 1,557 2 Federal National Mortgage Assn. 1.250% 2/27/14 750 746 2 Federal National Mortgage Assn. 2.750% 3/13/14 2,425 2,517 2 Federal National Mortgage Assn. 2.500% 5/15/14 450 463 2 Federal National Mortgage Assn. 3.000% 9/16/14 450 470 2 Federal National Mortgage Assn. 4.625% 10/15/14 725 796 2 Federal National Mortgage Assn. 2.625% 11/20/14 2,900 2,987 2 Federal National Mortgage Assn. 2.375% 7/28/15 2,250 2,274 2 Federal National Mortgage Assn. 4.375% 10/15/15 1,725 1,881 2 Federal National Mortgage Assn. 1.625% 10/26/15 450 437 2 Federal National Mortgage Assn. 5.000% 3/15/16 150 168 2 Federal National Mortgage Assn. 2.375% 4/11/16 450 448 2 Federal National Mortgage Assn. 5.250% 9/15/16 1,150 1,301 2 Federal National Mortgage Assn. 4.875% 12/15/16 500 556 2 Federal National Mortgage Assn. 5.000% 2/13/17 1,925 2,151 2 Federal National Mortgage Assn. 5.000% 5/11/17 2,000 2,236 2 Federal National Mortgage Assn. 5.375% 6/12/17 1,000 1,138 2 Federal National Mortgage Assn. 6.250% 5/15/29 175 211 2 Federal National Mortgage Assn. 7.125% 1/15/30 925 1,218 2 Federal National Mortgage Assn. 7.250% 5/15/30 300 400 2 Federal National Mortgage Assn. 6.625% 11/15/30 300 377 2 Federal National Mortgage Assn. 5.625% 7/15/37 425 473 2 Financing Corp. Fico 9.650% 11/2/18 225 318 1 General Electric Capital Corp. 2.200% 6/8/12 900 918 1 General Electric Capital Corp. 2.125% 12/21/12 475 485 1 General Electric Capital Corp. 2.625% 12/28/12 350 361 1 Goldman Sachs Group Inc. 3.250% 6/15/12 625 645 Israel Government AID Bond 5.500% 9/18/23 150 169 Israel Government AID Bond 5.500% 12/4/23 50 56 Israel Government AID Bond 5.500% 4/26/24 325 366 1 JPMorgan Chase & Co. 2.200% 6/15/12 500 510 1 JPMorgan Chase & Co. 2.125% 6/22/12 350 357 1 JPMorgan Chase & Co. 2.125% 12/26/12 825 844 1 Morgan Stanley 1.950% 6/20/12 725 738 Private Export Funding Corp. 3.050% 10/15/14 250 259 Private Export Funding Corp. 2.250% 12/15/17 125 117 Private Export Funding Corp. 4.375% 3/15/19 200 213 Private Export Funding Corp. 4.300% 12/15/21 100 102 1 State Street Corp. 2.150% 4/30/12 325 331 2 Tennessee Valley Authority 5.500% 7/18/17 275 314 2 Tennessee Valley Authority 4.500% 4/1/18 175 189 2 Tennessee Valley Authority 3.875% 2/15/21 250 251 2 Tennessee Valley Authority 6.750% 11/1/25 50 62 2 Tennessee Valley Authority 7.125% 5/1/30 1,000 1,309 2 Tennessee Valley Authority 4.650% 6/15/35 175 170 2 Tennessee Valley Authority 5.880% 4/1/36 250 286 2 Tennessee Valley Authority 5.500% 6/15/38 100 109 2 Tennessee Valley Authority 5.250% 9/15/39 225 235 2 Tennessee Valley Authority 4.875% 1/15/48 100 97 2 Tennessee Valley Authority 5.375% 4/1/56 50 53 2 Tennessee Valley Authority 4.625% 9/15/60 100 92 3 US Central Federal Credit Union 1.900% 10/19/12 250 254 1 Wells Fargo & Co. 2.125% 6/15/12 275 280 3 Western Corporate Federal Credit Union 1.750% 11/2/12 125 127 Conventional Mortgage-Backed Securities (27.4%) 2,4 Fannie Mae Pool 3.500% 2/1/264/1/41 15,821 15,614 2,4 Fannie Mae Pool 4.000% 8/1/114/1/41 42,047 42,224 2,4 Fannie Mae Pool 4.500% 9/1/114/1/41 41,586 42,986 2,4 Fannie Mae Pool 5.000% 1/1/124/1/41 49,791 52,593 2,4 Fannie Mae Pool 5.500% 9/1/144/1/41 47,732 51,512 2,4 Fannie Mae Pool 6.000% 8/1/114/1/41 36,095 39,581 2,4 Fannie Mae Pool 6.500% 5/1/114/1/41 11,059 12,505 2,4 Fannie Mae Pool 7.000% 9/1/1411/1/37 3,197 3,651 2,4 Fannie Mae Pool 7.500% 11/1/117/1/32 189 218 2,4 Fannie Mae Pool 8.000% 11/1/1111/1/30 72 87 2,4 Fannie Mae Pool 8.500% 7/1/224/1/31 33 37 2,4 Fannie Mae Pool 9.000% 7/1/2212/1/24 4 5 2,4 Fannie Mae Pool 9.500% 12/1/182/1/25 5 6 2,4 Fannie Mae Pool 10.000% 8/1/208/1/21 2 2 2,4 Fannie Mae Pool 10.500% 8/1/20  1 2,4 Freddie Mac Gold Pool 3.500% 4/1/261/1/41 7,925 7,899 2,4 Freddie Mac Gold Pool 4.000% 9/1/134/1/41 28,060 28,197 2,4 Freddie Mac Gold Pool 4.500% 1/1/184/1/41 31,369 32,325 2,4 Freddie Mac Gold Pool 5.000% 10/1/174/1/41 33,696 35,491 2,4 Freddie Mac Gold Pool 5.500% 12/1/132/1/41 36,203 38,851 2,4 Freddie Mac Gold Pool 6.000% 5/1/122/1/41 22,014 24,064 2,4 Freddie Mac Gold Pool 6.500% 3/1/124/1/39 6,293 7,095 2,4 Freddie Mac Gold Pool 7.000% 2/1/122/1/37 1,596 1,828 2,4 Freddie Mac Gold Pool 7.500% 11/1/1112/1/30 124 140 2,4 Freddie Mac Gold Pool 8.000% 12/1/157/1/30 114 131 2,4 Freddie Mac Gold Pool 8.500% 3/1/2311/1/30 55 64 2,4 Freddie Mac Gold Pool 9.000% 5/1/275/1/30 6 7 2,4 Freddie Mac Gold Pool 10.000% 3/1/17 2 3 2,4 Freddie Mac Non Gold Pool 10.000% 11/1/19 1 1 2,4 Ginnie Mae I Pool 3.500% 1/15/414/1/41 1,000 954 2,4 Ginnie Mae I Pool 4.000% 4/15/394/1/41 10,379 10,390 2,4 Ginnie Mae I Pool 4.500% 8/15/185/1/41 19,679 20,332 2,4 Ginnie Mae I Pool 5.000% 1/15/1810/15/39 18,167 19,332 2,4 Ginnie Mae I Pool 5.500% 6/15/1812/15/39 11,965 13,038 2,4 Ginnie Mae I Pool 6.000% 4/15/119/15/40 7,431 8,283 2,4 Ginnie Mae I Pool 6.500% 5/15/132/15/39 3,108 3,522 2,4 Ginnie Mae I Pool 7.000% 11/15/111/15/32 301 347 2,4 Ginnie Mae I Pool 7.500% 6/15/121/15/31 142 168 2,4 Ginnie Mae I Pool 8.000% 2/15/2210/15/30 100 110 2,4 Ginnie Mae I Pool 8.500% 2/15/227/15/30 23 27 2,4 Ginnie Mae I Pool 9.000% 4/15/167/15/30 19 23 2,4 Ginnie Mae I Pool 9.500% 4/15/1712/15/21 7 7 2,4 Ginnie Mae I Pool 10.000% 5/15/20 1 1 2,4 Ginnie Mae I Pool 10.500% 5/15/19 10 12 2,4 Ginnie Mae II Pool 4.000% 12/20/402/20/41 5,030 5,041 2,4 Ginnie Mae II Pool 4.500% 4/20/404/1/41 19,120 19,690 2,4 Ginnie Mae II Pool 5.000% 3/20/184/1/41 16,377 17,402 2,4 Ginnie Mae II Pool 5.500% 6/20/3411/20/39 6,083 6,607 2,4 Ginnie Mae II Pool 6.000% 3/20/337/20/39 4,421 4,882 2,4 Ginnie Mae II Pool 6.500% 12/20/3512/20/37 1,568 1,773 2,4 Ginnie Mae II Pool 7.000% 8/20/364/20/38 146 168 Nonconventional Mortgage-Backed Securities (1.1%) 2,4 Fannie Mae Pool 2.085% 1/1/36 87 90 2,4 Fannie Mae Pool 2.323% 11/1/35 120 126 2,4 Fannie Mae Pool 2.416% 12/1/35 332 350 2,4 Fannie Mae Pool 2.447% 10/1/34 85 88 2,4 Fannie Mae Pool 2.458% 11/1/34 99 103 2,4 Fannie Mae Pool 2.478% 2/1/36 50 51 2,4 Fannie Mae Pool 2.559% 12/1/35 366 382 2,4 Fannie Mae Pool 2.562% 1/1/35 204 214 2,4 Fannie Mae Pool 2.575% 12/1/40 242 244 2,4 Fannie Mae Pool 2.582% 10/1/40 440 444 2,4 Fannie Mae Pool 2.640% 9/1/34 34 35 2,4 Fannie Mae Pool 2.685% 11/1/33 46 48 2,4 Fannie Mae Pool 2.769% 4/1/36 182 191 2,4 Fannie Mae Pool 2.875% 3/1/41 250 254 2,4 Fannie Mae Pool 2.962% 12/1/40 199 199 2,4 Fannie Mae Pool 3.070% 9/1/35 106 111 2,4 Fannie Mae Pool 3.100% 12/1/40 342 349 2,4 Fannie Mae Pool 3.153% 2/1/41 249 251 2,4 Fannie Mae Pool 3.197% 8/1/40 403 413 2,4 Fannie Mae Pool 3.202% 12/1/40 297 304 2,4 Fannie Mae Pool 3.223% 9/1/40 432 443 2,4 Fannie Mae Pool 3.258% 11/1/40 168 173 2,4 Fannie Mae Pool 3.259% 10/1/40 390 400 2,4 Fannie Mae Pool 3.292% 1/1/40 227 233 2,4 Fannie Mae Pool 3.391% 5/1/40 196 202 2,4 Fannie Mae Pool 3.530% 3/1/40 512 530 2,4 Fannie Mae Pool 3.542% 8/1/35 414 424 2,4 Fannie Mae Pool 4.269% 12/1/35 223 239 2,4 Fannie Mae Pool 4.541% 11/1/34 184 193 2,4 Fannie Mae Pool 4.614% 8/1/35 409 431 2,4 Fannie Mae Pool 4.627% 9/1/34 122 132 2,4 Fannie Mae Pool 4.797% 6/1/34 86 91 2,4 Fannie Mae Pool 4.845% 8/1/37 321 339 2,4 Fannie Mae Pool 5.032% 12/1/33 73 77 2,4 Fannie Mae Pool 5.072% 3/1/37 164 172 2,4 Fannie Mae Pool 5.114% 8/1/38 14 15 2,4 Fannie Mae Pool 5.123% 3/1/38 230 245 2,4 Fannie Mae Pool 5.266% 7/1/38 28 30 2,4 Fannie Mae Pool 5.344% 12/1/35 201 215 2,4 Fannie Mae Pool 5.381% 7/1/36 69 73 2,4 Fannie Mae Pool 5.438% 1/1/37 122 129 2,4 Fannie Mae Pool 5.561% 2/1/37 263 276 2,4 Fannie Mae Pool 5.564% 9/1/36 83 86 2,4 Fannie Mae Pool 5.587% 5/1/36 119 128 2,4 Fannie Mae Pool 5.632% 3/1/37 119 125 2,4 Fannie Mae Pool 5.633% 6/1/37 86 93 2,4 Fannie Mae Pool 5.651% 3/1/37 475 499 2,4 Fannie Mae Pool 5.668% 3/1/37 373 396 2,4 Fannie Mae Pool 5.677% 2/1/37 312 335 2,4 Fannie Mae Pool 5.706% 12/1/37 329 352 2,4 Fannie Mae Pool 5.721% 4/1/37 155 166 2,4 Fannie Mae Pool 5.725% 4/1/37 70 74 2,4 Fannie Mae Pool 5.828% 9/1/36 383 398 2,4 Fannie Mae Pool 5.887% 8/1/37 157 168 2,4 Fannie Mae Pool 5.915% 10/1/37 202 215 2,4 Fannie Mae Pool 5.918% 6/1/36 26 27 2,4 Fannie Mae Pool 5.933% 11/1/36 299 320 2,4 Fannie Mae Pool 6.320% 9/1/37 148 158 2,4 Freddie Mac Non Gold Pool 2.477% 1/1/35 13 13 2,4 Freddie Mac Non Gold Pool 2.489% 12/1/34 199 206 2,4 Freddie Mac Non Gold Pool 2.583% 12/1/34 105 109 2,4 Freddie Mac Non Gold Pool 2.652% 9/1/34 118 123 2,4 Freddie Mac Non Gold Pool 2.658% 12/1/40 372 376 2,4 Freddie Mac Non Gold Pool 2.699% 12/1/40 395 399 2,4 Freddie Mac Non Gold Pool 2.770% 3/1/36 188 196 2,4 Freddie Mac Non Gold Pool 2.789% 11/1/40 414 420 2,4 Freddie Mac Non Gold Pool 2.819% 1/1/41 249 248 2,4 Freddie Mac Non Gold Pool 2.990% 2/1/41 350 356 2,4 Freddie Mac Non Gold Pool 3.084% 3/1/41 225 230 2,4 Freddie Mac Non Gold Pool 3.154% 11/1/40 338 346 2,4 Freddie Mac Non Gold Pool 3.294% 6/1/40 310 318 2,4 Freddie Mac Non Gold Pool 3.333% 4/1/40 273 281 2,4 Freddie Mac Non Gold Pool 3.373% 5/1/40 189 194 2,4 Freddie Mac Non Gold Pool 3.433% 5/1/40 167 172 2,4 Freddie Mac Non Gold Pool 3.561% 6/1/40 314 325 2,4 Freddie Mac Non Gold Pool 3.598% 6/1/40 597 612 2,4 Freddie Mac Non Gold Pool 3.631% 1/1/40 281 291 2,4 Freddie Mac Non Gold Pool 4.594% 7/1/35 115 123 2,4 Freddie Mac Non Gold Pool 4.610% 11/1/34 139 148 2,4 Freddie Mac Non Gold Pool 5.025% 5/1/35 183 197 2,4 Freddie Mac Non Gold Pool 5.258% 3/1/38 304 324 2,4 Freddie Mac Non Gold Pool 5.331% 12/1/35 137 145 2,4 Freddie Mac Non Gold Pool 5.414% 4/1/37 265 280 2,4 Freddie Mac Non Gold Pool 5.422% 3/1/37 177 187 2,4 Freddie Mac Non Gold Pool 5.513% 2/1/36 150 161 2,4 Freddie Mac Non Gold Pool 5.542% 4/1/37 185 200 2,4 Freddie Mac Non Gold Pool 5.571% 4/1/37 121 128 2,4 Freddie Mac Non Gold Pool 5.639% 12/1/36 216 225 2,4 Freddie Mac Non Gold Pool 5.710% 9/1/36 585 624 2,4 Freddie Mac Non Gold Pool 5.713% 6/1/37 474 502 2,4 Freddie Mac Non Gold Pool 5.771% 5/1/36 97 105 2,4 Freddie Mac Non Gold Pool 5.824% 10/1/37 135 143 2,4 Freddie Mac Non Gold Pool 5.849% 8/1/37 174 184 2,4 Freddie Mac Non Gold Pool 5.857% 5/1/37 209 223 2,4 Freddie Mac Non Gold Pool 5.870% 12/1/36 92 98 2,4 Freddie Mac Non Gold Pool 5.997% 10/1/37 40 42 2,4 Freddie Mac Non Gold Pool 6.108% 12/1/36 189 203 2,4 Freddie Mac Non Gold Pool 6.185% 6/1/37 109 117 2,4 Freddie Mac Non Gold Pool 6.405% 2/1/37 86 93 2,4 Ginnie Mae II Pool 2.500% 1/20/41 273 272 2,4 Ginnie Mae II Pool 2.500% 2/20/41 549 545 2,4 Ginnie Mae II Pool 3.500% 1/20/41 224 231 2,4 Ginnie Mae II Pool 4.500% 10/20/39 34 36 2,4 Ginnie Mae II Pool 5.000% 10/20/38 58 62 Total U.S. Government and Agency Obligations (Cost $1,432,484) Asset-Backed/Commercial Mortgage-Backed Securities (3.3%) 4 Banc of America Commercial Mortgage Inc. 4.050% 11/10/38 21 21 4 Banc of America Commercial Mortgage Inc. 4.153% 11/10/38 50 52 4 Banc of America Commercial Mortgage Inc. 4.877% 7/10/42 510 542 4,5 Banc of America Commercial Mortgage Inc. 5.071% 11/10/42 75 78 4 Banc of America Commercial Mortgage Inc. 4.727% 7/10/43 115 117 4,5 Banc of America Commercial Mortgage Inc. 5.776% 5/10/45 85 85 4 Banc of America Commercial Mortgage Inc. 5.372% 9/10/45 475 510 4,5 Banc of America Commercial Mortgage Inc. 5.421% 9/10/45 5 5 4 Banc of America Commercial Mortgage Inc. 5.115% 10/10/45 700 751 4,5 Banc of America Commercial Mortgage Inc. 5.120% 10/10/45 700 713 4,5 Banc of America Commercial Mortgage Inc. 5.176% 10/10/45 10 10 4 Banc of America Commercial Mortgage Inc. 5.634% 7/10/46 500 538 4,5 Banc of America Commercial Mortgage Inc. 5.196% 9/10/47 50 52 4,5 Banc of America Commercial Mortgage Inc. 5.196% 9/10/47 90 90 4 Banc of America Commercial Mortgage Inc. 5.414% 9/10/47 425 450 4 Banc of America Commercial Mortgage Inc. 5.448% 9/10/47 50 49 4,5 Banc of America Commercial Mortgage Inc. 5.523% 1/15/49 75 63 4,5 Banc of America Commercial Mortgage Inc. 6.202% 2/10/51 500 548 6 Banco Bilbao Vizcaya Argentaria SA 5.750% 7/20/17 225 232 6 Bank of Scotland plc 5.250% 2/21/17 375 386 4 Bear Stearns Commercial Mortgage Securities 5.610% 11/15/33 857 867 4 Bear Stearns Commercial Mortgage Securities 5.519% 4/12/38 175 188 4,5 Bear Stearns Commercial Mortgage Securities 5.520% 4/12/38 125 129 4 Bear Stearns Commercial Mortgage Securities 4.830% 8/15/38 350 361 4,5 Bear Stearns Commercial Mortgage Securities 5.762% 9/11/38 75 74 4,5 Bear Stearns Commercial Mortgage Securities 5.762% 9/11/38 150 151 4 Bear Stearns Commercial Mortgage Securities 5.454% 3/11/39 125 134 4 Bear Stearns Commercial Mortgage Securities 4.680% 8/13/39 675 707 4 Bear Stearns Commercial Mortgage Securities 4.740% 3/13/40 200 209 4 Bear Stearns Commercial Mortgage Securities 5.665% 6/11/40 830 851 4,5 Bear Stearns Commercial Mortgage Securities 5.718% 6/11/40 75 61 4 Bear Stearns Commercial Mortgage Securities 4.750% 6/11/41 110 108 4 Bear Stearns Commercial Mortgage Securities 5.582% 9/11/41 95 94 4,5 Bear Stearns Commercial Mortgage Securities 5.568% 10/12/41 219 220 4 Bear Stearns Commercial Mortgage Securities 4.521% 11/11/41 150 153 4 Bear Stearns Commercial Mortgage Securities 4.868% 11/11/41 60 60 4 Bear Stearns Commercial Mortgage Securities 5.742% 9/11/42 825 889 4 Bear Stearns Commercial Mortgage Securities 5.793% 9/11/42 175 183 4 Bear Stearns Commercial Mortgage Securities 5.127% 10/12/42 335 339 4 Bear Stearns Commercial Mortgage Securities 5.149% 10/12/42 600 645 4,5 Bear Stearns Commercial Mortgage Securities 5.513% 1/12/45 190 194 4,5 Bear Stearns Commercial Mortgage Securities 5.566% 1/12/45 100 95 4 Bear Stearns Commercial Mortgage Securities 5.694% 6/11/50 150 161 4,5 Bear Stearns Commercial Mortgage Securities 5.915% 6/11/50 200 200 4 Bear Stearns Commercial Mortgage Securities 5.613% 6/13/50 275 285 4 Bear Stearns Commercial Mortgage Securities 5.700% 6/13/50 400 423 4 Capital Auto Receivables Asset Trust 4.680% 10/15/12 165 168 4 Capital One Multi-Asset Execution Trust 5.050% 12/17/18 1,000 1,101 4 Capital One Multi-Asset Execution Trust 5.750% 7/15/20 185 210 4 CDC Commercial Mortgage Trust 5.676% 11/15/30 120 121 4 Chase Issuance Trust 4.650% 3/15/15 1,000 1,068 4 Chase Issuance Trust 5.400% 7/15/15 250 273 6 Cie de Financement Foncier 2.125% 4/22/13 150 151 4 Citibank Credit Card Issuance Trust 5.450% 5/10/13 115 116 4 Citibank Credit Card Issuance Trust 4.900% 6/23/16 525 575 4 Citibank Credit Card Issuance Trust 4.150% 7/7/17 100 106 4 Citibank Credit Card Issuance Trust 5.650% 9/20/19 125 141 4 Citigroup Commercial Mortgage Trust 4.830% 5/15/43 25 26 4,5 Citigroup Commercial Mortgage Trust 5.733% 3/15/49 425 460 4 Citigroup Commercial Mortgage Trust 5.462% 10/15/49 100 98 4 Citigroup Commercial Mortgage Trust 5.482% 10/15/49 50 49 4,5 Citigroup Commercial Mortgage Trust 5.698% 12/10/49 600 637 4,5 Citigroup Commercial Mortgage Trust 5.698% 12/10/49 135 135 4,5 Citigroup Commercial Mortgage Trust 5.822% 12/10/49 425 464 4,5 Citigroup Commercial Mortgage Trust 5.822% 12/10/49 190 190 4,5 Citigroup/Deutsche Bank Commercial Mortgage Trust 5.222% 7/15/44 25 26 4 Citigroup/Deutsche Bank Commercial Mortgage Trust 5.222% 7/15/44 300 323 4 Citigroup/Deutsche Bank Commercial Mortgage Trust 5.886% 11/15/44 500 532 4 Citigroup/Deutsche Bank Commercial Mortgage Trust 5.648% 10/15/48 250 245 4 Citigroup/Deutsche Bank Commercial Mortgage Trust 5.688% 10/15/48 75 68 4 Citigroup/Deutsche Bank Commercial Mortgage Trust 5.205% 12/11/49 650 663 4 Citigroup/Deutsche Bank Commercial Mortgage Trust 5.322% 12/11/49 100 103 4,6 Commercial Mortgage Lease-Backed Certificates 6.746% 6/20/31 570 627 4 Commercial Mortgage Pass Through Certificates 4.084% 6/10/38 425 439 4 Commercial Mortgage Pass Through Certificates 4.715% 3/10/39 500 526 4 Commercial Mortgage Pass Through Certificates 5.116% 6/10/44 275 293 4 Commercial Mortgage Pass Through Certificates 5.768% 6/10/46 450 490 4,5 Commercial Mortgage Pass Through Certificates 5.794% 6/10/46 100 101 4 Commercial Mortgage Pass Through Certificates 5.248% 12/10/46 146 149 4,5 Commercial Mortgage Pass Through Certificates 5.815% 12/10/49 550 598 4,5 Countrywide Home Loan Mortgage Pass Through Trust 2.915% 5/25/33 107 86 4,5 Credit Suisse First Boston Mortgage Securities Corp. 4.750% 1/15/37 260 272 4 Credit Suisse First Boston Mortgage Securities Corp. 4.877% 4/15/37 25 25 4,5 Credit Suisse First Boston Mortgage Securities Corp. 5.014% 2/15/38 130 138 4,5 Credit Suisse First Boston Mortgage Securities Corp. 5.075% 2/15/38 85 85 4 Credit Suisse First Boston Mortgage Securities Corp. 3.936% 5/15/38 325 335 4,5 Credit Suisse First Boston Mortgage Securities Corp. 5.100% 8/15/38 50 51 4,5 Credit Suisse First Boston Mortgage Securities Corp. 5.190% 8/15/38 75 74 4,5 Credit Suisse First Boston Mortgage Securities Corp. 5.230% 12/15/40 85 83 4 Credit Suisse Mortgage Capital Certificates 5.825% 6/15/38 30 30 4 Credit Suisse Mortgage Capital Certificates 5.825% 6/15/38 250 270 4,5 Credit Suisse Mortgage Capital Certificates 5.441% 2/15/39 75 70 4 Credit Suisse Mortgage Capital Certificates 5.441% 2/15/39 175 187 4,5 Credit Suisse Mortgage Capital Certificates 5.441% 2/15/39 200 202 4,5 Credit Suisse Mortgage Capital Certificates 5.525% 6/15/39 200 208 4 Credit Suisse Mortgage Capital Certificates 5.509% 9/15/39 50 49 4 Credit Suisse Mortgage Capital Certificates 5.311% 12/15/39 150 156 4 Credit Suisse Mortgage Capital Certificates 5.383% 2/15/40 175 178 4,5 CW Capital Cobalt Ltd. 5.816% 5/15/46 200 210 4 Daimler Chrysler Auto Trust 3.700% 6/8/12 14 14 4 Discover Card Master Trust 5.650% 12/15/15 600 657 4 Discover Card Master Trust 5.650% 3/16/20 225 254 4,5 First Union Commercial Mortgage Trust 6.626% 10/15/35 94 98 4 First Union National Bank Commercial Mortgage 6.223% 12/12/33 252 256 4 Ford Credit Auto Owner Trust 4.370% 10/15/12 450 458 4 Ford Credit Auto Owner Trust 2.420% 11/15/14 125 128 4 Ford Credit Auto Owner Trust 2.150% 6/15/15 425 432 4,5 GE Capital Commercial Mortgage Corp. 5.174% 3/10/44 175 180 4,5 GE Capital Commercial Mortgage Corp. 5.174% 3/10/44 425 457 4 GMAC Commercial Mortgage Securities Inc. 4.079% 5/10/36 90 93 4 GMAC Commercial Mortgage Securities Inc. 4.908% 3/10/38 350 370 4 GMAC Commercial Mortgage Securities Inc. 4.646% 4/10/40 67 69 4 GMAC Commercial Mortgage Securities Inc. 4.864% 12/10/41 300 314 4 GMAC Commercial Mortgage Securities Inc. 4.754% 5/10/43 50 51 4 Greenwich Capital Commercial Funding Corp. 4.948% 1/11/35 100 104 4 Greenwich Capital Commercial Funding Corp. 5.317% 6/10/36 700 744 4 Greenwich Capital Commercial Funding Corp. 5.117% 4/10/37 224 226 4 Greenwich Capital Commercial Funding Corp. 5.224% 4/10/37 425 451 4,5 Greenwich Capital Commercial Funding Corp. 5.277% 4/10/37 150 150 4,5 Greenwich Capital Commercial Funding Corp. 5.890% 7/10/38 100 103 4 Greenwich Capital Commercial Funding Corp. 5.475% 3/10/39 50 49 4 Greenwich Capital Commercial Funding Corp. 4.799% 8/10/42 1,025 1,076 4,5 Greenwich Capital Commercial Funding Corp. 4.859% 8/10/42 50 50 4 GS Mortgage Securities Corp. II 5.506% 4/10/38 231 233 4,5 GS Mortgage Securities Corp. II 5.553% 4/10/38 350 375 4,5 GS Mortgage Securities Corp. II 5.622% 4/10/38 150 148 4 GS Mortgage Securities Corp. II 5.396% 8/10/38 300 323 4 Honda Auto Receivables Owner Trust 4.880% 9/18/14 201 204 4 Honda Auto Receivables Owner Trust 1.800% 4/17/17 75 75 4 JP Morgan Chase Commercial Mortgage Securities Corp. 5.050% 12/12/34 200 209 4 JP Morgan Chase Commercial Mortgage Securities Corp. 4.200% 7/12/35 36 36 4 JP Morgan Chase Commercial Mortgage Securities Corp. 4.654% 1/12/37 75 77 4,5 JP Morgan Chase Commercial Mortgage Securities Corp. 5.350% 8/12/37 50 51 4 JP Morgan Chase Commercial Mortgage Securities Corp. 4.824% 9/12/37 125 126 4,5 JP Morgan Chase Commercial Mortgage Securities Corp. 4.879% 1/12/38 822 869 4 JP Morgan Chase Commercial Mortgage Securities Corp. 4.404% 1/12/39 150 157 4,5 JP Morgan Chase Commercial Mortgage Securities Corp. 5.365% 6/12/41 500 538 4 JP Morgan Chase Commercial Mortgage Securities Corp. 4.697% 7/15/42 476 488 4 JP Morgan Chase Commercial Mortgage Securities Corp. 4.780% 7/15/42 105 108 4,5 JP Morgan Chase Commercial Mortgage Securities Corp. 5.321% 1/12/43 5 5 4,5 JP Morgan Chase Commercial Mortgage Securities Corp. 5.441% 12/12/44 75 75 4,5 JP Morgan Chase Commercial Mortgage Securities Corp. 5.490% 12/12/44 25 21 4,5 JP Morgan Chase Commercial Mortgage Securities Corp. 5.244% 12/15/44 105 110 4,5 JP Morgan Chase Commercial Mortgage Securities Corp. 5.323% 12/15/44 35 35 4 JP Morgan Chase Commercial Mortgage Securities Corp. 5.863% 4/15/45 275 301 4,5 JP Morgan Chase Commercial Mortgage Securities Corp. 5.863% 4/15/45 90 84 4,5 JP Morgan Chase Commercial Mortgage Securities Corp. 5.863% 4/15/45 40 41 4 JP Morgan Chase Commercial Mortgage Securities Corp. 5.593% 5/12/45 175 176 4 JP Morgan Chase Commercial Mortgage Securities Corp. 5.623% 5/12/45 50 46 4 JP Morgan Chase Commercial Mortgage Securities Corp. 5.440% 5/15/45 115 114 4 JP Morgan Chase Commercial Mortgage Securities Corp. 5.447% 5/15/45 200 209 4 JP Morgan Chase Commercial Mortgage Securities Corp. 5.440% 6/12/47 250 262 4 JP Morgan Chase Commercial Mortgage Securities Corp. 5.802% 6/15/49 349 361 4 JP Morgan Chase Commercial Mortgage Securities Corp. 5.817% 6/15/49 300 318 4 JP Morgan Chase Commercial Mortgage Securities Corp. 5.794% 2/12/51 525 557 4 JP Morgan Chase Commercial Mortgage Securities Corp. 5.855% 2/12/51 238 244 4 LB-UBS Commercial Mortgage Trust 4.786% 10/15/29 700 739 4 LB-UBS Commercial Mortgage Trust 4.742% 2/15/30 310 326 4 LB-UBS Commercial Mortgage Trust 4.553% 7/15/30 21 21 4 LB-UBS Commercial Mortgage Trust 5.197% 11/15/30 250 268 4 LB-UBS Commercial Mortgage Trust 5.217% 2/15/31 75 75 4 LB-UBS Commercial Mortgage Trust 4.853% 9/15/31 475 494 4 LB-UBS Commercial Mortgage Trust 4.960% 12/15/31 100 105 4 LB-UBS Commercial Mortgage Trust 4.166% 5/15/32 575 598 4,5 LB-UBS Commercial Mortgage Trust 5.124% 11/15/32 225 239 4,5 LB-UBS Commercial Mortgage Trust 5.661% 3/15/39 475 512 4 LB-UBS Commercial Mortgage Trust 5.413% 9/15/39 60 60 4 LB-UBS Commercial Mortgage Trust 5.424% 2/15/40 75 79 4 LB-UBS Commercial Mortgage Trust 5.430% 2/15/40 325 343 4 LB-UBS Commercial Mortgage Trust 5.455% 2/15/40 125 124 4,5 LB-UBS Commercial Mortgage Trust 5.057% 9/15/40 50 50 4,5 LB-UBS Commercial Mortgage Trust 5.276% 2/15/41 75 75 4,5 LB-UBS Commercial Mortgage Trust 6.092% 4/15/41 130 130 4 LB-UBS Commercial Mortgage Trust 5.866% 9/15/45 600 642 4 Merrill Lynch Mortgage Trust 5.236% 11/12/35 275 289 4 Merrill Lynch Mortgage Trust 5.107% 7/12/38 20 21 4 Merrill Lynch Mortgage Trust 5.669% 5/12/39 200 217 4,5 Merrill Lynch Mortgage Trust 5.669% 5/12/39 50 51 4 Merrill Lynch Mortgage Trust 5.782% 8/12/43 125 125 4,5 Merrill Lynch Mortgage Trust 5.802% 8/12/43 75 72 4,5 Merrill Lynch Mortgage Trust 5.291% 1/12/44 350 378 4,5 Merrill Lynch Mortgage Trust 5.828% 6/12/50 85 81 4,5 Merrill Lynch Mortgage Trust 5.828% 6/12/50 500 534 4 Merrill Lynch Mortgage Trust 5.690% 2/12/51 500 529 4,5 Merrill Lynch/Countrywide Commercial Mortgage Trust 5.531% 2/12/39 25 25 4 Merrill Lynch/Countrywide Commercial Mortgage Trust 5.908% 6/12/46 600 651 4 Merrill Lynch/Countrywide Commercial Mortgage Trust 5.456% 7/12/46 85 83 4 Merrill Lynch/Countrywide Commercial Mortgage Trust 5.378% 8/12/48 465 479 4 Merrill Lynch/Countrywide Commercial Mortgage Trust 5.590% 9/12/49 260 266 4 Merrill Lynch/Countrywide Commercial Mortgage Trust 5.700% 9/12/49 125 130 4 Morgan Stanley Capital I 4.970% 4/14/40 517 543 4,5 Morgan Stanley Capital I 5.110% 6/15/40 465 497 4 Morgan Stanley Capital I 5.270% 6/13/41 200 214 4,5 Morgan Stanley Capital I 5.806% 8/12/41 50 52 4 Morgan Stanley Capital I 5.360% 11/12/41 200 199 4,5 Morgan Stanley Capital I 4.840% 12/13/41 35 35 4 Morgan Stanley Capital I 4.970% 12/15/41 425 448 4 Morgan Stanley Capital I 5.168% 1/14/42 125 133 4,5 Morgan Stanley Capital I 5.646% 6/11/42 50 49 4,5 Morgan Stanley Capital I 5.646% 6/11/42 150 164 4 Morgan Stanley Capital I 4.989% 8/13/42 225 238 4,5 Morgan Stanley Capital I 5.073% 8/13/42 95 92 4 Morgan Stanley Capital I 5.230% 9/15/42 625 671 4 Morgan Stanley Capital I 5.726% 10/15/42 240 262 4,5 Morgan Stanley Capital I 5.730% 10/15/42 100 99 4,5 Morgan Stanley Capital I 5.730% 10/15/42 20 21 4,5 Morgan Stanley Capital I 5.203% 11/14/42 400 431 4 Morgan Stanley Capital I 6.280% 1/11/43 475 527 4 Morgan Stanley Capital I 5.332% 12/15/43 200 210 4,5 Morgan Stanley Capital I 5.402% 3/12/44 300 323 4,5 Morgan Stanley Capital I 5.773% 7/12/44 125 128 4,5 Morgan Stanley Capital I 5.793% 7/12/44 115 114 4 Morgan Stanley Capital I 4.660% 9/13/45 100 106 4,5 Morgan Stanley Capital I 5.684% 4/15/49 125 115 4,5 Morgan Stanley Capital I 5.692% 4/15/49 450 471 4,5 Morgan Stanley Capital I 5.544% 11/12/49 100 98 4 Morgan Stanley Capital I 5.809% 12/12/49 425 458 4,5 Morgan Stanley Capital I 6.110% 12/12/49 125 127 4 Morgan Stanley Capital I 5.090% 10/12/52 121 121 4,5 Morgan Stanley Capital I 5.204% 10/12/52 150 151 4 Morgan Stanley Capital I 4.770% 7/15/56 85 84 4 Morgan Stanley Dean Witter Capital I 4.920% 3/12/35 700 732 4 Morgan Stanley Dean Witter Capital I 6.390% 10/15/35 207 210 4 Morgan Stanley Dean Witter Capital I 4.740% 11/13/36 515 537 4 Morgan Stanley Dean Witter Capital I 5.980% 1/15/39 808 839 6 Nationwide Building Society 5.500% 7/18/12 575 604 4 Nissan Auto Receivables Owner Trust 5.050% 11/17/14 175 181 6 Northern Rock Asset Management plc 5.625% 6/22/17 1,150 1,160 4 PG&E Energy Recovery Funding LLC 5.030% 3/25/14 196 201 4 PSE&G Transition Funding LLC 6.890% 12/15/17 600 707 6 Royal Bank of Canada 3.125% 4/14/15 225 231 4,5 TIAA Seasoned Commercial Mortgage Trust 5.983% 8/15/39 85 86 4 USAA Auto Owner Trust 4.710% 2/18/14 350 357 4 Wachovia Bank Commercial Mortgage Trust 4.440% 11/15/34 367 372 4,5 Wachovia Bank Commercial Mortgage Trust 5.125% 8/15/35 115 121 4,5 Wachovia Bank Commercial Mortgage Trust 4.964% 11/15/35 325 344 4 Wachovia Bank Commercial Mortgage Trust 4.719% 1/15/41 27 27 4 Wachovia Bank Commercial Mortgage Trust 4.748% 2/15/41 425 450 4 Wachovia Bank Commercial Mortgage Trust 5.001% 7/15/41 103 103 4,5 Wachovia Bank Commercial Mortgage Trust 5.307% 7/15/41 275 295 4 Wachovia Bank Commercial Mortgage Trust 4.803% 10/15/41 600 630 4,5 Wachovia Bank Commercial Mortgage Trust 5.083% 3/15/42 250 267 4,5 Wachovia Bank Commercial Mortgage Trust 5.224% 3/15/42 50 50 4 Wachovia Bank Commercial Mortgage Trust 5.118% 7/15/42 175 188 4,5 Wachovia Bank Commercial Mortgage Trust 5.739% 5/15/43 375 409 4 Wachovia Bank Commercial Mortgage Trust 4.699% 5/15/44 800 852 4 Wachovia Bank Commercial Mortgage Trust 4.750% 5/15/44 35 35 4 Wachovia Bank Commercial Mortgage Trust 4.793% 5/15/44 75 74 4,5 Wachovia Bank Commercial Mortgage Trust 5.209% 10/15/44 35 35 4,5 Wachovia Bank Commercial Mortgage Trust 5.209% 10/15/44 775 831 4,5 Wachovia Bank Commercial Mortgage Trust 5.270% 12/15/44 500 528 4,5 Wachovia Bank Commercial Mortgage Trust 5.320% 12/15/44 50 52 4,5 Wachovia Bank Commercial Mortgage Trust 5.957% 6/15/45 34 35 4,5 Wachovia Bank Commercial Mortgage Trust 5.765% 7/15/45 440 474 4 Wachovia Bank Commercial Mortgage Trust 5.313% 11/15/48 350 366 4 World Omni Auto Receivables Trust 3.940% 10/15/12 53 53 Total Asset-Backed/Commercial Mortgage-Backed Securities (Cost $63,332) Corporate Bonds (20.4%) Finance (7.4%) Banking (4.9%) American Express Bank FSB 5.550% 10/17/12 250 265 American Express Bank FSB 5.500% 4/16/13 350 375 American Express Centurion Bank 5.950% 6/12/17 50 55 American Express Centurion Bank 6.000% 9/13/17 625 694 American Express Co. 7.250% 5/20/14 175 199 American Express Co. 5.500% 9/12/16 100 109 American Express Co. 6.150% 8/28/17 100 112 American Express Co. 7.000% 3/19/18 675 789 American Express Co. 8.125% 5/20/19 175 218 American Express Co. 8.150% 3/19/38 50 67 4 American Express Co. 6.800% 9/1/66 200 203 American Express Credit Corp. 5.875% 5/2/13 700 755 American Express Credit Corp. 5.125% 8/25/14 50 54 Banco Santander Chile 2.875% 11/13/12 50 50 6 BanColombia SA 4.250% 1/12/16 75 74 Bank of America Corp. 5.375% 9/11/12 200 211 Bank of America Corp. 4.875% 9/15/12 250 262 Bank of America Corp. 4.875% 1/15/13 300 315 Bank of America Corp. 4.900% 5/1/13 475 500 Bank of America Corp. 7.375% 5/15/14 275 310 Bank of America Corp. 5.375% 6/15/14 120 129 Bank of America Corp. 5.125% 11/15/14 1,430 1,524 Bank of America Corp. 4.500% 4/1/15 200 207 Bank of America Corp. 4.750% 8/1/15 500 522 Bank of America Corp. 3.700% 9/1/15 250 250 Bank of America Corp. 5.250% 12/1/15 75 78 Bank of America Corp. 3.625% 3/17/16 100 98 Bank of America Corp. 6.500% 8/1/16 375 414 Bank of America Corp. 5.750% 8/15/16 100 105 Bank of America Corp. 5.420% 3/15/17 125 127 Bank of America Corp. 5.750% 12/1/17 175 184 Bank of America Corp. 5.650% 5/1/18 975 1,020 Bank of America Corp. 7.625% 6/1/19 300 346 Bank of America NA 5.300% 3/15/17 1,125 1,156 Bank of Montreal 2.125% 6/28/13 150 153 Bank of New York Mellon Corp. 6.375% 4/1/12 100 105 Bank of New York Mellon Corp. 4.950% 11/1/12 300 318 Bank of New York Mellon Corp. 4.500% 4/1/13 50 53 Bank of New York Mellon Corp. 4.300% 5/15/14 150 160 Bank of New York Mellon Corp. 4.950% 3/15/15 200 215 Bank of New York Mellon Corp. 2.500% 1/15/16 450 446 Bank of New York Mellon Corp. 5.450% 5/15/19 200 219 Bank of Nova Scotia 2.250% 1/22/13 200 204 Bank of Nova Scotia 2.375% 12/17/13 425 433 Bank One Corp. 5.250% 1/30/13 50 53 Bank One Corp. 4.900% 4/30/15 100 105 Barclays Bank plc 2.500% 1/23/13 200 203 Barclays Bank plc 5.200% 7/10/14 600 648 Barclays Bank plc 3.900% 4/7/15 400 413 Barclays Bank plc 5.000% 9/22/16 175 186 Barclays Bank plc 5.125% 1/8/20 650 657 BB&T Capital Trust II 6.750% 6/7/36 175 176 4 BB&T Capital Trust IV 6.820% 6/12/57 25 25 BB&T Corp. 3.850% 7/27/12 125 129 BB&T Corp. 4.750% 10/1/12 250 262 BB&T Corp. 5.700% 4/30/14 75 83 BB&T Corp. 5.200% 12/23/15 625 666 BB&T Corp. 4.900% 6/30/17 75 79 BB&T Corp. 6.850% 4/30/19 100 116 Bear Stearns Cos. LLC 5.700% 11/15/14 550 605 Bear Stearns Cos. LLC 5.300% 10/30/15 50 54 Bear Stearns Cos. LLC 5.550% 1/22/17 650 689 Bear Stearns Cos. LLC 6.400% 10/2/17 400 446 Bear Stearns Cos. LLC 7.250% 2/1/18 325 378 BNP Paribas 3.250% 3/11/15 50 51 BNP Paribas 3.600% 2/23/16 525 525 BNP Paribas 5.000% 1/15/21 200 202 BNP Paribas / BNP Paribas US Medium-Term Note Program LLC 2.125% 12/21/12 400 405 BNY Mellon NA 4.750% 12/15/14 50 54 Branch Banking & Trust Co. 5.625% 9/15/16 175 191 Canadian Imperial Bank of Commerce 1.450% 9/13/13 75 75 Capital One Bank USA NA 8.800% 7/15/19 900 1,124 Capital One Capital III 7.686% 8/15/36 125 128 Capital One Capital IV 6.745% 2/17/37 75 75 Capital One Capital V 10.250% 8/15/39 50 54 Capital One Capital VI 8.875% 5/15/40 50 53 Capital One Financial Corp. 5.500% 6/1/15 25 27 Capital One Financial Corp. 6.150% 9/1/16 125 136 Capital One Financial Corp. 5.250% 2/21/17 50 53 Capital One Financial Corp. 6.750% 9/15/17 75 86 4,6 Citicorp Lease Pass-Through Trust 1999-1 8.040% 12/15/19 500 572 Citigroup Inc. 5.100% 9/29/11 425 434 Citigroup Inc. 5.625% 8/27/12 325 342 Citigroup Inc. 5.300% 10/17/12 1,050 1,107 Citigroup Inc. 5.500% 4/11/13 675 721 Citigroup Inc. 6.500% 8/19/13 500 546 Citigroup Inc. 6.000% 12/13/13 350 380 Citigroup Inc. 5.125% 5/5/14 100 106 Citigroup Inc. 6.375% 8/12/14 50 55 Citigroup Inc. 5.000% 9/15/14 975 1,012 Citigroup Inc. 5.500% 10/15/14 300 323 Citigroup Inc. 6.010% 1/15/15 200 218 Citigroup Inc. 4.750% 5/19/15 200 209 Citigroup Inc. 4.700% 5/29/15 50 52 Citigroup Inc. 4.587% 12/15/15 200 206 Citigroup Inc. 5.300% 1/7/16 225 239 Citigroup Inc. 6.000% 8/15/17 225 244 Citigroup Inc. 6.125% 11/21/17 575 626 Citigroup Inc. 6.125% 5/15/18 225 245 Citigroup Inc. 8.500% 5/22/19 300 368 Citigroup Inc. 5.375% 8/9/20 50 51 Citigroup Inc. 6.625% 6/15/32 100 102 Citigroup Inc. 5.875% 2/22/33 250 234 Citigroup Inc. 6.000% 10/31/33 325 306 Citigroup Inc. 6.125% 8/25/36 100 95 Citigroup Inc. 5.875% 5/29/37 325 317 Citigroup Inc. 6.875% 3/5/38 400 436 Citigroup Inc. 8.125% 7/15/39 575 722 Comerica Bank 5.750% 11/21/16 225 247 Comerica Bank 5.200% 8/22/17 75 79 Compass Bank 6.400% 10/1/17 75 79 Compass Bank 5.900% 4/1/26 50 48 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 2.125% 10/13/15 125 121 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 4.500% 1/11/21 525 530 6 Corestates Capital I 8.000% 12/15/26 600 614 Countrywide Financial Corp. 6.250% 5/15/16 125 133 Credit Suisse 5.000% 5/15/13 265 282 Credit Suisse 2.200% 1/14/14 675 677 Credit Suisse 3.500% 3/23/15 525 535 Credit Suisse 5.300% 8/13/19 250 261 Credit Suisse 4.375% 8/5/20 450 438 Credit Suisse AG 5.400% 1/14/20 675 680 4 Credit Suisse AG 5.860% 5/29/49 225 217 Credit Suisse USA Inc. 5.500% 8/15/13 200 217 Credit Suisse USA Inc. 5.125% 1/15/14 100 108 Credit Suisse USA Inc. 4.875% 1/15/15 635 682 Credit Suisse USA Inc. 5.125% 8/15/15 225 243 Deutsche Bank AG 5.375% 10/12/12 200 212 Deutsche Bank AG 2.375% 1/11/13 150 152 Deutsche Bank AG 4.875% 5/20/13 575 610 Deutsche Bank AG 3.450% 3/30/15 300 307 Deutsche Bank AG 3.250% 1/11/16 375 375 Deutsche Bank AG 6.000% 9/1/17 550 610 Deutsche Bank Financial LLC 5.375% 3/2/15 300 316 FIA Card Services NA 6.625% 6/15/12 100 105 Fifth Third Bancorp 3.625% 1/25/16 400 399 Fifth Third Bancorp 8.250% 3/1/38 225 267 4 Fifth Third Capital Trust IV 6.500% 4/15/37 300 291 First Horizon National Corp. 5.375% 12/15/15 25 26 First Niagara Financial Group Inc. 6.750% 3/19/20 50 54 First Tennessee Bank NA 5.050% 1/15/15 50 51 Golden West Financial Corp. 4.750% 10/1/12 75 79 Goldman Sachs Capital I 6.345% 2/15/34 400 387 4 Goldman Sachs Capital II 5.793% 12/29/49 200 172 Goldman Sachs Group Inc. 3.625% 8/1/12 250 258 Goldman Sachs Group Inc. 5.700% 9/1/12 50 53 Goldman Sachs Group Inc. 5.450% 11/1/12 275 292 Goldman Sachs Group Inc. 4.750% 7/15/13 1,225 1,296 Goldman Sachs Group Inc. 5.250% 10/15/13 225 242 Goldman Sachs Group Inc. 5.150% 1/15/14 135 145 Goldman Sachs Group Inc. 5.000% 10/1/14 175 187 Goldman Sachs Group Inc. 5.125% 1/15/15 640 683 Goldman Sachs Group Inc. 3.700% 8/1/15 550 554 Goldman Sachs Group Inc. 5.350% 1/15/16 575 614 Goldman Sachs Group Inc. 3.625% 2/7/16 125 124 Goldman Sachs Group Inc. 5.750% 10/1/16 425 460 Goldman Sachs Group Inc. 5.625% 1/15/17 450 472 Goldman Sachs Group Inc. 6.250% 9/1/17 475 519 Goldman Sachs Group Inc. 5.950% 1/18/18 825 881 Goldman Sachs Group Inc. 6.150% 4/1/18 200 216 Goldman Sachs Group Inc. 7.500% 2/15/19 75 87 Goldman Sachs Group Inc. 5.375% 3/15/20 125 127 Goldman Sachs Group Inc. 5.950% 1/15/27 300 294 Goldman Sachs Group Inc. 6.125% 2/15/33 125 126 Goldman Sachs Group Inc. 6.450% 5/1/36 125 121 Goldman Sachs Group Inc. 6.750% 10/1/37 1,575 1,589 Goldman Sachs Group Inc. 6.250% 2/1/41 450 447 6 HBOS plc 6.750% 5/21/18 150 145 HSBC Bank USA NA 4.875% 8/24/20 250 242 HSBC Bank USA NA 5.625% 8/15/35 250 237 HSBC Holdings plc 5.100% 4/5/21 450 451 HSBC Holdings plc 7.625% 5/17/32 100 107 HSBC Holdings plc 7.350% 11/27/32 100 105 HSBC Holdings plc 6.500% 5/2/36 500 509 HSBC Holdings plc 6.500% 9/15/37 450 453 HSBC Holdings plc 6.800% 6/1/38 50 52 Huntington BancShares Inc. 7.000% 12/15/20 25 27 JP Morgan Chase Capital XVII 5.850% 8/1/35 150 145 JP Morgan Chase Capital XVIII 6.950% 8/17/36 75 76 JP Morgan Chase Capital XX 6.550% 9/29/36 125 126 4 JP Morgan Chase Capital XXII 6.450% 1/15/87 225 224 JP Morgan Chase Capital XXV 6.800% 10/1/37 225 226 JPMorgan Chase & Co. 5.375% 10/1/12 675 715 JPMorgan Chase & Co. 5.750% 1/2/13 725 774 JPMorgan Chase & Co. 4.750% 5/1/13 475 505 JPMorgan Chase & Co. 1.650% 9/30/13 525 522 JPMorgan Chase & Co. 4.875% 3/15/14 230 243 JPMorgan Chase & Co. 5.125% 9/15/14 410 438 JPMorgan Chase & Co. 3.700% 1/20/15 250 256 JPMorgan Chase & Co. 4.750% 3/1/15 25 27 JPMorgan Chase & Co. 5.250% 5/1/15 425 454 JPMorgan Chase & Co. 5.150% 10/1/15 375 401 JPMorgan Chase & Co. 2.600% 1/15/16 150 144 JPMorgan Chase & Co. 3.450% 3/1/16 275 273 JPMorgan Chase & Co. 6.125% 6/27/17 75 82 JPMorgan Chase & Co. 6.000% 1/15/18 150 164 JPMorgan Chase & Co. 6.300% 4/23/19 675 743 JPMorgan Chase & Co. 4.400% 7/22/20 575 554 JPMorgan Chase & Co. 6.400% 5/15/38 950 1,050 JPMorgan Chase & Co. 5.500% 10/15/40 200 195 JPMorgan Chase Bank NA 5.875% 6/13/16 25 27 JPMorgan Chase Bank NA 6.000% 10/1/17 300 328 JPMorgan Chase Capital XXVII 7.000% 11/1/39 150 154 KeyBank NA 5.500% 9/17/12 175 184 KeyBank NA 4.950% 9/15/15 150 157 KeyBank NA 5.450% 3/3/16 150 159 KeyCorp 6.500% 5/14/13 150 163 KeyCorp 5.100% 3/24/21 25 25 Lloyds TSB Bank plc 4.875% 1/21/16 200 205 Lloyds TSB Bank plc 6.375% 1/21/21 575 596 M&I Marshall & Ilsley Bank 4.850% 6/16/15 275 285 Manufacturers & Traders Trust Co. 6.625% 12/4/17 200 225 4 Manufacturers & Traders Trust Co. 5.585% 12/28/20 150 145 MBNA Corp. 6.125% 3/1/13 125 134 MBNA Corp. 5.000% 6/15/15 50 52 Mellon Funding Corp. 5.000% 12/1/14 300 326 Merrill Lynch & Co. Inc. 6.050% 8/15/12 50 53 Merrill Lynch & Co. Inc. 5.450% 2/5/13 200 212 Merrill Lynch & Co. Inc. 6.150% 4/25/13 450 485 Merrill Lynch & Co. Inc. 5.000% 2/3/14 150 160 Merrill Lynch & Co. Inc. 5.450% 7/15/14 225 241 Merrill Lynch & Co. Inc. 5.000% 1/15/15 500 526 Merrill Lynch & Co. Inc. 6.050% 5/16/16 225 237 Merrill Lynch & Co. Inc. 5.700% 5/2/17 300 309 Merrill Lynch & Co. Inc. 6.400% 8/28/17 400 436 Merrill Lynch & Co. Inc. 6.875% 4/25/18 1,175 1,307 Merrill Lynch & Co. Inc. 6.500% 7/15/18 75 81 Merrill Lynch & Co. Inc. 6.220% 9/15/26 375 372 Merrill Lynch & Co. Inc. 6.110% 1/29/37 175 164 Merrill Lynch & Co. Inc. 7.750% 5/14/38 1,150 1,304 Morgan Stanley 6.600% 4/1/12 150 159 Morgan Stanley 5.750% 8/31/12 450 476 Morgan Stanley 5.300% 3/1/13 200 213 Morgan Stanley 2.875% 1/24/14 75 75 Morgan Stanley 4.750% 4/1/14 525 544 Morgan Stanley 6.000% 5/13/14 500 543 Morgan Stanley 4.200% 11/20/14 475 488 Morgan Stanley 4.100% 1/26/15 225 230 Morgan Stanley 6.000% 4/28/15 725 786 Morgan Stanley 5.375% 10/15/15 175 186 Morgan Stanley 3.450% 11/2/15 700 686 Morgan Stanley 5.750% 10/18/16 375 400 Morgan Stanley 5.450% 1/9/17 575 603 Morgan Stanley 5.550% 4/27/17 50 53 Morgan Stanley 5.950% 12/28/17 375 400 Morgan Stanley 6.625% 4/1/18 450 495 Morgan Stanley 7.300% 5/13/19 525 588 Morgan Stanley 5.625% 9/23/19 800 811 Morgan Stanley 5.500% 1/26/20 275 276 Morgan Stanley 5.500% 7/24/20 175 174 Morgan Stanley 5.750% 1/25/21 150 150 Morgan Stanley 6.250% 8/9/26 450 475 Morgan Stanley 7.250% 4/1/32 150 175 National City Corp. 4.900% 1/15/15 500 535 4 National City Preferred Capital Trust I 12.000% 12/31/49 125 141 North Fork Bancorporation Inc. 5.875% 8/15/12 150 157 Northern Trust Corp. 5.500% 8/15/13 50 55 Northern Trust Corp. 4.625% 5/1/14 100 108 PNC Bank NA 4.875% 9/21/17 375 392 PNC Bank NA 6.000% 12/7/17 100 109 PNC Funding Corp. 3.625% 2/8/15 75 77 PNC Funding Corp. 5.250% 11/15/15 100 107 PNC Funding Corp. 5.625% 2/1/17 75 81 PNC Funding Corp. 6.700% 6/10/19 25 29 PNC Funding Corp. 5.125% 2/8/20 150 157 PNC Funding Corp. 4.375% 8/11/20 225 222 Royal Bank of Canada 2.100% 7/29/13 400 407 Royal Bank of Canada 2.625% 12/15/15 150 149 Royal Bank of Scotland Group plc 5.050% 1/8/15 125 125 Royal Bank of Scotland Group plc 6.400% 10/21/19 650 666 Royal Bank of Scotland plc 3.250% 1/11/14 275 278 6 Royal Bank of Scotland plc 4.875% 8/25/14 100 104 Royal Bank of Scotland plc 4.875% 3/16/15 450 466 Royal Bank of Scotland plc 3.950% 9/21/15 25 25 Royal Bank of Scotland plc 5.625% 8/24/20 200 199 Royal Bank of Scotland plc 6.125% 1/11/21 250 256 Santander UK plc 7.950% 10/26/29 200 214 SouthTrust Corp. 5.800% 6/15/14 50 54 Sovereign Bank 8.750% 5/30/18 75 85 4,6 Standard Chartered plc 6.409% 12/31/49 150 142 State Street Corp. 2.875% 3/7/16 550 544 State Street Corp. 4.956% 3/15/18 275 282 Sumitomo Mitsui Banking Corp. 8.000% 6/15/12 445 477 SunTrust Bank 7.250% 3/15/18 75 85 SunTrust Banks Inc. 5.250% 11/5/12 100 105 SunTrust Banks Inc. 3.600% 4/15/16 75 74 SunTrust Banks Inc. 6.000% 9/11/17 50 55 4 SunTrust Capital VIII 6.100% 12/1/66 99 96 UBS AG 2.250% 8/12/13 500 503 UBS AG 2.250% 1/28/14 300 300 UBS AG 7.000% 10/15/15 250 279 UBS AG 7.375% 6/15/17 100 112 UBS AG 5.875% 12/20/17 425 463 UBS AG 5.750% 4/25/18 375 404 UBS AG 4.875% 8/4/20 325 326 UFJ Finance Aruba AEC 6.750% 7/15/13 150 165 Union Bank NA 5.950% 5/11/16 100 107 UnionBanCal Corp. 5.250% 12/16/13 50 53 US Bancorp 2.000% 6/14/13 500 507 US Bancorp 3.150% 3/4/15 50 51 US Bancorp 3.442% 2/1/16 150 149 US Bank NA 4.950% 10/30/14 600 647 Wachovia Bank NA 4.875% 2/1/15 270 287 Wachovia Bank NA 6.000% 11/15/17 200 221 Wachovia Bank NA 5.850% 2/1/37 300 306 Wachovia Bank NA 6.600% 1/15/38 225 253 Wachovia Corp. 5.500% 5/1/13 350 377 Wachovia Corp. 4.875% 2/15/14 180 191 Wachovia Corp. 5.250% 8/1/14 75 80 Wachovia Corp. 5.625% 10/15/16 125 135 Wachovia Corp. 5.750% 6/15/17 425 468 Wachovia Corp. 5.750% 2/1/18 300 330 Wells Fargo & Co. 5.250% 10/23/12 200 212 Wells Fargo & Co. 4.375% 1/31/13 275 289 Wells Fargo & Co. 4.950% 10/16/13 175 187 Wells Fargo & Co. 3.625% 4/15/15 425 438 Wells Fargo & Co. 3.676% 6/15/16 50 50 Wells Fargo & Co. 5.625% 12/11/17 375 407 Wells Fargo & Co. 4.600% 4/1/21 300 296 Wells Fargo & Co. 5.375% 2/7/35 200 203 Wells Fargo Bank NA 4.750% 2/9/15 1,475 1,563 Wells Fargo Bank NA 5.750% 5/16/16 125 136 Wells Fargo Bank NA 5.950% 8/26/36 200 206 4 Wells Fargo Capital XIII 7.700% 12/29/49 450 464 4 Wells Fargo Capital XV 9.750% 12/29/49 225 246 Westpac Banking Corp. 2.250% 11/19/12 250 254 Westpac Banking Corp. 4.200% 2/27/15 750 782 Westpac Banking Corp. 3.000% 8/4/15 275 273 Westpac Banking Corp. 4.875% 11/19/19 250 257 Brokerage (0.1%) Ameriprise Financial Inc. 5.650% 11/15/15 125 140 Ameriprise Financial Inc. 5.300% 3/15/20 50 53 BlackRock Inc. 2.250% 12/10/12 150 153 BlackRock Inc. 3.500% 12/10/14 100 105 BlackRock Inc. 6.250% 9/15/17 100 114 Charles Schwab Corp. 4.950% 6/1/14 325 354 Franklin Resources Inc. 2.000% 5/20/13 175 177 Franklin Resources Inc. 3.125% 5/20/15 100 103 Jefferies Group Inc. 8.500% 7/15/19 25 29 Jefferies Group Inc. 6.875% 4/15/21 175 186 Jefferies Group Inc. 6.450% 6/8/27 375 371 Jefferies Group Inc. 6.250% 1/15/36 175 161 Lazard Group LLC 6.850% 6/15/17 325 346 Nomura Holdings Inc. 5.000% 3/4/15 175 178 Nomura Holdings Inc. 6.700% 3/4/20 200 213 TD Ameritrade Holding Corp. 2.950% 12/1/12 50 51 TD Ameritrade Holding Corp. 4.150% 12/1/14 75 78 TD Ameritrade Holding Corp. 5.600% 12/1/19 50 53 Finance Companies (0.8%) Block Financial LLC 7.875% 1/15/13 25 27 ^ Block Financial LLC 5.125% 10/30/14 150 154 GATX Corp. 4.750% 10/1/12 75 78 General Electric Capital Corp. 6.000% 6/15/12 450 477 General Electric Capital Corp. 3.500% 8/13/12 250 258 General Electric Capital Corp. 5.250% 10/19/12 750 795 General Electric Capital Corp. 2.800% 1/8/13 200 205 General Electric Capital Corp. 5.450% 1/15/13 75 80 General Electric Capital Corp. 4.800% 5/1/13 575 610 General Electric Capital Corp. 1.875% 9/16/13 625 624 General Electric Capital Corp. 2.100% 1/7/14 75 75 General Electric Capital Corp. 5.900% 5/13/14 50 55 General Electric Capital Corp. 5.500% 6/4/14 400 436 General Electric Capital Corp. 5.650% 6/9/14 125 136 General Electric Capital Corp. 3.750% 11/14/14 600 625 General Electric Capital Corp. 3.500% 6/29/15 800 817 General Electric Capital Corp. 4.375% 9/21/15 200 211 General Electric Capital Corp. 5.400% 2/15/17 300 324 General Electric Capital Corp. 5.625% 9/15/17 210 228 General Electric Capital Corp. 5.625% 5/1/18 1,290 1,397 General Electric Capital Corp. 6.000% 8/7/19 650 710 General Electric Capital Corp. 5.500% 1/8/20 75 79 General Electric Capital Corp. 5.550% 5/4/20 25 26 General Electric Capital Corp. 4.375% 9/16/20 150 145 General Electric Capital Corp. 5.300% 2/11/21 125 127 General Electric Capital Corp. 6.750% 3/15/32 1,175 1,283 General Electric Capital Corp. 6.150% 8/7/37 475 483 General Electric Capital Corp. 5.875% 1/14/38 675 666 General Electric Capital Corp. 6.875% 1/10/39 650 724 4 General Electric Capital Corp. 6.375% 11/15/67 400 410 4 HSBC Finance Capital Trust IX 5.911% 11/30/35 100 96 HSBC Finance Corp. 7.000% 5/15/12 300 319 HSBC Finance Corp. 6.375% 11/27/12 50 54 HSBC Finance Corp. 4.750% 7/15/13 75 80 HSBC Finance Corp. 5.250% 1/15/14 325 347 HSBC Finance Corp. 5.000% 6/30/15 275 295 HSBC Finance Corp. 5.500% 1/19/16 325 357 6 HSBC Finance Corp. 6.676% 1/15/21 640 663 SLM Corp. 5.375% 1/15/13 150 156 SLM Corp. 5.050% 11/14/14 450 456 SLM Corp. 6.250% 1/25/16 475 497 SLM Corp. 8.450% 6/15/18 300 337 SLM Corp. 8.000% 3/25/20 75 81 SLM Corp. 5.625% 8/1/33 275 232 Insurance (1.2%) ACE Capital Trust II 9.700% 4/1/30 50 62 ACE INA Holdings Inc. 5.600% 5/15/15 175 191 ACE INA Holdings Inc. 2.600% 11/23/15 150 146 ACE INA Holdings Inc. 5.700% 2/15/17 100 109 ACE INA Holdings Inc. 5.800% 3/15/18 25 27 ACE INA Holdings Inc. 5.900% 6/15/19 25 28 Aetna Inc. 6.000% 6/15/16 75 84 Aetna Inc. 6.500% 9/15/18 150 172 Aetna Inc. 6.625% 6/15/36 250 277 Aetna Inc. 6.750% 12/15/37 100 112 Aflac Inc. 6.900% 12/17/39 25 26 Alleghany Corp. 5.625% 9/15/20 100 100 Allied World Assurance Co. Holdings Ltd. 7.500% 8/1/16 425 471 Allstate Corp. 5.000% 8/15/14 150 163 Allstate Corp. 6.125% 12/15/32 100 104 Allstate Corp. 5.550% 5/9/35 125 121 4 Allstate Corp. 6.125% 5/15/37 75 76 4 Allstate Corp. 6.500% 5/15/57 225 227 Allstate Life Global Funding Trusts 5.375% 4/30/13 75 81 Alterra Finance LLC 6.250% 9/30/20 55 55 American Financial Group Inc. 9.875% 6/15/19 50 61 American International Group Inc. 4.250% 5/15/13 250 258 American International Group Inc. 5.050% 10/1/15 225 232 American International Group Inc. 5.600% 10/18/16 150 156 American International Group Inc. 5.850% 1/16/18 75 78 American International Group Inc. 8.250% 8/15/18 75 88 American International Group Inc. 6.400% 12/15/20 210 224 American International Group Inc. 6.250% 5/1/36 900 890 American International Group Inc. 6.250% 3/15/37 125 114 4 American International Group Inc. 8.175% 5/15/58 575 618 AON Corp. 3.500% 9/30/15 125 126 AON Corp. 5.000% 9/30/20 75 75 AON Corp. 8.205% 1/1/27 25 28 AON Corp. 6.250% 9/30/40 100 103 Arch Capital Group Ltd. 7.350% 5/1/34 75 78 Aspen Insurance Holdings Ltd. 6.000% 12/15/20 50 50 Assurant Inc. 5.625% 2/15/14 25 26 Assurant Inc. 6.750% 2/15/34 50 49 AXA SA 8.600% 12/15/30 375 440 Axis Capital Holdings Ltd. 5.750% 12/1/14 50 54 Axis Specialty Finance LLC 5.875% 6/1/20 575 577 Berkshire Hathaway Finance Corp. 4.000% 4/15/12 75 78 Berkshire Hathaway Finance Corp. 4.600% 5/15/13 300 320 Berkshire Hathaway Finance Corp. 5.000% 8/15/13 175 189 Berkshire Hathaway Finance Corp. 1.500% 1/10/14 75 75 Berkshire Hathaway Finance Corp. 4.850% 1/15/15 275 299 Berkshire Hathaway Finance Corp. 2.450% 12/15/15 25 25 Berkshire Hathaway Finance Corp. 5.400% 5/15/18 475 523 Berkshire Hathaway Finance Corp. 4.250% 1/15/21 125 125 Berkshire Hathaway Finance Corp. 5.750% 1/15/40 75 79 Berkshire Hathaway Inc. 2.125% 2/11/13 125 128 Berkshire Hathaway Inc. 3.200% 2/11/15 225 231 Chubb Corp. 5.750% 5/15/18 50 55 Chubb Corp. 6.000% 5/11/37 125 131 Chubb Corp. 6.500% 5/15/38 50 56 4 Chubb Corp. 6.375% 3/29/67 325 342 CIGNA Corp. 5.125% 6/15/20 150 156 CIGNA Corp. 4.375% 12/15/20 75 73 CIGNA Corp. 7.875% 5/15/27 50 58 CIGNA Corp. 6.150% 11/15/36 50 51 CIGNA Corp. 5.875% 3/15/41 50 49 Cincinnati Financial Corp. 6.125% 11/1/34 150 145 CNA Financial Corp. 5.850% 12/15/14 100 107 CNA Financial Corp. 6.500% 8/15/16 175 191 CNA Financial Corp. 7.350% 11/15/19 25 28 CNA Financial Corp. 5.875% 8/15/20 75 77 Coventry Health Care Inc. 6.300% 8/15/14 325 345 Endurance Specialty Holdings Ltd. 7.000% 7/15/34 75 74 Genworth Financial Inc. 5.750% 6/15/14 50 52 Genworth Financial Inc. 8.625% 12/15/16 275 306 Genworth Financial Inc. 7.200% 2/15/21 75 74 Genworth Financial Inc. 6.500% 6/15/34 150 134 Hartford Financial Services Group Inc. 5.500% 10/15/16 125 131 Hartford Financial Services Group Inc. 5.375% 3/15/17 100 104 Hartford Financial Services Group Inc. 6.000% 1/15/19 25 26 Hartford Financial Services Group Inc. 5.950% 10/15/36 50 47 HCC Insurance Holdings Inc. 6.300% 11/15/19 100 107 Humana Inc. 7.200% 6/15/18 200 226 Humana Inc. 8.150% 6/15/38 175 200 Lincoln National Corp. 5.650% 8/27/12 25 26 Lincoln National Corp. 6.150% 4/7/36 150 154 Lincoln National Corp. 7.000% 6/15/40 100 113 4 Lincoln National Corp. 7.000% 5/17/66 500 495 Loews Corp. 6.000% 2/1/35 50 50 Manulife Financial Corp. 3.400% 9/17/15 250 250 Manulife Financial Corp. 4.900% 9/17/20 275 269 Markel Corp. 7.125% 9/30/19 50 56 Marsh & McLennan Cos. Inc. 5.750% 9/15/15 200 216 Marsh & McLennan Cos. Inc. 9.250% 4/15/19 75 95 MetLife Inc. 5.375% 12/15/12 125 133 MetLife Inc. 5.000% 11/24/13 50 54 MetLife Inc. 2.375% 2/6/14 150 150 MetLife Inc. 5.000% 6/15/15 125 134 MetLife Inc. 7.717% 2/15/19 50 61 MetLife Inc. 4.750% 2/8/21 275 274 MetLife Inc. 6.500% 12/15/32 175 192 MetLife Inc. 6.375% 6/15/34 100 108 MetLife Inc. 5.700% 6/15/35 200 198 4 MetLife Inc. 6.400% 12/15/66 200 191 MetLife Inc. 5.875% 2/6/41 25 25 OneBeacon US Holdings Inc. 5.875% 5/15/13 75 80 PartnerRe Finance B LLC 5.500% 6/1/20 100 100 Principal Financial Group Inc. 6.050% 10/15/36 100 103 Principal Life Income Funding Trusts 5.300% 12/14/12 125 133 Principal Life Income Funding Trusts 5.300% 4/24/13 150 161 Principal Life Income Funding Trusts 5.100% 4/15/14 100 106 Progressive Corp. 6.625% 3/1/29 125 137 4 Progressive Corp. 6.700% 6/15/37 125 132 Protective Life Corp. 8.450% 10/15/39 25 28 Protective Life Secured Trusts 5.450% 9/28/12 50 53 Prudential Financial Inc. 5.800% 6/15/12 125 131 Prudential Financial Inc. 3.625% 9/17/12 350 362 Prudential Financial Inc. 5.150% 1/15/13 50 53 Prudential Financial Inc. 4.500% 7/15/13 200 210 Prudential Financial Inc. 4.750% 4/1/14 75 80 Prudential Financial Inc. 5.100% 9/20/14 125 135 Prudential Financial Inc. 6.200% 1/15/15 25 27 Prudential Financial Inc. 5.500% 3/15/16 25 27 Prudential Financial Inc. 6.100% 6/15/17 25 28 Prudential Financial Inc. 6.000% 12/1/17 225 247 Prudential Financial Inc. 5.375% 6/21/20 175 181 Prudential Financial Inc. 5.750% 7/15/33 50 49 Prudential Financial Inc. 5.400% 6/13/35 100 93 Prudential Financial Inc. 5.900% 3/17/36 125 125 Prudential Financial Inc. 6.625% 6/21/40 425 463 4 Reinsurance Group of America Inc. 6.750% 12/15/65 150 146 Swiss Re Solutions Holding Corp. 6.450% 3/1/19 100 107 Swiss Re Solutions Holding Corp. 7.000% 2/15/26 50 53 Swiss Re Solutions Holding Corp. 7.750% 6/15/30 50 57 Torchmark Corp. 6.375% 6/15/16 100 107 Transatlantic Holdings Inc. 8.000% 11/30/39 375 391 Travelers Cos. Inc. 6.250% 6/20/16 150 169 Travelers Cos. Inc. 5.750% 12/15/17 250 275 Travelers Cos. Inc. 5.900% 6/2/19 50 55 Travelers Cos. Inc. 3.900% 11/1/20 125 118 UnitedHealth Group Inc. 5.500% 11/15/12 175 187 UnitedHealth Group Inc. 4.875% 2/15/13 50 53 UnitedHealth Group Inc. 4.875% 4/1/13 50 53 UnitedHealth Group Inc. 5.000% 8/15/14 475 515 UnitedHealth Group Inc. 4.875% 3/15/15 50 54 UnitedHealth Group Inc. 6.000% 6/15/17 150 168 UnitedHealth Group Inc. 6.000% 2/15/18 125 139 UnitedHealth Group Inc. 6.500% 6/15/37 50 54 UnitedHealth Group Inc. 6.625% 11/15/37 125 136 UnitedHealth Group Inc. 6.875% 2/15/38 125 140 Unum Group 7.125% 9/30/16 100 112 Unum Group 5.625% 9/15/20 50 51 Validus Holdings Ltd. 8.875% 1/26/40 75 79 WellPoint Inc. 6.800% 8/1/12 150 161 WellPoint Inc. 5.000% 12/15/14 25 27 WellPoint Inc. 5.250% 1/15/16 50 55 WellPoint Inc. 5.875% 6/15/17 50 56 WellPoint Inc. 5.950% 12/15/34 375 383 WellPoint Inc. 5.850% 1/15/36 225 226 WellPoint Inc. 6.375% 6/15/37 50 54 WellPoint Inc. 5.800% 8/15/40 50 49 Willis North America Inc. 5.625% 7/15/15 225 239 Willis North America Inc. 7.000% 9/29/19 600 653 WR Berkley Corp. 5.375% 9/15/20 25 25 XL Group plc 5.250% 9/15/14 125 132 XL Group plc 6.250% 5/15/27 125 124 Other Finance (0.0%) CME Group Inc. 5.400% 8/1/13 225 245 CME Group Inc. 5.750% 2/15/14 100 111 NASDAQ OMX Group Inc. 4.000% 1/15/15 75 74 NASDAQ OMX Group Inc. 5.550% 1/15/20 75 73 XTRA Finance Corp. 5.150% 4/1/17 375 405 Real Estate Investment Trusts (0.4%) AMB Property LP 4.500% 8/15/17 25 25 AMB Property LP 6.625% 12/1/19 75 83 Arden Realty LP 5.250% 3/1/15 25 27 AvalonBay Communities Inc. 5.750% 9/15/16 50 56 Boston Properties LP 5.625% 4/15/15 200 218 Boston Properties LP 5.625% 11/15/20 225 240 Boston Properties LP 4.125% 5/15/21 100 95 Brandywine Operating Partnership LP 5.750% 4/1/12 42 43 Brandywine Operating Partnership LP 5.400% 11/1/14 50 53 Brandywine Operating Partnership LP 7.500% 5/15/15 75 85 Camden Property Trust 5.700% 5/15/17 100 109 CommonWealth REIT 6.250% 8/15/16 150 161 CommonWealth REIT 5.875% 9/15/20 100 102 Digital Realty Trust LP 4.500% 7/15/15 225 231 Duke Realty LP 5.950% 2/15/17 125 135 Duke Realty LP 8.250% 8/15/19 100 120 Duke Realty LP 6.750% 3/15/20 250 278 ERP Operating LP 5.500% 10/1/12 100 106 ERP Operating LP 5.250% 9/15/14 50 54 ERP Operating LP 5.125% 3/15/16 75 80 ERP Operating LP 5.375% 8/1/16 50 54 ERP Operating LP 5.750% 6/15/17 25 28 HCP Inc. 6.450% 6/25/12 50 53 HCP Inc. 5.650% 12/15/13 150 162 HCP Inc. 2.700% 2/1/14 125 125 HCP Inc. 3.750% 2/1/16 425 426 HCP Inc. 6.300% 9/15/16 100 110 HCP Inc. 6.700% 1/30/18 50 56 HCP Inc. 5.375% 2/1/21 25 25 HCP Inc. 6.750% 2/1/41 100 103 Health Care REIT Inc. 3.625% 3/15/16 25 25 Health Care REIT Inc. 6.200% 6/1/16 275 301 Health Care REIT Inc. 4.950% 1/15/21 75 72 Health Care REIT Inc. 5.250% 1/15/22 100 98 Health Care REIT Inc. 6.500% 3/15/41 25 24 Healthcare Realty Trust Inc. 5.125% 4/1/14 75 79 Healthcare Realty Trust Inc. 6.500% 1/17/17 50 55 Hospitality Properties Trust 7.875% 8/15/14 75 84 Hospitality Properties Trust 5.125% 2/15/15 150 155 Kilroy Realty LP 5.000% 11/3/15 100 101 Kimco Realty Corp. 5.783% 3/15/16 25 27 Kimco Realty Corp. 6.875% 10/1/19 50 57 Liberty Property LP 5.125% 3/2/15 250 267 Liberty Property LP 5.500% 12/15/16 50 54 Mack-Cali Realty LP 7.750% 8/15/19 50 60 National Retail Properties Inc. 6.875% 10/15/17 275 299 Nationwide Health Properties Inc. 6.250% 2/1/13 125 133 ProLogis 7.375% 10/30/19 175 198 ProLogis 6.875% 3/15/20 200 219 Realty Income Corp. 6.750% 8/15/19 150 170 Realty Income Corp. 5.750% 1/15/21 200 210 Senior Housing Properties Trust 4.300% 1/15/16 50 49 Simon Property Group LP 6.750% 5/15/14 175 196 Simon Property Group LP 5.750% 12/1/15 525 584 Simon Property Group LP 5.250% 12/1/16 250 271 Simon Property Group LP 5.875% 3/1/17 25 28 Simon Property Group LP 6.125% 5/30/18 225 252 Simon Property Group LP 5.650% 2/1/20 75 81 Simon Property Group LP 6.750% 2/1/40 25 28 Tanger Properties LP 6.150% 11/15/15 100 110 Industrial (10.7%) Basic Industry (1.1%) Agrium Inc. 6.750% 1/15/19 200 230 Agrium Inc. 6.125% 1/15/41 25 26 Airgas Inc. 4.500% 9/15/14 50 52 Airgas Inc. 3.250% 10/1/15 150 149 Albemarle Corp. 4.500% 12/15/20 25 25 Alcoa Inc. 5.375% 1/15/13 200 213 Alcoa Inc. 6.000% 7/15/13 450 491 Alcoa Inc. 6.150% 8/15/20 425 449 Alcoa Inc. 5.900% 2/1/27 600 586 AngloGold Ashanti Holdings plc 5.375% 4/15/20 50 51 AngloGold Ashanti Holdings plc 6.500% 4/15/40 50 50 ArcelorMittal 5.375% 6/1/13 350 371 ArcelorMittal 9.000% 2/15/15 150 179 ArcelorMittal 3.750% 8/5/15 200 201 ArcelorMittal 3.750% 3/1/16 150 149 ArcelorMittal 6.125% 6/1/18 150 160 ArcelorMittal 9.850% 6/1/19 75 95 ArcelorMittal 5.250% 8/5/20 200 195 ArcelorMittal 5.500% 3/1/21 175 172 ArcelorMittal 7.000% 10/15/39 325 324 ArcelorMittal 6.750% 3/1/41 100 97 Barrick Gold Corp. 6.950% 4/1/19 175 209 Barrick Gold Finance Co. 4.875% 11/15/14 75 81 Barrick Gold Financeco LLC 6.125% 9/15/13 150 166 Barrick North America Finance LLC 6.800% 9/15/18 150 177 BHP Billiton Finance USA Ltd. 8.500% 12/1/12 200 223 BHP Billiton Finance USA Ltd. 4.800% 4/15/13 150 161 BHP Billiton Finance USA Ltd. 5.500% 4/1/14 75 83 BHP Billiton Finance USA Ltd. 5.250% 12/15/15 50 56 BHP Billiton Finance USA Ltd. 5.400% 3/29/17 100 112 BHP Billiton Finance USA Ltd. 6.500% 4/1/19 400 473 Celulosa Arauco y Constitucion SA 5.625% 4/20/15 250 265 6 Celulosa Arauco y Constitucion SA 5.000% 1/21/21 25 25 Cliffs Natural Resources Inc. 5.900% 3/15/20 25 27 Cliffs Natural Resources Inc. 6.250% 10/1/40 225 222 Commercial Metals Co. 6.500% 7/15/17 50 51 Commercial Metals Co. 7.350% 8/15/18 150 157 Cytec Industries Inc. 8.950% 7/1/17 50 61 Dow Chemical Co. 4.850% 8/15/12 225 236 Dow Chemical Co. 6.000% 10/1/12 375 401 Dow Chemical Co. 7.600% 5/15/14 525 606 Dow Chemical Co. 5.900% 2/15/15 375 415 Dow Chemical Co. 2.500% 2/15/16 75 72 Dow Chemical Co. 5.700% 5/15/18 25 27 Dow Chemical Co. 4.250% 11/15/20 125 119 Dow Chemical Co. 7.375% 11/1/29 25 30 Dow Chemical Co. 9.400% 5/15/39 350 521 Eastman Chemical Co. 3.000% 12/15/15 50 50 Eastman Chemical Co. 5.500% 11/15/19 150 157 Eastman Chemical Co. 4.500% 1/15/21 75 73 EI du Pont de Nemours & Co. 4.750% 11/15/12 25 26 EI du Pont de Nemours & Co. 5.000% 7/15/13 175 189 EI du Pont de Nemours & Co. 1.950% 1/15/16 150 144 EI du Pont de Nemours & Co. 6.000% 7/15/18 275 312 EI du Pont de Nemours & Co. 4.625% 1/15/20 400 413 EI du Pont de Nemours & Co. 3.625% 1/15/21 250 237 EI du Pont de Nemours & Co. 6.500% 1/15/28 100 114 EI du Pont de Nemours & Co. 4.900% 1/15/41 150 139 Freeport-McMoRan Copper & Gold Inc. 8.250% 4/1/15 250 260 Freeport-McMoRan Copper & Gold Inc. 8.375% 4/1/17 325 357 International Paper Co. 5.300% 4/1/15 75 81 International Paper Co. 7.950% 6/15/18 500 600 International Paper Co. 7.500% 8/15/21 950 1,110 International Paper Co. 7.300% 11/15/39 100 111 Lubrizol Corp. 5.500% 10/1/14 250 278 Monsanto Co. 7.375% 8/15/12 100 108 Monsanto Co. 5.875% 4/15/38 325 353 6 Mosaic Co. 7.625% 12/1/16 200 216 Newmont Mining Corp. 5.875% 4/1/35 100 101 Nucor Corp. 5.750% 12/1/17 25 28 Nucor Corp. 5.850% 6/1/18 150 170 Nucor Corp. 6.400% 12/1/37 75 85 Placer Dome Inc. 6.450% 10/15/35 75 80 Plum Creek Timberlands LP 5.875% 11/15/15 100 106 Plum Creek Timberlands LP 4.700% 3/15/21 75 72 Potash Corp. of Saskatchewan Inc. 3.750% 9/30/15 150 156 Potash Corp. of Saskatchewan Inc. 3.250% 12/1/17 175 170 Potash Corp. of Saskatchewan Inc. 4.875% 3/30/20 125 130 Potash Corp. of Saskatchewan Inc. 5.625% 12/1/40 175 175 PPG Industries Inc. 5.750% 3/15/13 100 108 PPG Industries Inc. 6.650% 3/15/18 250 290 Praxair Inc. 1.750% 11/15/12 50 51 Praxair Inc. 3.950% 6/1/13 200 212 Praxair Inc. 4.375% 3/31/14 75 80 Praxair Inc. 5.250% 11/15/14 50 55 Praxair Inc. 5.200% 3/15/17 25 28 Praxair Inc. 4.500% 8/15/19 50 52 Rio Tinto Alcan Inc. 4.875% 9/15/12 125 132 Rio Tinto Alcan Inc. 4.500% 5/15/13 125 133 Rio Tinto Alcan Inc. 5.200% 1/15/14 125 133 Rio Tinto Alcan Inc. 5.000% 6/1/15 25 27 Rio Tinto Alcan Inc. 6.125% 12/15/33 225 237 Rio Tinto Finance USA Ltd. 8.950% 5/1/14 575 691 Rio Tinto Finance USA Ltd. 1.875% 11/2/15 150 144 Rio Tinto Finance USA Ltd. 6.500% 7/15/18 150 172 Rio Tinto Finance USA Ltd. 9.000% 5/1/19 300 393 Rio Tinto Finance USA Ltd. 3.500% 11/2/20 75 70 Rio Tinto Finance USA Ltd. 7.125% 7/15/28 75 90 Rio Tinto Finance USA Ltd. 5.200% 11/2/40 75 70 Sherwin-Williams Co. 3.125% 12/15/14 75 78 Sigma-Aldrich Corp. 3.375% 11/1/20 50 47 Southern Copper Corp. 5.375% 4/16/20 75 77 Southern Copper Corp. 7.500% 7/27/35 150 161 Southern Copper Corp. 6.750% 4/16/40 125 127 Teck Resources Ltd. 9.750% 5/15/14 172 209 Teck Resources Ltd. 10.250% 5/15/16 250 301 Teck Resources Ltd. 10.750% 5/15/19 250 321 Teck Resources Ltd. 6.125% 10/1/35 200 205 Vale Canada Ltd. 7.750% 5/15/12 125 134 Vale Canada Ltd. 5.700% 10/15/15 125 137 Vale Overseas Ltd. 6.250% 1/23/17 50 56 Vale Overseas Ltd. 5.625% 9/15/19 175 183 Vale Overseas Ltd. 4.625% 9/15/20 275 267 Vale Overseas Ltd. 8.250% 1/17/34 50 61 Vale Overseas Ltd. 6.875% 11/21/36 275 293 Vale Overseas Ltd. 6.875% 11/10/39 550 587 Valspar Corp. 7.250% 6/15/19 25 28 Xstrata Canada Corp. 7.350% 6/5/12 75 80 Xstrata Canada Corp. 7.250% 7/15/12 50 53 Xstrata Canada Corp. 5.500% 6/15/17 200 213 Capital Goods (1.0%) 3M Co. 6.375% 2/15/28 100 114 3M Co. 5.700% 3/15/37 125 136 Acuity Brands Lighting Inc. 6.000% 12/15/19 50 52 Allied Waste North America Inc. 7.125% 5/15/16 50 52 Bemis Co. Inc. 4.875% 4/1/12 150 155 Boeing Capital Corp. 5.800% 1/15/13 75 81 Boeing Capital Corp. 3.250% 10/27/14 275 287 Boeing Co. 1.875% 11/20/12 150 152 Boeing Co. 3.500% 2/15/15 400 417 Boeing Co. 6.000% 3/15/19 25 29 Boeing Co. 4.875% 2/15/20 75 80 Boeing Co. 6.625% 2/15/38 150 175 Boeing Co. 5.875% 2/15/40 75 80 Caterpillar Financial Services Corp. 4.850% 12/7/12 350 372 Caterpillar Financial Services Corp. 4.250% 2/8/13 250 264 Caterpillar Financial Services Corp. 6.125% 2/17/14 275 309 Caterpillar Financial Services Corp. 1.650% 4/1/14 125 124 Caterpillar Financial Services Corp. 4.750% 2/17/15 250 272 Caterpillar Financial Services Corp. 2.650% 4/1/16 125 124 Caterpillar Financial Services Corp. 7.150% 2/15/19 525 639 Caterpillar Inc. 6.625% 7/15/28 75 90 Caterpillar Inc. 7.375% 3/1/97 175 204 Cooper US Inc. 5.250% 11/15/12 100 106 Cooper US Inc. 5.450% 4/1/15 75 82 CRH America Inc. 4.125% 1/15/16 50 50 CRH America Inc. 6.000% 9/30/16 225 243 CRH America Inc. 8.125% 7/15/18 400 467 CRH America Inc. 5.750% 1/15/21 75 77 Danaher Corp. 5.625% 1/15/18 75 83 Deere & Co. 6.950% 4/25/14 175 202 Deere & Co. 4.375% 10/16/19 175 182 Deere & Co. 5.375% 10/16/29 125 132 Deere & Co. 7.125% 3/3/31 100 125 Dover Corp. 5.450% 3/15/18 200 221 Dover Corp. 6.600% 3/15/38 75 88 Eaton Corp. 4.900% 5/15/13 100 107 Eaton Corp. 5.600% 5/15/18 50 55 Embraer Overseas Ltd. 6.375% 1/24/17 150 162 Emerson Electric Co. 4.625% 10/15/12 300 317 Emerson Electric Co. 5.250% 10/15/18 225 247 Emerson Electric Co. 4.875% 10/15/19 25 27 Emerson Electric Co. 4.250% 11/15/20 25 25 Emerson Electric Co. 6.000% 8/15/32 425 466 Emerson Electric Co. 5.250% 11/15/39 25 25 General Dynamics Corp. 4.250% 5/15/13 225 240 General Dynamics Corp. 5.250% 2/1/14 75 83 General Electric Co. 5.000% 2/1/13 850 905 General Electric Co. 5.250% 12/6/17 700 760 Goodrich Corp. 4.875% 3/1/20 400 415 Goodrich Corp. 3.600% 2/1/21 350 327 Harsco Corp. 5.750% 5/15/18 525 572 Honeywell International Inc. 4.250% 3/1/13 50 53 Honeywell International Inc. 5.300% 3/15/17 200 223 Honeywell International Inc. 5.700% 3/15/37 100 106 Illinois Tool Works Inc. 5.150% 4/1/14 175 193 Illinois Tool Works Inc. 6.250% 4/1/19 100 116 Ingersoll-Rand Global Holding Co. Ltd. 6.000% 8/15/13 100 110 Ingersoll-Rand Global Holding Co. Ltd. 9.500% 4/15/14 50 60 Ingersoll-Rand Global Holding Co. Ltd. 6.875% 8/15/18 125 144 John Deere Capital Corp. 5.250% 10/1/12 125 133 John Deere Capital Corp. 4.950% 12/17/12 25 27 John Deere Capital Corp. 4.900% 9/9/13 275 298 John Deere Capital Corp. 2.950% 3/9/15 100 102 John Deere Capital Corp. 2.800% 9/18/17 275 268 John Deere Capital Corp. 5.750% 9/10/18 275 310 Joy Global Inc. 6.000% 11/15/16 50 54 L-3 Communications Corp. 5.200% 10/15/19 100 104 L-3 Communications Corp. 4.750% 7/15/20 75 75 L-3 Communications Corp. 4.950% 2/15/21 125 125 Lafarge SA 6.500% 7/15/16 200 212 Lafarge SA 7.125% 7/15/36 325 316 Lockheed Martin Corp. 4.121% 3/14/13 125 132 Lockheed Martin Corp. 6.150% 9/1/36 375 407 Lockheed Martin Corp. 5.500% 11/15/39 25 25 Martin Marietta Materials Inc. 6.600% 4/15/18 150 164 Northrop Grumman Corp. 5.050% 11/15/40 400 372 Owens Corning 6.500% 12/1/16 400 434 Parker Hannifin Corp. 5.500% 5/15/18 50 55 Parker Hannifin Corp. 3.500% 9/15/22 100 93 Parker Hannifin Corp. 6.250% 5/15/38 25 28 Raytheon Co. 4.400% 2/15/20 100 101 Raytheon Co. 3.125% 10/15/20 25 23 Raytheon Co. 7.200% 8/15/27 25 31 Republic Services Inc. 5.500% 9/15/19 425 455 Republic Services Inc. 5.000% 3/1/20 125 129 Republic Services Inc. 5.250% 11/15/21 175 183 Republic Services Inc. 6.086% 3/15/35 75 77 Republic Services Inc. 6.200% 3/1/40 125 131 Rockwell Automation Inc. 5.650% 12/1/17 25 28 Rockwell Automation Inc. 6.700% 1/15/28 50 57 Rockwell Automation Inc. 6.250% 12/1/37 100 109 Rockwell Collins Inc. 5.250% 7/15/19 25 27 Roper Industries Inc. 6.625% 8/15/13 250 276 Roper Industries Inc. 6.250% 9/1/19 75 82 Sonoco Products Co. 5.750% 11/1/40 100 98 Stanley Black & Decker Inc. 5.200% 9/1/40 125 119 Tyco International Finance SA 6.000% 11/15/13 50 55 Tyco International Finance SA 3.750% 1/15/18 25 25 Tyco International Finance SA 4.625% 1/15/23 25 25 Tyco International Ltd. / Tyco International Finance SA 7.000% 12/15/19 325 391 United Technologies Corp. 6.100% 5/15/12 200 212 United Technologies Corp. 4.875% 5/1/15 125 138 United Technologies Corp. 5.375% 12/15/17 50 56 United Technologies Corp. 4.500% 4/15/20 100 104 United Technologies Corp. 6.700% 8/1/28 100 119 United Technologies Corp. 7.500% 9/15/29 125 161 United Technologies Corp. 5.400% 5/1/35 150 154 United Technologies Corp. 6.050% 6/1/36 225 248 United Technologies Corp. 6.125% 7/15/38 300 337 United Technologies Corp. 5.700% 4/15/40 100 106 Waste Management Inc. 5.000% 3/15/14 350 376 Waste Management Inc. 6.375% 3/11/15 175 198 Waste Management Inc. 4.600% 3/1/21 50 50 Waste Management Inc. 6.125% 11/30/39 200 207 Communication (2.2%) America Movil SAB de CV 5.500% 3/1/14 50 55 6 America Movil SAB de CV 5.750% 1/15/15 196 216 America Movil SAB de CV 5.750% 1/15/15 100 110 America Movil SAB de CV 5.000% 10/16/19 400 413 America Movil SAB de CV 6.375% 3/1/35 175 188 America Movil SAB de CV 6.125% 11/15/37 150 158 America Movil SAB de CV 6.125% 3/30/40 50 53 American Tower Corp. 4.625% 4/1/15 325 337 American Tower Corp. 4.500% 1/15/18 225 220 AT&T Corp. 8.000% 11/15/31 506 633 AT&T Inc. 5.875% 8/15/12 135 144 AT&T Inc. 4.950% 1/15/13 225 240 AT&T Inc. 6.700% 11/15/13 175 197 AT&T Inc. 4.850% 2/15/14 575 621 AT&T Inc. 5.100% 9/15/14 450 492 AT&T Inc. 2.500% 8/15/15 600 594 AT&T Inc. 5.625% 6/15/16 400 446 AT&T Inc. 5.500% 2/1/18 75 82 AT&T Inc. 5.600% 5/15/18 425 465 AT&T Inc. 5.800% 2/15/19 150 166 AT&T Inc. 6.450% 6/15/34 75 78 AT&T Inc. 6.500% 9/1/37 450 465 AT&T Inc. 6.300% 1/15/38 725 730 AT&T Inc. 6.400% 5/15/38 25 26 AT&T Inc. 6.550% 2/15/39 50 52 6 AT&T Inc. 5.350% 9/1/40 631 563 AT&T Mobility LLC 7.125% 12/15/31 225 261 Bellsouth Capital Funding Corp. 7.875% 2/15/30 175 209 BellSouth Corp. 5.200% 9/15/14 125 136 BellSouth Corp. 5.200% 12/15/16 75 82 BellSouth Corp. 6.875% 10/15/31 125 136 BellSouth Corp. 6.550% 6/15/34 225 235 BellSouth Corp. 6.000% 11/15/34 260 253 BellSouth Telecommunications Inc. 6.375% 6/1/28 70 74 British Telecommunications plc 5.950% 1/15/18 300 331 British Telecommunications plc 9.875% 12/15/30 350 484 CBS Corp. 8.875% 5/15/19 175 220 CBS Corp. 5.750% 4/15/20 115 122 CBS Corp. 4.300% 2/15/21 275 259 Cellco Partnership / Verizon Wireless Capital LLC 7.375% 11/15/13 450 513 Cellco Partnership / Verizon Wireless Capital LLC 5.550% 2/1/14 575 631 Cellco Partnership / Verizon Wireless Capital LLC 8.500% 11/15/18 600 769 CenturyLink Inc. 5.000% 2/15/15 50 53 CenturyLink Inc. 6.150% 9/15/19 275 287 CenturyLink Inc. 7.600% 9/15/39 125 133 Comcast Cable Communications Holdings Inc. 8.375% 3/15/13 110 124 Comcast Cable Communications Holdings Inc. 9.455% 11/15/22 139 188 Comcast Cable Communications LLC 8.875% 5/1/17 500 625 Comcast Corp. 5.300% 1/15/14 325 354 Comcast Corp. 5.900% 3/15/16 100 111 Comcast Corp. 6.300% 11/15/17 50 56 Comcast Corp. 5.875% 2/15/18 325 358 Comcast Corp. 5.700% 5/15/18 175 191 Comcast Corp. 5.700% 7/1/19 250 271 Comcast Corp. 5.150% 3/1/20 400 415 Comcast Corp. 5.650% 6/15/35 400 375 Comcast Corp. 6.500% 11/15/35 750 771 Comcast Corp. 6.450% 3/15/37 75 77 Comcast Corp. 6.950% 8/15/37 150 163 Comcast Corp. 6.400% 3/1/40 75 76 COX Communications Inc. 7.125% 10/1/12 50 54 COX Communications Inc. 5.450% 12/15/14 500 550 COX Communications Inc. 5.500% 10/1/15 125 137 Deutsche Telekom International Finance BV 5.875% 8/20/13 175 192 Deutsche Telekom International Finance BV 4.875% 7/8/14 75 81 Deutsche Telekom International Finance BV 5.750% 3/23/16 400 448 Deutsche Telekom International Finance BV 6.000% 7/8/19 150 170 Deutsche Telekom International Finance BV 8.750% 6/15/30 425 554 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 4.750% 10/1/14 50 54 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 3.550% 3/15/15 125 128 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 7.625% 5/15/16 50 55 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 5.875% 10/1/19 925 1,000 Discovery Communications LLC 5.050% 6/1/20 200 208 Embarq Corp. 7.082% 6/1/16 350 398 Embarq Corp. 7.995% 6/1/36 50 56 France Telecom SA 2.125% 9/16/15 175 171 France Telecom SA 8.500% 3/1/31 425 571 Grupo Televisa SA 6.625% 3/18/25 100 110 Grupo Televisa SA 6.625% 1/15/40 75 81 McGraw-Hill Cos. Inc. 5.375% 11/15/12 125 131 McGraw-Hill Cos. Inc. 5.900% 11/15/17 150 163 McGraw-Hill Cos. Inc. 6.550% 11/15/37 150 156 6 NBCUniversal Media LLC 2.100% 4/1/14 150 149 6 NBCUniversal Media LLC 3.650% 4/30/15 175 179 6 NBCUniversal Media LLC 2.875% 4/1/16 175 170 6 NBCUniversal Media LLC 5.150% 4/30/20 125 128 6 NBCUniversal Media LLC 4.375% 4/1/21 175 169 6 NBCUniversal Media LLC 6.400% 4/30/40 300 310 6 NBCUniversal Media LLC 5.950% 4/1/41 150 146 New Cingular Wireless Services Inc. 8.125% 5/1/12 475 511 New Cingular Wireless Services Inc. 8.750% 3/1/31 100 139 News America Inc. 9.250% 2/1/13 100 114 News America Inc. 5.300% 12/15/14 250 275 6 News America Inc. 4.500% 2/15/21 25 25 News America Inc. 6.550% 3/15/33 300 313 News America Inc. 6.200% 12/15/34 600 600 News America Inc. 6.400% 12/15/35 290 296 News America Inc. 8.150% 10/17/36 175 213 6 News America Inc. 6.150% 2/15/41 275 272 Omnicom Group Inc. 5.900% 4/15/16 25 28 Omnicom Group Inc. 4.450% 8/15/20 300 294 Pacific Bell Telephone Co. 7.125% 3/15/26 50 57 Qwest Corp. 7.500% 10/1/14 200 228 Qwest Corp. 8.375% 5/1/16 350 416 Qwest Corp. 6.500% 6/1/17 100 110 Qwest Corp. 7.500% 6/15/23 100 100 Qwest Corp. 7.250% 9/15/25 25 26 Qwest Corp. 6.875% 9/15/33 275 274 Qwest Corp. 7.125% 11/15/43 100 98 Reed Elsevier Capital Inc. 4.625% 6/15/12 25 26 Reed Elsevier Capital Inc. 7.750% 1/15/14 100 114 Reed Elsevier Capital Inc. 8.625% 1/15/19 125 158 Rogers Communications Inc. 6.375% 3/1/14 450 504 Rogers Communications Inc. 5.500% 3/15/14 150 164 Rogers Communications Inc. 6.800% 8/15/18 150 174 RR Donnelley & Sons Co. 4.950% 4/1/14 25 26 RR Donnelley & Sons Co. 5.500% 5/15/15 50 52 RR Donnelley & Sons Co. 8.600% 8/15/16 275 314 RR Donnelley & Sons Co. 7.625% 6/15/20 125 131 Telecom Italia Capital SA 5.250% 11/15/13 120 127 Telecom Italia Capital SA 6.175% 6/18/14 75 80 Telecom Italia Capital SA 4.950% 9/30/14 175 182 Telecom Italia Capital SA 5.250% 10/1/15 275 284 Telecom Italia Capital SA 7.175% 6/18/19 100 109 Telecom Italia Capital SA 6.375% 11/15/33 85 79 Telecom Italia Capital SA 6.000% 9/30/34 25 23 Telecom Italia Capital SA 7.200% 7/18/36 100 100 Telecom Italia Capital SA 7.721% 6/4/38 775 824 Telefonica Emisiones SAU 2.582% 4/26/13 100 101 Telefonica Emisiones SAU 3.729% 4/27/15 100 101 Telefonica Emisiones SAU 3.992% 2/16/16 200 200 Telefonica Emisiones SAU 6.421% 6/20/16 450 498 Telefonica Emisiones SAU 5.877% 7/15/19 100 105 Telefonica Emisiones SAU 5.134% 4/27/20 225 223 Telefonica Emisiones SAU 5.462% 2/16/21 75 76 Telefonica Emisiones SAU 7.045% 6/20/36 425 458 Telefonica Europe BV 8.250% 9/15/30 200 243 Thomson Reuters Corp. 5.700% 10/1/14 125 139 Thomson Reuters Corp. 4.700% 10/15/19 300 313 Thomson Reuters Corp. 5.500% 8/15/35 200 197 Thomson Reuters Corp. 5.850% 4/15/40 150 154 Time Warner Cable Inc. 5.400% 7/2/12 150 158 Time Warner Cable Inc. 6.200% 7/1/13 150 165 Time Warner Cable Inc. 7.500% 4/1/14 100 115 Time Warner Cable Inc. 3.500% 2/1/15 150 153 Time Warner Cable Inc. 5.850% 5/1/17 675 737 Time Warner Cable Inc. 6.750% 7/1/18 850 965 Time Warner Cable Inc. 8.250% 4/1/19 225 274 Time Warner Cable Inc. 5.000% 2/1/20 475 479 Time Warner Cable Inc. 6.550% 5/1/37 200 203 Time Warner Cable Inc. 6.750% 6/15/39 200 208 Time Warner Cable Inc. 5.875% 11/15/40 200 187 Time Warner Entertainment Co. LP 8.375% 3/15/23 175 216 Time Warner Entertainment Co. LP 8.375% 7/15/33 100 122 United States Cellular Corp. 6.700% 12/15/33 75 72 Verizon Communications Inc. 4.350% 2/15/13 25 26 Verizon Communications Inc. 5.250% 4/15/13 250 269 Verizon Communications Inc. 5.550% 2/15/16 250 277 Verizon Communications Inc. 3.000% 4/1/16 25 25 Verizon Communications Inc. 5.500% 2/15/18 600 654 Verizon Communications Inc. 6.100% 4/15/18 50 56 Verizon Communications Inc. 8.750% 11/1/18 600 767 Verizon Communications Inc. 6.350% 4/1/19 200 227 Verizon Communications Inc. 4.600% 4/1/21 25 25 Verizon Communications Inc. 5.850% 9/15/35 425 419 Verizon Communications Inc. 6.250% 4/1/37 60 62 Verizon Communications Inc. 6.400% 2/15/38 125 131 Verizon Communications Inc. 6.900% 4/15/38 290 321 Verizon Communications Inc. 8.950% 3/1/39 500 684 Verizon Global Funding Corp. 6.875% 6/15/12 900 961 Verizon Global Funding Corp. 4.375% 6/1/13 25 27 Verizon Global Funding Corp. 7.750% 12/1/30 425 513 Verizon New York Inc. 6.875% 4/1/12 75 79 Verizon Virginia Inc. 4.625% 3/15/13 100 105 Vodafone Group plc 5.000% 12/16/13 400 434 Vodafone Group plc 5.375% 1/30/15 500 550 Vodafone Group plc 5.000% 9/15/15 50 54 Vodafone Group plc 5.750% 3/15/16 100 112 Vodafone Group plc 5.625% 2/27/17 250 276 Vodafone Group plc 5.450% 6/10/19 150 164 Vodafone Group plc 7.875% 2/15/30 50 63 Vodafone Group plc 6.150% 2/27/37 225 239 Washington Post Co. 7.250% 2/1/19 75 85 WPP Finance UK 5.875% 6/15/14 75 82 WPP Finance UK 8.000% 9/15/14 50 58 Consumer Cyclical (1.1%) AutoZone Inc. 6.500% 1/15/14 200 224 Best Buy Co. Inc. 6.750% 7/15/13 275 301 BorgWarner Inc. 4.625% 9/15/20 25 25 Costco Wholesale Corp. 5.500% 3/15/17 200 228 CVS Caremark Corp. 4.875% 9/15/14 50 54 CVS Caremark Corp. 3.250% 5/18/15 25 25 CVS Caremark Corp. 6.125% 8/15/16 150 168 CVS Caremark Corp. 6.600% 3/15/19 700 800 CVS Caremark Corp. 6.250% 6/1/27 375 411 4 CVS Caremark Corp. 6.302% 6/1/37 125 122 CVS Caremark Corp. 6.125% 9/15/39 175 177 Daimler Finance North America LLC 6.500% 11/15/13 300 334 Daimler Finance North America LLC 8.500% 1/18/31 100 134 Darden Restaurants Inc. 5.625% 10/15/12 75 80 Darden Restaurants Inc. 6.200% 10/15/17 275 305 Darden Restaurants Inc. 6.800% 10/15/37 100 109 eBay Inc. 0.875% 10/15/13 75 74 eBay Inc. 1.625% 10/15/15 75 71 eBay Inc. 3.250% 10/15/20 75 68 Expedia Inc. 5.950% 8/15/20 75 76 Family Dollar Stores Inc. 5.000% 2/1/21 75 73 Historic TW Inc. 9.150% 2/1/23 195 257 Historic TW Inc. 6.625% 5/15/29 175 187 Home Depot Inc. 5.250% 12/16/13 250 273 Home Depot Inc. 5.400% 3/1/16 175 193 Home Depot Inc. 3.950% 9/15/20 100 97 Home Depot Inc. 4.400% 4/1/21 350 348 Home Depot Inc. 5.875% 12/16/36 225 223 Home Depot Inc. 5.400% 9/15/40 75 69 Home Depot Inc. 5.950% 4/1/41 175 174 International Game Technology 7.500% 6/15/19 50 57 International Game Technology 5.500% 6/15/20 75 77 Johnson Controls Inc. 5.000% 3/30/20 125 131 Johnson Controls Inc. 4.250% 3/1/21 250 246 Johnson Controls Inc. 6.000% 1/15/36 50 52 Kohl's Corp. 6.250% 12/15/17 50 57 Kohl's Corp. 6.000% 1/15/33 100 103 Lowe's Cos. Inc. 5.600% 9/15/12 100 107 Lowe's Cos. Inc. 5.000% 10/15/15 150 166 Lowe's Cos. Inc. 5.400% 10/15/16 150 168 Lowe's Cos. Inc. 6.100% 9/15/17 75 85 Lowe's Cos. Inc. 6.875% 2/15/28 25 30 Lowe's Cos. Inc. 6.500% 3/15/29 200 224 Lowe's Cos. Inc. 5.800% 10/15/36 75 77 Marriott International Inc. 4.625% 6/15/12 100 104 Marriott International Inc. 5.625% 2/15/13 100 107 Marriott International Inc. 6.200% 6/15/16 25 28 Marriott International Inc. 6.375% 6/15/17 50 56 McDonald's Corp. 5.300% 3/15/17 125 139 McDonald's Corp. 5.800% 10/15/17 175 200 McDonald's Corp. 5.350% 3/1/18 100 111 McDonald's Corp. 5.000% 2/1/19 100 108 McDonald's Corp. 6.300% 10/15/37 50 58 McDonald's Corp. 5.700% 2/1/39 100 107 MDC Holdings Inc. 5.500% 5/15/13 75 78 Nordstrom Inc. 6.250% 1/15/18 75 86 Nordstrom Inc. 4.750% 5/1/20 400 412 Nordstrom Inc. 7.000% 1/15/38 50 59 O'Reilly Automotive Inc. 4.875% 1/14/21 25 25 PACCAR Financial Corp. 1.950% 12/17/12 100 101 PACCAR Financial Corp. 2.050% 6/17/13 250 253 PACCAR Inc. 6.875% 2/15/14 100 114 Staples Inc. 9.750% 1/15/14 100 120 Target Corp. 5.125% 1/15/13 225 241 Target Corp. 4.000% 6/15/13 175 185 Target Corp. 5.375% 5/1/17 225 251 Target Corp. 6.000% 1/15/18 200 229 Target Corp. 7.000% 7/15/31 100 118 Target Corp. 6.350% 11/1/32 175 193 Target Corp. 6.500% 10/15/37 125 140 Target Corp. 7.000% 1/15/38 425 504 Time Warner Inc. 3.150% 7/15/15 575 581 Time Warner Inc. 5.875% 11/15/16 75 83 Time Warner Inc. 4.875% 3/15/20 350 356 Time Warner Inc. 4.700% 1/15/21 50 50 Time Warner Inc. 4.750% 3/29/21 175 173 Time Warner Inc. 7.625% 4/15/31 300 344 Time Warner Inc. 7.700% 5/1/32 375 436 Time Warner Inc. 6.500% 11/15/36 175 178 Time Warner Inc. 6.200% 3/15/40 100 99 Time Warner Inc. 6.100% 7/15/40 175 170 Time Warner Inc. 6.250% 3/29/41 50 49 TJX Cos. Inc. 6.950% 4/15/19 150 179 Toll Brothers Finance Corp. 5.150% 5/15/15 100 102 Toll Brothers Finance Corp. 6.750% 11/1/19 100 103 Toyota Motor Credit Corp. 3.200% 6/17/15 425 431 Toyota Motor Credit Corp. 2.800% 1/11/16 50 50 Toyota Motor Credit Corp. 4.250% 1/11/21 125 124 VF Corp. 5.950% 11/1/17 75 85 VF Corp. 6.450% 11/1/37 50 57 Viacom Inc. 3.500% 4/1/17 50 49 Viacom Inc. 6.125% 10/5/17 75 84 Viacom Inc. 5.625% 9/15/19 275 300 Viacom Inc. 6.875% 4/30/36 450 489 Wal-Mart Stores Inc. 4.550% 5/1/13 525 562 Wal-Mart Stores Inc. 7.250% 6/1/13 100 113 Wal-Mart Stores Inc. 4.500% 7/1/15 225 243 Wal-Mart Stores Inc. 1.500% 10/25/15 190 182 Wal-Mart Stores Inc. 5.375% 4/5/17 25 28 Wal-Mart Stores Inc. 5.800% 2/15/18 250 284 Wal-Mart Stores Inc. 3.250% 10/25/20 325 303 Wal-Mart Stores Inc. 5.875% 4/5/27 725 793 Wal-Mart Stores Inc. 7.550% 2/15/30 175 221 Wal-Mart Stores Inc. 5.250% 9/1/35 150 147 Wal-Mart Stores Inc. 6.500% 8/15/37 900 1,016 Wal-Mart Stores Inc. 6.200% 4/15/38 300 328 Walgreen Co. 4.875% 8/1/13 450 487 Walt Disney Co. 5.625% 9/15/16 375 427 Walt Disney Co. 5.875% 12/15/17 175 200 Western Union Co. 5.930% 10/1/16 125 138 Western Union Co. 5.253% 4/1/20 133 138 Western Union Co. 6.200% 11/17/36 75 73 Western Union Co. 6.200% 6/21/40 200 197 Yum! Brands Inc. 7.700% 7/1/12 100 107 Yum! Brands Inc. 6.250% 4/15/16 50 56 Yum! Brands Inc. 6.250% 3/15/18 50 56 Yum! Brands Inc. 6.875% 11/15/37 225 252 Consumer Noncyclical (2.6%) Abbott Laboratories 5.150% 11/30/12 100 107 Abbott Laboratories 4.350% 3/15/14 500 535 Abbott Laboratories 2.700% 5/27/15 75 76 Abbott Laboratories 5.875% 5/15/16 475 542 Abbott Laboratories 5.600% 11/30/17 100 113 Abbott Laboratories 4.125% 5/27/20 25 25 Abbott Laboratories 6.150% 11/30/37 300 328 Abbott Laboratories 6.000% 4/1/39 50 54 Abbott Laboratories 5.300% 5/27/40 100 98 Allergan Inc. 5.750% 4/1/16 25 28 Altria Group Inc. 8.500% 11/10/13 500 582 Altria Group Inc. 4.125% 9/11/15 475 493 Altria Group Inc. 9.700% 11/10/18 225 295 Altria Group Inc. 9.250% 8/6/19 300 389 Altria Group Inc. 9.950% 11/10/38 150 209 Altria Group Inc. 10.200% 2/6/39 650 922 AmerisourceBergen Corp. 5.625% 9/15/12 100 106 AmerisourceBergen Corp. 5.875% 9/15/15 150 166 AmerisourceBergen Corp. 4.875% 11/15/19 25 26 Amgen Inc. 4.850% 11/18/14 100 109 Amgen Inc. 5.850% 6/1/17 150 170 Amgen Inc. 5.700% 2/1/19 75 83 Amgen Inc. 3.450% 10/1/20 225 210 Amgen Inc. 6.375% 6/1/37 125 138 Amgen Inc. 6.900% 6/1/38 175 205 Amgen Inc. 6.400% 2/1/39 175 193 Amgen Inc. 5.750% 3/15/40 125 127 Amgen Inc. 4.950% 10/1/41 150 135 Anheuser-Busch Cos. Inc. 4.375% 1/15/13 125 131 Anheuser-Busch Cos. Inc. 5.500% 1/15/18 75 82 Anheuser-Busch Cos. Inc. 6.800% 8/20/32 150 172 Anheuser-Busch Cos. Inc. 5.750% 4/1/36 115 118 Anheuser-Busch InBev Worldwide Inc. 3.000% 10/15/12 225 231 Anheuser-Busch InBev Worldwide Inc. 2.500% 3/26/13 225 229 Anheuser-Busch InBev Worldwide Inc. 7.200% 1/15/14 175 199 Anheuser-Busch InBev Worldwide Inc. 5.375% 11/15/14 200 219 Anheuser-Busch InBev Worldwide Inc. 4.125% 1/15/15 275 290 Anheuser-Busch InBev Worldwide Inc. 2.875% 2/15/16 300 297 Anheuser-Busch InBev Worldwide Inc. 7.750% 1/15/19 175 214 Anheuser-Busch InBev Worldwide Inc. 6.875% 11/15/19 175 206 Anheuser-Busch InBev Worldwide Inc. 5.375% 1/15/20 500 534 Anheuser-Busch InBev Worldwide Inc. 5.000% 4/15/20 150 156 Anheuser-Busch InBev Worldwide Inc. 4.375% 2/15/21 75 74 Anheuser-Busch InBev Worldwide Inc. 8.200% 1/15/39 150 203 Anheuser-Busch InBev Worldwide Inc. 6.375% 1/15/40 325 361 Archer-Daniels-Midland Co. 5.450% 3/15/18 75 83 Archer-Daniels-Midland Co. 4.700% 3/1/21 25 25 Archer-Daniels-Midland Co. 5.935% 10/1/32 100 107 Archer-Daniels-Midland Co. 5.375% 9/15/35 275 277 Archer-Daniels-Midland Co. 4.700% 3/1/41 75 77 AstraZeneca plc 5.400% 9/15/12 425 452 AstraZeneca plc 5.400% 6/1/14 75 83 AstraZeneca plc 5.900% 9/15/17 375 428 AstraZeneca plc 6.450% 9/15/37 450 509 Baxter International Inc. 6.250% 12/1/37 300 340 Becton Dickinson and Co. 5.000% 5/15/19 50 54 Becton Dickinson and Co. 3.250% 11/12/20 300 278 Biogen Idec Inc. 6.000% 3/1/13 225 240 Biogen Idec Inc. 6.875% 3/1/18 325 368 Bottling Group LLC 4.625% 11/15/12 200 212 Bottling Group LLC 5.000% 11/15/13 75 82 Bottling Group LLC 5.500% 4/1/16 250 281 Bristol-Myers Squibb Co. 5.450% 5/1/18 50 56 Bristol-Myers Squibb Co. 7.150% 6/15/23 200 248 Bristol-Myers Squibb Co. 6.800% 11/15/26 100 121 Bristol-Myers Squibb Co. 5.875% 11/15/36 112 121 Bristol-Myers Squibb Co. 6.125% 5/1/38 50 56 Bunge Ltd. Finance Corp. 5.350% 4/15/14 175 186 Bunge Ltd. Finance Corp. 5.100% 7/15/15 25 26 Bunge Ltd. Finance Corp. 4.100% 3/15/16 50 50 Bunge Ltd. Finance Corp. 8.500% 6/15/19 425 506 Campbell Soup Co. 3.050% 7/15/17 25 25 Campbell Soup Co. 4.250% 4/15/21 100 100 Cardinal Health Inc. 4.000% 6/15/15 50 52 Cardinal Health Inc. 4.625% 12/15/20 125 124 CareFusion Corp. 4.125% 8/1/12 25 26 CareFusion Corp. 5.125% 8/1/14 50 54 CareFusion Corp. 6.375% 8/1/19 50 56 Celgene Corp. 2.450% 10/15/15 50 48 Celgene Corp. 3.950% 10/15/20 25 24 Celgene Corp. 5.700% 10/15/40 50 48 Church & Dwight Co. Inc. 3.350% 12/15/15 50 50 Cia de Bebidas das Americas 8.750% 9/15/13 100 115 Clorox Co. 5.000% 1/15/15 250 268 Coca-Cola Co. 0.750% 11/15/13 50 49 Coca-Cola Co. 3.625% 3/15/14 100 106 Coca-Cola Co. 1.500% 11/15/15 200 191 Coca-Cola Co. 5.350% 11/15/17 175 197 Coca-Cola Co. 4.875% 3/15/19 200 215 Coca-Cola Co. 3.150% 11/15/20 125 116 Coca-Cola Enterprises Inc. 3.500% 9/15/20 300 282 Coca-Cola Femsa SAB de CV 4.625% 2/15/20 100 102 Coca-Cola HBC Finance BV 5.125% 9/17/13 100 107 Coca-Cola Refreshments USA Inc. 5.000% 8/15/13 450 486 Coca-Cola Refreshments USA Inc. 7.375% 3/3/14 400 463 Coca-Cola Refreshments USA Inc. 4.250% 3/1/15 25 27 Corn Products International Inc. 3.200% 11/1/15 25 25 Corn Products International Inc. 4.625% 11/1/20 25 25 Corn Products International Inc. 6.625% 4/15/37 25 26 Covidien International Finance SA 5.450% 10/15/12 125 133 Covidien International Finance SA 6.000% 10/15/17 225 256 Covidien International Finance SA 6.550% 10/15/37 175 198 Delhaize Group SA 5.875% 2/1/14 125 136 Diageo Capital plc 5.200% 1/30/13 50 54 Diageo Capital plc 5.750% 10/23/17 25 28 Diageo Capital plc 4.828% 7/15/20 300 309 Diageo Finance BV 5.300% 10/28/15 75 83 Dr Pepper Snapple Group Inc. 2.350% 12/21/12 75 76 Dr Pepper Snapple Group Inc. 6.120% 5/1/13 25 27 Dr Pepper Snapple Group Inc. 2.900% 1/15/16 75 74 Dr Pepper Snapple Group Inc. 6.820% 5/1/18 70 82 Dr Pepper Snapple Group Inc. 7.450% 5/1/38 25 31 Eli Lilly & Co. 4.200% 3/6/14 150 161 Eli Lilly & Co. 5.200% 3/15/17 150 166 Eli Lilly & Co. 5.500% 3/15/27 150 160 Eli Lilly & Co. 5.950% 11/15/37 150 163 Express Scripts Inc. 5.250% 6/15/12 125 131 Express Scripts Inc. 6.250% 6/15/14 125 139 Express Scripts Inc. 7.250% 6/15/19 50 60 Fortune Brands Inc. 3.000% 6/1/12 200 203 Fortune Brands Inc. 5.375% 1/15/16 250 265 Fortune Brands Inc. 5.875% 1/15/36 50 44 Genentech Inc. 4.750% 7/15/15 50 54 Genentech Inc. 5.250% 7/15/35 75 73 General Mills Inc. 5.650% 9/10/12 100 106 General Mills Inc. 5.250% 8/15/13 100 108 General Mills Inc. 5.700% 2/15/17 150 168 General Mills Inc. 5.650% 2/15/19 775 856 Gilead Sciences Inc. 4.500% 4/1/21 150 147 GlaxoSmithKline Capital Inc. 4.850% 5/15/13 400 430 GlaxoSmithKline Capital Inc. 4.375% 4/15/14 375 404 GlaxoSmithKline Capital Inc. 5.650% 5/15/18 400 449 GlaxoSmithKline Capital Inc. 6.375% 5/15/38 350 393 Hasbro Inc. 6.300% 9/15/17 175 192 Hasbro Inc. 6.350% 3/15/40 50 50 Hershey Co. 5.450% 9/1/16 50 56 Hershey Co. 4.125% 12/1/20 50 50 HJ Heinz Finance Co. 6.750% 3/15/32 225 251 Hospira Inc. 5.900% 6/15/14 75 82 Hospira Inc. 5.600% 9/15/40 50 48 Johnson & Johnson 5.150% 8/15/12 175 186 Johnson & Johnson 6.950% 9/1/29 25 31 Johnson & Johnson 4.950% 5/15/33 150 151 Johnson & Johnson 5.950% 8/15/37 200 225 Johnson & Johnson 4.500% 9/1/40 150 138 Kellogg Co. 5.125% 12/3/12 375 399 Kellogg Co. 4.250% 3/6/13 100 105 Kellogg Co. 4.150% 11/15/19 125 126 Kimberly-Clark Corp. 4.875% 8/15/15 200 219 Kimberly-Clark Corp. 6.125% 8/1/17 275 319 Kimberly-Clark Corp. 6.250% 7/15/18 50 58 Kimberly-Clark Corp. 3.625% 8/1/20 140 138 Koninklijke Philips Electronics NV 4.625% 3/11/13 100 106 Koninklijke Philips Electronics NV 5.750% 3/11/18 200 223 Koninklijke Philips Electronics NV 6.875% 3/11/38 175 207 Kraft Foods Inc. 2.625% 5/8/13 275 281 Kraft Foods Inc. 5.250% 10/1/13 25 27 Kraft Foods Inc. 6.750% 2/19/14 75 84 Kraft Foods Inc. 4.125% 2/9/16 925 956 Kraft Foods Inc. 6.500% 8/11/17 475 541 Kraft Foods Inc. 6.125% 8/23/18 75 84 Kraft Foods Inc. 5.375% 2/10/20 500 526 Kraft Foods Inc. 6.500% 11/1/31 200 220 Kraft Foods Inc. 7.000% 8/11/37 400 449 Kraft Foods Inc. 6.875% 2/1/38 575 637 Kraft Foods Inc. 6.875% 1/26/39 25 28 Kraft Foods Inc. 6.500% 2/9/40 225 239 Kroger Co. 6.750% 4/15/12 350 370 Kroger Co. 6.200% 6/15/12 250 265 Kroger Co. 5.000% 4/15/13 200 214 Kroger Co. 6.150% 1/15/20 75 85 Kroger Co. 8.000% 9/15/29 125 155 Kroger Co. 7.500% 4/1/31 100 119 Kroger Co. 6.900% 4/15/38 75 84 Laboratory Corp. of America Holdings 5.625% 12/15/15 75 82 Life Technologies Corp. 4.400% 3/1/15 100 104 Life Technologies Corp. 3.500% 1/15/16 50 50 Life Technologies Corp. 6.000% 3/1/20 125 134 Life Technologies Corp. 5.000% 1/15/21 75 75 Lorillard Tobacco Co. 8.125% 6/23/19 125 145 Lorillard Tobacco Co. 6.875% 5/1/20 150 161 McKesson Corp. 5.250% 3/1/13 175 187 McKesson Corp. 3.250% 3/1/16 425 428 McKesson Corp. 4.750% 3/1/21 25 25 McKesson Corp. 6.000% 3/1/41 75 77 Mead Johnson Nutrition Co. 3.500% 11/1/14 25 26 Mead Johnson Nutrition Co. 4.900% 11/1/19 50 52 Mead Johnson Nutrition Co. 5.900% 11/1/39 100 103 Medco Health Solutions Inc. 2.750% 9/15/15 275 271 Medco Health Solutions Inc. 7.125% 3/15/18 250 292 Medtronic Inc. 4.500% 3/15/14 75 81 Medtronic Inc. 3.000% 3/15/15 250 257 Medtronic Inc. 4.750% 9/15/15 100 109 Medtronic Inc. 5.600% 3/15/19 25 28 Medtronic Inc. 4.450% 3/15/20 125 128 Medtronic Inc. 6.500% 3/15/39 25 29 Medtronic Inc. 5.550% 3/15/40 350 359 Merck & Co. Inc. 4.375% 2/15/13 100 106 Merck & Co. Inc. 5.300% 12/1/13 250 275 Merck & Co. Inc. 4.750% 3/1/15 200 218 Merck & Co. Inc. 4.000% 6/30/15 100 106 Merck & Co. Inc. 2.250% 1/15/16 75 74 Merck & Co. Inc. 6.000% 9/15/17 150 173 Merck & Co. Inc. 5.000% 6/30/19 100 108 Merck & Co. Inc. 3.875% 1/15/21 250 243 Merck & Co. Inc. 6.400% 3/1/28 50 58 Merck & Co. Inc. 5.950% 12/1/28 75 85 Merck & Co. Inc. 6.500% 12/1/33 75 87 Merck & Co. Inc. 5.750% 11/15/36 350 373 Merck & Co. Inc. 6.550% 9/15/37 125 147 Merck & Co. Inc. 5.850% 6/30/39 75 81 Novant Health Inc. 5.850% 11/1/19 150 160 Novartis Capital Corp. 1.900% 4/24/13 125 127 Novartis Capital Corp. 4.125% 2/10/14 525 560 Novartis Capital Corp. 2.900% 4/24/15 125 127 Novartis Securities Investment Ltd. 5.125% 2/10/19 400 431 PepsiAmericas Inc. 5.750% 7/31/12 100 106 PepsiAmericas Inc. 5.000% 5/15/17 100 109 PepsiCo Inc. 4.650% 2/15/13 125 133 PepsiCo Inc. 3.750% 3/1/14 350 372 PepsiCo Inc. 5.000% 6/1/18 325 354 PepsiCo Inc. 7.900% 11/1/18 375 474 PepsiCo Inc. 4.500% 1/15/20 25 26 PepsiCo Inc. 7.000% 3/1/29 275 340 PepsiCo Inc. 5.500% 1/15/40 250 256 PepsiCo Inc. 4.875% 11/1/40 200 186 Pfizer Inc. 5.350% 3/15/15 700 779 Pfizer Inc. 6.200% 3/15/19 600 688 Pfizer Inc. 7.200% 3/15/39 425 523 Pharmacia Corp. 6.600% 12/1/28 75 89 Philip Morris International Inc. 4.875% 5/16/13 250 268 Philip Morris International Inc. 6.875% 3/17/14 150 172 Philip Morris International Inc. 5.650% 5/16/18 325 361 Philip Morris International Inc. 6.375% 5/16/38 200 225 4 Procter & Gamble - Esop 9.360% 1/1/21 384 489 Procter & Gamble Co. 4.950% 8/15/14 50 55 Procter & Gamble Co. 3.500% 2/15/15 150 157 Procter & Gamble Co. 4.700% 2/15/19 100 108 Procter & Gamble Co. 6.450% 1/15/26 75 87 Procter & Gamble Co. 5.550% 3/5/37 325 349 Quest Diagnostics Inc. 5.450% 11/1/15 200 217 Quest Diagnostics Inc. 6.950% 7/1/37 75 81 Reynolds American Inc. 7.250% 6/1/12 225 240 Reynolds American Inc. 7.250% 6/1/13 150 167 Reynolds American Inc. 6.750% 6/15/17 150 171 Reynolds American Inc. 7.250% 6/15/37 125 132 Safeway Inc. 6.250% 3/15/14 150 165 Safeway Inc. 6.350% 8/15/17 100 111 Safeway Inc. 5.000% 8/15/19 125 128 Safeway Inc. 3.950% 8/15/20 250 236 Safeway Inc. 7.250% 2/1/31 75 83 Sanofi-Aventis SA 1.625% 3/28/14 50 50 Sanofi-Aventis SA 2.625% 3/29/16 200 197 Sanofi-Aventis SA 4.000% 3/29/21 100 98 St. Jude Medical Inc. 2.200% 9/15/13 200 203 St. Jude Medical Inc. 3.750% 7/15/14 225 236 Stryker Corp. 3.000% 1/15/15 50 51 Stryker Corp. 4.375% 1/15/20 50 51 Sysco Corp. 4.200% 2/12/13 25 26 Sysco Corp. 5.250% 2/12/18 100 109 Sysco Corp. 5.375% 9/21/35 100 103 Teva Pharmaceutical Finance Co. LLC 6.150% 2/1/36 200 218 Teva Pharmaceutical Finance II BV / Teva Pharmaceutical Finance III LLC 3.000% 6/15/15 100 101 Thermo Fisher Scientific Inc. 2.150% 12/28/12 50 51 Thermo Fisher Scientific Inc. 3.250% 11/20/14 75 78 Thermo Fisher Scientific Inc. 3.200% 5/1/15 200 204 Unilever Capital Corp. 3.650% 2/15/14 25 26 Unilever Capital Corp. 4.250% 2/10/21 200 202 Unilever Capital Corp. 5.900% 11/15/32 50 55 UST LLC 5.750% 3/1/18 75 80 Whirlpool Corp. 5.500% 3/1/13 325 345 Wyeth 5.500% 3/15/13 275 298 Wyeth 5.500% 2/1/14 50 55 Wyeth 5.500% 2/15/16 200 224 Wyeth 5.450% 4/1/17 50 56 Wyeth 6.450% 2/1/24 100 116 Wyeth 6.500% 2/1/34 100 115 Wyeth 6.000% 2/15/36 175 187 Wyeth 5.950% 4/1/37 650 693 Zimmer Holdings Inc. 4.625% 11/30/19 50 52 Zimmer Holdings Inc. 5.750% 11/30/39 50 51 Energy (1.4%) Alberta Energy Co. Ltd. 7.375% 11/1/31 125 147 Anadarko Petroleum Corp. 7.625% 3/15/14 150 171 Anadarko Petroleum Corp. 5.750% 6/15/14 25 27 Anadarko Petroleum Corp. 6.450% 9/15/36 775 770 Anadarko Petroleum Corp. 7.950% 6/15/39 25 29 Anadarko Petroleum Corp. 6.200% 3/15/40 275 265 Apache Corp. 6.000% 9/15/13 175 193 Apache Corp. 5.625% 1/15/17 100 112 Apache Corp. 6.900% 9/15/18 150 179 Apache Corp. 3.625% 2/1/21 75 71 Apache Corp. 6.000% 1/15/37 150 158 Apache Corp. 5.100% 9/1/40 350 325 Baker Hughes Inc. 6.875% 1/15/29 100 117 Baker Hughes Inc. 5.125% 9/15/40 275 261 BP Capital Markets plc 5.250% 11/7/13 350 378 BP Capital Markets plc 3.625% 5/8/14 50 52 BP Capital Markets plc 3.875% 3/10/15 275 286 BP Capital Markets plc 3.125% 10/1/15 450 452 BP Capital Markets plc 3.200% 3/11/16 225 224 BP Capital Markets plc 4.750% 3/10/19 200 207 BP Capital Markets plc 4.500% 10/1/20 225 223 BP Capital Markets plc 4.742% 3/11/21 350 351 Burlington Resources Finance Co. 7.400% 12/1/31 175 215 Cameron International Corp. 6.375% 7/15/18 100 112 Cameron International Corp. 7.000% 7/15/38 100 115 Canadian Natural Resources Ltd. 5.450% 10/1/12 50 53 Canadian Natural Resources Ltd. 5.150% 2/1/13 25 27 Canadian Natural Resources Ltd. 4.900% 12/1/14 150 162 Canadian Natural Resources Ltd. 6.000% 8/15/16 125 141 Canadian Natural Resources Ltd. 5.700% 5/15/17 225 251 Canadian Natural Resources Ltd. 7.200% 1/15/32 225 264 Canadian Natural Resources Ltd. 6.450% 6/30/33 125 135 Canadian Natural Resources Ltd. 6.500% 2/15/37 150 167 Cenovus Energy Inc. 4.500% 9/15/14 150 161 Cenovus Energy Inc. 5.700% 10/15/19 50 55 Cenovus Energy Inc. 6.750% 11/15/39 450 503 Chevron Corp. 3.950% 3/3/14 300 321 Chevron Corp. 4.950% 3/3/19 275 302 ConocoPhillips 4.750% 2/1/14 125 136 ConocoPhillips 5.750% 2/1/19 875 987 ConocoPhillips 5.900% 10/15/32 50 53 ConocoPhillips 5.900% 5/15/38 100 106 ConocoPhillips Canada Funding Co. I 5.625% 10/15/16 250 282 ConocoPhillips Canada Funding Co. I 5.950% 10/15/36 150 159 ConocoPhillips Holding Co. 6.950% 4/15/29 150 178 Devon Energy Corp. 5.625% 1/15/14 100 110 Devon Energy Corp. 7.950% 4/15/32 50 65 Devon Financing Corp. ULC 7.875% 9/30/31 300 384 Diamond Offshore Drilling Inc. 4.875% 7/1/15 25 27 Diamond Offshore Drilling Inc. 5.875% 5/1/19 75 82 Diamond Offshore Drilling Inc. 5.700% 10/15/39 100 98 Encana Corp. 4.750% 10/15/13 25 27 Encana Corp. 5.900% 12/1/17 225 251 Encana Corp. 6.500% 8/15/34 325 346 Encana Corp. 6.625% 8/15/37 125 135 Encana Corp. 6.500% 2/1/38 100 106 EnCana Holdings Finance Corp. 5.800% 5/1/14 100 110 Ensco plc 3.250% 3/15/16 125 124 Ensco plc 4.700% 3/15/21 225 222 EOG Resources Inc. 2.950% 6/1/15 125 126 EOG Resources Inc. 5.875% 9/15/17 125 140 EOG Resources Inc. 4.400% 6/1/20 100 100 EOG Resources Inc. 4.100% 2/1/21 150 145 Halliburton Co. 6.150% 9/15/19 200 229 Halliburton Co. 6.700% 9/15/38 125 144 Halliburton Co. 7.450% 9/15/39 200 251 Hess Corp. 7.875% 10/1/29 350 430 Hess Corp. 7.125% 3/15/33 100 115 Hess Corp. 5.600% 2/15/41 250 238 Husky Energy Inc. 5.900% 6/15/14 300 332 Husky Energy Inc. 6.150% 6/15/19 100 109 Husky Energy Inc. 6.800% 9/15/37 50 55 Kerr-McGee Corp. 6.950% 7/1/24 250 275 Kerr-McGee Corp. 7.875% 9/15/31 50 57 Marathon Oil Corp. 5.900% 3/15/18 46 52 6 Marathon Petroleum Corp. 3.500% 3/1/16 250 251 6 Marathon Petroleum Corp. 5.125% 3/1/21 375 377 6 Marathon Petroleum Corp. 6.500% 3/1/41 150 151 Nabors Industries Inc. 6.150% 2/15/18 300 329 Nabors Industries Inc. 5.000% 9/15/20 175 173 Nexen Inc. 5.050% 11/20/13 50 55 Nexen Inc. 7.875% 3/15/32 50 58 Nexen Inc. 6.400% 5/15/37 300 298 Nexen Inc. 7.500% 7/30/39 200 225 Noble Energy Inc. 8.250% 3/1/19 200 251 Noble Holding International Ltd. 4.900% 8/1/20 100 102 Noble Holding International Ltd. 4.625% 3/1/21 25 25 Noble Holding International Ltd. 6.200% 8/1/40 100 102 Noble Holding International Ltd. 6.050% 3/1/41 150 150 Occidental Petroleum Corp. 2.500% 2/1/16 200 197 Occidental Petroleum Corp. 4.100% 2/1/21 350 346 Petro-Canada 7.875% 6/15/26 25 31 Petro-Canada 7.000% 11/15/28 100 113 Petro-Canada 5.350% 7/15/33 150 139 Petro-Canada 6.800% 5/15/38 125 139 Rowan Cos. Inc. 7.875% 8/1/19 75 89 Shell International Finance BV 1.875% 3/25/13 175 178 Shell International Finance BV 4.000% 3/21/14 300 319 Shell International Finance BV 3.100% 6/28/15 725 742 Shell International Finance BV 3.250% 9/22/15 100 103 Shell International Finance BV 4.300% 9/22/19 500 514 Shell International Finance BV 4.375% 3/25/20 125 129 Shell International Finance BV 6.375% 12/15/38 475 535 Shell International Finance BV 5.500% 3/25/40 75 76 Statoil ASA 3.875% 4/15/14 25 26 Statoil ASA 3.125% 8/17/17 400 394 Statoil ASA 5.250% 4/15/19 25 27 Statoil ASA 7.250% 9/23/27 400 490 Statoil ASA 5.100% 8/17/40 125 119 Suncor Energy Inc. 6.100% 6/1/18 25 28 Suncor Energy Inc. 5.950% 12/1/34 75 75 Suncor Energy Inc. 6.500% 6/15/38 925 992 Sunoco Inc. 4.875% 10/15/14 50 53 Sunoco Inc. 5.750% 1/15/17 50 53 Talisman Energy Inc. 5.125% 5/15/15 50 54 Talisman Energy Inc. 7.750% 6/1/19 200 244 Talisman Energy Inc. 3.750% 2/1/21 225 208 Talisman Energy Inc. 5.850% 2/1/37 150 149 Tosco Corp. 8.125% 2/15/30 100 128 Total Capital Canada Ltd. 1.625% 1/28/14 300 300 Total Capital SA 3.000% 6/24/15 150 153 Total Capital SA 4.450% 6/24/20 350 356 Total Capital SA 4.125% 1/28/21 125 124 Transocean Inc. 4.950% 11/15/15 350 369 Transocean Inc. 6.000% 3/15/18 75 81 Transocean Inc. 6.500% 11/15/20 150 165 Transocean Inc. 7.500% 4/15/31 175 196 Transocean Inc. 6.800% 3/15/38 150 157 Valero Energy Corp. 6.875% 4/15/12 300 317 Valero Energy Corp. 9.375% 3/15/19 200 254 Valero Energy Corp. 6.125% 2/1/20 75 81 Valero Energy Corp. 7.500% 4/15/32 225 247 Valero Energy Corp. 6.625% 6/15/37 175 176 Weatherford International Inc. 6.350% 6/15/17 250 276 Weatherford International Ltd. 6.000% 3/15/18 50 54 Weatherford International Ltd. 5.125% 9/15/20 400 396 Weatherford International Ltd. 6.500% 8/1/36 275 273 Weatherford International Ltd. 6.750% 9/15/40 150 154 Williams Cos. Inc. 7.500% 1/15/31 186 219 Williams Cos. Inc. 7.750% 6/15/31 56 66 XTO Energy Inc. 5.750% 12/15/13 250 279 XTO Energy Inc. 6.250% 8/1/17 375 443 Other Industrial (0.0%) Cintas Corp. No 2 6.125% 12/1/17 75 85 Massachusetts Development Finance Agency Revenue (Harvard University) 4.875% 10/15/40 200 192 Technology (0.9%) Adobe Systems Inc. 3.250% 2/1/15 100 102 Adobe Systems Inc. 4.750% 2/1/20 175 177 Agilent Technologies Inc. 4.450% 9/14/12 25 26 Agilent Technologies Inc. 5.500% 9/14/15 50 54 Agilent Technologies Inc. 6.500% 11/1/17 400 446 Amphenol Corp. 4.750% 11/15/14 100 107 Analog Devices Inc. 5.000% 7/1/14 100 109 Arrow Electronics Inc. 3.375% 11/1/15 75 74 BMC Software Inc. 7.250% 6/1/18 50 57 6 Broadcom Corp. 1.500% 11/1/13 50 49 CA Inc. 5.375% 12/1/19 75 77 Cisco Systems Inc. 1.625% 3/14/14 450 448 Cisco Systems Inc. 2.900% 11/17/14 125 129 Cisco Systems Inc. 5.500% 2/22/16 200 224 Cisco Systems Inc. 3.150% 3/14/17 250 248 Cisco Systems Inc. 4.950% 2/15/19 475 507 Cisco Systems Inc. 4.450% 1/15/20 675 690 Cisco Systems Inc. 5.900% 2/15/39 200 206 Cisco Systems Inc. 5.500% 1/15/40 175 170 Computer Sciences Corp. 6.500% 3/15/18 50 54 Corning Inc. 6.625% 5/15/19 25 29 Corning Inc. 5.750% 8/15/40 75 75 Dell Inc. 3.375% 6/15/12 25 26 Dell Inc. 4.700% 4/15/13 150 160 Dell Inc. 1.400% 9/10/13 150 149 Dell Inc. 2.300% 9/10/15 200 195 Dell Inc. 5.650% 4/15/18 75 82 Dell Inc. 5.875% 6/15/19 75 82 Dell Inc. 6.500% 4/15/38 100 106 Dun & Bradstreet Corp. 6.000% 4/1/13 150 162 Equifax Inc. 4.450% 12/1/14 50 53 Equifax Inc. 6.300% 7/1/17 25 27 Fiserv Inc. 6.125% 11/20/12 251 270 Fiserv Inc. 3.125% 10/1/15 50 50 Fiserv Inc. 6.800% 11/20/17 150 167 Harris Corp. 5.000% 10/1/15 125 132 Harris Corp. 4.400% 12/15/20 50 49 Harris Corp. 6.150% 12/15/40 75 77 Hewlett-Packard Co. 6.500% 7/1/12 200 214 Hewlett-Packard Co. 4.500% 3/1/13 100 106 Hewlett-Packard Co. 1.250% 9/13/13 350 348 Hewlett-Packard Co. 6.125% 3/1/14 700 783 Hewlett-Packard Co. 4.750% 6/2/14 350 380 Hewlett-Packard Co. 2.125% 9/13/15 200 196 Hewlett-Packard Co. 5.500% 3/1/18 75 83 Hewlett-Packard Co. 3.750% 12/1/20 125 120 HP Enterprise Services LLC 6.000% 8/1/13 75 82 IBM International Group Capital LLC 5.050% 10/22/12 275 292 International Business Machines Corp. 1.000% 8/5/13 875 868 International Business Machines Corp. 2.000% 1/5/16 25 24 International Business Machines Corp. 5.700% 9/14/17 850 961 International Business Machines Corp. 6.220% 8/1/27 75 86 International Business Machines Corp. 6.500% 1/15/28 75 88 International Business Machines Corp. 5.875% 11/29/32 325 357 International Business Machines Corp. 5.600% 11/30/39 387 403 Juniper Networks Inc. 3.100% 3/15/16 30 30 Juniper Networks Inc. 4.600% 3/15/21 50 50 Juniper Networks Inc. 5.950% 3/15/41 25 25 Lexmark International Inc. 5.900% 6/1/13 50 53 Lexmark International Inc. 6.650% 6/1/18 150 162 Maxim Integrated Products Inc. 3.450% 6/14/13 50 52 Microsoft Corp. 0.875% 9/27/13 150 149 Microsoft Corp. 2.950% 6/1/14 500 518 Microsoft Corp. 1.625% 9/25/15 150 145 Microsoft Corp. 4.200% 6/1/19 25 26 Microsoft Corp. 3.000% 10/1/20 225 209 Microsoft Corp. 5.200% 6/1/39 25 25 Microsoft Corp. 4.500% 10/1/40 100 89 Motorola Solutions Inc. 5.375% 11/15/12 50 53 Motorola Solutions Inc. 6.000% 11/15/17 550 599 Motorola Solutions Inc. 7.500% 5/15/25 50 56 Motorola Solutions Inc. 6.500% 9/1/25 5 5 Motorola Solutions Inc. 6.500% 11/15/28 5 5 Motorola Solutions Inc. 6.625% 11/15/37 5 5 Nokia Oyj 5.375% 5/15/19 100 102 Nokia Oyj 6.625% 5/15/39 50 50 Oracle Corp. 4.950% 4/15/13 150 161 Oracle Corp. 3.750% 7/8/14 225 239 Oracle Corp. 5.250% 1/15/16 275 305 Oracle Corp. 5.750% 4/15/18 300 336 Oracle Corp. 5.000% 7/8/19 550 587 Oracle Corp. 6.500% 4/15/38 200 223 Oracle Corp. 6.125% 7/8/39 150 161 6 Oracle Corp. 5.375% 7/15/40 600 583 Pitney Bowes Inc. 3.875% 6/15/13 100 104 Pitney Bowes Inc. 4.875% 8/15/14 100 105 Pitney Bowes Inc. 4.750% 1/15/16 375 389 6 SAIC Inc. 4.450% 12/1/20 75 75 6 SAIC Inc. 5.950% 12/1/40 75 77 Science Applications International Corp. 6.250% 7/1/12 25 26 Science Applications International Corp. 5.500% 7/1/33 25 24 Symantec Corp. 2.750% 9/15/15 25 24 Symantec Corp. 4.200% 9/15/20 50 47 Tyco Electronics Group SA 7.125% 10/1/37 300 346 Xerox Corp. 8.250% 5/15/14 150 175 Xerox Corp. 6.400% 3/15/16 100 113 Xerox Corp. 6.750% 2/1/17 100 114 Xerox Corp. 6.350% 5/15/18 175 197 Xerox Corp. 5.625% 12/15/19 25 27 Xerox Corp. 6.750% 12/15/39 375 424 Transportation (0.4%) 4 American Airlines Pass Through Trust 2009- 1A 10.375% 7/2/19 73 87 Burlington Northern Santa Fe LLC 5.900% 7/1/12 225 239 Burlington Northern Santa Fe LLC 5.650% 5/1/17 100 111 Burlington Northern Santa Fe LLC 3.600% 9/1/20 175 166 Burlington Northern Santa Fe LLC 6.200% 8/15/36 125 133 Burlington Northern Santa Fe LLC 5.050% 3/1/41 225 205 Canadian National Railway Co. 5.800% 6/1/16 100 113 Canadian National Railway Co. 5.550% 3/1/19 300 334 Canadian National Railway Co. 6.200% 6/1/36 75 83 Canadian Pacific Railway Co. 4.450% 3/15/23 25 24 Canadian Pacific Railway Co. 5.950% 5/15/37 150 154 Con-way Inc. 6.700% 5/1/34 100 92 4 Continental Airlines 1998-1 Class A Pass Through Trust 6.648% 9/15/17 152 159 4 Continental Airlines 2009-2 Class A Pass Through Trust 7.250% 11/10/19 146 159 CSX Corp. 6.250% 4/1/15 50 57 CSX Corp. 5.600% 5/1/17 175 192 CSX Corp. 7.900% 5/1/17 73 89 CSX Corp. 6.250% 3/15/18 375 426 CSX Corp. 7.375% 2/1/19 425 510 CSX Corp. 6.000% 10/1/36 50 52 CSX Corp. 6.220% 4/30/40 152 161 4 Delta Air Lines 2007-1 Class A Pass Through Trust 6.821% 8/10/22 196 205 4 Delta Air Lines 2009-1 Class A Pass Through Trust 7.750% 12/17/19 342 375 4 Delta Air Lines 2010-2 Class A Pass Through Trust 4.950% 5/23/19 125 125 JB Hunt Transport Services Inc. 3.375% 9/15/15 250 246 Norfolk Southern Corp. 7.700% 5/15/17 450 549 Norfolk Southern Corp. 5.750% 4/1/18 100 112 Norfolk Southern Corp. 5.900% 6/15/19 175 198 Norfolk Southern Corp. 7.800% 5/15/27 200 252 Norfolk Southern Corp. 7.050% 5/1/37 400 481 Norfolk Southern Corp. 7.900% 5/15/97 50 63 Ryder System Inc. 5.850% 3/1/14 75 82 Ryder System Inc. 3.150% 3/2/15 100 100 Ryder System Inc. 7.200% 9/1/15 100 115 Ryder System Inc. 3.600% 3/1/16 230 231 Ryder System Inc. 5.850% 11/1/16 25 27 Southwest Airlines Co. 5.750% 12/15/16 75 81 4 Southwest Airlines Co. 2007-1 Pass Through Trust 6.150% 8/1/22 43 47 Union Pacific Corp. 6.500% 4/15/12 75 79 Union Pacific Corp. 5.450% 1/31/13 225 242 Union Pacific Corp. 5.375% 5/1/14 150 164 Union Pacific Corp. 5.750% 11/15/17 275 308 Union Pacific Corp. 5.700% 8/15/18 375 419 Union Pacific Corp. 7.125% 2/1/28 150 182 United Parcel Service Inc. 3.875% 4/1/14 200 214 United Parcel Service Inc. 5.500% 1/15/18 75 84 United Parcel Service Inc. 5.125% 4/1/19 100 111 United Parcel Service Inc. 3.125% 1/15/21 225 208 United Parcel Service Inc. 6.200% 1/15/38 100 112 Utilities (2.3%) Electric (1.6%) AEP Texas Central Co. 6.650% 2/15/33 200 218 Alabama Power Co. 5.500% 10/15/17 225 252 Ameren Energy Generating Co. 7.000% 4/15/18 400 408 Ameren Illinois Co. 6.125% 11/15/17 25 28 Ameren Illinois Co. 6.250% 4/1/18 125 137 American Water Capital Corp. 6.085% 10/15/17 200 224 American Water Capital Corp. 6.593% 10/15/37 150 158 Appalachian Power Co. 3.400% 5/24/15 150 152 Appalachian Power Co. 4.600% 3/30/21 75 74 Appalachian Power Co. 6.375% 4/1/36 50 52 Appalachian Power Co. 7.000% 4/1/38 50 57 Arizona Public Service Co. 5.800% 6/30/14 75 82 Baltimore Gas & Electric Co. 5.900% 10/1/16 100 112 Carolina Power & Light Co. 5.125% 9/15/13 325 352 CenterPoint Energy Houston Electric LLC 5.700% 3/15/13 300 323 CenterPoint Energy Houston Electric LLC 6.950% 3/15/33 50 59 Cleco Power LLC 6.000% 12/1/40 100 95 Cleveland Electric Illuminating Co. 5.500% 8/15/24 225 231 Commonwealth Edison Co. 1.625% 1/15/14 75 75 Commonwealth Edison Co. 5.950% 8/15/16 175 198 Commonwealth Edison Co. 6.150% 9/15/17 325 363 Commonwealth Edison Co. 5.800% 3/15/18 75 83 Commonwealth Edison Co. 4.000% 8/1/20 25 24 Commonwealth Edison Co. 5.900% 3/15/36 50 51 Commonwealth Edison Co. 6.450% 1/15/38 175 193 Connecticut Light & Power Co. 6.350% 6/1/36 175 194 Consolidated Edison Co. of New York Inc. 5.625% 7/1/12 350 369 Consolidated Edison Co. of New York Inc. 4.875% 2/1/13 75 80 Consolidated Edison Co. of New York Inc. 5.500% 9/15/16 100 112 Consolidated Edison Co. of New York Inc. 6.650% 4/1/19 200 236 Consolidated Edison Co. of New York Inc. 5.300% 3/1/35 200 197 Consolidated Edison Co. of New York Inc. 6.200% 6/15/36 75 82 Consolidated Edison Co. of New York Inc. 6.300% 8/15/37 275 311 Consolidated Natural Gas Co. 5.000% 12/1/14 300 328 Constellation Energy Group Inc. 4.550% 6/15/15 300 311 Constellation Energy Group Inc. 7.600% 4/1/32 25 28 Consumers Energy Co. 5.375% 4/15/13 225 242 Consumers Energy Co. 5.500% 8/15/16 100 111 Dominion Resources Inc. 5.700% 9/17/12 140 149 Dominion Resources Inc. 5.150% 7/15/15 600 654 Dominion Resources Inc. 6.000% 11/30/17 250 280 Dominion Resources Inc. 6.300% 3/15/33 100 106 Dominion Resources Inc. 5.950% 6/15/35 225 232 Duke Energy Carolinas LLC 4.300% 6/15/20 250 253 Duke Energy Carolinas LLC 6.000% 12/1/28 125 133 Duke Energy Carolinas LLC 6.100% 6/1/37 100 106 Duke Energy Carolinas LLC 6.050% 4/15/38 50 55 Duke Energy Carolinas LLC 5.300% 2/15/40 175 173 Duke Energy Corp. 3.350% 4/1/15 200 204 Duke Energy Corp. 5.050% 9/15/19 75 78 Duke Energy Indiana Inc. 5.000% 9/15/13 125 135 Duke Energy Indiana Inc. 3.750% 7/15/20 25 24 Duke Energy Indiana Inc. 6.350% 8/15/38 225 250 Duke Energy Ohio Inc. 5.700% 9/15/12 75 80 Duke Energy Ohio Inc. 2.100% 6/15/13 200 203 El Paso Electric Co. 6.000% 5/15/35 50 51 Empresa Nacional de Electricidad SA 8.350% 8/1/13 100 112 Entergy Arkansas Inc. 3.750% 2/15/21 75 70 Entergy Gulf States Louisiana LLC 6.000% 5/1/18 200 218 Entergy Louisiana LLC 6.500% 9/1/18 50 57 Exelon Generation Co. LLC 4.000% 10/1/20 225 206 Exelon Generation Co. LLC 6.250% 10/1/39 125 123 Exelon Generation Co. LLC 5.750% 10/1/41 100 91 FirstEnergy Corp. 7.375% 11/15/31 200 216 FirstEnergy Solutions Corp. 6.800% 8/15/39 200 198 Florida Power & Light Co. 5.550% 11/1/17 25 28 Florida Power & Light Co. 5.625% 4/1/34 25 26 Florida Power & Light Co. 5.400% 9/1/35 75 75 Florida Power & Light Co. 6.200% 6/1/36 50 55 Florida Power & Light Co. 5.650% 2/1/37 100 103 Florida Power & Light Co. 5.850% 5/1/37 25 27 Florida Power & Light Co. 5.950% 2/1/38 150 163 Florida Power & Light Co. 5.960% 4/1/39 475 512 Florida Power Corp. 5.650% 6/15/18 75 84 Florida Power Corp. 6.350% 9/15/37 225 252 Florida Power Corp. 6.400% 6/15/38 650 726 Georgia Power Co. 5.400% 6/1/40 300 295 Great Plains Energy Inc. 2.750% 8/15/13 100 101 Iberdrola International BV 6.750% 6/15/12 150 158 Iberdrola International BV 6.750% 7/15/36 75 79 Indiana Michigan Power Co. 6.050% 3/15/37 200 207 4 Integrys Energy Group Inc. 6.110% 12/1/66 150 147 Interstate Power & Light Co. 6.250% 7/15/39 50 55 Jersey Central Power & Light Co. 5.625% 5/1/16 125 138 Jersey Central Power & Light Co. 5.650% 6/1/17 475 518 Kansas City Power & Light Co. 6.050% 11/15/35 50 50 6 Kentucky Utilities Co. 1.625% 11/1/15 25 24 6 Kentucky Utilities Co. 3.250% 11/1/20 50 46 6 Kentucky Utilities Co. 5.125% 11/1/40 125 120 6 LG&E and KU Energy LLC 2.125% 11/15/15 75 71 6 LG&E and KU Energy LLC 3.750% 11/15/20 100 92 6 Louisville Gas & Electric Co. 1.625% 11/15/15 125 120 6 Louisville Gas & Electric Co. 5.125% 11/15/40 125 120 MidAmerican Energy Co. 5.650% 7/15/12 200 211 MidAmerican Energy Co. 5.125% 1/15/13 150 160 MidAmerican Energy Co. 5.950% 7/15/17 75 85 MidAmerican Energy Co. 5.300% 3/15/18 50 55 MidAmerican Energy Co. 6.750% 12/30/31 125 145 MidAmerican Energy Co. 5.750% 11/1/35 250 260 Midamerican Energy Holdings Co. 5.750% 4/1/18 125 139 Midamerican Energy Holdings Co. 5.950% 5/15/37 125 129 Midamerican Energy Holdings Co. 6.500% 9/15/37 50 55 National Rural Utilities Cooperative Finance Corp. 2.625% 9/16/12 450 460 National Rural Utilities Cooperative Finance Corp. 5.500% 7/1/13 100 109 National Rural Utilities Cooperative Finance Corp. 4.750% 3/1/14 175 189 National Rural Utilities Cooperative Finance Corp. 5.450% 4/10/17 250 275 National Rural Utilities Cooperative Finance Corp. 5.450% 2/1/18 200 219 National Rural Utilities Cooperative Finance Corp. 8.000% 3/1/32 175 224 Nevada Power Co. 7.125% 3/15/19 550 647 NextEra Energy Capital Holdings Inc. 5.350% 6/15/13 125 133 NextEra Energy Capital Holdings Inc. 2.550% 11/15/13 725 737 4 NextEra Energy Capital Holdings Inc. 6.350% 10/1/66 75 74 4 NextEra Energy Capital Holdings Inc. 6.650% 6/15/67 75 75 6 Niagara Mohawk Power Corp. 4.881% 8/15/19 50 52 Northern States Power Co. 1.950% 8/15/15 25 25 Northern States Power Co. 5.250% 3/1/18 150 163 Northern States Power Co. 6.250% 6/1/36 50 57 Northern States Power Co. 6.200% 7/1/37 50 56 Northern States Power Co. 5.350% 11/1/39 75 76 NSTAR 4.500% 11/15/19 25 26 NSTAR Electric Co. 4.875% 4/15/14 50 54 NSTAR Electric Co. 5.625% 11/15/17 150 169 NSTAR Electric Co. 5.500% 3/15/40 75 75 Oglethorpe Power Corp. 5.950% 11/1/39 50 51 Oglethorpe Power Corp. 5.375% 11/1/40 125 118 Ohio Edison Co. 6.400% 7/15/16 175 196 Ohio Power Co. 5.750% 9/1/13 200 217 Ohio Power Co. 6.000% 6/1/16 75 84 Oklahoma Gas & Electric Co. 5.850% 6/1/40 100 102 Oncor Electric Delivery Co. LLC 6.375% 1/15/15 125 140 Oncor Electric Delivery Co. LLC 7.250% 1/15/33 125 145 Oncor Electric Delivery Co. LLC 7.500% 9/1/38 225 269 Pacific Gas & Electric Co. 4.800% 3/1/14 700 754 Pacific Gas & Electric Co. 5.625% 11/30/17 150 166 Pacific Gas & Electric Co. 8.250% 10/15/18 200 255 Pacific Gas & Electric Co. 6.050% 3/1/34 625 652 PacifiCorp 7.700% 11/15/31 600 761 PacifiCorp 5.250% 6/15/35 100 97 Peco Energy Co. 5.350% 3/1/18 50 55 Pennsylvania Electric Co. 6.050% 9/1/17 75 81 Pepco Holdings Inc. 2.700% 10/1/15 175 172 Potomac Electric Power Co. 6.500% 11/15/37 100 115 PPL Energy Supply LLC 6.300% 7/15/13 75 82 PPL Energy Supply LLC 6.200% 5/15/16 23 25 PPL Energy Supply LLC 6.500% 5/1/18 50 56 Progress Energy Carolina 5.300% 1/15/19 175 191 Progress Energy Inc. 6.850% 4/15/12 25 27 Progress Energy Inc. 6.050% 3/15/14 50 55 Progress Energy Inc. 6.000% 12/1/39 25 26 PSEG Power LLC 6.950% 6/1/12 450 478 PSEG Power LLC 2.500% 4/15/13 75 76 PSEG Power LLC 5.000% 4/1/14 75 80 PSEG Power LLC 5.500% 12/1/15 75 81 PSEG Power LLC 8.625% 4/15/31 100 126 Public Service Co. of Colorado 7.875% 10/1/12 125 137 Public Service Co. of Colorado 5.125% 6/1/19 275 297 Public Service Co. of Colorado 3.200% 11/15/20 25 23 Public Service Co. of Colorado 6.250% 9/1/37 25 28 Public Service Co. of Oklahoma 6.625% 11/15/37 200 221 Public Service Electric & Gas Co. 2.700% 5/1/15 200 200 Public Service Electric & Gas Co. 5.800% 5/1/37 75 79 Puget Sound Energy Inc. 5.483% 6/1/35 25 24 Puget Sound Energy Inc. 6.274% 3/15/37 125 134 Puget Sound Energy Inc. 5.757% 10/1/39 75 76 Puget Sound Energy Inc. 5.764% 7/15/40 100 102 Puget Sound Energy Inc. 5.638% 4/15/41 50 49 San Diego Gas & Electric Co. 5.350% 5/15/35 25 25 San Diego Gas & Electric Co. 4.500% 8/15/40 150 133 Sierra Pacific Power Co. 6.000% 5/15/16 100 112 Sierra Pacific Power Co. 6.750% 7/1/37 150 172 South Carolina Electric & Gas Co. 6.500% 11/1/18 100 117 South Carolina Electric & Gas Co. 6.050% 1/15/38 25 27 Southern California Edison Co. 5.000% 1/15/14 200 217 Southern California Edison Co. 4.650% 4/1/15 100 108 Southern California Edison Co. 5.000% 1/15/16 25 27 Southern California Edison Co. 6.650% 4/1/29 75 85 Southern California Edison Co. 6.000% 1/15/34 50 54 Southern California Edison Co. 5.750% 4/1/35 75 78 Southern California Edison Co. 5.350% 7/15/35 100 99 Southern California Edison Co. 5.625% 2/1/36 125 128 Southern California Edison Co. 5.950% 2/1/38 200 215 Southern California Edison Co. 4.500% 9/1/40 75 65 Southern Co. 4.150% 5/15/14 100 106 Southern Co. 2.375% 9/15/15 150 147 Southern Power Co. 6.250% 7/15/12 100 106 Southern Power Co. 4.875% 7/15/15 200 214 Southwestern Electric Power Co. 6.450% 1/15/19 100 112 Southwestern Electric Power Co. 6.200% 3/15/40 50 50 Tampa Electric Co. 6.100% 5/15/18 100 112 Tampa Electric Co. 6.550% 5/15/36 100 112 Teco Finance Inc. 4.000% 3/15/16 50 51 Teco Finance Inc. 5.150% 3/15/20 50 52 Toledo Edison Co. 6.150% 5/15/37 100 103 TransAlta Corp. 6.650% 5/15/18 50 56 UIL Holdings Corp. 4.625% 10/1/20 75 71 Union Electric Co. 8.450% 3/15/39 150 205 United Utilities plc 5.375% 2/1/19 325 330 Virginia Electric and Power Co. 6.000% 1/15/36 125 134 Virginia Electric and Power Co. 6.000% 5/15/37 100 108 Virginia Electric and Power Co. 6.350% 11/30/37 50 56 Virginia Electric and Power Co. 8.875% 11/15/38 25 36 Wisconsin Electric Power Co. 4.250% 12/15/19 50 51 Wisconsin Electric Power Co. 5.700% 12/1/36 300 312 4 Wisconsin Energy Corp. 6.250% 5/15/67 425 427 Wisconsin Power & Light Co. 5.000% 7/15/19 50 54 Wisconsin Power & Light Co. 6.375% 8/15/37 100 114 Xcel Energy Inc. 5.613% 4/1/17 78 84 Xcel Energy Inc. 4.700% 5/15/20 100 103 Xcel Energy Inc. 6.500% 7/1/36 100 111 Natural Gas (0.7%) Atmos Energy Corp. 4.950% 10/15/14 50 53 Atmos Energy Corp. 8.500% 3/15/19 75 94 Boardwalk Pipelines LP 5.500% 2/1/17 100 106 CenterPoint Energy Resources Corp. 6.150% 5/1/16 75 83 6 CenterPoint Energy Resources Corp. 4.500% 1/15/21 50 49 6 CenterPoint Energy Resources Corp. 5.850% 1/15/41 50 49 DCP Midstream Operating LP 3.250% 10/1/15 100 98 El Paso Natural Gas Co. 5.950% 4/15/17 425 466 Enbridge Energy Partners LP 6.500% 4/15/18 75 85 Enbridge Energy Partners LP 9.875% 3/1/19 125 164 Enbridge Energy Partners LP 7.500% 4/15/38 150 178 Energy Transfer Partners LP 5.650% 8/1/12 100 105 Energy Transfer Partners LP 6.000% 7/1/13 400 434 Energy Transfer Partners LP 8.500% 4/15/14 125 146 Energy Transfer Partners LP 5.950% 2/1/15 75 82 Energy Transfer Partners LP 6.125% 2/15/17 50 55 Energy Transfer Partners LP 9.000% 4/15/19 250 315 Energy Transfer Partners LP 6.625% 10/15/36 150 158 7 Enron Corp. 9.125% 4/1/03 500 1 7 Enron Corp. 7.125% 5/15/07 150  7 Enron Corp. 6.875% 10/15/07 500 1 Enterprise Products Operating LLC 4.600% 8/1/12 125 130 Enterprise Products Operating LLC 5.650% 4/1/13 250 269 Enterprise Products Operating LLC 5.900% 4/15/13 50 54 Enterprise Products Operating LLC 9.750% 1/31/14 240 287 Enterprise Products Operating LLC 5.600% 10/15/14 275 302 Enterprise Products Operating LLC 6.300% 9/15/17 150 169 Enterprise Products Operating LLC 6.650% 4/15/18 50 57 Enterprise Products Operating LLC 6.500% 1/31/19 50 56 Enterprise Products Operating LLC 6.875% 3/1/33 175 190 Enterprise Products Operating LLC 7.550% 4/15/38 75 88 Enterprise Products Operating LLC 5.950% 2/1/41 650 632 EQT Corp. 6.500% 4/1/18 350 379 7 HNG Internorth 9.625% 3/15/06 500 1 KeySpan Corp. 8.000% 11/15/30 75 92 Kinder Morgan Energy Partners LP 5.850% 9/15/12 125 133 Kinder Morgan Energy Partners LP 5.000% 12/15/13 300 324 Kinder Morgan Energy Partners LP 5.625% 2/15/15 325 358 Kinder Morgan Energy Partners LP 5.950% 2/15/18 50 55 Kinder Morgan Energy Partners LP 6.850% 2/15/20 125 143 Kinder Morgan Energy Partners LP 7.300% 8/15/33 250 280 Kinder Morgan Energy Partners LP 5.800% 3/15/35 50 48 Kinder Morgan Energy Partners LP 6.500% 9/1/39 75 77 Magellan Midstream Partners LP 5.650% 10/15/16 75 82 Magellan Midstream Partners LP 6.550% 7/15/19 75 85 National Grid plc 6.300% 8/1/16 325 368 Nisource Finance Corp. 5.400% 7/15/14 400 437 Nisource Finance Corp. 5.250% 9/15/17 150 159 Nisource Finance Corp. 6.125% 3/1/22 75 81 Nisource Finance Corp. 6.250% 12/15/40 25 25 NuStar Logistics LP 7.650% 4/15/18 125 146 Oneok Inc. 5.200% 6/15/15 75 80 Oneok Inc. 6.000% 6/15/35 125 122 ONEOK Partners LP 5.900% 4/1/12 100 105 ONEOK Partners LP 3.250% 2/1/16 50 50 ONEOK Partners LP 6.150% 10/1/16 150 169 ONEOK Partners LP 8.625% 3/1/19 225 283 ONEOK Partners LP 6.850% 10/15/37 150 163 ONEOK Partners LP 6.125% 2/1/41 175 174 Panhandle Eastern Pipeline Co. LP 6.200% 11/1/17 250 277 Plains All American Pipeline LP / PAA Finance Corp. 6.500% 5/1/18 25 28 Plains All American Pipeline LP / PAA Finance Corp. 8.750% 5/1/19 75 93 Plains All American Pipeline LP / PAA Finance Corp. 5.000% 2/1/21 300 300 Questar Corp. 2.750% 2/1/16 25 25 Sempra Energy 2.000% 3/15/14 25 25 Sempra Energy 6.000% 10/15/39 300 308 6 Southern Natural Gas Co. 5.900% 4/1/17 300 331 Southern Union Co. 7.600% 2/1/24 250 279 Spectra Energy Capital LLC 5.500% 3/1/14 125 135 Spectra Energy Capital LLC 6.200% 4/15/18 50 55 Spectra Energy Capital LLC 6.750% 2/15/32 50 54 Texas Gas Transmission LLC 4.600% 6/1/15 100 105 TransCanada PipeLines Ltd. 6.500% 8/15/18 150 175 TransCanada PipeLines Ltd. 3.800% 10/1/20 175 168 TransCanada PipeLines Ltd. 5.600% 3/31/34 150 148 TransCanada PipeLines Ltd. 5.850% 3/15/36 300 305 TransCanada PipeLines Ltd. 6.200% 10/15/37 625 661 4 TransCanada PipeLines Ltd. 6.350% 5/15/67 275 275 Williams Partners LP 3.800% 2/15/15 75 77 Williams Partners LP 5.250% 3/15/20 475 496 Williams Partners LP 4.125% 11/15/20 425 404 Williams Partners LP 6.300% 4/15/40 100 103 Other Utility (0.0%) Veolia Environnement SA 6.000% 6/1/18 400 445 Total Corporate Bonds (Cost $401,551) Sovereign Bonds (U.S. Dollar-Denominated) (4.6%) African Development Bank 1.000% 11/23/11 150 150 African Development Bank 1.750% 10/1/12 100 101 African Development Bank 1.625% 2/11/13 150 152 African Development Bank 3.000% 5/27/14 450 471 Asian Development Bank 4.500% 9/4/12 125 131 Asian Development Bank 1.625% 7/15/13 425 430 Asian Development Bank 3.625% 9/5/13 350 371 Asian Development Bank 2.750% 5/21/14 750 775 Asian Development Bank 4.250% 10/20/14 275 299 Asian Development Bank 2.625% 2/9/15 275 282 Asian Development Bank 2.500% 3/15/16 325 327 Asian Development Bank 5.593% 7/16/18 275 309 Brazilian Government International Bond 10.250% 6/17/13 50 60 Brazilian Government International Bond 7.875% 3/7/15 175 208 Brazilian Government International Bond 6.000% 1/17/17 625 701 4 Brazilian Government International Bond 8.000% 1/15/18 700 822 Brazilian Government International Bond 5.875% 1/15/19 1,400 1,547 Brazilian Government International Bond 8.875% 10/14/19 300 394 Brazilian Government International Bond 4.875% 1/22/21 175 179 Brazilian Government International Bond 8.875% 4/15/24 125 170 Brazilian Government International Bond 8.750% 2/4/25 300 404 Brazilian Government International Bond 10.125% 5/15/27 325 489 Brazilian Government International Bond 8.250% 1/20/34 400 528 Brazilian Government International Bond 7.125% 1/20/37 325 386 Brazilian Government International Bond 11.000% 8/17/40 500 672 Brazilian Government International Bond 5.625% 1/7/41 450 442 Chile Government International Bond 5.500% 1/15/13 175 187 Chile Government International Bond 3.875% 8/5/20 200 195 China Development Bank Corp. 4.750% 10/8/14 100 106 China Development Bank Corp. 5.000% 10/15/15 100 107 China Government International Bond 4.750% 10/29/13 50 54 Corp Andina de Fomento 3.750% 1/15/16 125 124 Corp Andina de Fomento 8.125% 6/4/19 400 479 Corp. Andina de Fomento 5.200% 5/21/13 75 80 Corp. Andina de Fomento 5.125% 5/5/15 50 53 Corp. Andina de Fomento 5.750% 1/12/17 275 294 Council Of Europe Development Bank 2.750% 2/10/15 150 154 Council Of Europe Development Bank 2.625% 2/16/16 150 151 8 Development Bank of Japan 4.250% 6/9/15 250 269 Eksportfinans ASA 3.000% 11/17/14 100 103 Eksportfinans ASA 2.000% 9/15/15 450 439 Eksportfinans ASA 5.500% 5/25/16 350 392 Eksportfinans ASA 5.500% 6/26/17 125 139 European Bank for Reconstruction & Development 2.750% 4/20/15 525 535 European Bank for Reconstruction & Development 1.625% 9/3/15 125 122 European Bank for Reconstruction & Development 2.500% 3/15/16 175 175 6 European Investment Bank 1.125% 4/16/12 950 956 European Investment Bank 1.750% 9/14/12 300 305 European Investment Bank 1.625% 3/15/13 200 203 European Investment Bank 2.875% 3/15/13 225 232 European Investment Bank 3.250% 5/15/13 300 312 European Investment Bank 1.875% 6/17/13 175 178 European Investment Bank 4.250% 7/15/13 1,175 1,258 European Investment Bank 1.250% 9/17/13 625 624 European Investment Bank 1.250% 2/14/14 475 472 European Investment Bank 2.375% 3/14/14 700 717 European Investment Bank 4.625% 5/15/14 175 191 European Investment Bank 3.125% 6/4/14 1,975 2,065 European Investment Bank 2.875% 1/15/15 200 206 European Investment Bank 2.750% 3/23/15 450 462 European Investment Bank 1.625% 9/1/15 650 638 European Investment Bank 1.375% 10/20/15 475 455 European Investment Bank 4.875% 2/16/16 650 718 European Investment Bank 2.500% 5/16/16 725 724 European Investment Bank 5.125% 9/13/16 450 504 European Investment Bank 4.875% 1/17/17 150 166 European Investment Bank 5.125% 5/30/17 675 754 European Investment Bank 2.875% 9/15/20 100 93 European Investment Bank 4.000% 2/16/21 25 25 Export Development Canada 1.750% 9/24/12 475 482 Export Development Canada 3.500% 5/16/13 275 287 Export Development Canada 3.125% 4/24/14 150 157 Export Development Canada 2.250% 5/28/15 75 76 Export-Import Bank of Korea 5.500% 10/17/12 325 342 Export-Import Bank of Korea 8.125% 1/21/14 1,025 1,167 Export-Import Bank of Korea 5.875% 1/14/15 150 162 Hungary Government International Bond 4.750% 2/3/15 250 251 Hydro Quebec 6.300% 5/11/11 75 75 Hydro Quebec 8.000% 2/1/13 500 557 Hydro Quebec 8.400% 1/15/22 275 369 Hydro Quebec 8.050% 7/7/24 200 266 Inter-American Development Bank 3.000% 4/22/14 625 653 Inter-American Development Bank 2.250% 7/15/15 200 200 Inter-American Development Bank 2.375% 8/15/17 100 97 Inter-American Development Bank 4.250% 9/10/18 1,050 1,128 Inter-American Development Bank 3.875% 9/17/19 1,550 1,596 Inter-American Development Bank 3.875% 2/14/20 50 51 Inter-American Development Bank 7.000% 6/15/25 100 125 International Bank for Reconstruction & Development 2.000% 4/2/12 1,450 1,472 International Bank for Reconstruction & Development 0.800% 7/13/12 400 400 International Bank for Reconstruction & Development 1.750% 7/15/13 375 379 International Bank for Reconstruction & Development 3.500% 10/8/13 200 211 International Bank for Reconstruction & Development 1.125% 8/25/14 500 495 International Bank for Reconstruction & Development 2.375% 5/26/15 1,050 1,061 International Bank for Reconstruction & Development 2.125% 3/15/16 650 641 International Bank for Reconstruction & Development 4.750% 2/15/35 600 602 International Finance Corp. 3.500% 5/15/13 175 183 International Finance Corp. 3.000% 4/22/14 775 805 International Finance Corp. 2.750% 4/20/15 175 179 International Finance Corp. 2.125% 11/17/17 300 282 Israel Government International Bond 4.625% 6/15/13 75 79 Israel Government International Bond 5.500% 11/9/16 175 191 Israel Government International Bond 5.125% 3/26/19 550 574 Japan Bank for International Cooperation 4.250% 6/18/13 625 661 8 Japan Finance Corp. 1.500% 7/6/12 400 402 8 Japan Finance Corp. 2.125% 11/5/12 250 254 8 Japan Finance Corp. 2.875% 2/2/15 325 329 8 Japan Finance Corp. 1.875% 9/24/15 25 24 8 Japan Finance Corp. 2.500% 1/21/16 200 197 8 Japan Finance Organization for Municipalities 4.625% 4/21/15 100 108 Japan Finance Organization for Municipalities 5.000% 5/16/17 100 109 8 Japan Finance Organization for Municipalities 4.000% 1/13/21 300 294 Korea Development Bank 5.300% 1/17/13 125 132 Korea Development Bank 5.750% 9/10/13 250 269 Korea Development Bank 8.000% 1/23/14 250 284 Korea Development Bank 4.375% 8/10/15 750 768 Korea Electric Power Corp. 7.750% 4/1/13 175 193 Korea Finance Corp. 3.250% 9/20/16 250 241 9 Kreditanstalt fuer Wiederaufbau 2.250% 4/16/12 275 280 Kreditanstalt fuer Wiederaufbau 4.750% 5/15/12 50 52 9 Kreditanstalt fuer Wiederaufbau 1.250% 6/15/12 1,050 1,057 9 Kreditanstalt fuer Wiederaufbau 1.875% 1/14/13 550 558 9 Kreditanstalt fuer Wiederaufbau 3.250% 3/15/13 1,675 1,744 9 Kreditanstalt fuer Wiederaufbau 3.500% 5/16/13 200 210 9 Kreditanstalt fuer Wiederaufbau 1.375% 7/15/13 600 601 9 Kreditanstalt fuer Wiederaufbau 4.000% 10/15/13 1,225 1,303 9 Kreditanstalt fuer Wiederaufbau 1.375% 1/13/14 550 547 9 Kreditanstalt fuer Wiederaufbau 3.500% 3/10/14 625 659 9 Kreditanstalt fuer Wiederaufbau 1.500% 4/4/14 50 50 9 Kreditanstalt fuer Wiederaufbau 4.125% 10/15/14 575 618 9 Kreditanstalt fuer Wiederaufbau 2.750% 10/21/14 225 231 9 Kreditanstalt fuer Wiederaufbau 2.625% 3/3/15 775 790 9 Kreditanstalt fuer Wiederaufbau 1.250% 10/26/15 200 190 9 Kreditanstalt fuer Wiederaufbau 5.125% 3/14/16 1,450 1,613 9 Kreditanstalt fuer Wiederaufbau 4.375% 3/15/18 250 269 9 Kreditanstalt fuer Wiederaufbau 4.875% 6/17/19 1,350 1,477 9 Kreditanstalt fuer Wiederaufbau 4.000% 1/27/20 50 51 9 Kreditanstalt fuer Wiederaufbau 2.750% 9/8/20 150 137 9 Landwirtschaftliche Rentenbank 5.250% 7/2/12 600 632 Landwirtschaftliche Rentenbank 1.875% 9/24/12 625 630 Landwirtschaftliche Rentenbank 3.250% 3/15/13 150 156 Landwirtschaftliche Rentenbank 4.125% 7/15/13 175 185 9 Landwirtschaftliche Rentenbank 3.125% 7/15/15 375 386 Landwirtschaftliche Rentenbank 4.875% 11/16/15 275 302 Mexico Government International Bond 6.375% 1/16/13 474 516 Mexico Government International Bond 5.875% 2/17/14 250 274 Mexico Government International Bond 6.625% 3/3/15 510 583 Mexico Government International Bond 11.375% 9/15/16 100 140 Mexico Government International Bond 5.625% 1/15/17 325 358 Mexico Government International Bond 5.950% 3/19/19 500 555 Mexico Government International Bond 5.125% 1/15/20 200 209 Mexico Government International Bond 8.300% 8/15/31 250 333 Mexico Government International Bond 6.750% 9/27/34 1,408 1,590 Mexico Government International Bond 6.050% 1/11/40 775 794 Mexico Government International Bond 5.750% 10/12/10 50 45 Nordic Investment Bank 1.625% 1/28/13 250 253 Nordic Investment Bank 2.625% 10/6/14 225 230 Nordic Investment Bank 2.500% 7/15/15 225 227 Nordic Investment Bank 2.250% 3/15/16 300 296 North American Development Bank 4.375% 2/11/20 100 102 10 Oesterreichische Kontrollbank AG 1.750% 3/11/13 400 405 10 Oesterreichische Kontrollbank AG 5.000% 4/25/17 600 663 Panama Government International Bond 7.250% 3/15/15 200 232 Panama Government International Bond 5.200% 1/30/20 600 636 Panama Government International Bond 7.125% 1/29/26 600 708 4 Panama Government International Bond 6.700% 1/26/36 100 111 Pemex Project Funding Master Trust 5.750% 3/1/18 600 634 Pemex Project Funding Master Trust 6.625% 6/15/35 625 631 Pemex Project Funding Master Trust 6.625% 6/15/38 150 150 Peruvian Government International Bond 7.125% 3/30/19 350 412 Peruvian Government International Bond 7.350% 7/21/25 400 474 Peruvian Government International Bond 8.750% 11/21/33 142 191 4 Peruvian Government International Bond 6.550% 3/14/37 525 566 Petrobras International Finance Co. - Pifco 7.750% 9/15/14 75 86 Petrobras International Finance Co. - Pifco 3.875% 1/27/16 100 100 Petrobras International Finance Co. - Pifco 6.125% 10/6/16 350 389 Petrobras International Finance Co. - Pifco 5.875% 3/1/18 400 423 Petrobras International Finance Co. - Pifco 8.375% 12/10/18 300 363 Petrobras International Finance Co. - Pifco 7.875% 3/15/19 850 998 Petrobras International Finance Co. - Pifco 5.750% 1/20/20 75 78 Petrobras International Finance Co. - Pifco 5.375% 1/27/21 125 125 Petrobras International Finance Co. - Pifco 6.875% 1/20/40 150 155 Petrobras International Finance Co. - Pifco 6.750% 1/27/41 75 77 Petroleos Mexicanos 4.875% 3/15/15 175 186 Petroleos Mexicanos 8.000% 5/3/19 200 240 Petroleos Mexicanos 6.000% 3/5/20 400 426 Petroleos Mexicanos 5.500% 1/21/21 150 152 Poland Government International Bond 6.250% 7/3/12 250 266 Poland Government International Bond 5.250% 1/15/14 200 214 Poland Government International Bond 3.875% 7/16/15 400 405 Poland Government International Bond 6.375% 7/15/19 850 947 Province of British Columbia Canada 2.850% 6/15/15 400 410 Province of Manitoba Canada 2.125% 4/22/13 200 204 Province of Manitoba Canada 2.625% 7/15/15 250 253 Province of Nova Scotia Canada 2.375% 7/21/15 200 199 Province of Ontario Canada 1.875% 11/19/12 1,025 1,041 Province of Ontario Canada 1.375% 1/27/14 375 372 Province of Ontario Canada 4.100% 6/16/14 675 722 Province of Ontario Canada 2.950% 2/5/15 100 103 Province of Ontario Canada 2.700% 6/16/15 575 581 Province of Ontario Canada 1.875% 9/15/15 200 196 Province of Ontario Canada 4.750% 1/19/16 100 109 Province of Ontario Canada 5.450% 4/27/16 500 559 Province of Ontario Canada 3.150% 12/15/17 225 221 Province of Ontario Canada 4.000% 10/7/19 575 580 Province of Ontario Canada 4.400% 4/14/20 500 514 Province of Quebec Canada 5.125% 11/14/16 325 360 Province of Quebec Canada 4.625% 5/14/18 575 615 Province of Quebec Canada 3.500% 7/29/20 350 337 Province of Quebec Canada 7.500% 9/15/29 325 433 Region of Lombardy Italy 5.804% 10/25/32 200 187 Republic of Italy 5.625% 6/15/12 425 447 Republic of Italy 2.125% 10/5/12 1,300 1,313 Republic of Italy 2.125% 9/16/13 500 501 Republic of Italy 3.125% 1/26/15 425 427 Republic of Italy 4.750% 1/25/16 500 525 Republic of Italy 5.250% 9/20/16 1,050 1,108 Republic of Italy 5.375% 6/15/33 175 173 Republic of Korea 4.250% 6/1/13 350 365 Republic of Korea 5.750% 4/16/14 325 354 Republic of Korea 7.125% 4/16/19 225 264 Republic of Korea 5.625% 11/3/25 100 104 South Africa Government International Bond 7.375% 4/25/12 500 533 South Africa Government International Bond 6.875% 5/27/19 250 289 South Africa Government International Bond 5.500% 3/9/20 300 317 Svensk Exportkredit AB 3.250% 9/16/14 200 209 Svensk Exportkredit AB 5.125% 3/1/17 350 387 Total Sovereign Bonds (Cost $91,774) Taxable Municipal Bonds (0.9%) American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 5.939% 2/15/47 150 131 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 7.499% 2/15/50 50 52 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 8.084% 2/15/50 125 143 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.793% 4/1/30 50 51 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.918% 4/1/40 100 102 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.263% 4/1/49 150 151 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.907% 10/1/50 250 253 Board of Regents of the University of Texas System Revenue Financing System Revenue 5.262% 7/1/39 50 47 Board of Regents of the University of Texas System Revenue Financing System Revenue 6.276% 8/15/41 25 26 Board of Regents of the University of Texas System Revenue Financing System Revenue 5.134% 8/15/42 100 96 Board of Regents of the University of Texas System Revenue Financing System Revenue 4.794% 8/15/46 75 67 California Educational Facilities Authority Revenue (Stanford University) 3.625% 5/1/14 200 211 California Educational Facilities Authority Revenue (Stanford University) 4.250% 5/1/16 100 107 California GO 5.250% 4/1/14 100 106 California GO 3.950% 11/1/15 150 150 California GO 5.750% 3/1/17 100 105 California GO 6.200% 10/1/19 275 293 California GO 5.700% 11/1/21 250 252 California GO 7.500% 4/1/34 600 648 California GO 5.650% 4/1/39 100 105 California GO 7.300% 10/1/39 75 80 California GO 7.350% 11/1/39 575 614 California GO 7.625% 3/1/40 250 275 California GO 7.600% 11/1/40 200 219 Central Puget Sound WA Regional Transit Authority Sales & Use Tax Revenue 5.491% 11/1/39 50 49 Chicago IL Board of Education GO 6.319% 11/1/29 50 48 Chicago IL Board of Education GO 6.138% 12/1/39 50 45 Chicago IL GO 7.781% 1/1/35 50 53 Chicago IL Metropolitan Water Reclamation District GO 5.720% 12/1/38 300 298 Chicago IL O'Hare International Airport Revenue 6.395% 1/1/40 50 48 Chicago IL Transit Authority Sales Tax Receipts Revenue 6.200% 12/1/40 150 133 Chicago IL Transit Authority Transfer Tax Receipts Revenue 6.899% 12/1/40 125 123 Chicago IL Wastewater Transmission Revenue 6.900% 1/1/40 50 51 Chicago IL Water Revenue 6.742% 11/1/40 75 77 Clark County NV Airport Revenue 6.881% 7/1/42 100 100 Commonwealth Financing Authority Pennsylvania Revenue 6.218% 6/1/39 150 148 Connecticut GO 5.090% 10/1/30 175 169 Connecticut GO 5.850% 3/15/32 200 207 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.459% 11/1/30 50 49 Cook County IL GO 6.229% 11/15/34 50 48 Curators of the University of Missouri System Facilities Revenue 5.792% 11/1/41 50 52 Dallas TX Area Rapid Transit Revenue 4.922% 12/1/41 50 45 Dallas TX Area Rapid Transit Revenue 5.999% 12/1/44 100 103 Dallas TX Area Rapid Transit Revenue 5.022% 12/1/48 50 44 Dallas TX Independent School District GO 6.450% 2/15/35 100 107 Denver CO City & County School District No. 1 GO 5.664% 12/1/33 50 50 District of Columbia Income Tax Revenue 5.591% 12/1/34 50 50 District of Columbia Income Tax Revenue 5.582% 12/1/35 50 50 Georgia GO 4.503% 11/1/25 150 150 Georgia Municipal Electric Power Authority Revenue 6.637% 4/1/57 200 190 Georgia Municipal Electric Power Authority Revenue 6.655% 4/1/57 150 141 Georgia Municipal Electric Power Authority Revenue 7.055% 4/1/57 75 70 Illinois GO 2.766% 1/1/12 150 151 Illinois GO 4.071% 1/1/14 150 151 Illinois GO 4.511% 3/1/15 75 75 Illinois GO 5.365% 3/1/17 175 174 Illinois GO 4.950% 6/1/23 550 487 Illinois GO 5.100% 6/1/33 1,100 890 Illinois GO 6.725% 4/1/35 200 191 Illinois Toll Highway Authority Revenue 5.851% 12/1/34 50 46 Indianapolis IN Local Public Improvement Revenue 6.116% 1/15/40 250 255 11 Kansas Development Finance Authority Revenue (Public Employees Retirement System) 5.501% 5/1/34 175 167 Las Vegas Valley Water District Nevada GO 7.013% 6/1/39 50 53 Los Angeles CA Community College District GO 6.600% 8/1/42 150 157 Los Angeles CA Department of Water & Power Revenue 5.716% 7/1/39 75 70 Los Angeles CA Department of Water & Power Revenue 6.008% 7/1/39 150 146 Los Angeles CA Department of Water & Power Revenue 6.166% 7/1/40 25 24 Los Angeles CA Department of Water & Power Revenue 6.574% 7/1/45 100 104 Los Angeles CA Unified School District GO 5.755% 7/1/29 500 485 Los Angeles CA Unified School District GO 5.750% 7/1/34 125 118 Los Angeles CA Unified School District GO 6.758% 7/1/34 50 52 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.735% 6/1/39 75 71 Los Angeles County CA Public Works Financing Authority Lease Revenue 7.488% 8/1/33 100 103 Los Angeles County CA Public Works Financing Authority Lease Revenue 7.618% 8/1/40 50 49 Loudoun County VA Industrial Development Authority Revenue (Howard Hughes Medical Institute) 3.450% 9/1/14 100 105 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins University) 5.250% 7/1/19 200 219 Maryland Transportation Authority Facilities Projects Revenue 5.888% 7/1/43 50 52 Massachusetts GO 4.200% 12/1/21 125 124 Massachusetts GO 5.456% 12/1/39 150 151 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.715% 8/15/39 75 77 Massachusetts Transportation Fund Revenue 5.731% 6/1/40 50 51 Massachusetts Water Pollution Abatement Trust 5.192% 8/1/40 75 72 Metropolitan Government of Nashville & Davidson County TN GO 5.707% 7/1/34 50 50 Metropolitan New York Transportation Authority Revenue (Dedicated Tax Fund) 7.336% 11/15/39 250 283 Metropolitan New York Transportation Authority Revenue (Transit Revenue) 5.871% 11/15/39 50 47 Metropolitan New York Transportation Authority Revenue (Transit Revenue) 6.648% 11/15/39 100 101 Metropolitan Washington DC/VA Airports Authority Dulles Toll Road Revenue 7.462% 10/1/46 50 49 Mississippi GO 5.245% 11/1/34 50 48 Missouri Highways & Transportation Commission Road Revenue 5.445% 5/1/33 50 49 12 New Jersey Economic Development Authority Revenue (State Pension Funding) 7.425% 2/15/29 225 233 New Jersey Transportation Trust Fund Authority Transportation System Revenue 6.561% 12/15/40 500 499 13 New Jersey Turnpike Authority Revenue 4.252% 1/1/16 5 5 13 New Jersey Turnpike Authority Revenue 4.252% 1/1/16 70 72 New Jersey Turnpike Authority Revenue 7.414% 1/1/40 300 336 New York City NY GO 6.246% 6/1/35 25 25 New York City NY GO 5.968% 3/1/36 100 100 New York City NY GO 5.985% 12/1/36 50 50 New York City NY GO 5.517% 10/1/37 50 47 New York City NY GO 6.271% 12/1/37 100 105 New York City NY GO 5.846% 6/1/40 50 49 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.750% 6/15/41 50 50 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.952% 6/15/42 50 51 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 6.011% 6/15/42 50 51 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.440% 6/15/43 100 95 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.882% 6/15/44 175 176 New York City NY Transitional Finance Authority Building Aid Revenue 6.828% 7/15/40 150 160 New York City NY Transitional Finance Authority Future Tax Revenue 5.767% 8/1/36 50 50 New York City NY Transitional Finance Authority Future Tax Revenue 5.508% 8/1/37 100 97 New York City NY Transitional Finance Authority Future Tax Revenue 5.572% 11/1/38 75 74 New York State Dormitory Authority Revenue (Personal Income Tax) 5.500% 3/15/30 125 129 New York State Dormitory Authority Revenue (Personal Income Tax) 5.289% 3/15/33 100 97 New York State Dormitory Authority Revenue (Personal Income Tax) 5.628% 3/15/39 100 98 New York State Dormitory Authority Revenue (Personal Income Tax) 5.389% 3/15/40 75 71 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.770% 3/15/39 150 151 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.838% 3/15/40 50 50 North Texas Tollway Authority System Revenue 6.718% 1/1/49 100 99 Ohio State University General Receipts Revenue 4.910% 6/1/40 100 92 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 4.879% 12/1/34 75 72 Orange County CA Local Transportation Authority Sales Tax Revenue 6.908% 2/15/41 50 56 Oregon Department Transportation Highway Usertax Revenue 5.834% 11/15/34 50 50 Oregon GO 5.762% 6/1/23 50 53 Oregon GO 5.892% 6/1/27 75 78 13 Oregon School Boards Association GO 4.759% 6/30/28 75 65 11 Oregon School Boards Association GO 5.528% 6/30/28 50 48 Pennsylvania GO 4.650% 2/15/26 50 48 Pennsylvania GO 5.350% 5/1/30 200 192 Pennsylvania Public School Building Authority Lease Revenue (School District of Philadelphia) 5.000% 9/15/27 50 46 Pennsylvania Turnpike Commission Revenue 5.511% 12/1/45 50 44 Pennsylvania Turnpike Commission Revenue 5.561% 12/1/49 50 45 Port Authority of New York & New Jersey Revenue 6.040% 12/1/29 75 77 Port Authority of New York & New Jersey Revenue 5.647% 11/1/40 250 240 Regional Transportation District of Colorado Sales Tax Revenue 5.844% 11/1/50 100 97 Rutgers State University NJ Revenue 5.665% 5/1/40 50 50 Salt River Project Arizona Agricultural Improvement & Power District Revenue 4.839% 1/1/41 50 45 San Antonio TX Electric & Gas Systems Revenue 5.985% 2/1/39 125 130 San Antonio TX Electric & Gas Systems Revenue 5.718% 2/1/41 50 50 San Antonio TX Electric & Gas Systems Revenue 5.808% 2/1/41 125 124 San Diego County CA Water Authority Revenue 6.947% 7/1/40 50 53 San Diego County CA Water Authority Revenue 6.138% 5/1/49 50 50 Santa Clara Valley CA Transportation Authority Sales Tax Revenue 5.876% 4/1/32 200 194 South Carolina Public Service Authority Revenue 6.454% 1/1/50 50 53 Texas Transportation Commission Revenue 5.028% 4/1/26 50 49 Texas Transportation Commission Revenue 5.178% 4/1/30 75 74 Texas Transportation Commission Revenue 4.631% 4/1/33 150 136 Texas Transportation Commission Revenue 4.681% 4/1/40 50 45 University of California Regents Medical Center Revenue 6.548% 5/15/48 100 99 University of California Regents Medical Center Revenue 6.583% 5/15/49 50 50 University of California Revenue 6.270% 5/15/31 500 505 University of California Revenue 5.946% 5/15/45 175 158 University of Massachusetts Building Authority Revenue 5.450% 11/1/40 50 47 Utah GO 4.554% 7/1/24 50 51 Utah GO 3.539% 7/1/25 50 46 Washington GO 5.090% 8/1/33 250 239 Washington GO 5.140% 8/1/40 150 142 11 Wisconsin GO 4.800% 5/1/13 75 80 11 Wisconsin GO 5.700% 5/1/26 75 75 Total Taxable Municipal Bonds (Cost $19,572) Tax-Exempt Municipal Bonds (0.0%) San Francisco CA City & County Public Utility Commission Water Revenue (Cost $50) 6.000% 11/1/40 50 47 Shares Temporary Cash Investment (4.4%) Money Market Fund (4.4%) 14,15 Vanguard Market Liquidity Fund (Cost $90,906) 0.208% 90,906,000 Total Investments (103.9%) (Cost $2,099,669) Other Assets and Liabilities-Net (-3.9%) 15 Net Assets (100%) ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $147,000. 1 Guaranteed by the Federal Deposit Insurance Corporation (FDIC) as part of the Temporary Liquidity Guarantee Program. 2 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 3 Guaranteed by the National Credit Union Administration. 4 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 5 Adjustable-rate security. 6 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At March 31, 2011, the aggregate value of these securities was $11,866,000, representing 0.6% of net assets. 7 Non-income-producing securitysecurity in default. 8 Guaranteed by the Government of Japan. 9 Guaranteed by the Federal Republic of Germany. 10 Guaranteed by the Republic of Austria. 11 Scheduled principal and interest payments are guaranteed by AGM (Assured Guaranty Municipal Corporation). 12 Scheduled principal and interest payments are guaranteed by National Public Finance Guarantee Corp. 13 Scheduled principal and interest payments are guaranteed by AMBAC (Ambac Assurance Corporation). 14 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 15 Includes $150,000 of collateral received for securities on loan. GOGeneral Obligation Bond. REITReal Estate Investment Trust. Vanguard Total Bond Market Index Portfolio A. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the portfolio's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the portfolio's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the portfolio's own assumptions used to determine the fair value of investments). The following table summarizes the portfolio's investments as of March 31, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) U.S. Government and Agency Obligations  1,463,816  Asset-Backed/Commercial Mortgage-Backed Securities  69,242  Corporate Bonds  424,079 3 Sovereign Bonds  95,064  Taxable Municipal Bonds  19,347  Tax-Exempt Municipal Bonds  47  Temporary Cash Investments 90,906   Total 90,906 2,071,595 3 There were no changes in investments valued based on Level 3 inputs during the three months ended March 31, 2011. C. At March 31, 2011, the cost of investment securities for tax purposes was $2,099,669,000. Net unrealized appreciation of investment securities for tax purposes was $62,835,000, consisting of unrealized gains of $73,574,000 on securities that had risen in value since their purchase and $10,739,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Short-Term Investment-Grade Portfolio Schedule of Investments As of March 31, 2011 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (6.7%) U.S. Government Securities (6.3%) United States Treasury Note/Bond 1.375% 2/15/12 1,200 1,211 United States Treasury Note/Bond 0.875% 2/29/12 515 518 United States Treasury Note/Bond 1.000% 3/31/12 2,500 2,517 United States Treasury Note/Bond 4.875% 6/30/12 200 211 United States Treasury Note/Bond 4.125% 8/31/12 10,000 10,503 United States Treasury Note/Bond 0.375% 9/30/12 3,500 3,490 United States Treasury Note/Bond 1.375% 10/15/12 6,279 6,354 United States Treasury Note/Bond 1.375% 1/15/13 10,000 10,111 United States Treasury Note/Bond 1.375% 2/15/13 6,000 6,068 United States Treasury Note/Bond 1.375% 3/15/13 5,500 5,559 United States Treasury Note/Bond 1.250% 3/15/14 10,000 9,987 United States Treasury Note/Bond 1.250% 8/31/15 459 444 Agency Bonds and Notes (0.2%) 1,2 Federal Home Loan Mortgage Corp. 0.181% 2/2/12 850 849 1,2 Federal Home Loan Mortgage Corp. 0.218% 2/10/12 250 250 1,2 Federal Home Loan Mortgage Corp. 0.214% 2/16/12 175 175 Conventional Mortgage-Backed Securities (0.0%) 2,3 Fannie Mae Pool 6.000% 12/1/16 121 132 2,3 Fannie Mae Pool 6.500% 9/1/169/1/16 124 135 2,3 Fannie Mae Pool 7.000% 4/1/13 1 1 2,3 Freddie Mac Gold Pool 6.000% 4/1/17 94 102 Nonconventional Mortgage-Backed Securities (0.2%) 2,3 Fannie Mae Pool 2.250% 12/1/32 23 23 2,3 Fannie Mae Pool 2.528% 9/1/32 8 8 2,3 Fannie Mae Pool 2.551% 6/1/33 178 185 2,3 Fannie Mae Pool 2.560% 7/1/32 18 19 2,3 Fannie Mae Pool 2.585% 5/1/33 173 180 2,3 Fannie Mae Pool 2.773% 5/1/33 39 41 2,3 Fannie Mae Pool 2.896% 7/1/33 399 414 2,3 Fannie Mae Pool 2.910% 8/1/33 64 66 2,3 Fannie Mae Pool 2.914% 9/1/32 12 13 2,3 Fannie Mae Pool 3.021% 8/1/33 55 57 2,3 Fannie Mae Pool 3.024% 8/1/33 90 94 2,3 Fannie Mae Pool 5.265% 8/1/37 30 31 2,3 Fannie Mae Pool 5.496% 2/1/37 64 68 2,3 Freddie Mac Non Gold Pool 2.537% 9/1/32 30 31 2,3 Freddie Mac Non Gold Pool 2.711% 1/1/33 28 29 2,3 Freddie Mac Non Gold Pool 2.711% 2/1/33 36 37 2,3 Freddie Mac Non Gold Pool 2.968% 10/1/32 24 25 2,3 Freddie Mac Non Gold Pool 3.018% 9/1/32 37 38 2,3 Freddie Mac Non Gold Pool 3.204% 8/1/33 53 56 2,3 Freddie Mac Non Gold Pool 5.742% 8/1/37 250 265 Total U.S. Government and Agency Obligations (Cost $60,254) Asset-Backed/Commercial Mortgage-Backed Securities (21.3%) Ally Auto Receivables Trust 3.050% 12/15/14 1,130 1,170 3 Ally Auto Receivables Trust 2.090% 5/15/15 1,300 1,312 3 Ally Auto Receivables Trust 2.230% 3/15/16 1,200 1,203 Ally Auto Receivables Trust 2.690% 2/15/17 500 497 Ally Master Owner Trust 3.470% 4/15/15 500 516 Ally Master Owner Trust 3.870% 4/15/15 300 310 Ally Master Owner Trust 4.250% 4/15/17 200 211 Ally Master Owner Trust 4.590% 4/15/17 400 425 Ally Master Owner Trust 1.325% 8/15/17 1,650 1,673 Ally Master Owner Trust 1.805% 8/15/17 990 1,008 Ally Master Owner Trust 2.205% 8/15/17 750 771 American Express Credit Account Master Trust 0.535% 12/15/13 100 100 American Express Credit Account Master Trust 0.535% 3/17/14 100 100 American Express Credit Account Master Trust 0.525% 9/15/14 65 65 American Express Credit Account Master Trust 0.675% 1/15/15 70 70 American Express Credit Account Master Trust 1.355% 3/15/16 200 203 American Express Credit Account Master Trust 1.355% 3/15/16 130 132 American Express Credit Account Master Trust 1.355% 4/15/16 130 132 American Express Credit Account Master Trust 0.925% 12/15/16 150 149 American Express Credit Account Master Trust 1.505% 3/15/17 1,480 1,531 Americold LLC Trust 4.954% 1/14/29 70 71 Americold LLC Trust 6.030% 1/14/29 210 222 Americold LLC Trust 6.811% 1/14/29 330 357 AmeriCredit Automobile Receivables Trust 5.260% 1/6/15 1,131 1,147 AmeriCredit Automobile Receivables Trust 5.260% 4/6/15 1,350 1,371 3 Americredit Prime Automobile Receivable 2.900% 12/15/14 80 82 Arkle Master Issuer PLC 1.564% 5/17/60 3,800 3,779 Arran Residential Mortgages Funding PLC 1.714% 5/16/47 650 649 Arran Residential Mortgages Funding PLC 0.373% 4/12/56 1,198 1,197 4 BA Covered Bond Issuer 5.500% 6/14/12 800 836 BA Credit Card Trust 0.545% 6/16/14 135 134 BA Credit Card Trust 0.555% 9/15/15 870 872 BA Credit Card Trust 0.285% 4/15/16 1,700 1,690 BA Credit Card Trust 0.315% 4/15/16 790 786 BA Credit Card Trust 0.315% 9/15/16 700 695 BA Credit Card Trust 0.325% 12/15/16 1,200 1,190 BA Credit Card Trust 0.295% 11/15/19 790 771 3 Banc of America Commercial Mortgage Inc. 5.334% 9/10/45 330 339 Banc of America Commercial Mortgage Inc. 5.689% 4/10/49 580 615 Banc of America Funding Corp. 5.360% 9/20/46 1,078 800 Banc of America Mortgage Securities Inc. 3.247% 9/25/32 1 1 Banc of America Mortgage Securities Inc. 2.959% 5/25/33 69 64 Banc of America Mortgage Securities Inc. 2.857% 2/25/34 95 90 Bank of America Auto Trust 3.030% 10/15/16 925 950 Bank of America Student Loan Trust 1.103% 2/25/43 2,095 2,099 Bank One Issuance Trust 1.055% 2/15/17 200 200 Bear Stearns Adjustable Rate Mortgage Trust 5.129% 10/25/36 1,121 833 Bear Stearns Adjustable Rate Mortgage Trust 5.296% 5/25/47 1,039 769 Bear Stearns Commercial Mortgage Securities 5.718% 6/11/40 395 425 3 Bear Stearns Commercial Mortgage Securities 5.478% 10/12/41 1,100 1,111 3 Bear Stearns Commercial Mortgage Securities 4.254% 7/11/42 21 21 Brazos Higher Education Authority 0.508% 6/25/26 350 324 Brazos Higher Education Authority 1.212% 5/25/29 1,184 1,182 Brazos Higher Education Authority 1.109% 2/25/30 1,500 1,500 Capital One Multi-Asset Execution Trust 0.545% 3/17/14 97 97 Capital One Multi-Asset Execution Trust 0.555% 6/16/14 750 748 Capital One Multi-Asset Execution Trust 0.575% 7/15/14 700 697 Capital One Multi-Asset Execution Trust 0.555% 11/17/14 850 844 Capital One Multi-Asset Execution Trust 0.315% 1/15/16 605 603 Capital One Multi-Asset Execution Trust 0.315% 7/15/16 700 696 Capital One Multi-Asset Execution Trust 2.505% 7/15/16 840 855 Capital One Multi-Asset Execution Trust 0.465% 12/15/16 75 75 Capital One Multi-Asset Execution Trust 1.305% 12/15/16 72 71 Capital One Multi-Asset Execution Trust 0.345% 8/15/18 130 128 Capital One Multi-Asset Execution Trust 0.345% 6/17/19 500 490 Capital One Multi-Asset Execution Trust 0.305% 11/15/19 610 596 Capital One Multi-Asset Execution Trust 0.335% 12/16/19 6,950 6,796 Capital One Multi-Asset Execution Trust 0.295% 7/15/20 4,270 4,145 3 CarMax Auto Owner Trust 2.040% 10/15/15 800 806 Chase Issuance Trust 0.545% 1/15/14 350 349 Chase Issuance Trust 0.695% 1/15/15 720 718 Chase Issuance Trust 0.715% 4/15/19 700 683 3 Chrysler Financial Auto Securitization Trust 2.940% 6/8/13 402 404 Chrysler Financial Auto Securitization Trust 6.250% 5/8/14 845 878 Chrysler Financial Auto Securitization Trust 5.570% 8/8/14 845 875 Chrysler Financial Auto Securitization Trust 6.540% 11/10/14 400 417 3 Chrysler Financial Auto Securitization Trust 3.520% 8/8/16 700 711 Chrysler Financial Lease Trust 3.460% 9/16/13 120 120 CIT Equipment Collateral 1.510% 5/15/12 580 581 CIT Equipment Collateral 2.410% 5/15/13 900 910 Citibank Credit Card Issuance Trust 0.665% 7/15/14 1,945 1,929 3 Citibank Credit Card Issuance Trust 2.250% 12/23/14 6,000 6,120 Citibank Credit Card Issuance Trust 0.654% 2/20/15 920 908 3 Citibank Credit Card Issuance Trust 4.900% 6/23/16 2,000 2,191 Citibank Credit Card Issuance Trust 0.722% 3/24/17 100 97 Citibank Credit Card Issuance Trust 1.454% 5/22/17 500 518 Citibank Credit Card Issuance Trust 0.343% 12/17/18 1,960 1,917 Citibank Credit Card Issuance Trust 0.370% 12/17/18 525 514 3 Citibank Credit Card Issuance Trust 5.650% 9/20/19 600 679 Citibank Credit Card Issuance Trust 1.628% 5/20/20 1,500 1,595 Citibank Omni Master Trust 3.005% 8/15/18 820 868 Citibank Omni Master Trust 5.350% 8/15/18 1,705 1,854 Citibank Omni Master Trust 4.900% 11/15/18 2,155 2,314 CitiFinancial Auto Issuance Trust 2.590% 10/15/13 1,450 1,472 CitiFinancial Auto Issuance Trust 3.150% 8/15/16 400 412 3 Citigroup Commercial Mortgage Trust 5.431% 10/15/49 205 220 Citigroup Mortgage Loan Trust Inc. 5.720% 7/25/37 601 425 3 Citigroup/Deutsche Bank Commercial Mortgage Trust 5.205% 12/11/49 1,325 1,351 CLI Funding LLC 4.500% 3/18/26 500 499 3 CNH Equipment Trust 5.280% 11/15/12 142 143 3 CNH Equipment Trust 3.000% 8/17/15 700 721 3 CNH Equipment Trust 1.750% 5/16/16 400 393 3 CNH Equipment Trust 1.740% 1/17/17 2,500 2,480 Commercial Mortgage Pass Through Certificates 4.205% 7/10/46 210 206 3 Commercial Mortgage Pass Through Certificates 5.811% 12/10/49 400 411 Countrywide Home Loan Mortgage Pass Through Trust 2.915% 5/25/33 79 63 Countrywide Home Loan Mortgage Pass Through Trust 2.880% 11/19/33 115 108 Countrywide Home Loan Mortgage Pass Through Trust 2.733% 3/20/36 565 347 Countrywide Home Loan Mortgage Pass Through Trust 4.980% 2/25/47 710 461 3 Credit Suisse Mortgage Capital Certificates 5.825% 6/15/38 632 684 3 Credit Suisse Mortgage Capital Certificates 5.524% 6/15/39 775 793 3 Credit Suisse Mortgage Capital Certificates 5.589% 9/15/40 700 717 DBUBS Mortgage Trust 5.002% 11/10/46 200 208 DBUBS Mortgage Trust 5.557% 11/10/46 320 320 Discover Card Master Trust 1.555% 12/15/14 2,725 2,760 Discover Card Master Trust 1.555% 2/17/15 785 796 Discover Card Master Trust 0.650% 6/15/15 3,640 3,646 Discover Card Master Trust 0.905% 9/15/15 2,975 2,997 3 Discover Card Master Trust 5.650% 12/15/15 1,900 2,079 Discover Card Master Trust 0.610% 8/15/16 1,800 1,802 Discover Card Master Trust 0.835% 3/15/18 4,200 4,232 Discover Card Master Trust I 0.335% 1/19/16 1,750 1,741 Discover Card Master Trust I 0.335% 9/15/16 600 596 Extended Stay America Trust 2.950% 11/5/27 368 363 Extended Stay America Trust 4.220% 11/5/27 400 404 Extended Stay America Trust 4.860% 11/5/27 500 508 First Horizon Asset Securities Inc. 5.592% 11/25/36 388 299 1 First Horizon Asset Securities Inc. 5.388% 1/25/37 999 755 3 Ford Credit Auto Owner Trust 4.500% 7/15/14 370 391 3 Ford Credit Auto Owner Trust 2.980% 8/15/14 425 439 3 Ford Credit Auto Owner Trust 2.930% 11/15/15 150 154 3 Ford Credit Auto Owner Trust 3.220% 3/15/16 150 153 Ford Credit Floorplan Master Owner Trust 1.805% 9/15/14 1,700 1,725 Ford Credit Floorplan Master Owner Trust 1.905% 12/15/14 1,100 1,121 Ford Credit Floorplan Master Owner Trust 2.505% 12/15/14 440 451 Ford Credit Floorplan Master Owner Trust 2.905% 12/15/14 2,280 2,342 Ford Credit Floorplan Master Owner Trust 1.955% 2/15/17 1,185 1,234 Ford Credit Floorplan Master Owner Trust 4.200% 2/15/17 410 434 Ford Credit Floorplan Master Owner Trust 4.990% 2/15/17 530 570 3 GE Capital Commercial Mortgage Corp. 4.353% 6/10/48 210 213 GMAC Mortgage Corp. Loan Trust 5.164% 11/19/35 183 164 Granite Master Issuer PLC 0.294% 12/17/54 105 99 Granite Master Issuer PLC 0.394% 12/20/54 314 296 Great America Leasing Receivables 2.340% 4/15/16 450 452 3 Greenwich Capital Commercial Funding Corp. 5.224% 4/10/37 250 266 3 Greenwich Capital Commercial Funding Corp. 5.889% 7/10/38 130 142 GS Mortgage Securities Corp. II 5.162% 12/10/43 365 379 GS Mortgage Securities Corp. II 5.231% 12/10/43 150 152 GS Mortgage Securities Corp. II 5.231% 12/10/43 100 97 GSMS 2011-ALF 3.215% 2/1/21 340 341 GSMS 2011-ALF 3.563% 2/10/21 125 125 GSMS 2011-GC3 4.473% 3/1/44 490 493 GSMS 2011-GC3 4.753% 3/1/44 400 402 GSMS 2011-GC3 5.361% 3/1/44 480 485 GSMS 2011-GC3 5.728% 3/1/44 170 169 3 Harley-Davidson Motorcycle Trust 2.400% 7/15/14 120 122 3 Harley-Davidson Motorcycle Trust 1.530% 9/15/15 700 694 3 Harley-Davidson Motorcycle Trust 3.320% 2/15/17 200 206 3 Harley-Davidson Motorcycle Trust 2.540% 4/15/17 200 204 Hertz Vehicle Financing LLC 5.290% 3/25/16 1,350 1,482 Hertz Vehicle Financing LLC 3.740% 2/25/17 2,100 2,156 Holmes Master Issuer PLC 1.703% 10/15/54 500 501 3 Hyundai Auto Receivables Trust 3.150% 3/15/16 700 726 Hyundai Floorplan Master Owner Trust 1.505% 11/17/14 550 556 1 Illinois Student Assistance Commission 1.353% 4/25/22 1,500 1,503 JP Morgan Chase Commercial Mortgage Securities Corp. 5.633% 12/5/27 990 1,070 JP Morgan Chase Commercial Mortgage Securities Corp. 4.608% 6/15/43 120 125 JP Morgan Chase Commercial Mortgage Securities Corp. 5.058% 6/15/43 90 94 JP Morgan Chase Commercial Mortgage Securities Corp. 3.615% 11/15/43 250 242 JP Morgan Chase Commercial Mortgage Securities Corp. 5.531% 11/15/43 150 151 JP Morgan Chase Commercial Mortgage Securities Corp. 4.387% 2/15/46 750 758 JP Morgan Chase Commercial Mortgage Securities Corp. 4.717% 2/15/46 725 728 JP Morgan Chase Commercial Mortgage Securities Corp. 5.360% 2/15/46 525 493 JP Morgan Chase Commercial Mortgage Securities Corp. 5.717% 2/15/46 400 378 3 JP Morgan Chase Commercial Mortgage Securities Corp. 4.625% 3/15/46 198 200 3 JP Morgan Chase Commercial Mortgage Securities Corp. 5.298% 5/15/47 400 407 3 JP Morgan Chase Commercial Mortgage Securities Corp. 5.802% 6/15/49 1,200 1,241 3 JP Morgan Chase Commercial Mortgage Securities Corp. 5.827% 2/15/51 1,020 1,059 Kildare Securities Ltd. 0.370% 12/10/43 517 471 3 LB-UBS Commercial Mortgage Trust 5.876% 6/15/38 270 292 3 LB-UBS Commercial Mortgage Trust 5.303% 2/15/40 609 623 3 LB-UBS Commercial Mortgage Trust 5.318% 2/15/40 500 510 3 LB-UBS Commercial Mortgage Trust 5.866% 9/15/45 1,000 1,070 Macquarie Equipment Funding Trust 1.910% 4/20/17 350 350 Master Adjustable Rate Mortgages Trust 2.314% 4/25/34 117 106 MBNA Credit Card Master Note Trust 1.605% 10/15/14 50 50 MBNA Credit Card Master Note Trust 0.675% 7/15/15 1,481 1,463 MBNA Credit Card Master Note Trust 1.605% 3/15/16 230 231 MBNA Credit Card Master Note Trust 1.155% 11/15/16 1,050 1,041 Merrill Lynch Mortgage Investors Inc. 1.960% 2/25/33 93 84 Merrill Lynch Mortgage Investors Inc. 2.859% 7/25/33 44 41 3 Merrill Lynch Mortgage Trust 4.556% 6/12/43 89 91 3 Merrill Lynch Mortgage Trust 5.724% 6/12/50 890 916 3 Merrill Lynch Mortgage Trust 5.425% 2/12/51 100 103 3 Merrill Lynch/Countrywide Commercial Mortgage Trust 5.282% 8/12/48 440 449 3 Merrill Lynch/Countrywide Commercial Mortgage Trust 5.693% 6/12/50 189 194 3 Merrill Lynch/Countrywide Commercial Mortgage Trust 5.331% 3/12/51 400 409 MMAF Equipment Finance LLC 3.510% 1/15/30 550 572 3 Morgan Stanley Capital I 5.645% 6/11/42 1,850 1,902 Morgan Stanley Capital I 4.700% 9/15/47 240 245 Morgan Stanley Capital I 5.238% 9/15/47 333 331 3 Morgan Stanley Capital I 5.090% 10/12/52 192 192 Morgan Stanley Mortgage Loan Trust 3.632% 6/25/36 497 435 National City Credit Card Master Trust 0.305% 3/17/14 575 572 Navistar Financial Corp. Owner Trust 1.990% 1/21/14 1,900 1,917 Navistar Financial Dealer Note Master Trust 1.699% 10/26/15 600 606 Nissan Master Owner Trust Receivables 1.405% 1/15/15 3,000 3,033 Nordstrom Private Label Credit Card Master Note Trust 0.315% 5/15/15 2,530 2,524 1 North Carolina Education Assistance Authority Student Loan Revenue 1.209% 1/26/26 700 694 Permanent Master Issuer PLC 1.453% 7/15/42 2,800 2,794 Residential Funding Mortgage Securities I 5.543% 8/25/36 841 614 Residential Funding Mortgage Securities I 5.938% 9/25/36 307 235 Silverstone Master Issuer PLC 1.803% 1/21/55 2,500 2,517 SLM Student Loan Trust 0.423% 1/27/25 1,675 1,608 SLM Student Loan Trust 0.403% 4/25/25 2,275 2,223 SLM Student Loan Trust 0.393% 1/26/26 1,575 1,488 SMART Trust/Australia 1.104% 10/14/14 290 289 SMART Trust/Australia 1.770% 10/14/14 700 697 SMART Trust/Australia 1.756% 12/14/15 1,300 1,319 SMART Trust/Australia 2.520% 11/14/16 700 696 South Carolina Student Loan Corp. 1.303% 7/25/25 1,200 1,198 Tidewater Auto Receivables Trust 5.920% 5/15/17 349 352 3 Volkswagen Auto Lease Trust 1.180% 10/20/15 400 398 3 Volkswagen Auto Loan Enhanced Trust 2.140% 8/22/16 820 833 Volvo Financial Equipment LLC 2.990% 5/15/17 480 485 Wachovia Bank Commercial Mortgage Trust 5.765% 7/15/45 270 291 3 Wachovia Bank Commercial Mortgage Trust 5.569% 5/15/46 700 721 3 Wachovia Bank Commercial Mortgage Trust 5.572% 10/15/48 1,090 1,159 3 Wachovia Bank Commercial Mortgage Trust 5.275% 11/15/48 390 396 WaMu Mortgage Pass Through Certificates 2.606% 1/25/33 27 24 WaMu Mortgage Pass Through Certificates 2.672% 8/25/33 52 51 WaMu Mortgage Pass Through Certificates 2.712% 9/25/33 65 62 Wells Fargo Mortgage Backed Securities Trust 5.369% 10/25/36 910 758 WF-RBS Commercial Mortgage Trust 4.498% 2/15/44 175 177 WF-RBS Commercial Mortgage Trust 5.392% 2/15/44 200 198 3 World Omni Auto Receivables Trust 5.120% 5/15/14 410 425 Total Asset-Backed/Commercial Mortgage-Backed Securities (Cost $190,297) Corporate Bonds (66.4%) Finance (31.1%) Banking (20.8%) 4 Abbey National Treasury Services PLC 3.875% 11/10/14 650 645 American Express Bank FSB 5.550% 10/17/12 1,025 1,085 American Express Bank FSB 5.500% 4/16/13 1,500 1,608 American Express Centurion Bank 5.550% 10/17/12 500 530 American Express Co. 5.250% 9/12/11 200 204 American Express Co. 4.875% 7/15/13 120 128 American Express Credit Corp. 5.875% 5/2/13 240 259 American Express Credit Corp. 7.300% 8/20/13 1,615 1,805 American Express Credit Corp. 2.750% 9/15/15 400 392 4 ANZ National International Ltd. 6.200% 7/19/13 450 493 Astoria Financial Corp. 5.750% 10/15/12 250 258 4 Australia & New Zealand Banking Group Ltd. 3.250% 3/1/16 800 793 Banco Mercantil del Norte SA 6.135% 10/13/16 550 551 4 Banco Santander Chile 2.875% 11/13/12 1,925 1,919 4 BanColombia SA 4.250% 1/12/16 180 178 Bank of America Corp. 4.875% 1/15/13 1,315 1,381 Bank of America Corp. 7.375% 5/15/14 500 564 Bank of America Corp. 5.375% 6/15/14 300 321 Bank of America Corp. 4.500% 4/1/15 470 487 Bank of America Corp. 3.625% 3/17/16 1,600 1,572 Bank of New York Mellon Corp. 4.950% 11/1/12 2,075 2,201 Bank of New York Mellon Corp. 4.500% 4/1/13 850 905 Bank of New York Mellon Corp. 5.125% 8/27/13 500 542 Bank of New York Mellon Corp. 4.300% 5/15/14 250 267 Bank of New York Mellon Corp. 4.950% 3/15/15 825 887 Bank of Nova Scotia 2.250% 1/22/13 4,000 4,082 4 Bank of Tokyo-Mitsubishi UFJ Ltd. 2.600% 1/22/13 2,685 2,718 4 Bank of Tokyo-Mitsubishi UFJ Ltd. 1.600% 9/11/13 1,700 1,681 Bank One Corp. 5.900% 11/15/11 500 516 Bank One Corp. 5.250% 1/30/13 350 371 Barclays Bank plc 2.500% 1/23/13 5,539 5,631 Barclays Bank plc 5.200% 7/10/14 1,590 1,717 BB&T Corp. 3.100% 7/28/11 125 126 BB&T Corp. 6.500% 8/1/11 1,375 1,400 BB&T Corp. 3.850% 7/27/12 2,500 2,585 BB&T Corp. 3.375% 9/25/13 300 312 BB&T Corp. 5.700% 4/30/14 1,050 1,158 Bear Stearns Cos. LLC 5.700% 11/15/14 1,172 1,289 BNP Paribas 3.250% 3/11/15 2,700 2,728 4 BPCE SA 2.375% 10/4/13 575 570 BTMU Curacao Holdings NV 0.629% 12/19/16 835 825 Canadian Imperial Bank of Commerce 2.350% 12/11/15 950 918 Capital One Bank USA NA 6.500% 6/13/13 125 136 Capital One Financial Corp. 4.800% 2/21/12 750 775 Capital One Financial Corp. 6.250% 11/15/13 200 220 Capital One Financial Corp. 7.375% 5/23/14 340 390 Charter One Bank NA 5.500% 4/26/11 130 130 Citigroup Inc. 5.625% 8/27/12 1,725 1,814 Citigroup Inc. 5.300% 10/17/12 1,785 1,882 Citigroup Inc. 5.500% 4/11/13 1,600 1,709 Citigroup Inc. 6.500% 8/19/13 2,455 2,681 Citigroup Inc. 6.000% 12/13/13 1,257 1,365 Citigroup Inc. 6.010% 1/15/15 35 38 Citigroup Inc. 4.750% 5/19/15 460 480 Citigroup Inc. 4.587% 12/15/15 548 564 Colonial BancGroup Inc. 7.114% 2/15/49 560 13 4 Commonwealth Bank of Australia 5.000% 11/6/12 400 421 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 1.850% 1/10/14 555 553 4 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 4.200% 5/13/14 1,160 1,225 Countrywide Financial Corp. 5.800% 6/7/12 1,000 1,051 Credit Suisse 5.000% 5/15/13 6,550 6,976 Credit Suisse 2.200% 1/14/14 1,600 1,604 Credit Suisse 5.500% 5/1/14 1,700 1,861 Credit Suisse 3.500% 3/23/15 2,800 2,851 Credit Suisse USA Inc. 6.125% 11/15/11 1,544 1,593 Credit Suisse USA Inc. 5.500% 8/15/13 250 271 Deutsche Bank AG 5.375% 10/12/12 1,466 1,555 Deutsche Bank AG 2.375% 1/11/13 8,335 8,461 Deutsche Bank AG 4.875% 5/20/13 1,950 2,070 Deutsche Bank AG 3.450% 3/30/15 1,300 1,328 Fifth Third Bancorp 6.250% 5/1/13 635 688 Fifth Third Bancorp 3.625% 1/25/16 1,000 998 3 Fifth Third Capital Trust IV 6.500% 4/15/37 120 116 First Horizon National Corp. 5.375% 12/15/15 400 418 Golden West Financial Corp. 4.750% 10/1/12 400 420 3 Goldman Sachs Capital II 5.793% 12/29/49 100 86 Goldman Sachs Group Inc. 5.250% 10/15/13 225 242 Goldman Sachs Group Inc. 6.000% 5/1/14 1,772 1,940 Goldman Sachs Group Inc. 5.000% 10/1/14 100 107 Goldman Sachs Group Inc. 3.700% 8/1/15 775 780 Goldman Sachs Group Inc. 3.625% 2/7/16 1,500 1,482 Goldman Sachs Group Inc. 5.625% 1/15/17 130 136 Goldman Sachs Group Inc. 6.150% 4/1/18 500 540 4 HSBC Bank plc 1.625% 8/12/13 1,750 1,742 4 HSBC Bank plc 3.500% 6/28/15 500 506 4 ICICI Bank Ltd. 5.750% 1/12/12 200 206 4 ING Bank NV 2.000% 10/18/13 1,900 1,890 Intesa Sanpaolo SpA 2.375% 12/21/12 2,650 2,650 4 Intesa Sanpaolo SPA 3.625% 8/12/15 50 48 JPMorgan Chase & Co. 5.375% 10/1/12 465 493 JPMorgan Chase & Co. 5.750% 1/2/13 1,750 1,868 JPMorgan Chase & Co. 4.750% 5/1/13 2,894 3,074 JPMorgan Chase & Co. 4.875% 3/15/14 100 106 JPMorgan Chase & Co. 4.650% 6/1/14 200 213 JPMorgan Chase & Co. 5.125% 9/15/14 500 535 JPMorgan Chase & Co. 3.700% 1/20/15 1,608 1,647 JPMorgan Chase & Co. 3.400% 6/24/15 1,920 1,938 1 JPMorgan Chase & Co. 1.536% 9/1/15 190 189 JPMorgan Chase & Co. 2.600% 1/15/16 1,353 1,299 KeyCorp 6.500% 5/14/13 2,450 2,669 KeyCorp 3.750% 8/13/15 250 251 Lloyds Banking Group plc 0.000% 11/14/49 315 253 Lloyds TSB Bank plc 4.875% 1/21/16 1,450 1,487 1 Manufacturers & Traders Trust Co. 1.803% 4/1/13 400 399 3 Mellon Capital IV 6.244% 6/29/49 450 412 Merrill Lynch & Co. Inc. 5.450% 2/5/13 2,600 2,750 Merrill Lynch & Co. Inc. 6.150% 4/25/13 950 1,023 Merrill Lynch & Co. Inc. 5.000% 2/3/14 515 548 Morgan Stanley 2.875% 1/24/14 1,000 1,002 Morgan Stanley 6.000% 5/13/14 600 651 Morgan Stanley 4.200% 11/20/14 1,005 1,032 Morgan Stanley 4.000% 7/24/15 1,000 1,011 Morgan Stanley 3.450% 11/2/15 750 735 4 National Australia Bank Ltd. 3.750% 3/2/15 360 371 National City Bank 6.200% 12/15/11 400 415 National City Bank 4.625% 5/1/13 170 179 North Fork Bancorporation Inc. 5.875% 8/15/12 134 140 Northern Trust Corp. 5.500% 8/15/13 250 273 PNC Funding Corp. 5.400% 6/10/14 400 438 PNC Funding Corp. 3.625% 2/8/15 800 823 RBS Capital Trust IV 8.875% 0/0/0 300 190 Royal Bank of Canada 2.250% 3/15/13 3,090 3,161 Royal Bank of Canada 1.125% 1/15/14 525 517 Royal Bank of Scotland Group plc 5.000% 11/12/13 600 609 Royal Bank of Scotland Group plc 5.000% 10/1/14 165 164 Royal Bank of Scotland Group plc 5.050% 1/8/15 225 224 Royal Bank of Scotland plc 3.400% 8/23/13 1,775 1,814 4 Royal Bank of Scotland plc 4.875% 8/25/14 3,538 3,669 Royal Bank of Scotland plc 4.875% 3/16/15 360 373 Royal Bank of Scotland plc 3.950% 9/21/15 475 474 Royal Bank of Scotland plc 4.375% 3/16/16 300 301 4 Santander US Debt SA Unipersonal 2.991% 10/7/13 1,500 1,485 4 Societe Generale 2.200% 9/14/13 1,030 1,026 4 Societe Generale 2.500% 1/15/14 1,710 1,694 4 Sumitomo Mitsui Banking Corp. 2.150% 7/22/13 1,330 1,335 SunTrust Banks Inc. 3.600% 4/15/16 600 595 UBS AG 2.750% 1/8/13 1,000 1,016 UBS AG 2.250% 8/12/13 2,425 2,441 UBS AG 2.250% 1/28/14 2,400 2,404 UBS AG 3.875% 1/15/15 550 565 Unicredit Luxembourg Finance SA 0.643% 1/13/17 1,175 1,086 UnionBanCal Corp. 5.250% 12/16/13 250 266 US Bancorp 2.125% 2/15/13 1,270 1,289 US Bancorp 1.125% 10/30/13 1,200 1,183 US Bancorp 2.450% 7/27/15 900 888 US Bank NA 6.300% 2/4/14 600 666 Wachovia Bank NA 4.800% 11/1/14 100 106 Wachovia Bank NA 4.875% 2/1/15 200 212 Wachovia Bank NA 5.000% 8/15/15 250 265 Wachovia Corp. 5.500% 5/1/13 4,595 4,945 5 Washington Mutual Bank / Debt not acquired by JPMorgan 5.550% 6/16/10 210 76 5 Washington Mutual Bank / Debt not acquired by JPMorgan 6.875% 6/15/11 517 1 Washington Mutual Finance Corp. 6.875% 5/15/11 150 151 Wells Fargo & Co. 4.375% 1/31/13 1,760 1,852 Wells Fargo & Co. 3.750% 10/1/14 1,065 1,114 Wells Fargo & Co. 3.625% 4/15/15 700 721 Wells Fargo & Co. 3.676% 6/15/16 775 782 3 Wells Fargo Capital XIII 7.700% 12/29/49 2,440 2,513 3 Wells Fargo Capital XV 9.750% 12/29/49 920 1,005 Wells Fargo Financial Inc. 5.500% 8/1/12 350 370 Westpac Banking Corp. 2.250% 11/19/12 2,998 3,046 Westpac Banking Corp. 2.100% 8/2/13 1,700 1,715 Westpac Banking Corp. 1.850% 12/9/13 1,360 1,362 Westpac Banking Corp. 4.200% 2/27/15 1,225 1,277 Westpac Banking Corp. 3.000% 8/4/15 350 348 Brokerage (0.5%) BlackRock Inc. 3.500% 12/10/14 740 774 4 Blackstone Holdings Finance Co. LLC 6.625% 8/15/19 125 130 4 Cantor Fitzgerald LP 6.375% 6/26/15 400 403 Charles Schwab Corp. 4.950% 6/1/14 585 637 Franklin Resources Inc. 2.000% 5/20/13 400 404 Jefferies Group Inc. 5.875% 6/8/14 150 162 Jefferies Group Inc. 3.875% 11/9/15 800 802 1,5 Lehman Brothers Holdings E-Capital Trust I 2.998% 8/19/65 210  1,5 Lehman Brothers Holdings Inc. 2.911% 8/21/09 550 138 1,5 Lehman Brothers Holdings Inc. 2.907% 11/16/09 880 222 5 Lehman Brothers Holdings Inc. 5.625% 1/24/13 220 57 TD Ameritrade Holding Corp. 2.950% 12/1/12 1,225 1,250 Finance Companies (3.2%) General Electric Capital Corp. 3.500% 8/13/12 755 779 8 General Electric Capital Corp. 5.250% 10/19/12 3,313 3,511 General Electric Capital Corp. 2.800% 1/8/13 675 691 General Electric Capital Corp. 5.450% 1/15/13 900 961 General Electric Capital Corp. 4.800% 5/1/13 2,123 2,254 General Electric Capital Corp. 1.875% 9/16/13 925 924 General Electric Capital Corp. 2.100% 1/7/14 1,395 1,395 General Electric Capital Corp. 5.900% 5/13/14 725 800 General Electric Capital Corp. 5.500% 6/4/14 350 382 General Electric Capital Corp. 4.750% 9/15/14 242 261 General Electric Capital Corp. 2.250% 11/9/15 600 577 3 General Electric Capital Corp. 6.375% 11/15/67 375 384 HSBC Finance Corp. 6.750% 5/15/11 2,215 2,229 HSBC Finance Corp. 5.700% 6/1/11 2,500 2,519 HSBC Finance Corp. 6.375% 10/15/11 2,326 2,397 HSBC Finance Corp. 7.000% 5/15/12 1,150 1,223 HSBC Finance Corp. 5.900% 6/19/12 2,220 2,335 1 HSBC Finance Corp. 0.659% 9/14/12 200 199 HSBC Finance Corp. 6.375% 11/27/12 1,100 1,184 HSBC Finance Corp. 5.250% 1/15/14 960 1,026 HSBC Finance Corp. 5.000% 6/30/15 250 268 1 HSBC Finance Corp. 0.740% 6/1/16 400 383 International Lease Finance Corp. 5.750% 6/15/11 425 427 SLM Corp. 6.250% 1/25/16 840 878 Springleaf Finance Corp. 5.200% 12/15/11 290 289 4 USAA Capital Corp. 3.500% 7/17/14 240 250 Insurance (5.5%) ACE INA Holdings Inc. 5.875% 6/15/14 360 400 Aetna Inc. 5.750% 6/15/11 714 721 4 AIG SunAmerica Global Financing VI 6.300% 5/10/11 525 528 Allied World Assurance Co. Holdings Ltd. 7.500% 8/1/16 220 244 Allstate Corp. 6.125% 2/15/12 357 374 Allstate Corp. 6.200% 5/16/14 540 607 Allstate Life Global Funding Trusts 5.375% 4/30/13 575 619 American International Group Inc. 4.250% 5/15/13 708 731 American International Group Inc. 3.650% 1/15/14 525 533 American International Group Inc. 5.050% 10/1/15 1,070 1,104 4 ASIF Global Financing XIX 4.900% 1/17/13 1,180 1,239 Axis Capital Holdings Ltd. 5.750% 12/1/14 1,140 1,223 Berkshire Hathaway Finance Corp. 4.500% 1/15/13 650 690 Berkshire Hathaway Finance Corp. 4.600% 5/15/13 1,754 1,873 Berkshire Hathaway Finance Corp. 5.000% 8/15/13 100 108 Berkshire Hathaway Finance Corp. 4.625% 10/15/13 500 539 Berkshire Hathaway Finance Corp. 1.500% 1/10/14 600 597 Berkshire Hathaway Finance Corp. 5.100% 7/15/14 350 384 Berkshire Hathaway Finance Corp. 2.450% 12/15/15 825 819 Berkshire Hathaway Inc. 2.125% 2/11/13 2,400 2,448 3 Chubb Corp. 6.375% 3/29/67 80 84 CNA Financial Corp. 5.850% 12/15/14 740 793 CNA Financial Corp. 6.500% 8/15/16 175 191 Coventry Health Care Inc. 5.875% 1/15/12 570 589 Hartford Financial Services Group Inc. 4.000% 3/30/15 200 203 4 Jackson National Life Global Funding 5.375% 5/8/13 1,050 1,127 Lincoln National Corp. 5.650% 8/27/12 750 792 3 Lincoln National Corp. 6.050% 4/20/67 195 185 Manulife Financial Corp. 3.400% 9/17/15 380 381 Marsh & McLennan Cos. Inc. 6.250% 3/15/12 230 239 Marsh & McLennan Cos. Inc. 5.375% 7/15/14 340 365 Marsh & McLennan Cos. Inc. 5.750% 9/15/15 300 324 1,4 MassMutual Global Funding II 0.470% 12/6/13 350 349 MetLife Inc. 2.375% 2/6/14 1,500 1,500 4 Metropolitan Life Global Funding I 2.875% 9/17/12 1,425 1,455 4 Metropolitan Life Global Funding I 2.500% 1/11/13 500 508 4 Metropolitan Life Global Funding I 5.125% 4/10/13 1,060 1,129 4 Metropolitan Life Global Funding I 2.000% 1/10/14 1,000 993 1,4 Monumental Global Funding III 0.473% 1/25/13 275 271 1,4 Monumental Global Funding III 0.503% 1/15/14 350 337 4 Monumental Global Funding III 5.250% 1/15/14 375 400 4 Monumental Global Funding Ltd. 5.500% 4/22/13 25 27 4 New York Life Global Funding 5.375% 9/15/13 300 327 4 New York Life Global Funding 3.000% 5/4/15 250 254 4 Pacific Life Global Funding 5.150% 4/15/13 194 206 4 Pricoa Global Funding I 5.625% 5/24/11 50 50 4 Pricoa Global Funding I 4.625% 6/25/12 70 73 4 Pricoa Global Funding I 5.400% 10/18/12 415 440 4 Pricoa Global Funding I 5.450% 6/11/14 1,455 1,588 Principal Financial Group Inc. 7.875% 5/15/14 400 461 4 Principal Life Global Funding I 6.250% 2/15/12 1,250 1,306 4 Principal Life Global Funding I 5.250% 1/15/13 885 939 4 Principal Life Global Funding I 5.125% 10/15/13 360 388 4 Principal Life Global Funding I 5.050% 3/15/15 250 263 Principal Life Income Funding Trusts 5.300% 12/14/12 25 27 Principal Life Income Funding Trusts 5.300% 4/24/13 340 366 Prudential Financial Inc. 5.800% 6/15/12 610 642 Prudential Financial Inc. 3.625% 9/17/12 725 749 Prudential Financial Inc. 2.750% 1/14/13 1,500 1,524 Prudential Financial Inc. 5.100% 9/20/14 250 269 Prudential Financial Inc. 6.200% 1/15/15 150 165 4 TIAA Global Markets Inc. 4.950% 7/15/13 140 150 Transatlantic Holdings Inc. 5.750% 12/14/15 1,050 1,099 Travelers Cos. Inc. 5.375% 6/15/12 250 262 Travelers Property Casualty Corp. 5.000% 3/15/13 865 922 UnitedHealth Group Inc. 5.500% 11/15/12 1,073 1,144 UnitedHealth Group Inc. 4.875% 2/15/13 983 1,043 UnitedHealth Group Inc. 4.875% 4/1/13 755 804 UnitedHealth Group Inc. 4.750% 2/10/14 100 107 UnitedHealth Group Inc. 5.000% 8/15/14 110 119 WellPoint Health Networks Inc. 6.375% 1/15/12 250 261 WellPoint Inc. 6.800% 8/1/12 924 990 WellPoint Inc. 6.000% 2/15/14 955 1,055 WellPoint Inc. 5.000% 12/15/14 340 370 Willis North America Inc. 5.625% 7/15/15 879 932 XL Capital Finance Europe plc 6.500% 1/15/12 966 1,003 XL Group plc 5.250% 9/15/14 612 648 3,4 ZFS Finance USA Trust IV 5.875% 5/9/32 94 94 Real Estate Investment Trusts (1.1%) Arden Realty LP 5.200% 9/1/11 180 183 Boston Properties LP 6.250% 1/15/13 53 57 Brandywine Operating Partnership LP 5.750% 4/1/12 109 112 Brandywine Operating Partnership LP 5.400% 11/1/14 150 158 Developers Diversified Realty Corp. 5.250% 4/15/11 170 170 Developers Diversified Realty Corp. 5.375% 10/15/12 299 308 Developers Diversified Realty Corp. 5.500% 5/1/15 655 683 Digital Realty Trust LP 4.500% 7/15/15 1,368 1,401 Duke Realty LP 4.625% 5/15/13 275 286 Duke Realty LP 6.250% 5/15/13 336 363 HCP Inc. 6.450% 6/25/12 300 317 HCP Inc. 2.700% 2/1/14 450 451 HCP Inc. 3.750% 2/1/16 450 452 Healthcare Realty Trust Inc. 5.125% 4/1/14 391 412 Hospitality Properties Trust 7.875% 8/15/14 200 225 Kilroy Realty LP 5.000% 11/3/15 450 454 Kimco Realty Corp. 4.820% 8/15/11 325 329 Liberty Property LP 6.375% 8/15/12 506 537 Senior Housing Properties Trust 4.300% 1/15/16 300 295 Simon Property Group LP 6.750% 5/15/14 175 196 Ventas Realty LP / Ventas Capital Corp. 3.125% 11/30/15 425 412 4 WCI Finance LLC / WEA Finance LLC 5.400% 10/1/12 900 949 4 WEA Finance LLC / WT Finance Aust Pty Ltd. 7.500% 6/2/14 600 686 4 WEA Finance LLC / WT Finance Aust Pty Ltd. 5.750% 9/2/15 225 246 Industrial (29.3%) Basic Industry (2.0%) Air Products & Chemicals Inc. 4.150% 2/1/13 300 312 Alcoa Inc. 6.000% 7/15/13 1,725 1,884 4 Anglo American Capital plc 2.150% 9/27/13 850 852 4 Anglo American Capital plc 9.375% 4/8/14 275 330 ArcelorMittal 5.375% 6/1/13 2,243 2,381 ArcelorMittal 9.000% 2/15/15 375 448 ArcelorMittal 3.750% 8/5/15 675 679 ArcelorMittal 3.750% 3/1/16 225 224 ArcelorMittal USA Inc. 6.500% 4/15/14 100 110 Barrick Gold Financeco LLC 6.125% 9/15/13 550 609 BHP Billiton Finance USA Ltd. 5.125% 3/29/12 500 523 BHP Billiton Finance USA Ltd. 4.800% 4/15/13 175 187 BHP Billiton Finance USA Ltd. 5.500% 4/1/14 1,100 1,219 Celulosa Arauco y Constitucion SA 5.125% 7/9/13 120 126 4 Chevron Phillips Chemical Co. LLC/LP 7.000% 6/15/14 200 225 Dow Chemical Co. 4.850% 8/15/12 230 241 Dow Chemical Co. 7.600% 5/15/14 950 1,097 Dow Chemical Co. 5.900% 2/15/15 430 476 Dow Chemical Co. 2.500% 2/15/16 500 480 EI du Pont de Nemours & Co. 5.875% 1/15/14 8 9 EI du Pont de Nemours & Co. 1.950% 1/15/16 740 712 4 Incitec Pivot Ltd. 4.000% 12/7/15 260 260 International Paper Co. 5.300% 4/1/15 250 270 International Paper Co. 7.950% 6/15/18 175 210 4 Mosaic Co. 7.625% 12/1/16 250 270 Potash Corp. of Saskatchewan Inc. 3.250% 12/1/17 300 292 PPG Industries Inc. 5.750% 3/15/13 380 410 Rio Tinto Finance USA Ltd. 8.950% 5/1/14 2,390 2,870 Rohm and Haas Co. 5.600% 3/15/13 470 504 Capital Goods (4.1%) 3M Co. 4.500% 11/1/11 500 512 Allied Waste North America Inc. 7.125% 5/15/16 250 261 Allied Waste North America Inc. 6.875% 6/1/17 200 218 4 BAE Systems Holdings Inc. 6.400% 12/15/11 500 516 Boeing Capital Corp. 6.500% 2/15/12 2,000 2,103 Boeing Capital Corp. 5.800% 1/15/13 500 541 Boeing Co. 3.500% 2/15/15 250 261 Case New Holland Inc. 7.750% 9/1/13 895 972 Caterpillar Financial Services Corp. 4.250% 2/8/13 720 760 Caterpillar Financial Services Corp. 4.900% 8/15/13 450 485 Caterpillar Financial Services Corp. 6.200% 9/30/13 1,800 2,003 Caterpillar Financial Services Corp. 6.125% 2/17/14 500 562 Caterpillar Financial Services Corp. 1.650% 4/1/14 625 623 Caterpillar Financial Services Corp. 4.750% 2/17/15 130 141 Caterpillar Financial Services Corp. 2.650% 4/1/16 450 446 Cooper US Inc. 5.250% 11/15/12 550 585 CRH America Inc. 5.625% 9/30/11 2,209 2,261 CRH America Inc. 5.300% 10/15/13 475 505 CRH America Inc. 4.125% 1/15/16 950 952 Eaton Corp. 5.750% 7/15/12 350 370 Eaton Corp. 5.950% 3/20/14 250 279 Emerson Electric Co. 5.625% 11/15/13 200 220 Emerson Electric Co. 4.125% 4/15/15 230 244 General Dynamics Corp. 4.250% 5/15/13 1,500 1,600 General Electric Co. 5.000% 2/1/13 5,200 5,535 Harsco Corp. 2.700% 10/15/15 950 934 Honeywell International Inc. 6.125% 11/1/11 185 191 Honeywell International Inc. 4.250% 3/1/13 75 79 Illinois Tool Works Inc. 5.150% 4/1/14 615 677 Ingersoll-Rand Global Holding Co. Ltd. 6.000% 8/15/13 705 777 Ingersoll-Rand Global Holding Co. Ltd. 9.500% 4/15/14 1,600 1,915 John Deere Capital Corp. 7.000% 3/15/12 2,300 2,440 John Deere Capital Corp. 5.250% 10/1/12 1,600 1,699 John Deere Capital Corp. 1.875% 6/17/13 150 152 John Deere Capital Corp. 4.900% 9/9/13 750 812 John Deere Capital Corp. 2.950% 3/9/15 1,250 1,279 L-3 Communications Corp. 6.375% 10/15/15 50 51 Lafarge SA 6.150% 7/15/11 50 51 Mohawk Industries Inc. 7.200% 4/15/12 600 629 Roper Industries Inc. 6.625% 8/15/13 1,000 1,104 Tyco International Finance SA 6.000% 11/15/13 250 277 Tyco International Finance SA 4.125% 10/15/14 150 159 Tyco International Finance SA 8.500% 1/15/19 400 513 Communication (7.9%) America Movil SAB de CV 5.500% 3/1/14 500 547 American Tower Corp. 4.625% 4/1/15 125 130 AT&T Corp. 7.300% 11/15/11 1,380 1,436 AT&T Inc. 5.875% 2/1/12 750 782 AT&T Inc. 4.950% 1/15/13 625 665 AT&T Inc. 6.700% 11/15/13 1,975 2,222 AT&T Inc. 4.850% 2/15/14 575 621 AT&T Inc. 5.100% 9/15/14 775 848 AT&T Inc. 2.500% 8/15/15 250 248 AT&T Mobility LLC 6.500% 12/15/11 750 780 British Telecommunications plc 5.150% 1/15/13 1,000 1,063 CBS Corp. 8.200% 5/15/14 375 439 Cellco Partnership / Verizon Wireless Capital LLC 3.750% 5/20/11 3,500 3,515 Cellco Partnership / Verizon Wireless Capital LLC 5.250% 2/1/12 450 466 Cellco Partnership / Verizon Wireless Capital LLC 7.375% 11/15/13 2,115 2,411 Cellco Partnership / Verizon Wireless Capital LLC 5.550% 2/1/14 4,000 4,387 CenturyLink Inc. 7.875% 8/15/12 750 807 CenturyLink Inc. 5.000% 2/15/15 250 263 Comcast Cable Communications Holdings Inc. 8.375% 3/15/13 582 656 Comcast Corp. 5.300% 1/15/14 1,300 1,415 Comcast Corp. 6.500% 1/15/15 450 509 COX Communications Inc. 7.125% 10/1/12 1,489 1,613 COX Communications Inc. 4.625% 6/1/13 100 106 COX Communications Inc. 5.450% 12/15/14 500 550 Deutsche Telekom International Finance BV 5.250% 7/22/13 300 323 Deutsche Telekom International Finance BV 5.875% 8/20/13 810 888 Deutsche Telekom International Finance BV 4.875% 7/8/14 100 108 DIRECTV Holdings LLC 3.500% 3/1/16 500 499 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 6.375% 6/15/15 1,275 1,318 Discovery Communications LLC 3.700% 6/1/15 250 257 Embarq Corp. 6.738% 6/1/13 500 542 McGraw-Hill Cos. Inc. 5.375% 11/15/12 290 305 4 NBCUniversal Media LLC 2.100% 4/1/14 1,150 1,143 4 NBCUniversal Media LLC 3.650% 4/30/15 850 869 New Cingular Wireless Services Inc. 8.125% 5/1/12 1,008 1,085 News America Inc. 5.300% 12/15/14 750 825 4 Pearson plc 7.000% 6/15/11 1,440 1,456 Qwest Corp. 7.875% 9/1/11 200 204 Qwest Corp. 8.875% 3/15/12 3,000 3,210 Qwest Corp. 7.500% 10/1/14 125 142 Qwest Corp. 7.625% 6/15/15 495 569 Reed Elsevier Capital Inc. 7.750% 1/15/14 200 228 Rogers Communications Inc. 6.375% 3/1/14 250 280 RR Donnelley & Sons Co. 4.950% 4/1/14 500 517 RR Donnelley & Sons Co. 6.125% 1/15/17 250 259 Telecom Italia Capital SA 6.200% 7/18/11 300 304 Telecom Italia Capital SA 5.250% 11/15/13 1,600 1,688 Telecom Italia Capital SA 6.175% 6/18/14 1,000 1,072 Telecom Italia Capital SA 4.950% 9/30/14 900 935 Telefonica Emisiones SAU 5.984% 6/20/11 3,320 3,355 Telefonica Emisiones SAU 5.855% 2/4/13 1,640 1,753 Telefonica Emisiones SAU 2.582% 4/26/13 2,025 2,042 Telefonica Emisiones SAU 4.949% 1/15/15 375 395 Telefonica Emisiones SAU 3.992% 2/16/16 700 701 Thomson Reuters Corp. 5.950% 7/15/13 1,250 1,373 Thomson Reuters Corp. 5.700% 10/1/14 575 640 Time Warner Cable Inc. 5.400% 7/2/12 600 630 Time Warner Cable Inc. 6.200% 7/1/13 425 467 Time Warner Cable Inc. 8.250% 2/14/14 300 348 Time Warner Cable Inc. 7.500% 4/1/14 725 832 Time Warner Cable Inc. 3.500% 2/1/15 300 307 Verizon Communications Inc. 4.350% 2/15/13 1,100 1,160 Verizon Communications Inc. 5.250% 4/15/13 2,559 2,757 Verizon Communications Inc. 1.950% 3/28/14 2,100 2,100 Verizon Communications Inc. 4.900% 9/15/15 150 164 Verizon Communications Inc. 5.550% 2/15/16 995 1,103 Verizon Global Funding Corp. 6.875% 6/15/12 290 310 Verizon Global Funding Corp. 7.375% 9/1/12 700 761 Vodafone Group plc 5.500% 6/15/11 675 682 Vodafone Group plc 4.150% 6/10/14 1,325 1,402 WPP Finance UK 5.875% 6/15/14 370 407 WPP Finance UK 8.000% 9/15/14 1,240 1,448 Consumer Cyclical (2.2%) 4 American Honda Finance Corp. 2.375% 3/18/13 700 710 4 American Honda Finance Corp. 4.625% 4/2/13 450 476 4 American Honda Finance Corp. 6.700% 10/1/13 600 668 Best Buy Co. Inc. 6.750% 7/15/13 225 246 CVS Caremark Corp. 3.250% 5/18/15 350 355 3 CVS Caremark Corp. 6.302% 6/1/37 375 367 3,4 CVS Pass-Through Trust 6.117% 1/10/13 431 456 Daimler Finance North America LLC 7.300% 1/15/12 1,050 1,102 Daimler Finance North America LLC 6.500% 11/15/13 635 707 Darden Restaurants Inc. 5.625% 10/15/12 290 308 eBay Inc. 1.625% 10/15/15 160 153 Ford Motor Credit Co. LLC 7.000% 4/15/15 90 97 Ford Motor Credit Co. LLC 5.625% 9/15/15 100 105 4 Harley-Davidson Funding Corp. 5.250% 12/15/12 805 841 4 Harley-Davidson Funding Corp. 5.750% 12/15/14 610 653 Historic TW Inc. 9.125% 1/15/13 840 945 4 Hyundai Capital America 3.750% 4/6/16 100 98 Hyundai Capital Services Inc. 5.625% 1/24/12 285 292 4 Hyundai Capital Services Inc. 4.375% 7/27/16 140 141 JC Penney Corp. Inc. 9.000% 8/1/12 510 555 K Hovnanian Enterprises Inc. 6.250% 1/15/16 160 120 Macy's Retail Holdings Inc. 6.625% 4/1/11 385 385 Macy's Retail Holdings Inc. 5.350% 3/15/12 525 539 MGM Resorts International 6.750% 4/1/13 100 101 4 Nissan Motor Acceptance Corp. 3.250% 1/30/13 630 642 Nordstrom Inc. 6.750% 6/1/14 75 85 1 PACCAR Financial Corp. 0.710% 4/5/13 1,275 1,281 Staples Inc. 7.750% 4/1/11 100 100 Staples Inc. 7.375% 10/1/12 520 564 Target Corp. 5.125% 1/15/13 220 236 Toll Brothers Finance Corp. 5.150% 5/15/15 370 378 Toyota Motor Credit Corp. 1.375% 8/12/13 830 827 Viacom Inc. 4.375% 9/15/14 240 256 4 Volkswagen International Finance NV 1.625% 8/12/13 475 475 4 Volkswagen International Finance NV 1.875% 4/1/14 1,400 1,389 4 Volvo Treasury AB 5.950% 4/1/15 400 439 Wal-Mart Stores Inc. 3.200% 5/15/14 425 445 Wal-Mart Stores Inc. 2.875% 4/1/15 140 143 Wal-Mart Stores Inc. 1.500% 10/25/15 1,100 1,051 Walgreen Co. 4.875% 8/1/13 400 432 Walt Disney Co. 5.700% 7/15/11 85 86 Walt Disney Co. 6.375% 3/1/12 35 37 Western Union Co. 6.500% 2/26/14 665 737 Yum! Brands Inc. 8.875% 4/15/11 200 200 Consumer Noncyclical (5.9%) Abbott Laboratories 5.600% 5/15/11 380 382 Abbott Laboratories 5.150% 11/30/12 485 518 Abbott Laboratories 2.700% 5/27/15 475 483 Altria Group Inc. 8.500% 11/10/13 937 1,091 Altria Group Inc. 4.125% 9/11/15 908 942 AmerisourceBergen Corp. 5.625% 9/15/12 260 275 Anheuser-Busch Cos. Inc. 5.000% 1/15/15 31 34 Anheuser-Busch InBev Worldwide Inc. 2.500% 3/26/13 2,500 2,548 Anheuser-Busch InBev Worldwide Inc. 7.200% 1/15/14 1,400 1,589 Anheuser-Busch InBev Worldwide Inc. 5.375% 11/15/14 495 543 Anheuser-Busch InBev Worldwide Inc. 4.125% 1/15/15 115 121 Anheuser-Busch InBev Worldwide Inc. 2.875% 2/15/16 1,040 1,028 AstraZeneca plc 5.400% 9/15/12 350 372 AstraZeneca plc 5.400% 6/1/14 240 267 Avon Products Inc. 5.625% 3/1/14 410 447 Baxter International Inc. 1.800% 3/15/13 190 192 Biogen Idec Inc. 6.000% 3/1/13 895 955 Boston Scientific Corp. 4.500% 1/15/15 900 926 Boston Scientific Corp. 6.400% 6/15/16 370 403 Bottling Group LLC 6.950% 3/15/14 250 288 Bunge Ltd. Finance Corp. 4.100% 3/15/16 530 530 Cardinal Health Inc. 5.500% 6/15/13 100 107 CareFusion Corp. 4.125% 8/1/12 120 124 CareFusion Corp. 5.125% 8/1/14 360 388 4 Cargill Inc. 6.375% 6/1/12 100 106 4 Cargill Inc. 5.200% 1/22/13 525 560 Celgene Corp. 2.450% 10/15/15 400 387 Church & Dwight Co. Inc. 3.350% 12/15/15 240 239 Clorox Co. 5.000% 3/1/13 75 79 4 Coca-Cola Amatil Ltd. 3.250% 11/2/14 160 164 Coca-Cola Co. 0.750% 11/15/13 750 739 Coca-Cola Co. 3.625% 3/15/14 400 424 Coca-Cola Co. 1.500% 11/15/15 910 868 Coca-Cola Refreshments USA Inc. 5.000% 8/15/13 500 540 Coca-Cola Refreshments USA Inc. 7.375% 3/3/14 350 405 Coca-Cola Refreshments USA Inc. 4.250% 3/1/15 100 107 Covidien International Finance SA 5.450% 10/15/12 150 160 Covidien International Finance SA 1.875% 6/15/13 750 757 Delhaize Group SA 5.875% 2/1/14 50 54 Diageo Capital plc 5.200% 1/30/13 150 160 Dr Pepper Snapple Group Inc. 2.350% 12/21/12 250 255 Express Scripts Inc. 6.250% 6/15/14 495 549 GlaxoSmithKline Capital Inc. 4.850% 5/15/13 2,850 3,062 Hershey Co. 5.300% 9/1/11 125 128 HJ Heinz Co. 5.350% 7/15/13 175 190 Hormel Foods Corp. 6.625% 6/1/11 100 101 Hospira Inc. 5.900% 6/15/14 150 165 Kellogg Co. 5.125% 12/3/12 230 245 Kellogg Co. 4.250% 3/6/13 350 369 Koninklijke Philips Electronics NV 4.625% 3/11/13 335 354 Kraft Foods Inc. 5.625% 11/1/11 78 80 Kraft Foods Inc. 6.250% 6/1/12 183 194 Kraft Foods Inc. 6.000% 2/11/13 661 715 Kraft Foods Inc. 2.625% 5/8/13 1,066 1,090 Kraft Foods Inc. 5.250% 10/1/13 218 236 Kraft Foods Inc. 6.750% 2/19/14 580 653 Kroger Co. 5.000% 4/15/13 775 828 Kroger Co. 7.500% 1/15/14 375 427 Life Technologies Corp. 4.400% 3/1/15 400 418 McKesson Corp. 5.250% 3/1/13 250 267 McKesson Corp. 6.500% 2/15/14 220 246 Mead Johnson Nutrition Co. 3.500% 11/1/14 400 413 Medco Health Solutions Inc. 6.125% 3/15/13 700 756 Medco Health Solutions Inc. 7.250% 8/15/13 500 560 Medtronic Inc. 4.500% 3/15/14 250 269 Medtronic Inc. 3.000% 3/15/15 135 139 Novartis Capital Corp. 1.900% 4/24/13 2,250 2,285 Novartis Capital Corp. 4.125% 2/10/14 500 533 PepsiAmericas Inc. 5.625% 5/31/11 110 111 PepsiAmericas Inc. 4.375% 2/15/14 375 401 PepsiCo Inc. 4.650% 2/15/13 670 714 PepsiCo Inc. 0.875% 10/25/13 940 928 PepsiCo Inc. 3.750% 3/1/14 608 646 Pfizer Inc. 4.500% 2/15/14 100 108 Pfizer Inc. 5.350% 3/15/15 1,125 1,252 Philip Morris International Inc. 4.875% 5/16/13 900 965 Philip Morris International Inc. 6.875% 3/17/14 315 361 Procter & Gamble International Funding SCA 1.350% 8/26/11 500 502 Reynolds American Inc. 7.250% 6/1/13 200 222 Reynolds American Inc. 7.625% 6/1/16 75 89 4 Roche Holdings Inc. 5.000% 3/1/14 64 70 4 SABMiller plc 6.200% 7/1/11 1,125 1,138 Safeway Inc. 6.250% 3/15/14 250 275 Sanofi-Aventis SA 1.625% 3/28/14 895 891 St. Jude Medical Inc. 2.200% 9/15/13 1,250 1,266 St. Jude Medical Inc. 3.750% 7/15/14 500 525 Stryker Corp. 3.000% 1/15/15 170 174 Sysco Corp. 4.200% 2/12/13 220 232 Teva Pharmaceutical Finance II BV / Teva Pharmaceutical Finance III LLC 3.000% 6/15/15 240 242 Thermo Fisher Scientific Inc. 2.150% 12/28/12 450 458 Whirlpool Corp. 5.500% 3/1/13 925 982 4 WM Wrigley Jr Co. 2.450% 6/28/12 1,340 1,343 Wyeth 5.500% 3/15/13 1,610 1,746 Wyeth 5.500% 2/1/14 1,375 1,520 Energy (2.8%) Anadarko Petroleum Corp. 5.750% 6/15/14 800 875 Apache Corp. 5.250% 4/15/13 100 108 BP Capital Markets plc 5.250% 11/7/13 991 1,070 BP Capital Markets plc 3.625% 5/8/14 1,660 1,723 BP Capital Markets plc 3.875% 3/10/15 1,150 1,195 BP Capital Markets plc 3.125% 10/1/15 775 778 BP Capital Markets plc 3.200% 3/11/16 450 447 Burlington Resources Finance Co. 6.500% 12/1/11 50 52 Canadian Natural Resources Ltd. 6.700% 7/15/11 200 203 Canadian Natural Resources Ltd. 5.150% 2/1/13 330 351 Cenovus Energy Inc. 4.500% 9/15/14 575 616 Chevron Corp. 3.450% 3/3/12 1,325 1,362 ConocoPhillips 4.750% 2/1/14 1,850 2,007 ConocoPhillips 4.600% 1/15/15 170 185 ConocoPhillips Australia Funding Co. 5.500% 4/15/13 270 293 Devon Energy Corp. 5.625% 1/15/14 150 166 Devon Financing Corp. ULC 6.875% 9/30/11 890 917 Encana Corp. 4.750% 10/15/13 375 403 Ensco plc 3.250% 3/15/16 875 868 EOG Resources Inc. 6.125% 10/1/13 275 305 EOG Resources Inc. 2.950% 6/1/15 400 403 Husky Energy Inc. 5.900% 6/15/14 426 472 4 Marathon Petroleum Corp. 3.500% 3/1/16 400 401 Noble Holding International Ltd. 3.450% 8/1/15 400 407 Occidental Petroleum Corp. 2.500% 2/1/16 900 888 Shell International Finance BV 1.875% 3/25/13 100 102 Shell International Finance BV 4.000% 3/21/14 3,846 4,094 4 Statoil ASA 5.125% 4/30/14 250 274 Total Capital Canada Ltd. 1.625% 1/28/14 625 625 Total Capital SA 3.125% 10/2/15 250 255 Transocean Inc. 5.250% 3/15/13 525 557 Transocean Inc. 4.950% 11/15/15 1,000 1,055 Valero Energy Corp. 6.875% 4/15/12 600 635 Valero Energy Corp. 4.750% 6/15/13 500 529 Valero Energy Corp. 4.500% 2/1/15 375 393 Weatherford International Ltd. 5.150% 3/15/13 11 12 4 Woodside Finance Ltd. 8.125% 3/1/14 225 258 Technology (3.2%) Adobe Systems Inc. 3.250% 2/1/15 375 383 Affiliated Computer Services Inc. 5.200% 6/1/15 250 269 Agilent Technologies Inc. 4.450% 9/14/12 250 260 4 Broadcom Corp. 1.500% 11/1/13 250 246 Cisco Systems Inc. 1.625% 3/14/14 1,500 1,494 Computer Sciences Corp. 5.500% 3/15/13 500 533 Dell Inc. 3.375% 6/15/12 425 437 Dell Inc. 4.700% 4/15/13 250 266 Dell Inc. 2.100% 4/1/14 1,000 1,000 Dell Inc. 5.625% 4/15/14 650 716 Dun & Bradstreet Corp. 6.000% 4/1/13 600 647 Dun & Bradstreet Corp. 2.875% 11/15/15 250 245 Fiserv Inc. 6.125% 11/20/12 1,312 1,409 Fiserv Inc. 3.125% 10/1/15 250 248 Hewlett-Packard Co. 4.250% 2/24/12 1,145 1,182 Hewlett-Packard Co. 4.500% 3/1/13 1,750 1,858 Hewlett-Packard Co. 1.250% 9/13/13 1,000 994 Hewlett-Packard Co. 6.125% 3/1/14 430 481 HP Enterprise Services LLC 6.000% 8/1/13 1,775 1,953 IBM International Group Capital LLC 5.050% 10/22/12 1,150 1,223 International Business Machines Corp. 4.750% 11/29/12 180 191 International Business Machines Corp. 2.100% 5/6/13 1,625 1,656 International Business Machines Corp. 1.000% 8/5/13 3,350 3,324 International Business Machines Corp. 6.500% 10/15/13 225 253 International Business Machines Corp. 2.000% 1/5/16 450 436 Intuit Inc. 5.400% 3/15/12 200 208 Lexmark International Inc. 5.900% 6/1/13 500 533 Microsoft Corp. 2.950% 6/1/14 800 829 Motorola Solutions Inc. 8.000% 11/1/11 550 572 Oracle Corp. 4.950% 4/15/13 487 523 Oracle Corp. 3.750% 7/8/14 1,047 1,111 Pitney Bowes Inc. 4.875% 8/15/14 500 524 Pitney Bowes Inc. 5.000% 3/15/15 225 237 Xerox Corp. 6.875% 8/15/11 1,050 1,074 Xerox Corp. 5.650% 5/15/13 600 646 Xerox Corp. 4.250% 2/15/15 500 525 Transportation (1.2%) American Airlines Pass Through Trust 2001- 01 6.817% 5/23/11 179 179 9 American Airlines Pass Through Trust 2001- 02 7.858% 10/1/11 360 369 Burlington Northern Santa Fe LLC 5.900% 7/1/12 100 106 Canadian National Railway Co. 6.375% 10/15/11 170 175 Canadian National Railway Co. 4.950% 1/15/14 125 136 3 Continental Airlines 1997-4 Class A Pass Through Trust 6.900% 1/2/18 222 233 3 Continental Airlines 2000-1 Class A-1 Pass Through Trust 8.048% 11/1/20 183 198 3 Continental Airlines 2005-ERJ1 Pass Through Trust 9.798% 4/1/21 156 166 CSX Corp. 5.750% 3/15/13 400 431 CSX Corp. 5.500% 8/1/13 474 513 CSX Corp. 6.250% 4/1/15 132 149 Delta Air Lines 2001-1 Class A-2 Pass Through Trust 7.111% 9/18/11 815 833 10 Delta Air Lines 2002-1 Class G-2 Pass Through Trust 6.417% 7/2/12 310 319 3 Delta Air Lines 2007-1 Class B Pass Through Trust 8.021% 8/10/22 92 94 3 Delta Air Lines 2010-1 Class A Pass Through Trust 6.200% 7/2/18 575 598 4 ERAC USA Finance LLC 5.800% 10/15/12 400 424 4 ERAC USA Finance LLC 2.750% 7/1/13 500 508 4 ERAC USA Finance LLC 2.250% 1/10/14 600 597 4 ERAC USA Finance LLC 5.600% 5/1/15 176 191 Greenbrier Cos. Inc. 8.375% 5/15/15 125 129 JB Hunt Transport Services Inc. 3.375% 9/15/15 290 286 1,3,10 JetBlue Airways 2004-1 G-1 Pass Through Trust 0.685% 12/15/13 214 206 1,10 JetBlue Airways 2004-1 G-2 Pass Through Trust 0.730% 3/15/14 625 564 1,10 JetBlue Airways 2004-2 G-2 Pass Through Trust 0.763% 11/15/16 440 377 Ryder System Inc. 6.000% 3/1/13 1,090 1,174 Ryder System Inc. 5.850% 3/1/14 165 181 Ryder System Inc. 3.150% 3/2/15 550 551 Ryder System Inc. 3.600% 3/1/16 595 598 4 Southwest Airlines Co. 10.500% 12/15/11 625 663 3 Southwest Airlines Co. 2007-1 Pass Through Trust 6.150% 8/1/22 65 71 Union Pacific Corp. 5.450% 1/31/13 100 107 Utilities (6.0%) Electric (4.9%) Alabama Power Co. 4.850% 12/15/12 160 170 Ameren Corp. 8.875% 5/15/14 650 747 American Water Capital Corp. 6.085% 10/15/17 330 369 Appalachian Power Co. 5.550% 4/1/11 500 500 Appalachian Power Co. 5.650% 8/15/12 380 400 Appalachian Power Co. 3.400% 5/24/15 500 507 Carolina Power & Light Co. 6.500% 7/15/12 1,110 1,185 Carolina Power & Light Co. 5.125% 9/15/13 190 206 Carolina Power & Light Co. 5.150% 4/1/15 100 109 Carolina Power & Light Co. 5.250% 12/15/15 260 288 1 CMS Energy Corp. 1.253% 1/15/13 300 295 CMS Energy Corp. 4.250% 9/30/15 350 351 Columbus Southern Power Co. 5.500% 3/1/13 225 242 Commonwealth Edison Co. 5.400% 12/15/11 350 362 Commonwealth Edison Co. 6.150% 3/15/12 695 730 Commonwealth Edison Co. 1.625% 1/15/14 575 571 Consumers Energy Co. 5.375% 4/15/13 772 831 Dominion Resources Inc. 5.700% 9/17/12 310 330 Dominion Resources Inc. 1.800% 3/15/14 340 339 3 Dominion Resources Inc. 6.300% 9/30/66 350 346 DPL Inc. 6.875% 9/1/11 1,200 1,230 DTE Energy Co. 7.625% 5/15/14 100 115 Duke Energy Carolinas LLC 5.300% 10/1/15 100 111 Duke Energy Corp. 3.350% 4/1/15 500 510 Duke Energy Ohio Inc. 2.100% 6/15/13 750 762 4 EDP Finance BV 5.375% 11/2/12 1,750 1,794 4 Enel Finance International NV 5.700% 1/15/13 200 211 4 Enel Finance International NV 3.875% 10/7/14 525 540 Entergy Arkansas Inc. 5.400% 8/1/13 1,040 1,123 Exelon Generation Co. LLC 5.350% 1/15/14 500 535 FirstEnergy Corp. 6.450% 11/15/11 11 11 Florida Power Corp. 6.650% 7/15/11 100 102 Florida Power Corp. 4.800% 3/1/13 380 403 3,4 FPL Energy Marcus Hook LP 7.590% 7/10/18 438 436 1 Georgia Power Co. 0.629% 3/15/13 750 751 Georgia Power Co. 6.000% 11/1/13 200 222 Great Plains Energy Inc. 2.750% 8/15/13 300 302 4 Iberdrola Finance Ireland Ltd. 3.800% 9/11/14 600 609 4 International Transmission Co. 4.450% 7/15/13 200 210 4 Kentucky Utilities Co. 1.625% 11/1/15 350 334 4 LG&E and KU Energy LLC 2.125% 11/15/15 350 332 MidAmerican Energy Co. 5.650% 7/15/12 950 1,003 Midamerican Energy Holdings Co. 3.150% 7/15/12 860 881 4 Monongahela Power Co. 7.950% 12/15/13 170 193 National Rural Utilities Cooperative Finance Corp. 7.250% 3/1/12 700 741 National Rural Utilities Cooperative Finance Corp. 2.625% 9/16/12 660 675 National Rural Utilities Cooperative Finance Corp. 5.500% 7/1/13 1,900 2,070 National Rural Utilities Cooperative Finance Corp. 1.125% 11/1/13 325 322 National Rural Utilities Cooperative Finance Corp. 4.750% 3/1/14 100 108 National Rural Utilities Cooperative Finance Corp. 1.900% 11/1/15 500 483 Nevada Power Co. 8.250% 6/1/11 200 202 Nevada Power Co. 6.500% 4/15/12 200 211 Nevada Power Co. 5.875% 1/15/15 290 322 1 NextEra Energy Capital Holdings Inc. 1.189% 6/17/11 550 551 1 NextEra Energy Capital Holdings Inc. 0.712% 11/9/12 1,750 1,754 NextEra Energy Capital Holdings Inc. 2.600% 9/1/15 900 887 3 NextEra Energy Capital Holdings Inc. 6.350% 10/1/66 205 203 4 Niagara Mohawk Power Corp. 3.553% 10/1/14 120 124 Northeast Utilities 7.250% 4/1/12 345 366 Northeast Utilities 5.650% 6/1/13 550 590 Northern States Power Co. 8.000% 8/28/12 525 573 Northern States Power Co. 1.950% 8/15/15 610 597 NSTAR Electric Co. 4.875% 10/15/12 130 137 Pacific Gas & Electric Co. 6.250% 12/1/13 420 465 Pacific Gas & Electric Co. 4.800% 3/1/14 350 377 Peco Energy Co. 5.950% 11/1/11 300 308 Peco Energy Co. 5.600% 10/15/13 200 219 Peco Energy Co. 5.000% 10/1/14 120 131 PG&E Corp. 5.750% 4/1/14 1,100 1,201 3 PPL Capital Funding Inc. 6.700% 3/30/67 450 443 PPL Electric Utilities Corp. 7.125% 11/30/13 520 592 PPL Energy Supply LLC 5.400% 8/15/14 200 213 Progress Energy Inc. 6.850% 4/15/12 800 848 Progress Energy Inc. 6.050% 3/15/14 250 277 PSEG Power LLC 2.500% 4/15/13 475 482 PSEG Power LLC 5.000% 4/1/14 250 266 Public Service Co. of Colorado 7.875% 10/1/12 200 220 Public Service Electric & Gas Co. 5.125% 9/1/12 155 163 Public Service Electric & Gas Co. 5.000% 8/15/14 250 272 Public Service Electric & Gas Co. 2.700% 5/1/15 500 499 Sierra Pacific Power Co. 5.450% 9/1/13 240 260 Southern California Edison Co. 5.000% 1/15/14 100 108 Southern California Edison Co. 5.750% 3/15/14 300 332 1 Southern Co. 0.703% 10/21/11 800 802 Southern Co. 5.300% 1/15/12 300 311 Southern Co. 4.150% 5/15/14 100 106 4 Trans-Allegheny Interstate Line Co. 4.000% 1/15/15 1,350 1,381 Virginia Electric and Power Co. 4.750% 3/1/13 800 851 Wisconsin Electric Power Co. 6.000% 4/1/14 150 168 Natural Gas (1.1%) Enbridge Energy Partners LP 5.875% 12/15/16 150 166 3 Enbridge Energy Partners LP 8.050% 10/1/37 105 112 Energy Transfer Partners LP 5.650% 8/1/12 270 284 Energy Transfer Partners LP 6.000% 7/1/13 440 477 Enterprise Products Operating LLC 6.375% 2/1/13 200 216 Enterprise Products Operating LLC 5.650% 4/1/13 575 619 Enterprise Products Operating LLC 5.900% 4/15/13 880 952 Enterprise Products Operating LLC 9.750% 1/31/14 650 778 Enterprise Products Operating LLC 3.200% 2/1/16 225 223 3 Enterprise Products Operating LLC 8.375% 8/1/66 450 483 4 Gulf South Pipeline Co. LP 5.750% 8/15/12 520 545 Magellan Midstream Partners LP 6.450% 6/1/14 100 111 4 NGPL PipeCo LLC 6.514% 12/15/12 410 439 ONEOK Partners LP 5.900% 4/1/12 400 420 ONEOK Partners LP 3.250% 2/1/16 1,200 1,190 Plains All American Pipeline LP / PAA Finance Corp. 4.250% 9/1/12 360 374 Plains All American Pipeline LP / PAA Finance Corp. 3.950% 9/15/15 160 165 4 Rockies Express Pipeline LLC 6.250% 7/15/13 325 348 4 Rockies Express Pipeline LLC 3.900% 4/15/15 350 347 TransCanada PipeLines Ltd. 4.000% 6/15/13 100 105 TransCanada PipeLines Ltd. 3.400% 6/1/15 500 512 3 TransCanada PipeLines Ltd. 6.350% 5/15/67 175 175 Williams Partners LP 3.800% 2/15/15 905 936 Total Corporate Bonds (Cost $586,501) Sovereign Bonds (U.S. Dollar-Denominated) (1.2%) 4 Abu Dhabi Government International Bond 5.500% 4/8/14 80 87 4 AK Transneft OJSC Via TransCapitalInvest Ltd. 5.670% 3/5/14 175 187 Brazilian Government International Bond 7.875% 3/7/15 500 595 Corp Andina de Fomento 3.750% 1/15/16 200 198 Eksportfinans ASA 2.000% 9/15/15 50 49 European Bank for Reconstruction & Development 1.625% 9/3/15 50 49 European Investment Bank 4.250% 7/15/13 250 268 European Investment Bank 2.875% 1/15/15 500 515 European Investment Bank 2.750% 3/23/15 250 257 Export-Import Bank of Korea 5.500% 10/17/12 400 421 4 Gazprom OAO Via Gaz Capital SA 6.212% 11/22/16 50 54 4,11 Hana Bank 6.500% 4/9/12 120 126 Hungary Government International Bond 4.750% 2/3/15 150 151 4 Industrial Bank of Korea 7.125% 4/23/14 150 168 4 Israel Electric Corp. Ltd. 7.250% 1/15/19 50 53 Israel Government International Bond 5.125% 3/1/14 50 54 12 Japan Finance Corp. 1.875% 9/24/15 100 97 Korea Development Bank 5.300% 1/17/13 450 475 13 Kreditanstalt fuer Wiederaufbau 3.250% 3/15/13 250 260 13 Kreditanstalt fuer Wiederaufbau 2.750% 10/21/14 750 772 4 MDC-GMTN B.V. 5.750% 5/6/14 300 324 Mexico Government International Bond 5.875% 2/17/14 200 219 Mexico Government International Bond 6.625% 3/3/15 200 228 Nordic Investment Bank 2.500% 7/15/15 1,000 1,010 Panama Government International Bond 7.250% 3/15/15 100 116 Peruvian Government International Bond 9.125% 2/21/12 100 107 Petrobras International Finance Co. - Pifco 9.125% 7/2/13 125 145 Petroleos Mexicanos 4.875% 3/15/15 200 212 3,4 Petroleum Co. of Trinidad & Tobago Ltd. 6.000% 5/8/22 72 73 4 Petronas Capital Ltd. 7.000% 5/22/12 100 106 3,4,10 PF Export Receivables Master Trust 3.748% 6/1/13 87 87 3,4 PF Export Receivables Master Trust 6.436% 6/1/15 195 207 Poland Government International Bond 3.875% 7/16/15 200 202 Province of Ontario Canada 3.500% 7/15/13 250 262 Province of Ontario Canada 2.950% 2/5/15 250 257 Province of Ontario Canada 1.875% 9/15/15 25 24 4 Qatar Government International Bond 5.150% 4/9/14 100 107 4 Qatar Government International Bond 4.000% 1/20/15 200 207 3,4 Qatar Petroleum 5.579% 5/30/11 56 56 4,14 Qatari Diar Finance QSC 3.500% 7/21/15 125 125 4 Qtel International Finance Ltd. 3.375% 10/14/16 75 72 3,4 Ras Laffan Liquefied Natural Gas Co. Ltd. II 5.298% 9/30/20 184 192 4 Ras Laffan Liquefied Natural Gas Co. Ltd. III 5.500% 9/30/14 175 188 Republic of Italy 2.125% 10/5/12 350 353 Republic of Italy 2.125% 9/16/13 50 50 Republic of Italy 3.125% 1/26/15 100 100 Republic of Korea 4.250% 6/1/13 125 130 South Africa Government International Bond 6.500% 6/2/14 100 112 4 TDIC Finance Ltd. 6.500% 7/2/14 125 137 4 Transnet Ltd. 4.500% 2/10/16 100 102 Total Sovereign Bonds (Cost $10,170) Taxable Municipal Bonds (0.4%) California GO 5.250% 4/1/14 150 158 1 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 1.035% 10/15/12 1,090 1,076 Illinois GO 2.766% 1/1/12 1,000 1,005 Loudoun County VA Industrial Development Authority Revenue (Howard Hughes Medical Institute) 3.450% 9/1/14 150 158 Louisiana Local Government Environmental Facility & Community Development Authority Revenue 3.220% 2/1/21 750 727 Louisiana Local Government Environmental Facility & Community Development Authority Revenue 3.450% 2/1/22 350 337 New York City NY Industrial Development Agency Special Facility Revenue (American Airlines Inc. John 7.500% 8/1/16 75 76 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) 4.200% 4/1/14 180 193 Total Taxable Municipal Bonds (Cost $3,749) Tax-Exempt Municipal Bonds (0.1%) California Housing Finance Agency Home Mortgage Revenue VRDO (Cost $500) 0.230% 4/7/11 LOC 500 Shares Convertible Preferred Stock (0.0%) 5 Lehman Brothers Holdings Inc. Pfd. (Cost $700) 700  Preferred Stocks (0.2%) Southern California Edison Co. Pfd. 5.349% 17,177 1,744 Aspen Insurance Holdings Ltd. Pfd. 7.401% 5,950 145 Goldman Sachs Group Inc. Pfd. 6.050% 4,480 100 Federal National Mortgage Assn. Pfd. 5.948% 21,600 31 Total Preferred Stocks (Cost $2,490) Temporary Cash Investment (5.3%) Money Market Fund (5.3%) 15 Vanguard Market Liquidity Fund (Cost $47,958) 0.208% 47,958,157 Total Investments (101.6%) (Cost $902,619) Other Assets and Liabilities-Net (-1.6%) Net Assets (100%) 1 Adjustable-rate security. 2 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 3 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 4 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At March 31, 2011, the aggregate value of these securities was $141,116,000, representing 15.7% of net assets. 5 Non-income-producing securitysecurity in default. 6 Non-income-producing securityissuer has suspended all payments until February 1, 2012. 7 Non-income-producing securityissuer has suspended all payments until May 1, 2012. 8 Securities with a value of $1,317,000 have been segregated as initial margin for open futures contracts. 9 Scheduled principal and interest payments are guaranteed by Assured Guaranty Corp. 10 Scheduled principal and interest payments are guaranteed by Municipal Bond Insurance Association. 11 Guaranteed by the Republic of Korea. 12 Guaranteed by the Government of Japan. 13 Guaranteed by the Federal Republic of Germany. 14 Guaranteed by the State of Qatar. 15 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. GOGeneral Obligation Bond. VRDOVariable Rate Demand Obligation. LOCScheduled principal and interest payments are guaranteed by bank letter of credit. A. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the portfolio's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Futures Contracts: The portfolio uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the portfolio and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued based upon their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At March 31, 2011, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short Value Appreciation Futures Contracts Expiration Contracts) Long (Short) (Depreciation) 2-Year U.S. Treasury Note June 2011 335 73,072 44 5-Year U.S. Treasury Note June 2011 (477) (55,708) (12) 10-Year U.S. Treasury Note June 2011 (285) (33,924) 25 Ultra Long U.S. Treasury Bond June 2011 5 618 13 30-Year U.S. Treasury Bond June 2011 (4) (481) (6) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. C. Swap Contracts: The portfolio may invest in credit default swaps to adjust the overall credit risk of the portfolio or to actively overweight or underweight credit risk to a specific issuer or group of issuers. The portfolio has sold credit protection through credit default swaps to simulate investments in long positions that are either unavailable or considered to be less attractively priced in the bond market. Vanguard Short-Term Investment-Grade Portfolio The portfolio has also purchased credit protection through credit default swaps to reduce credit exposure to a given issuer or issuers. Under the terms of the swaps, an up-front payment may be exchanged between the seller and buyer. In addition, the seller of the credit protection receives a periodic payment of premium from the buyer that is a fixed percentage applied to a notional principal amount. If, for example, the reference entity is subject to a credit event (such as bankruptcy, failure to pay, or obligation acceleration) during the term of the swap, the seller agrees to either physically settle or cash settle the swap contract. If the swap is physically settled, the seller agrees to pay the buyer an amount equal to the notional amount and take delivery of a debt instrument of the reference issuer with a par amount equal to such notional amount. If the swap is cash settled, the seller agrees to pay the buyer the difference between the notional amount and the final price for the relevant debt instrument, as determined either in a market auction or pursuant to a pre-agreed-upon valuation procedure. The portfolio enters into interest rate swap transactions to adjust the portfolio's sensitivity to changes in interest rates and maintain the ability to generate income at prevailing market rates. Under the terms of the swaps, one party pays the other an amount that is a fixed percentage rate applied to a notional principal amount. In return, the counterparty agrees to pay a floating rate, which is reset periodically based on short-term interest rates, applied to the same notional amount. The portfolio is subject to credit risk through its investment in swap transactions to earn the total return on the Commercial Mortgage-Backed Securities (CMBS) Index. Under the terms of the swaps, the portfolio receives the total return (either receiving the increase or paying the decrease) on the CMBS index, applied to a notional principal amount. In return, the portfolio agrees to pay the counterparty a floating rate, which is reset periodically based on short-term interest rates, applied to the same notional amount. At the same time, the portfolio invests an amount equal to the notional amount of the swaps in high-quality floating-rate securities. The notional amounts of swap contracts are not recorded in the Schedule of Investments. Swaps are valued daily based on market quotations received from independent pricing services or recognized dealers and the change in value is recorded as unrealized appreciation (depreciation) until the seller of credit protection is required to take delivery (or, in a cash settled swap, pay the settlement amount determined) upon occurrence of a credit event, periodic payments are made, or the swap terminates, at which time realized gain (loss) is recorded. The net premium to be received or paid by the portfolio under swap contracts is accrued daily and recorded as realized gain (loss) over the life of the contract. The primary risk associated with selling credit protection is that, upon the occurrence of a defined credit event, the market value of the debt instrument received by the portfolio (or, in a cash settled swap, the debt instruments used to determine the settlement payment by the portfolio) will be significantly less than the amount paid by the portfolio and, in a physically settled swap, the portfolio may receive an illiquid debt instrument. A risk for all types of swaps is that a counterparty will default on its obligation to pay net amounts due to the portfolio. The portfolio's maximum risk of loss from counterparty credit risk is the amount of unrealized appreciation on the swap contract. This risk is mitigated by entering into swaps only with highly rated counterparties, by a master netting arrangement between the portfolio and the counterparty and by the posting of collateral by the counterparty. The swap contracts contain provisions whereby a counterparty may terminate open contracts if the portfolio's net assets decline below a certain level, triggering a payment by the portfolio if the portfolio is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the portfolio has posted. Any securities posted as collateral for open contracts are noted in the Schedule of Investments . At March 31, 2011, the fund had the following open swap contracts: Vanguard Short-Term Investment-Grade Portfolio Credit Default Swaps Up-Front Periodic Premium Premium Unrealized Notional Received Received Appreciation Termination Amount (Paid) (Paid) (Depreciation) Reference Entity Date Counterparty 1 ($000) ($000) (%) ($000) Credit Protection Sold/Moodys Rating Banco Bilbao Vizcaya Argentaria SA/Aa2 9/20/15 BARC 700 29 1.000  Bank of America Corporation/A2 3/20/15 DBAG 280 6 1.000 5 Bank of America Corporation/A2 9/20/15 RBS 100 3 1.000 2 Bank of America Corporation/A2 12/20/15 DBAG 410 21 1.000 16 Burlington Northern/A3 6/20/12 DBAG 400  0.400 2 Johnson & Johnson/Aaa 9/20/12 GSCM 410  0.070  Johnson & Johnson/Aaa 9/20/12 UBSAG 160  0.080  Credit Protection Purchased AT&T Inc. 6/20/13 GSCM 300  1.040 (4) Bank of America Corporation 12/20/13 DBAG 630 (14) 1.000 (18) Bank of America Corporation 12/20/14 DBAG 340 (4) 1.000 (4) Bank of America Corporation 12/20/14 BARC 340 (4) 1.000 (3) Bank of America Corporation 12/20/14 BARC 300 (3) 1.000 (3) Bank of America Corporation 12/20/15 DBAG 500 (23) 1.000 (16) Bank of America Corporation 12/20/15 DBAG 500 (24) 1.000 (17) Citigroup Inc. 6/20/14 BOANA 1,120 (48) 5.000 (181) Danske Bank A/S 12/20/15 BOANA 145 (1) 1.000  Danske Bank A/S 12/20/15 BARC 145 (1) 1.000  Intesa San Paolo Spa 6/20/15 DBAG 500 (9) 1.000 2 Intesa San Paolo Spa 6/20/15 BOANA 500 (9) 1.000 2 Intesa San Paolo Spa 6/20/15 BOANA 300 (13) 1.000 1 Morgan Stanley 9/20/15 BARC 200 (11) 1.000 (8) Wells Fargo 3/20/15 GSCM 280 (2) 1.000 (7) (231) 1 BARCBarclays Bank PLC. BOANABank of America NA. DBAGDeutsche Bank AG. GSCMGoldman Sachs Bank USA. RBSRoyal Bank of Scotland Group. UBSAGUBS AG. Vanguard Short-Term Investment-Grade Portfolio Interest Rate Swaps Fixed Floating Interest Interest Unrealized Notional Rate Rate Appreciation Termination Amount Received Received (Depreciation) Date Counterparty 1 ($000) (Paid)(%) (Paid)(%) ($000) 4/12/2011 GSCM 977 0.334 (0.303) 2 - 4/15/2011 BOANA 600 1.050 (0.255) 3 - 5/16/2011 BOANA 100 0.943 (0.254) 3 - 7/15/2011 GSCM 80 1.086 (0.255) 3 - 7/15/2011 BOANA 275 1.093 (0.255) 3 1 8/15/2011 BOANA 350 0.833 (0.255) 3 1 8/15/2011 WFC 400 0.740 (0.255) 3 1 8/15/2011 GSCM 100 1.091 (0.255) 3 - 9/15/2011 BOANA 700 0.840 (0.255) 3 2 10/6/2011 WFC 478 1.719 (0.260) 3 3 10/6/2011 BARC 308 1.723 (0.260) 3 2 10/21/2011 WFC 800 1.343 (0.303) 2 4 11/15/2011 WFC 350 0.607 (0.255) 3 1 12/6/2011 WFC 693 2.018 (0.310) 2 8 1/15/2012 WFC 300 1.226 (0.255) 3 2 1/15/2012 WFC 115 1.148 (0.255) 3 1 1/15/2012 WFC 10 1.075 (0.255) 3 - 1/15/2012 WFC 10 1.050 (0.255) 3 - 1/15/2012 WFC 300 1.058 (0.255) 3 2 1/15/2012 WFC 250 1.383 (0.255) 3 2 2/6/2012 WFC 1,500 1.485 (0.260) 3 14 2/15/2012 GSCM 65 0.688 (0.255) 3 - 3/6/2012 GSCM 1,350 1.501 (0.260) 3 14 4/15/2012 GSCM 230 1.543 (0.255) 3 3 4/15/2012 WFC 300 1.543 (0.255) 3 3 5/15/2012 BOANA 50 1.349 (0.255) 3 1 5/15/2012 WFC 720 1.259 (0.255) 3 7 Vanguard Short-Term Investment-Grade Portfolio 6/15/2012 WFC 1,000 1.445 (0.255) 3 12 6/15/2012 JPMC 70 1.346 (0.255) 3 1 6/15/2012 BARC 80 1.678 (0.255) 3 1 6/15/2012 BARC 400 1.613 (0.255) 3 5 6/15/2012 WFC 645 1.571 (0.255) 3 8 7/15/2012 WFC 80 1.590 (0.255) 3 1 7/15/2012 WFC 220 1.450 (0.255) 3 3 7/15/2012 JPMC 655 1.370 (0.255) 3 7 7/15/2012 BARC 900 1.683 (0.255) 3 14 7/15/2012 WFC 90 1.450 (0.255) 3 1 8/15/2012 WFC 535 1.845 (0.255) 3 9 8/15/2012 JPMC 250 1.444 (0.255) 3 3 9/6/2012 GSCM 120 2.073 (0.260) 3 3 9/6/2012 BOANA 1,470 2.065 (0.260) 3 31 9/15/2012 GSCM 1,700 1.860 (0.255) 3 31 10/15/2012 BOANA 600 1.746 (0.255) 3 10 10/20/2012 BARC 500 1.760 (0.254) 3 9 10/20/2012 BARC 1,100 2.035 (0.254) 3 24 10/22/2012 BOANA 300 2.453 (0.254) 3 8 11/9/2012 WFC 1,750 1.855 (0.312) 2 31 11/15/2012 WFC 250 1.811 (0.255) 3 5 11/15/2012 WFC 40 1.563 (0.255) 3 1 11/15/2012 WFC 300 0.933 (0.255) 3 1 12/6/2012 BARC 400 2.325 (0.310) 2 10 12/6/2012 BARC 200 1.930 (0.310) 2 4 12/15/2012 BOANA 490 2.208 (0.310) 2 12 12/15/2012 WFC 1,100 1.822 (0.255) 3 20 12/15/2012 WFC 440 1.763 (0.255) 3 8 12/15/2012 WFC 2,280 1.715 (0.255) 3 38 12/15/2012 GSCM 2,250 1.595 (0.310) 2 31 12/17/2012 BOANA 2,000 2.030 (0.254) 3 44 Vanguard Short-Term Investment-Grade Portfolio 12/17/2012 WFC 400 2.258 (0.309) 2 10 12/17/2012 WFC 500 1.990 (0.309) 2 10 1/15/2013 WFC 3,000 1.724 (0.255) 3 51 1/15/2013 WFC 2,800 1.770 (0.303) 2 47 1/15/2013 JPMC 300 1.634 (0.303) 2 4 1/15/2013 WFC 80 1.004 (0.255) 3 - 1/25/2013 WFC 275 0.816 (0.303) 2 - 2/15/2013 WFC 45 1.890 (0.255) 3 1 2/15/2013 WFC 620 1.725 (0.255) 3 10 2/15/2013 WFC 700 1.705 (0.255) 3 11 2/15/2013 WFC 16 0.801 (0.255) 3 - 2/15/2013 WFC 100 0.910 (0.255) 3 1 2/20/2013 WFC 580 1.926 (0.254) 3 12 2/20/2013 WFC 340 0.799 (0.254) 3 - 3/15/2013 WFC 55 2.098 (0.255) 3 1 3/15/2013 WFC 200 2.165 (0.255) 3 5 3/15/2013 WFC 100 1.853 (0.255) 3 2 3/15/2013 JPMC 2,300 1.745 (0.255) 3 39 3/15/2013 WFC 750 1.708 (0.310) 2 11 3/15/2013 BARC 250 2.375 (0.255) 3 7 3/15/2013 JPMC 675 1.723 (0.255) 3 11 4/5/2013 GSCM 1,275 1.767 (0.260) 3 22 4/15/2013 WFC 870 1.103 (0.255) 3 3 6/15/2013 GSCM 225 2.348 (0.255) 3 - 7/15/2013 BARC 100 2.528 (0.255) 3 3 7/15/2013 BOANA 1,400 2.188 (0.255) 3 35 7/15/2013 WFC 250 1.187 (0.255) 3 1 9/15/2013 WFC 700 1.953 (0.255) 3 13 9/15/2013 GSCM 680 1.254 (0.255) 3 1 9/15/2013 WFC 160 0.698 (0.255) 3 (2) 10/15/2013 WFC 230 1.023 (0.255) 3 (1) Vanguard Short-Term Investment-Grade Portfolio 11/15/2013 BARC 500 2.240 (0.255) 3 13 11/15/2013 WFC 700 2.090 (0.255) 3 15 11/15/2013 WFC 90 2.040 (0.255) 3 2 11/15/2013 WFC 1,200 2.039 (0.255) 3 24 11/17/2013 JPMC 175 2.171 (0.254) 3 - 12/1/2013 GSCM 975 2.584 (0.311) 2 32 12/1/2013 WFC 2,829 2.582 (0.311) 2 92 12/1/2013 GSCM 2,923 2.584 (0.311) 2 95 12/14/2013 UBSAG 290 0.739 (0.251) 3 (4) 1/15/2014 WFC 350 0.870 (0.303) 2 (5) 2/15/2014 WFC 1,800 1.400 (0.255) 3 21 3/6/2014 GSCM 3,074 2.448 (0.260) 3 90 3/15/2014 WFC 400 2.662 (0.255) 3 14 3/15/2014 WFC 200 2.206 (0.255) 3 4 4/15/2014 WFC 700 2.205 (0.255) 3 15 4/15/2014 WFC 500 0.680 (0.303) 2 (13) 5/15/2014 GSCM 75 2.303 (0.255) 3 2 5/15/2014 GSCM 150 1.528 (0.255) 3 - 5/16/2014 WFC 650 1.083 (0.314) 2 (10) 6/15/2014 WFC 5 2.577 (0.255) 3 - 6/15/2014 WFC 300 2.338 (0.255) 3 7 7/15/2014 WFC 1,200 2.305 (0.255) 3 27 8/15/2014 WFC 1,480 2.681 (0.255) 3 50 8/15/2014 JPMC 540 1.501 (0.255) 3 (3) 8/15/2014 GSCM 280 1.350 (0.252) 3 (3) 10/15/2014 WFC 390 1.130 (0.255) 3 (8) 2/15/2015 BOANA 190 1.799 (0.255) 3 (1) 2/15/2015 WFC 270 1.634 (0.255) 3 (3) 2/15/2015 UBSAG 525 1.830 (0.255) 3 (1) 2/15/2015 GSCM 200 1.755 (0.255) 3 (1) 2/17/2015 GSCM 3,800 2.555 (0.314) 2 85 Vanguard Short-Term Investment-Grade Portfolio 3/24/2015 GSCM 100 2.910 (0.252) 3 4 8/15/2015 GSCM 3,390 1.588 (0.255) 3 (76) 9/15/2015 UBSAG 4,200 1.630 (0.255) 3 (94) 10/15/2015 JPMC 100 2.211 (0.255) 3 - 10/15/2015 UBSAG 30 2.163 (0.255) 3 - 10/21/2015 WFC 2,500 1.485 (0.303) 2 (83) 6/1/2016 WFC 350 2.910 (0.311) 2 7 8/15/2016 BOANA 140 3.226 (0.255) 3 5 8/15/2016 BARC 320 1.919 (0.255) 3 (10) 8/15/2016 GSCM 40 1.903 (0.255) 3 (1) 10/25/2016 WFC 1,500 1.714 (0.303) 2 (72) 12/15/2016 JPMC 425 3.258 (0.303) 2 13 12/15/2016 WFC 250 3.260 (0.303) 2 8 12/15/2016 WFC 500 3.370 (0.310) 2 19 12/15/2016 JPMC 285 2.507 (0.303) 2 (3) 12/15/2016 GSCM 1,000 2.392 (0.303) 2 (15) 1/15/2017 BARC 60 2.971 (0.255) 3 1 1/15/2017 GSCM 150 2.008 (0.255) 3 (5) 1/15/2017 BOANA 400 1.954 (0.255) 3 (15) 2/15/2017 WFC 1,700 3.373 (0.255) 3 64 2/15/2017 GSCM 1,770 3.433 (0.255) 3 73 2/15/2017 BARC 80 3.180 (0.255) 3 2 2/15/2017 WFC 90 2.407 (0.255) 3 (1) 2/15/2017 WFC 700 2.407 (0.255) 3 (11) 2/15/2017 BARC 110 2.287 (0.255) 3 (2) 2/15/2017 BOANA 3,200 1.875 (0.255) 3 (143) 6/15/2017 GSCM 260 3.492 (0.255) 3 11 6/15/2017 BARC 130 3.473 (0.255) 3 5 6/15/2017 GSCM 300 3.403 (0.255) 3 11 6/15/2017 BOANA 100 3.313 (0.255) 3 3 9/15/2017 GSCM 1,500 3.520 (0.255) 3 59 Vanguard Short-Term Investment-Grade Portfolio 9/15/2017 BARC 1,300 3.363 (0.255) 3 39 9/15/2017 GSCM 1,320 2.533 (0.255) 3 (26) 9/15/2017 WFC 150 2.345 (0.255) 3 (5) 1/25/2018 GSCM 1,675 2.543 0.000 2 5 4/25/2019 WFC 1,200 2.053 (0.303) 2 (37) 4/25/2019 WFC 700 2.756 (0.276) 2 1 4/25/2020 JPMC 2,200 3.024 (0.303) 2 (72) 4/25/2020 GSCM 700 2.794 (0.280) 2 1 4/25/2020 GSCM 1,575 2.833 0.000 2 12 6/25/2021 GSCM 350 3.143 (0.308) 2 (1) 11/25/2022 WFC 1,186 2.477 (0.312) 2 - 11/25/2022 BARC 1,500 2.758 (0.276) 2 (24) 7/25/2023 BARC 1,575 3.483 (0.000) 2 5 954 1 BARCBarclays Bank PLC. BOANABank of America, N.A. GSCMGoldman Sachs Bank USA. JPMCJP Morgan Chase Bank. UBSAGUBS AG. WFCWells Fargo N.A. Based on three-month London InterBank Offered Rate (LIBOR) as of the most recent 2 payment date. Based on one-month London InterBank Offered Rate (LIBOR) as of the most recent 3 payment date. Vanguard Short-Term Investment-Grade Portfolio Total Return Swaps Floating Interest Rate Unrealized Notional Received Appreciation Reference Entity/Termination Amount (Paid) (Depreciation) Date Counterparty 1 ($000) (%) 2 ($000) Commercial Mortgage- Backed Securities Index 5/1/11 BARC 625 (0.244)  1 BARCBarclays Bank PLC. Based on one-month London InterBank Offered Rate (LIBOR) as of the most recent 2 payment date. At March 31, 2011, counterparties had deposited in segregated accounts securities with a value sufficient to cover substantially all amounts due to the fund in connection with open swap contracts. D. Various inputs may be used to determine the value of the portfolio's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the portfolio's own assumptions used to determine the fair value of investments). Vanguard Short-Term Investment-Grade Portfolio The following table summarizes the portfolio's investments as of March 31, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) U.S. Government and Agency Obligations  60,297  Asset-Backed/Commercial Mortgage-Backed 191,869 Securities   Corporate Bonds  596,812 13 Sovereign Bonds  10,346  Taxable Municipal Bonds  3,730  Tax-Exempt Municipal Bonds  500  Convertible Preferred Stocks    Preferred Stocks 2,020   Temporary Cash Investments 47,958   Futures ContractsAssets 1 81   Futures ContractsLiabilities 1 (5)   Swap ContractsAssets  1,735  Swap ContractsLiabilities  (1,012)  Total 51,789 862,542 13 1 Represents variation margin on the last day of the reporting period. There were no changes in investments valued based on Level 3 inputs during the three months ended March 31, 2011. E. At March 31, 2011, the cost of investment securities for tax purposes was $903,146,000. Net unrealized appreciation of investment securities for tax purposes was $10,399,000, consisting of unrealized gains of $18,632,000 on securities that had risen in value since their purchase and $8,233,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard High Yield Bond Portfolio Schedule of Investments As of March 31, 2011 Face Market Maturity Amount Value Coupon Date ($000) ($000) Corporate Bonds (93.2%) Finance (13.5%) Banking (2.0%) BankAmerica Capital II 8.000% 12/15/26 410 419 LBG Capital No.1 plc 7.875% 11/1/20 4,045 3,946 1 Lloyds TSB Bank plc 6.500% 9/14/20 1,960 1,897 NB Capital Trust IV 8.250% 4/15/27 750 767 Finance Companies (9.0%) Ally Financial Inc. 8.300% 2/12/15 2,015 2,206 Ally Financial Inc. 8.000% 3/15/20 2,600 2,814 1 Ally Financial Inc. 7.500% 9/15/20 1,900 2,005 CIT Group Inc. 7.000% 5/1/15 459 464 CIT Group Inc. 7.000% 5/1/16 2,865 2,865 CIT Group Inc. 7.000% 5/1/17 4,442 4,447 1 CIT Group Inc. 6.625% 4/1/18 3,205 3,253 1,2 International Lease Finance Corp. 8.875% 9/15/15 1,120 1,226 1 International Lease Finance Corp. 6.750% 9/1/16 1,195 1,270 1,2 International Lease Finance Corp. 9.000% 3/15/17 1,180 1,316 1 International Lease Finance Corp. 7.125% 9/1/18 1,500 1,609 International Lease Finance Corp. 8.250% 12/15/20 911 998 1 Provident Funding Associates LP 10.250% 4/15/17 1,300 1,446 SLM Corp. 6.250% 1/25/16 2,180 2,279 SLM Corp. 8.450% 6/15/18 900 1,011 SLM Corp. 8.000% 3/25/20 1,675 1,817 Insurance (2.3%) 3 Hartford Financial Services Group Inc. 8.125% 6/15/38 2,740 2,973 1 Liberty Mutual Group Inc. 7.800% 3/15/37 1,485 1,485 1 Metlife Capital Trust IV 7.875% 12/15/37 1,390 1,491 1 MetLife Capital Trust X 9.250% 4/8/38 1,000 1,205 Provident Cos. Inc. 7.000% 7/15/18 690 757 Unum Group 7.375% 6/15/32 175 171 Other Finance (0.2%) Lender Processing Services Inc. 8.125% 7/1/16 730 759 Industrial (71.4%) Basic Industry (8.2%) Arch Coal Inc. 8.750% 8/1/16 410 461 Arch Coal Inc. 7.250% 10/1/20 465 498 Ashland Inc. 9.125% 6/1/17 690 793 Cascades Inc. 7.750% 12/15/17 840 882 Cascades Inc. 7.875% 1/15/20 285 301 2,4 CDW Extended Bank Loan 4.500% 7/15/17 1,732 1,724 1 Celanese US Holdings LLC 6.625% 10/15/18 380 391 CF Industries Inc. 6.875% 5/1/18 580 650 CF Industries Inc. 7.125% 5/1/20 760 861 1 Chemtura Corp. 7.875% 9/1/18 305 323 2,4 CIT Group Inc. Bank Loan 6.250% 8/11/15 294 298 Cloud Peak Energy Resources LLC / Cloud Peak Energy Finance Corp. 8.250% 12/15/17 785 857 Cloud Peak Energy Resources LLC / Cloud Peak Energy Finance Corp. 8.500% 12/15/19 470 522 Consol Energy Inc. 8.000% 4/1/17 885 973 Consol Energy Inc. 8.250% 4/1/20 1,250 1,387 2,4 First Data Corp. Bank Loan 3.002% 9/24/14 242 232 2,4 First Data TLB-1 Bank Loan 3.002% 9/24/14 1,465 1,403 1 FMG Resources August 2006 Pty Ltd. 7.000% 11/1/15 1,475 1,520 1 FMG Resources August 2006 Pty Ltd. 6.375% 2/1/16 280 282 1 FMG Resources August 2006 Pty Ltd. 6.875% 2/1/18 1,250 1,300 2,4 Freescale Semiconductor, Inc. Bank Loan 4.511% 12/1/16 1,703 1,692 1 Georgia-Pacific LLC 7.125% 1/15/17 2,790 2,964 1 Georgia-Pacific LLC 5.400% 11/1/20 625 617 1 KRATON Polymers LLC/KRATON Polymers Capital Corp. 6.750% 3/1/19 115 117 1 Lyondell Chemical Co. 8.000% 11/1/17 1,330 1,470 Neenah Paper Inc. 7.375% 11/15/14 574 590 1 Novelis Inc. 8.375% 12/15/17 1,035 1,123 1 Novelis Inc. 8.750% 12/15/20 935 1,030 Solutia Inc. 8.750% 11/1/17 375 412 1 Vedanta Resources plc 8.750% 1/15/14 275 292 1 Vedanta Resources plc 9.500% 7/18/18 1,535 1,677 Weyerhaeuser Co. 7.375% 10/1/19 570 641 Capital Goods (6.4%) 1 Ardagh Packaging Finance plc 7.375% 10/15/17 455 483 Ball Corp. 7.125% 9/1/16 105 114 Ball Corp. 6.625% 3/15/18 520 533 Ball Corp. 7.375% 9/1/19 145 157 BE Aerospace Inc. 6.875% 10/1/20 1,090 1,127 1 Bombardier Inc. 7.500% 3/15/18 845 917 1 Bombardier Inc. 7.750% 3/15/20 850 926 1 Building Materials Corp. of America 6.875% 8/15/18 420 432 Case New Holland Inc. 7.750% 9/1/13 695 755 1 Case New Holland Inc. 7.875% 12/1/17 2,495 2,769 1 Cemex Finance LLC 9.500% 12/14/16 1,605 1,726 1 Crown Americas LLC / Crown Americas Capital Corp. III 6.250% 2/1/21 1,000 1,020 1 Fibria Overseas Finance Ltd. 7.500% 5/4/20 2,249 2,447 1 Huntington Ingalls Industries Inc. 6.875% 3/15/18 696 726 1 Huntington Ingalls Industries Inc. 7.125% 3/15/21 650 678 Masco Corp. 6.125% 10/3/16 215 220 Masco Corp. 5.850% 3/15/17 193 190 Masco Corp. 6.625% 4/15/18 105 105 Masco Corp. 7.125% 3/15/20 502 519 Owens Corning 9.000% 6/15/19 1,000 1,180 1 Pinafore LLC / Pinafore Inc. 9.000% 10/1/18 550 594 1 Reynolds Group Issuer Inc / Reynolds Group Issuer LLC / Reynolds Group Issuer Luxembourg SA 7.750% 10/15/16 1,975 2,093 1 Reynolds Group Issuer Inc / Reynolds Group Issuer LLC / Reynolds Group Issuer Luxembourg SA 7.125% 4/15/19 1,355 1,379 United Rentals North America Inc. 10.875% 6/15/16 810 936 Communication (17.4%) Belo Corp. 8.000% 11/15/16 250 273 Cablevision Systems Corp. 8.625% 9/15/17 985 1,091 CCO Holdings LLC / CCO Holdings Capital Corp. 7.250% 10/30/17 1,035 1,076 CCO Holdings LLC / CCO Holdings Capital Corp. 7.875% 4/30/18 1,045 1,110 CCO Holdings LLC / CCO Holdings Capital Corp. 7.000% 1/15/19 911 931 CCO Holdings LLC / CCO Holdings Capital Corp. 8.125% 4/30/20 1,045 1,136 Cenveo Corp. 8.875% 2/1/18 1,250 1,250 1 Cequel Communications Holdings I LLC and Cequel Capital Corp. 8.625% 11/15/17 1,635 1,717 Cincinnati Bell Inc. 8.250% 10/15/17 1,375 1,389 Cincinnati Bell Inc. 8.750% 3/15/18 1,520 1,436 Clear Channel Worldwide Holdings Inc. 9.250% 12/15/17 245 268 Clear Channel Worldwide Holdings Inc. 9.250% 12/15/17 1,315 1,437 2,4 Commscope, Inc. Bank Loan 5.000% 1/14/18 20 20 2,4 Commscope, Inc. Bank Loan 5.000% 1/14/18 181 182 Cricket Communications Inc. 7.750% 5/15/16 655 694 Cricket Communications Inc. 7.750% 10/15/20 2,750 2,757 CSC Holdings LLC 7.875% 2/15/18 1,190 1,325 CSC Holdings LLC 7.625% 7/15/18 2,085 2,273 CSC Holdings LLC 8.625% 2/15/19 895 1,023 1 eAccess Ltd. 8.250% 4/1/18 430 441 Frontier Communications Corp. 8.250% 5/1/14 1,800 1,996 Frontier Communications Corp. 7.875% 4/15/15 190 204 Frontier Communications Corp. 8.250% 4/15/17 555 597 Frontier Communications Corp. 8.125% 10/1/18 1,800 1,942 Frontier Communications Corp. 8.500% 4/15/20 665 722 1 Inmarsat Finance plc 7.375% 12/1/17 400 424 1 Intelsat Jackson Holdings SA 7.250% 4/1/19 1,065 1,068 1 Intelsat Jackson Holdings SA 8.500% 11/1/19 475 512 1 Intelsat Jackson Holdings SA 7.250% 10/15/20 2,935 2,939 1 Intelsat Jackson Holdings SA 7.500% 4/1/21 1,100 1,105 1 Intelsat Subsidiary Holding Co. SA 8.875% 1/15/15 505 521 Interpublic Group of Cos. Inc. 10.000% 7/15/17 850 1,012 Lamar Media Corp. 6.625% 8/15/15 530 542 Lamar Media Corp. 7.875% 4/15/18 305 327 Liberty Media LLC 8.500% 7/15/29 405 397 Liberty Media LLC 8.250% 2/1/30 1,280 1,248 Mediacom Broadband LLC / Mediacom Broadband Corp. 8.500% 10/15/15 1,325 1,375 5 MediaNews Group Inc. 6.875% 10/1/13 745  MetroPCS Wireless Inc. 7.875% 9/1/18 1,220 1,305 MetroPCS Wireless Inc. 6.625% 11/15/20 2,425 2,410 1 Nielsen Finance LLC / Nielsen Finance Co. 7.750% 10/15/18 450 483 NII Capital Corp. 7.625% 4/1/21 500 511 3 Quebecor Media Inc. 7.750% 3/15/16 1,410 1,459 Quebecor Media Inc. 7.750% 3/15/16 1,340 1,387 Qwest Communications International Inc. 8.000% 10/1/15 880 966 Qwest Communications International Inc. 7.125% 4/1/18 680 731 SBA Telecommunications Inc. 8.000% 8/15/16 575 622 SBA Telecommunications Inc. 8.250% 8/15/19 670 743 1 Sinclair Television Group Inc. 9.250% 11/1/17 1,075 1,199 Sprint Capital Corp. 6.900% 5/1/19 680 699 Sprint Nextel Corp. 6.000% 12/1/16 891 891 Videotron Ltee 9.125% 4/15/18 695 780 Virgin Media Secured Finance plc 6.500% 1/15/18 700 766 1 Wind Acquisition Finance SA 11.750% 7/15/17 1,925 2,223 Windstream Corp. 8.125% 8/1/13 435 476 Windstream Corp. 8.625% 8/1/16 635 673 Windstream Corp. 7.875% 11/1/17 1,180 1,266 Windstream Corp. 8.125% 9/1/18 645 685 Windstream Corp. 7.000% 3/15/19 250 251 Windstream Corp. 7.750% 10/15/20 1,050 1,074 Consumer Cyclical (11.8%) AMC Entertainment Inc. 8.000% 3/1/14 720 727 AMC Entertainment Inc. 8.750% 6/1/19 1,245 1,345 2,4 Burger King Corp. Term Loan B Bank Loan 4.500% 10/19/16 706 705 1 CityCenter Holdings LLC / CityCenter Finance Corp. 7.625% 1/15/16 1,124 1,158 Ford Motor Credit Co. LLC 7.000% 10/1/13 1,845 1,988 Ford Motor Credit Co. LLC 8.000% 12/15/16 1,180 1,333 Ford Motor Credit Co. LLC 6.625% 8/15/17 805 857 Ford Motor Credit Co. LLC 8.125% 1/15/20 955 1,091 Goodyear Tire & Rubber Co. 10.500% 5/15/16 275 308 Goodyear Tire & Rubber Co. 8.250% 8/15/20 1,715 1,835 Hanesbrands Inc. 8.000% 12/15/16 610 657 Hanesbrands Inc. 6.375% 12/15/20 1,016 988 Host Hotels & Resorts Inc. 6.000% 11/1/20 1,500 1,474 Host Hotels & Resorts LP 6.750% 6/1/16 360 374 Levi Strauss & Co. 7.625% 5/15/20 805 806 Limited Brands, Inc. 8.500% 6/15/19 140 161 Limited Brands, Inc. 7.000% 5/1/20 580 615 Ltd Brands Inc. 6.625% 4/1/21 980 1,000 Macy's Retail Holdings Inc. 7.450% 7/15/17 735 832 Macy's Retail Holdings Inc. 7.000% 2/15/28 455 464 Macy's Retail Holdings Inc. 6.700% 9/15/28 275 267 Macy's Retail Holdings Inc. 6.900% 4/1/29 635 643 Macy's Retail Holdings Inc. 6.700% 7/15/34 275 272 MGM Resorts International 10.375% 5/15/14 980 1,122 MGM Resorts International 11.125% 11/15/17 515 590 MGM Resorts International 9.000% 3/15/20 805 885 1 NAI Entertainment Holdings LLC 8.250% 12/15/17 165 177 Navistar International Corp. 8.250% 11/1/21 1,500 1,657 Phillips-Van Heusen Corp. 7.375% 5/15/20 695 735 1 QVC Inc. 7.500% 10/1/19 1,954 2,052 Rite Aid Corp. 9.750% 6/12/16 720 794 Rite Aid Corp. 8.000% 8/15/20 750 789 Royal Caribbean Cruises Ltd. 11.875% 7/15/15 750 921 Service Corp. International/US 7.375% 10/1/14 300 327 Service Corp. International/US 7.625% 10/1/18 940 1,032 Service Corp. International/US 8.000% 11/15/21 1,725 1,889 Tenneco Inc. 7.750% 8/15/18 230 245 Tenneco Inc. 6.875% 12/15/20 775 796 1 TRW Automotive Inc. 7.000% 3/15/14 1,905 2,072 1 TRW Automotive Inc. 7.250% 3/15/17 1,230 1,338 Wynn Las Vegas LLC / Wynn Las Vegas Capital Corp. 7.875% 11/1/17 1,000 1,075 Wynn Las Vegas LLC / Wynn Las Vegas Capital Corp. 7.875% 5/1/20 410 436 Wynn Las Vegas LLC / Wynn Las Vegas Capital Corp. 7.750% 8/15/20 1,975 2,093 Consumer Noncyclical (13.0%) American Stores Co. 7.900% 5/1/17 140 135 ARAMARK Corp. 8.500% 2/1/15 2,485 2,578 1 BFF International Ltd. 7.250% 1/28/20 1,525 1,646 Bio-Rad Laboratories Inc. 8.000% 9/15/16 355 394 Biomet Inc. 10.000% 10/15/17 1,830 2,002 Biomet Inc. 11.625% 10/15/17 480 534 CHS/Community Health Systems Inc. 8.875% 7/15/15 3,010 3,175 Constellation Brands Inc. 7.250% 9/1/16 1,780 1,929 Constellation Brands Inc. 7.250% 5/15/17 730 790 DaVita Inc. 6.375% 11/1/18 997 1,002 DaVita Inc. 6.625% 11/1/20 615 623 Elan Finance plc / Elan Finance Corp. 8.875% 12/1/13 1,390 1,439 Elan Finance plc / Elan Finance Corp. 8.750% 10/15/16 665 706 1 Fresenius Medical Care US Finance Inc. 5.750% 2/15/21 650 629 1 Fresenius US Finance II Inc. 9.000% 7/15/15 795 911 HCA Inc. 6.375% 1/15/15 1,390 1,418 HCA Inc. 6.500% 2/15/16 490 499 HCA Inc. 9.250% 11/15/16 3,545 3,811 HCA Inc. 9.875% 2/15/17 1,655 1,845 HCA Inc. 8.500% 4/15/19 665 737 HCA Inc. 7.690% 6/15/25 130 126 1 IMS Health Inc. 12.500% 3/1/18 2,065 2,421 1 LifePoint Hospitals Inc. 6.625% 10/1/20 540 556 1 Mylan Inc. 6.000% 11/15/18 1,950 1,950 Smithfield Foods Inc. 10.000% 7/15/14 820 970 1 STHI Holding Corp. 8.000% 3/15/18 225 233 SUPERVALU Inc. 7.500% 11/15/14 945 950 Tenet Healthcare Corp. 10.000% 5/1/18 762 891 Tenet Healthcare Corp. 8.875% 7/1/19 2,105 2,405 Tyson Foods Inc. 6.850% 4/1/16 2,230 2,489 1 Valeant Pharmaceuticals International 6.500% 7/15/16 735 727 1 Valeant Pharmaceuticals International 6.750% 10/1/17 400 394 1 Valeant Pharmaceuticals International 7.000% 10/1/20 450 435 1 Valeant Pharmaceuticals International 6.750% 8/15/21 921 875 1 Warner Chilcott Co. LLC / Warner Chilcott Finance LLC 7.750% 9/15/18 2,643 2,775 Energy (6.1%) Chesapeake Energy Corp. 6.500% 8/15/17 700 757 Denbury Resources Inc. 8.250% 2/15/20 523 583 Denbury Resources Inc. 6.375% 8/15/21 330 338 Encore Acquisition Co. 9.500% 5/1/16 1,055 1,187 1 Expro Finance Luxembourg SCA 8.500% 12/15/16 1,990 1,965 1 Harvest Operations Corp. 6.875% 10/1/17 725 756 Hornbeck Offshore Services Inc. 6.125% 12/1/14 1,055 1,066 Hornbeck Offshore Services Inc. 8.000% 9/1/17 510 527 Newfield Exploration Co. 6.625% 4/15/16 660 679 Newfield Exploration Co. 7.125% 5/15/18 1,590 1,709 1 Offshore Group Investments Ltd. 11.500% 8/1/15 1,423 1,577 Peabody Energy Corp. 7.375% 11/1/16 1,930 2,171 Peabody Energy Corp. 7.875% 11/1/26 1,315 1,479 Pioneer Natural Resources Co. 5.875% 7/15/16 990 1,040 Pioneer Natural Resources Co. 6.650% 3/15/17 1,875 2,020 Pioneer Natural Resources Co. 6.875% 5/1/18 1,235 1,340 Pioneer Natural Resources Co. 7.200% 1/15/28 345 357 Pride International Inc. 6.875% 8/15/20 591 669 Range Resources Corp. 7.500% 10/1/17 550 583 Range Resources Corp. 6.750% 8/1/20 400 426 Other Industrial (0.6%) Virgin Media Finance plc 9.500% 8/15/16 1,215 1,379 Virgin Media Finance plc 8.375% 10/15/19 440 493 Technology (6.8%) Brocade Communications Systems Inc. 6.625% 1/15/18 240 254 Brocade Communications Systems Inc. 6.875% 1/15/20 235 253 1 CDW LLC / CDW Finance Corp. 8.000% 12/15/18 1,030 1,092 1 CommScope Inc. 8.250% 1/15/19 1,300 1,355 Equinix Inc. 8.125% 3/1/18 915 993 Fidelity National Information Services Inc. 7.625% 7/15/17 480 522 Fidelity National Information Services Inc. 7.875% 7/15/20 385 425 1 First Data Corp. 7.375% 6/15/19 360 368 1 First Data Corp. 8.250% 1/15/21 1,300 1,295 Freescale Semiconductor Inc. 8.875% 12/15/14 1,130 1,164 1 Freescale Semiconductor Inc. 10.125% 3/15/18 1,570 1,755 1 Freescale Semiconductor Inc. 9.250% 4/15/18 840 920 Iron Mountain Inc. 8.000% 6/15/20 660 700 Iron Mountain Inc. 8.375% 8/15/21 1,325 1,431 Jabil Circuit Inc. 7.750% 7/15/16 310 351 Jabil Circuit Inc. 8.250% 3/15/18 255 289 Jabil Circuit Inc. 5.625% 12/15/20 285 282 1 Seagate HDD Cayman 6.875% 5/1/20 1,730 1,734 Seagate Technology HDD Holdings 6.800% 10/1/16 935 983 1 Seagate Technology International/Cayman Islands 10.000% 5/1/14 1,276 1,480 1 Sorenson Communications Inc. 10.500% 2/1/15 1,260 932 SunGard Data Systems Inc. 10.250% 8/15/15 980 1,029 1 SunGard Data Systems Inc. 7.375% 11/15/18 1,550 1,581 1 SunGard Data Systems Inc. 7.625% 11/15/20 1,410 1,452 1 Unisys Corp. 12.750% 10/15/14 814 973 Transportation (1.1%) 3 Continental Airlines 2005-ERJ1 Pass Through Trust 9.798% 4/1/21 765 811 3 Continental Airlines 2007-1 Class B Pass Through Trust 6.903% 4/19/22 580 580 1 Hertz Corp. 6.750% 4/15/19 760 752 1 Hertz Corp. 7.375% 1/15/21 1,750 1,789 Utilities (8.3%) Electric (5.9%) AES Corp. 7.750% 10/15/15 1,240 1,339 AES Corp. 8.000% 10/15/17 1,255 1,346 AES Corp. 8.000% 6/1/20 565 610 1 Calpine Corp. 7.250% 10/15/17 3,119 3,244 1 Calpine Corp. 7.500% 2/15/21 1,450 1,502 Energy Future Holdings Corp. 5.550% 11/15/14 1,205 795 Energy Future Holdings Corp. 6.500% 11/15/24 1,490 700 3 Homer City Funding LLC 8.734% 10/1/26 1,360 1,211 1 Intergen NV 9.000% 6/30/17 1,695 1,831 1 Ipalco Enterprises Inc. 7.250% 4/1/16 340 368 3 Midwest Generation LLC 8.560% 1/2/16 265 270 NRG Energy Inc. 7.375% 2/1/16 1,825 1,891 NRG Energy Inc. 7.375% 1/15/17 2,900 3,020 2,4 Texas Competitive Electric Holdings Co., LLC Bank Loan 3.746% 10/10/14 105 88 2,4 Texas Competitive Electric Holdings Co., LLC Bank Loan 3.759% 10/10/14 1,077 906 2,4 Texas Competitive Electric Holdings Co., LLC Bank Loan 3.803% 10/10/14 1,518 1,278 Natural Gas (2.4%) El Paso Corp. 7.000% 6/15/17 805 900 El Paso Corp. 7.250% 6/1/18 1,755 1,972 1 El Paso Corp. 6.500% 9/15/20 1,060 1,142 Energy Transfer Equity LP 7.500% 10/15/20 1,965 2,142 1 Ferrellgas LP/Ferrellgas Finance Corp. 6.500% 5/1/21 1,176 1,152 1 Kinder Morgan Finance Co. LLC 6.000% 1/15/18 1,036 1,074 Total Corporate Bonds (Cost $303,002) Shares Preferred Stocks (1.1%) Citigroup Capital XIII Pfd. (Cost $3,588) 7.875% 140,000 3,836 Face Amount ($000) Repurchase Agreement (4.8%) Banc of America Securities, LLC (Dated 3/31/11, Repurchase Value $16,800,000, collateralized by Federal National Mortgage Assn. 2.020%, 4/1/36) (Cost $16,800) 0.140% 4/1/11 16,800 16,800 Total Investments (99.1%) (Cost $323,390) Other Assets and Liabilities-Net (0.9%) Net Assets (100%) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At March 31, 2011, the aggregate value of these securities was $112,569,000, representing 32.5% of net assets. 2 Adjustable-rate security. 3 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 4 Security is a senior, secured, high-yield floating-rate loan. These loans are debt obligations issued by public and private companies and are comparable to high-yield bonds from a ratings and leverage perspective. At March 31, 2011, the aggregate value of these securities was $8,528,000, representing 2.5% of net assets. 5 Non-income-producing securitysecurity in default. A. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the portfolio's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the portfolio's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the portfolio's own assumptions used to determine the fair value of investments). The following table summarizes the portfolio's investments as of March 31, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Corporate Bonds  322,917  Preferred Stocks 3,836   Temporary Cash Investments  16,800  Total 3,836 339,717  C. At March 31, 2011, the cost of investment securities for tax purposes was $323,390,000. Net unrealized appreciation of investment securities for tax purposes was $20,163,000, consisting of unrealized gains of $22,680,000 on securities that had risen in value since their purchase and $2,517,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Total Stock Market Index Portfolio Schedule of Investments As of March 31, 2011 Market Value Shares ($000) Investment Companies (99.9%) U.S. Stock Funds (99.9%) Vanguard Variable Insurance Fund - Equity Index Portfolio 34,453,163 817,574 Vanguard Extended Market Index Fund Investor Shares 4,342,273 194,360 Total Investment Companies (Cost $1,024,886) Temporary Cash Investment (0.1%) Money Market Fund (0.1%) 1 Vanguard Market Liquidity Fund, 0.208% (Cost $320) 320,000 320 Total Investments (100.0%) (Cost $1,025,206) Other Assets and Liabilities-Net (0.0%) Net Assets (100%) 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. A. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. B. Various inputs may be used to determine the value of the portfolio's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the portfolio's own assumptions used to determine the fair value of investments). At March 31, 2011, 100% of the portfolio's investments were valued based on Level 1 inputs. C. At March 31, 2011, the cost of investment securities for tax purposes was $1,025,206,000. Net unrealized depreciation of investment securities for tax purposes was $12,952,000, consisting of unrealized gains of $28,833,000 on securities that had risen in value since their purchase and $41,785,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Balanced Portfolio Schedule of Investments As of March 31, 2011 Market Value Shares ($000) Common Stocks (66.9%) Consumer Discretionary (5.6%) Comcast Corp. Class A 639,375 15,805 News Corp. Class A 717,100 12,592 Staples Inc. 480,400 9,330 Time Warner Inc. 226,266 8,078 Johnson Controls Inc. 178,100 7,404 Lowe's Cos. Inc. 218,800 5,783 Target Corp. 113,200 5,661 Home Depot Inc. 149,200 5,529 Honda Motor Co. Ltd. ADR 145,000 5,439 * Ford Motor Co. 344,150 5,131 Omnicom Group Inc. 41,700 2,046 Consumer Staples (4.5%) Philip Morris International Inc. 211,900 13,907 PepsiCo Inc. 212,900 13,713 Procter & Gamble Co. 175,567 10,815 CVS Caremark Corp. 197,000 6,761 Unilever NV 210,100 6,588 Coca-Cola Co. 92,100 6,111 Nestle SA ADR 88,250 5,071 Colgate-Palmolive Co. 36,900 2,980 Energy (9.9%) Exxon Mobil Corp. 455,925 38,357 Chevron Corp. 296,200 31,821 Anadarko Petroleum Corp. 196,700 16,114 Baker Hughes Inc. 162,500 11,932 Total SA ADR 175,112 10,677 Occidental Petroleum Corp. 74,200 7,753 Encana Corp. 188,972 6,525 BG Group plc 249,873 6,203 Cenovus Energy Inc. 154,172 6,071 BP plc ADR 98,400 4,343 Petroleo Brasileiro SA ADR 90,300 3,651 Schlumberger Ltd. 22,600 2,108 Financials (12.2%) Wells Fargo & Co. 883,200 27,997 JPMorgan Chase & Co. 501,048 23,098 MetLife Inc. 349,700 15,642 ACE Ltd. 194,200 12,565 Bank of America Corp. 917,100 12,225 PNC Financial Services Group Inc. 184,100 11,596 * UBS AG 525,471 9,485 Standard Chartered plc 299,620 7,772 US Bancorp 267,500 7,070 Chubb Corp. 115,000 7,051 Barclays plc 1,542,962 6,928 BlackRock Inc. 30,900 6,211 Goldman Sachs Group Inc. 35,200 5,578 Hartford Financial Services Group Inc. 164,900 4,441 Prudential Financial Inc. 70,200 4,323 HSBC Holdings plc ADR 79,100 4,097 Morgan Stanley 135,800 3,710 Mitsubishi UFJ Financial Group Inc. 789,700 3,639 Marsh & McLennan Cos. Inc. 113,000 3,369 State Street Corp. 69,800 3,137 Health Care (9.5%) Pfizer Inc. 1,310,823 26,623 Merck & Co. Inc. 523,789 17,290 Eli Lilly & Co. 453,400 15,946 Johnson & Johnson 236,300 14,001 Medtronic Inc. 331,300 13,037 AstraZeneca plc ADR 238,000 10,976 Cardinal Health Inc. 234,500 9,645 Teva Pharmaceutical Industries Ltd. ADR 161,300 8,092 Bristol-Myers Squibb Co. 278,700 7,366 UnitedHealth Group Inc. 151,500 6,848 * Celgene Corp. 90,700 5,218 * Gilead Sciences Inc. 104,900 4,452 Industrials (8.0%) General Electric Co. 730,900 14,654 Deere & Co. 116,500 11,288 United Parcel Service Inc. Class B 150,700 11,200 Siemens AG 81,592 11,161 FedEx Corp. 100,500 9,402 Waste Management Inc. 249,500 9,316 Northrop Grumman Corp. 129,500 8,121 General Dynamics Corp. 101,100 7,740 Canadian National Railway Co. 98,400 7,407 Honeywell International Inc. 114,000 6,807 Schneider Electric SA 35,934 6,137 Illinois Tool Works Inc. 110,100 5,915 Raytheon Co. 105,400 5,362 Lockheed Martin Corp. 40,500 3,256 * Huntinton Ingalls Industries 21,583 896 Information Technology (9.2%) International Business Machines Corp. 180,000 29,353 Microsoft Corp. 593,500 15,051 Accenture plc Class A 241,500 13,275 QUALCOMM Inc. 201,700 11,059 Texas Instruments Inc. 306,600 10,596 Automatic Data Processing Inc. 185,200 9,503 Cisco Systems Inc. 549,100 9,417 * eBay Inc. 264,000 8,194 Taiwan Semiconductor Manufacturing Co. Ltd. ADR 639,586 7,790 Oracle Corp. 232,700 7,765 Hewlett-Packard Co. 188,500 7,723 * SAP AG ADR 54,100 3,320 Corning Inc. 125,500 2,589 Materials (3.1%) BASF SE 127,275 10,986 Rio Tinto plc 122,396 8,653 Air Products & Chemicals Inc. 87,700 7,909 Dow Chemical Co. 179,700 6,784 Syngenta AG ADR 97,200 6,334 CRH plc ADR 141,300 3,281 Kinross Gold Corp. 127,800 2,013 Telecommunication Services (2.4%) AT&T Inc. 1,157,822 35,429 Utilities (2.5%) Dominion Resources Inc. 263,700 11,788 NextEra Energy Inc. 193,600 10,671 Exelon Corp. 199,400 8,223 PG&E Corp. 144,000 6,362 Total Common Stocks (Cost $731,910) Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (2.4%) U.S. Government Securities (0.2%) United States Treasury Note/Bond 0.875% 4/30/11 1,400 1,401 United States Treasury Note/Bond 3.500% 5/15/20 1,400 1,417 Agency Bonds and Notes (0.2%) 1 General Electric Capital Corp. 2.000% 9/28/12 2,450 2,497 Residual Funding Corp. Principal Strip 0.000% 7/15/20 1,000 699 Conventional Mortgage-Backed Securities (2.0%) 2,3 Fannie Mae Pool 3.500% 11/1/252/1/26 9,434 9,474 2,3 Freddie Mac Gold Pool 4.000% 4/1/41 20,000 19,631 2 Ginnie Mae I Pool 7.000% 11/15/3111/15/33 325 377 2 Ginnie Mae I Pool 8.000% 9/15/309/15/30 83 86 Total U.S. Government and Agency Obligations (Cost $35,338) Asset-Backed/Commercial Mortgage-Backed Securities (0.8%) 2 Ally Auto Receivables Trust 1.350% 12/15/15 315 309 2 Ally Master Owner Trust 2.150% 1/15/16 1,351 1,346 2,4 Avis Budget Rental Car Funding AESOP LLC 2.090% 4/20/15 1,375 1,364 2 CarMax Auto Owner Trust 2.290% 9/15/16 370 371 2,4 CitiFinancial Auto Issuance Trust 2.590% 10/15/13 1,055 1,071 2 CNH Equipment Trust 5.170% 10/15/14 465 484 2 Credit Suisse First Boston Mortgage Securities Corp. 4.597% 3/15/35 766 794 2 Credit Suisse First Boston Mortgage Securities Corp. 5.183% 11/15/36 125 130 2,5 Ford Credit Floorplan Master Owner Trust 2.120% 2/15/16 520 523 2,4 Ford Credit Floorplan Master Owner Trust 4.200% 2/15/17 520 551 2 GE Capital Commercial Mortgage Corp. 5.145% 7/10/37 375 397 2 GE Capital Credit Card Master Note Trust 3.800% 11/15/17 870 914 2 JP Morgan Chase Commercial Mortgage Securities Corp. 4.994% 7/12/35 975 1,017 2,4 Marriott Vacation Club Owner Trust 5.362% 10/20/28 138 142 2 Morgan Stanley Dean Witter Capital I 5.080% 9/15/37 564 587 2,4 Santander Drive Auto Receivables Trust 1.010% 7/15/13 865 866 2,4 Santander Drive Auto Receivables Trust 1.370% 8/15/13 949 953 Total Asset-Backed/Commercial Mortgage-Backed Securities (Cost $11,848) Corporate Bonds (22.9%) Finance (10.3%) Banking (7.5%) American Express Bank FSB 5.550% 10/17/12 1,500 1,588 American Express Credit Corp. 5.875% 5/2/13 1,300 1,403 American Express Credit Corp. 2.750% 9/15/15 100 98 4 American Express Travel Related Services Co. Inc. 5.250% 11/21/11 1,000 1,022 4 ANZ National Int'l Ltd./London 2.375% 12/21/12 435 440 4 ANZ National International Ltd. 6.200% 7/19/13 600 658 BAC Capital Trust VI 5.625% 3/8/35 2,845 2,447 Bank of America Corp. 5.750% 12/1/17 500 527 Bank of America NA 5.300% 3/15/17 2,000 2,055 Bank of New York Mellon Corp. 4.950% 11/1/12 1,000 1,061 Bank of New York Mellon Corp. 4.950% 3/15/15 1,345 1,446 Bank of Nova Scotia 3.400% 1/22/15 2,100 2,166 Barclays Bank plc 2.375% 1/13/14 2,100 2,112 2,4 Barclays Bank plc 5.926% 12/15/49 1,000 923 BB&T Corp. 4.900% 6/30/17 1,000 1,048 Bear Stearns Cos. LLC 6.400% 10/2/17 235 262 Bear Stearns Cos. LLC 7.250% 2/1/18 425 495 BNY Mellon NA 4.750% 12/15/14 250 271 Canadian Imperial Bank of Commerce 2.350% 12/11/15 1,400 1,353 Capital One Bank USA NA 6.500% 6/13/13 650 710 Citigroup Inc. 5.300% 10/17/12 1,500 1,582 Citigroup Inc. 4.587% 12/15/15 570 587 Citigroup Inc. 6.125% 11/21/17 2,320 2,525 Citigroup Inc. 5.375% 8/9/20 300 308 Citigroup Inc. 6.625% 6/15/32 2,000 2,032 Citigroup Inc. 6.125% 8/25/36 1,000 947 Citigroup Inc. 8.125% 7/15/39 180 226 4 Commonwealth Bank of Australia 3.750% 10/15/14 575 595 4 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA/Netherlands 3.200% 3/11/15 1,300 1,323 4 Credit Agricole SA/London 3.500% 4/13/15 1,255 1,245 Credit Suisse 5.000% 5/15/13 2,250 2,396 Credit Suisse 2.200% 1/14/14 1,220 1,223 Credit Suisse AG 5.400% 1/14/20 1,050 1,058 Credit Suisse USA Inc. 6.500% 1/15/12 1,000 1,045 Deutsche Bank AG 5.375% 10/12/12 825 875 Deutsche Bank Financial LLC 5.375% 3/2/15 1,963 2,070 Goldman Sachs Group Inc. 6.000% 5/1/14 750 821 Goldman Sachs Group Inc. 5.350% 1/15/16 2,500 2,668 Goldman Sachs Group Inc. 5.625% 1/15/17 1,000 1,050 Goldman Sachs Group Inc. 5.950% 1/18/18 1,325 1,416 Goldman Sachs Group Inc. 6.450% 5/1/36 2,000 1,938 Goldman Sachs Group Inc. 6.750% 10/1/37 1,360 1,372 Goldman Sachs Group Inc. 6.250% 2/1/41 470 467 4 HBOS plc 6.000% 11/1/33 2,395 1,803 4 HSBC Bank plc 2.000% 1/19/14 700 696 4 HSBC Bank plc 3.500% 6/28/15 500 506 4 HSBC Bank plc 4.750% 1/19/21 1,700 1,684 HSBC Bank USA NA 4.625% 4/1/14 1,290 1,368 HSBC Holdings plc 6.500% 5/2/36 1,000 1,018 4 ING Bank NV 2.650% 1/14/13 1,000 1,006 4 ING Bank NV 2.000% 10/18/13 1,000 995 JPMorgan Chase & Co. 4.650% 6/1/14 2,000 2,133 JPMorgan Chase & Co. 5.125% 9/15/14 1,000 1,069 JPMorgan Chase & Co. 3.700% 1/20/15 1,200 1,229 JPMorgan Chase & Co. 6.000% 1/15/18 1,500 1,643 JPMorgan Chase & Co. 6.300% 4/23/19 265 292 JPMorgan Chase & Co. 4.950% 3/25/20 1,000 1,011 2 JPMorgan Chase & Co. 7.900% 12/29/49 983 1,076 Merrill Lynch & Co. Inc. 6.050% 5/16/16 2,000 2,106 Merrill Lynch & Co. Inc. 6.875% 4/25/18 1,250 1,390 Merrill Lynch & Co. Inc. 6.220% 9/15/26 1,000 992 Morgan Stanley 6.750% 10/15/13 1,000 1,102 Morgan Stanley 6.000% 5/13/14 1,000 1,085 Morgan Stanley 6.000% 4/28/15 1,000 1,084 Morgan Stanley 5.450% 1/9/17 1,000 1,048 Morgan Stanley 5.750% 1/25/21 1,140 1,139 Morgan Stanley 6.250% 8/9/26 3,000 3,165 National City Corp. 6.875% 5/15/19 1,000 1,137 4 Nordea Bank AB 2.125% 1/14/14 1,010 1,002 4 Nordea Bank AB 3.700% 11/13/14 570 590 Northern Trust Corp. 5.200% 11/9/12 1,025 1,093 Northern Trust Corp. 3.450% 11/4/20 255 242 4 Oversea-Chinese Banking Corp. Ltd. 7.750% 9/6/11 600 616 Paribas 6.950% 7/22/13 2,000 2,176 PNC Bank NA 4.875% 9/21/17 1,500 1,569 2 PNC Financial Services Group Inc. 8.250% 5/31/49 1,300 1,391 4 Standard Chartered plc 3.850% 4/27/15 380 386 State Street Corp. 5.375% 4/30/17 2,775 3,014 4 Svenska Handelsbanken AB 4.875% 6/10/14 1,400 1,492 UBS AG 3.875% 1/15/15 1,000 1,027 UBS AG 5.875% 7/15/16 1,500 1,605 US Bancorp 2.875% 11/20/14 800 818 US Bank NA 6.300% 2/4/14 1,000 1,111 Wachovia Bank NA 6.600% 1/15/38 2,000 2,247 Wachovia Corp. 5.250% 8/1/14 1,160 1,244 Wachovia Corp. 7.500% 4/15/35 1,000 1,172 Wells Fargo & Co. 5.125% 9/1/12 1,000 1,051 Wells Fargo & Co. 5.250% 10/23/12 1,000 1,061 Wells Fargo & Co. 3.625% 4/15/15 925 953 Wells Fargo & Co. 5.625% 12/11/17 820 891 Brokerage (0.1%) Ameriprise Financial Inc. 5.300% 3/15/20 305 322 Charles Schwab Corp. 4.950% 6/1/14 380 414 Finance Companies (0.5%) General Electric Capital Corp. 5.450% 1/15/13 790 844 General Electric Capital Corp. 4.625% 1/7/21 2,500 2,462 General Electric Capital Corp. 5.300% 2/11/21 795 806 General Electric Capital Corp. 6.750% 3/15/32 1,000 1,092 General Electric Capital Corp. 6.150% 8/7/37 1,545 1,570 HSBC Finance Corp. 6.375% 10/15/11 1,000 1,031 Insurance (1.7%) ACE INA Holdings Inc. 2.600% 11/23/15 600 584 ACE INA Holdings Inc. 5.800% 3/15/18 1,295 1,417 Aetna Inc. 6.500% 9/15/18 335 383 Allstate Corp. 5.000% 8/15/14 1,000 1,088 Allstate Corp. 6.750% 5/15/18 1,000 1,147 2 Allstate Corp. 6.125% 5/15/37 1,000 1,010 Berkshire Hathaway Finance Corp. 4.625% 10/15/13 2,000 2,157 Genworth Global Funding Trusts 5.750% 5/15/13 1,000 1,062 Hartford Financial Services Group Inc. 6.000% 1/15/19 1,500 1,574 2,4 Massachusetts Mutual Life Insurance Co. 7.625% 11/15/23 2,000 2,363 4 Metropolitan Life Global Funding I 5.125% 11/9/11 1,000 1,027 4 Metropolitan Life Global Funding I 5.125% 6/10/14 2,000 2,166 4 New York Life Insurance Co. 5.875% 5/15/33 2,100 2,152 Prudential Financial Inc. 5.150% 1/15/13 875 923 Prudential Financial Inc. 4.750% 4/1/14 2,300 2,444 4 TIAA Global Markets Inc. 5.125% 10/10/12 1,380 1,461 UnitedHealth Group Inc. 6.000% 6/15/17 500 559 UnitedHealth Group Inc. 6.000% 2/15/18 700 780 UnitedHealth Group Inc. 3.875% 10/15/20 601 569 Other Finance (0.1%) NYSE Euronext 4.800% 6/28/13 1,570 1,672 Real Estate Investment Trusts (0.4%) Duke Realty LP 5.950% 2/15/17 75 81 Duke Realty LP 6.500% 1/15/18 300 329 HCP Inc. 3.750% 2/1/16 210 211 Simon Property Group LP 5.100% 6/15/15 1,000 1,085 Simon Property Group LP 6.100% 5/1/16 1,800 2,014 4 WCI Finance LLC / WEA Finance LLC 5.700% 10/1/16 1,000 1,084 4 WEA Finance LLC 7.125% 4/15/18 1,000 1,155 Industrial (10.0%) Basic Industry (0.4%) Agrium Inc. 6.125% 1/15/41 210 217 ArcelorMittal 6.750% 3/1/41 676 658 BHP Billiton Finance USA Ltd. 4.800% 4/15/13 1,000 1,071 EI du Pont de Nemours & Co. 4.750% 11/15/12 440 466 EI du Pont de Nemours & Co. 2.750% 4/1/16 1,400 1,386 2,4 Pacific Beacon LLC 5.379% 7/15/26 335 342 Rio Tinto Finance USA Ltd. 6.500% 7/15/18 1,500 1,723 Capital Goods (0.9%) Caterpillar Financial Services Corp. 2.000% 4/5/13 260 264 Caterpillar Financial Services Corp. 6.200% 9/30/13 1,000 1,113 General Dynamics Corp. 4.250% 5/15/13 2,000 2,133 General Electric Co. 5.250% 12/6/17 1,735 1,885 John Deere Capital Corp. 5.350% 1/17/12 2,000 2,075 John Deere Capital Corp. 5.100% 1/15/13 1,000 1,069 Raytheon Co. 1.625% 10/15/15 880 839 4 Siemens Financieringsmaatschappij NV 5.750% 10/17/16 2,225 2,496 United Technologies Corp. 4.875% 5/1/15 325 358 United Technologies Corp. 7.500% 9/15/29 770 992 United Technologies Corp. 6.050% 6/1/36 675 745 Communication (1.9%) AT&T Inc. 5.875% 2/1/12 1,000 1,043 AT&T Inc. 4.950% 1/15/13 1,250 1,331 AT&T Inc. 5.100% 9/15/14 500 547 AT&T Inc. 5.600% 5/15/18 1,000 1,095 AT&T Inc. 6.450% 6/15/34 1,595 1,657 AT&T Inc. 6.800% 5/15/36 500 535 BellSouth Corp. 6.550% 6/15/34 2,975 3,101 BellSouth Telecommunications Inc. 7.000% 12/1/95 1,000 1,012 CBS Corp. 4.300% 2/15/21 675 636 Comcast Corp. 5.700% 5/15/18 500 545 DIRECTV Holdings LLC 3.500% 3/1/16 800 799 DIRECTV Holdings LLC 5.200% 3/15/20 500 514 DIRECTV Holdings LLC 6.375% 3/1/41 635 635 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 3.125% 2/15/16 210 207 Discovery Communications LLC 5.625% 8/15/19 80 86 Discovery Communications LLC 5.050% 6/1/20 420 436 France Telecom SA 4.375% 7/8/14 765 821 Grupo Televisa SA 6.625% 1/15/40 630 678 4 NBCUniversal Media LLC 4.375% 4/1/21 600 578 News America Inc. 5.650% 8/15/20 370 403 4 News America Inc. 6.150% 2/15/41 800 792 Telefonica Emisiones SAU 3.992% 2/16/16 910 912 Time Warner Cable Inc. 5.850% 5/1/17 830 906 Time Warner Cable Inc. 6.750% 6/15/39 750 780 Verizon Communications Inc. 5.500% 2/15/18 1,225 1,334 Verizon Communications Inc. 5.850% 9/15/35 475 468 Verizon Communications Inc. 6.900% 4/15/38 290 321 Verizon Global Funding Corp. 6.875% 6/15/12 2,000 2,136 Verizon Global Funding Corp. 7.750% 12/1/30 1,590 1,920 Vodafone Group plc 5.000% 12/16/13 1,000 1,085 Vodafone Group plc 2.875% 3/16/16 1,100 1,089 Consumer Cyclical (1.3%) 4 American Honda Finance Corp. 4.625% 4/2/13 1,000 1,058 CVS Caremark Corp. 4.875% 9/15/14 1,000 1,082 CVS Caremark Corp. 5.750% 6/1/17 585 643 Daimler Finance North America LLC 6.500% 11/15/13 1,145 1,274 Daimler Finance North America LLC 8.500% 1/18/31 1,000 1,340 Home Depot Inc. 3.950% 9/15/20 500 485 Lowe's Cos. Inc. 6.875% 2/15/28 710 838 Lowe's Cos. Inc. 6.500% 3/15/29 1,000 1,119 Staples Inc. 9.750% 1/15/14 675 810 Target Corp. 5.875% 3/1/12 2,000 2,099 Target Corp. 5.125% 1/15/13 480 514 Time Warner Inc. 4.875% 3/15/20 500 508 Time Warner Inc. 6.500% 11/15/36 520 528 Toyota Motor Credit Corp. 2.800% 1/11/16 1,105 1,100 Wal-Mart Stores Inc. 3.250% 10/25/20 742 692 Walt Disney Co. 4.700% 12/1/12 1,450 1,538 Walt Disney Co. 5.625% 9/15/16 1,000 1,138 Western Union Co. 5.930% 10/1/16 2,000 2,212 Consumer Noncyclical (3.3%) Abbott Laboratories 4.350% 3/15/14 1,000 1,070 Altria Group Inc. 4.125% 9/11/15 500 519 Amgen Inc. 4.500% 3/15/20 165 168 Anheuser-Busch InBev Worldwide Inc. 5.375% 1/15/20 200 214 Anheuser-Busch InBev Worldwide Inc. 4.375% 2/15/21 2,000 1,984 AstraZeneca plc 6.450% 9/15/37 615 695 Baxter International Inc. 5.900% 9/1/16 502 576 4 Cargill Inc. 5.200% 1/22/13 1,350 1,441 4 Cargill Inc. 4.375% 6/1/13 600 636 4 Cargill Inc. 6.875% 5/1/28 645 748 4 Cargill Inc. 6.125% 4/19/34 1,270 1,363 Coca-Cola Co. 5.350% 11/15/17 1,500 1,691 Coca-Cola Enterprises Inc. 3.500% 9/15/20 500 470 Coca-Cola HBC Finance BV 5.125% 9/17/13 1,000 1,066 Coca-Cola HBC Finance BV 5.500% 9/17/15 700 758 Coca-Cola Refreshments USA Inc. 6.125% 8/15/11 1,000 1,021 Colgate-Palmolive Co. 7.600% 5/19/25 480 609 Diageo Capital plc 5.200% 1/30/13 1,220 1,306 Dr Pepper Snapple Group Inc. 2.900% 1/15/16 246 243 Eli Lilly & Co. 6.000% 3/15/12 1,000 1,052 Express Scripts Inc. 6.250% 6/15/14 375 416 GlaxoSmithKline Capital Inc. 4.850% 5/15/13 1,250 1,343 GlaxoSmithKline Capital Inc. 5.375% 4/15/34 2,000 2,026 Hershey Co. 4.850% 8/15/15 380 410 Johnson & Johnson 5.150% 7/15/18 500 558 Kellogg Co. 4.000% 12/15/20 1,400 1,367 Kimberly-Clark Corp. 5.000% 8/15/13 1,000 1,085 Kimberly-Clark Corp. 4.875% 8/15/15 1,000 1,093 Kraft Foods Inc. 5.375% 2/10/20 1,000 1,053 McKesson Corp. 3.250% 3/1/16 175 176 Medtronic Inc. 4.750% 9/15/15 1,000 1,089 Merck & Co. Inc. 5.125% 11/15/11 1,000 1,030 Merck & Co. Inc. 5.300% 12/1/13 1,000 1,101 PepsiCo Inc. 3.100% 1/15/15 1,200 1,240 PepsiCo Inc. 3.125% 11/1/20 1,300 1,196 PepsiCo Inc. 7.000% 3/1/29 500 619 Pfizer Inc. 6.200% 3/15/19 1,400 1,605 Philip Morris International Inc. 4.500% 3/26/20 250 256 2 Procter & Gamble - Esop 9.360% 1/1/21 1,615 2,059 4 Roche Holdings Inc. 6.000% 3/1/19 750 849 4 SABMiller plc 6.500% 7/1/16 1,500 1,711 Sanofi-Aventis SA 4.000% 3/29/21 1,130 1,110 St. Jude Medical Inc. 2.500% 1/15/16 666 654 4 Tesco plc 5.500% 11/15/17 1,500 1,664 Thermo Fisher Scientific Inc. 2.050% 2/21/14 217 219 Thermo Fisher Scientific Inc. 3.250% 11/20/14 235 244 Thermo Fisher Scientific Inc. 3.200% 5/1/15 265 270 Thermo Fisher Scientific Inc. 3.200% 3/1/16 260 263 Unilever Capital Corp. 4.250% 2/10/21 3,555 3,598 Energy (0.6%) Apache Finance Canada Corp. 7.750% 12/15/29 400 495 BP Capital Markets plc 3.125% 10/1/15 400 402 BP Capital Markets plc 3.200% 3/11/16 900 894 BP Capital Markets plc 4.750% 3/10/19 645 668 BP Capital Markets plc 4.500% 10/1/20 400 396 ConocoPhillips 5.200% 5/15/18 1,500 1,642 EOG Resources Inc. 5.625% 6/1/19 425 467 4 Motiva Enterprises LLC 5.750% 1/15/20 125 136 Occidental Petroleum Corp. 4.100% 2/1/21 1,020 1,008 Shell International Finance BV 3.250% 9/22/15 1,100 1,131 Shell International Finance BV 4.375% 3/25/20 1,000 1,030 Suncor Energy Inc. 5.950% 12/1/34 500 503 Other Industrial (0.2%) 4 Hutchison Whampoa International 03/13 Ltd. 6.500% 2/13/13 2,000 2,167 Snap-On Inc. 6.250% 8/15/11 1,400 1,427 Technology (0.7%) Cisco Systems Inc. 4.450% 1/15/20 1,000 1,022 Dell Inc. 5.875% 6/15/19 910 999 Hewlett-Packard Co. 5.500% 3/1/18 865 961 Hewlett-Packard Co. 3.750% 12/1/20 1,000 958 IBM International Group Capital LLC 5.050% 10/22/12 1,000 1,063 International Business Machines Corp. 2.000% 1/5/16 825 800 International Business Machines Corp. 5.875% 11/29/32 2,000 2,194 Microsoft Corp. 4.500% 10/1/40 795 708 Oracle Corp. 4.950% 4/15/13 750 806 Oracle Corp. 6.125% 7/8/39 350 375 Transportation (0.7%) 2 Continental Airlines 2007-1 Class A Pass Through Trust 5.983% 4/19/22 907 934 4 ERAC USA Finance LLC 2.250% 1/10/14 195 194 4 ERAC USA Finance LLC 5.900% 11/15/15 500 550 4 ERAC USA Finance LLC 7.000% 10/15/37 1,000 1,079 2 Federal Express Corp. 1998 Pass Through Trust 6.720% 1/15/22 1,258 1,414 Norfolk Southern Corp. 7.700% 5/15/17 1,500 1,831 Southwest Airlines Co. 5.750% 12/15/16 1,500 1,617 2 Southwest Airlines Co. 2007-1 Pass Through Trust 6.150% 8/1/22 485 531 United Parcel Service Inc. 4.500% 1/15/13 1,098 1,167 United Parcel Service Inc. 4.875% 11/15/40 460 430 Utilities (2.6%) Electric (2.2%) Alabama Power Co. 4.850% 12/15/12 1,325 1,408 Alabama Power Co. 5.550% 2/1/17 585 647 Ameren Illinois Co. 6.125% 12/15/28 1,000 958 Carolina Power & Light Co. 6.300% 4/1/38 365 412 Commonwealth Edison Co. 5.950% 8/15/16 770 872 Connecticut Light & Power Co. 5.650% 5/1/18 465 516 Consolidated Edison Co. of New York Inc. 5.500% 9/15/16 700 784 Consolidated Edison Co. of New York Inc. 5.300% 12/1/16 890 994 Dominion Resources Inc. 5.200% 8/15/19 750 796 Duke Energy Carolinas LLC 5.250% 1/15/18 275 302 Duke Energy Carolinas LLC 5.100% 4/15/18 590 645 4 EDP Finance BV 5.375% 11/2/12 1,220 1,251 4 Enel Finance International NV 6.800% 9/15/37 1,285 1,284 Florida Power & Light Co. 5.550% 11/1/17 200 226 Florida Power & Light Co. 5.650% 2/1/35 1,000 1,037 Florida Power & Light Co. 4.950% 6/1/35 1,000 943 Florida Power & Light Co. 5.950% 2/1/38 785 851 Florida Power Corp. 6.350% 9/15/37 200 224 Georgia Power Co. 5.400% 6/1/18 1,165 1,278 Midamerican Energy Holdings Co. 6.125% 4/1/36 1,000 1,060 National Rural Utilities Cooperative Finance Corp. 5.450% 2/1/18 1,500 1,646 Northern States Power Co. 6.250% 6/1/36 2,000 2,264 NSTAR 4.500% 11/15/19 90 92 PacifiCorp 6.250% 10/15/37 2,000 2,221 Peco Energy Co. 5.350% 3/1/18 565 619 Potomac Electric Power Co. 6.500% 11/15/37 750 864 PPL Energy Supply LLC 6.200% 5/15/16 453 497 Public Service Electric & Gas Co. 5.300% 5/1/18 1,900 2,085 San Diego Gas & Electric Co. 6.000% 6/1/26 600 678 South Carolina Electric & Gas Co. 6.050% 1/15/38 1,000 1,079 Southern California Edison Co. 6.000% 1/15/34 1,000 1,074 Southern California Edison Co. 5.550% 1/15/37 2,250 2,288 Wisconsin Electric Power Co. 4.500% 5/15/13 615 652 Wisconsin Electric Power Co. 5.700% 12/1/36 690 717 Natural Gas (0.3%) AGL Capital Corp. 6.375% 7/15/16 775 871 4 DCP Midstream LLC 6.450% 11/3/36 935 950 National Grid plc 6.300% 8/1/16 1,000 1,134 TransCanada PipeLines Ltd. 3.800% 10/1/20 1,220 1,171 Other Utility (0.1%) UGI Utilities Inc. 5.753% 9/30/16 1,170 1,293 Total Corporate Bonds (Cost $321,282) Sovereign Bonds (U.S. Dollar-Denominated) (1.2%) 4 Abu Dhabi National Energy Co. 5.875% 10/27/16 595 624 4 CDP Financial Inc. 4.400% 11/25/19 1,000 999 4 EDF SA 4.600% 1/27/20 1,200 1,216 Inter-American Development Bank 4.375% 9/20/12 1,000 1,052 International Bank for Reconstruction & Development 4.750% 2/15/35 2,000 2,007 Japan Finance Organization for Municipalities 4.625% 4/21/15 1,000 1,079 Kreditanstalt fuer Wiederaufbau 1.250% 10/26/15 2,000 1,904 Oesterreichische Kontrollbank AG 4.500% 3/9/15 2,000 2,177 Province of British Columbia Canada 4.300% 5/30/13 1,000 1,063 Province of Ontario Canada 1.375% 1/27/14 2,000 1,983 Province of Ontario Canada 4.500% 2/3/15 2,000 2,175 Province of Quebec Canada 5.125% 11/14/16 1,000 1,108 4 Ras Laffan Liquefied Natural Gas Co. Ltd. III 5.500% 9/30/14 405 435 Total Sovereign Bonds (Cost $17,131) Taxable Municipal Bonds (1.5%) Atlanta GA Downtown Development Authority Revenue 6.875% 2/1/21 515 598 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.263% 4/1/49 1,000 1,007 California GO 5.700% 11/1/21 265 267 California GO 7.600% 11/1/40 545 597 Chicago IL Metropolitan Water Reclamation District GO 5.720% 12/1/38 215 213 Chicago IL O'Hare International Airport Revenue 6.845% 1/1/38 530 521 Chicago IL O'Hare International Airport Revenue 6.395% 1/1/40 225 216 Dallas TX Area Rapid Transit Revenue 5.999% 12/1/44 750 773 Illinois GO 5.365% 3/1/17 20 20 Illinois GO 5.665% 3/1/18 595 596 Illinois GO 5.877% 3/1/19 315 315 6 Kansas Development Finance Authority Revenue (Public Employees Retirement System) 5.501% 5/1/34 2,000 1,910 Los Angeles CA Department of Water & Power Revenue 6.008% 7/1/39 355 346 Los Angeles CA Unified School District GO 5.750% 7/1/34 1,400 1,322 Maryland Transportation Authority Facilities Projects Revenue 5.888% 7/1/43 545 567 Massachusetts Development Finance Agency Revenue (Harvard University) 6.300% 10/1/37 2,000 2,185 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.715% 8/15/39 1,000 1,022 Metropolitan New York Transportation Authority Revenue (Dedicated Tax Fund) 7.336% 11/15/39 325 368 Metropolitan New York Transportation Authority Revenue (Dedicated Tax Fund) 6.089% 11/15/40 165 161 New Jersey Turnpike Authority Revenue 7.414% 1/1/40 410 459 New Jersey Turnpike Authority Revenue 7.102% 1/1/41 500 541 North Texas Tollway Authority System Revenue 6.718% 1/1/49 1,555 1,544 2,4 Ohana Military Communities LLC 5.558% 10/1/36 400 347 2,4 Ohana Military Communities LLC 5.780% 10/1/36 545 497 Oregon Department Transportation Highway Usertax Revenue 5.834% 11/15/34 655 655 Oregon GO 5.902% 8/1/38 490 482 6 Oregon School Boards Association GO 5.528% 6/30/28 2,000 1,923 Port Authority of New York & New Jersey Revenue 5.859% 12/1/24 325 335 Port Authority of New York & New Jersey Revenue 6.040% 12/1/29 265 271 San Antonio TX Electric & Gas Systems Revenue 5.985% 2/1/39 305 317 South Carolina Public Service Authority Revenue 6.454% 1/1/50 300 321 University of California Regents Medical Center Revenue 6.583% 5/15/49 595 590 University of California Revenue 5.770% 5/15/43 1,010 976 Total Taxable Municipal Bonds (Cost $22,369) Temporary Cash Investment (5.4%) Repurchase Agreement (5.4%) Credit Suisse Securities (USA), LLC (Dated 3/31/11, Repurchased Value $78,700,000 collateralized by U.S. Treasury 2.250%, 1/31/15) (Cost $78,700) 0.120% 4/1/11 78,700 78,700 Total Investments (101.1%) (Cost $1,218,578) Other Assets and Liabilities-Net (-1.1%) 7 Net Assets (100%) * Non-income-producing security. 1 Guaranteed by the Federal Deposit Insurance Corporation (FDIC) as part of the Temporary Liquidity Guarantee Program. 2 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 3 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 4 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At March 31, 2011, the aggregate value of these securities was $58,744,000, representing 4.0% of net assets. 5 Adjustable-rate security. 6 Scheduled principal and interest payments are guaranteed by AGM (Assured Guaranty Municipal Corporation). 7 Cash of $154,000, has been segregated as initial margin for open futures contracts. ADRAmerican Depositary Receipt. GOGeneral Obligation Bond. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the portfolio's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts or exchange-traded funds), between the time the foreign markets close and the portfolio's pricing time. When fair-value pricing is employed, the prices of securities used by a portfolio to calculate its net asset value may differ from quoted or published prices for the same securities. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the portfolio's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Futures Contracts: The portfolio uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the portfolio and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued based upon their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At March 31, 2011, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) 5-Year U.S. Treasury Note June 2011 (85) (9,927) (2) 10-Year U.S. Treasury Note June 2011 (96) (11,427) (15) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. Swap Contracts: The portfolio may invest in credit default swaps to adjust the overall credit risk of the portfolio or to actively overweight or underweight credit risk to a specific issuer or group of issuers. The portfolio has sold credit protection through credit default swaps to simulate investments in long positions that are either unavailable or considered to be less attractively priced in the bond market. Under the terms of the swaps, an up-front payment may be exchanged between the seller and buyer. In addition, the seller of the credit protection receives a periodic payment of premium from the buyer that is a fixed percentage applied to a notional principal amount. If, for example, the reference entity is subject to a credit event (such as bankruptcy, failure to pay, or obligation acceleration) during the term of the swap, the seller agrees to either physically settle or cash settle the swap contract. If the swap is physically settled, the seller agrees to pay the buyer an amount equal to the notional amount and take delivery of a debt instrument of the reference issuer with a par amount equal to such notional amount. If the swap is cash settled, the seller agrees to pay the buyer the difference between the notional amount and the final price for the relevant debt instrument, as determined either in a market auction or pursuant to a pre-agreed-upon valuation procedure. The notional amounts of swap contracts are not recorded in the Schedule of Investments. Swaps are valued daily based on market quotations received from independent pricing services or recognized dealers and the change in value is recorded as unrealized appreciation (depreciation) until the seller of credit protection is required to take delivery (or, in a cash settled swap, pay the settlement amount determined) upon occurrence of a credit event, periodic payments are made, or the swap terminates, at which time realized gain (loss) is recorded. The net premium to be received or paid by the portfolio under swap contracts is accrued daily and recorded as realized gain (loss) over the life of the contract. The primary risk associated with selling credit protection is that, upon the occurrence of a defined credit event, the market value of the debt instrument received by the portfolio (or, in a cash settled swap, the debt instruments used to determine the settlement payment by the portfolio) will be significantly less than the amount paid by the portfolio and, in a physically settled swap, the portfolio may receive an illiquid debt instrument. A risk for all types of swaps is that a counterparty will default on its obligation to pay net amounts due to the portfolio. The portfolio's maximum risk of loss from counterparty credit risk is the amount of unrealized appreciation on the swap contract. This risk is mitigated by entering into swaps only with highly rated counterparties, by a master netting arrangement between the portfolio and the counterparty and by the posting of collateral by the counterparty. The swap contracts contain provisions whereby a counterparty may terminate open contracts if the portfolio's net assets decline below a certain level, triggering a payment by the portfolio if the portfolio is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the portfolio has posted. Any securities posted as collateral for open contracts are noted in the Schedule of Investments. At March 31, 2011, the portfolio had the following open credit default swap contracts: Credit Default Swaps Up-Front Periodic Premium Premium Unrealized Notional Received Received Appreciation Termination Amount (Paid) (Paid) (Depreciation) Reference Entity Date Counterparty 1 ($000) ($000) (%) ($000) Credit Protection Sold/Moodys Rating CDX IG Corp 2 /Baa1 12/20/15 UBSAG 6,000 (37) 1 12 CDX IG Corp 2 /Baa1 12/20/15 UBSAG 6,000 (38) 1 11 CDX IG Corp 2 /Baa1 12/20/15 UBSAG 5,000 (24) 1 15 38 1 UBSAGUBS AG. 2 CDX North American Investment Grade Index E. Various inputs may be used to determine the value of the portfolio's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the portfolio's own assumptions used to determine the fair value of investments). The following table summarizes the portfolio's investments as of March 31, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 924,978 61,479  U.S. Government and Agency Obligations  35,582  Asset-Backed/Commercial Mortgage-Backed Securities  11,819  Corporate Bonds  337,248  Sovereign Bonds  17,822  Taxable Municipal Bonds  22,262  Futures ContractsAssets 1 9   Futures ContractsLiabilities 1 (3)   Swap ContractsAssets  38  Temporary Cash Investments  78,700  Total 924,984 564,950  1 Represents variation margin on the last day of the reporting period. F. At March 31, 2011, the cost of investment securities for tax purposes was $1,218,578,000. Net unrealized appreciation of investment securities for tax purposes was $271,312,000, consisting of unrealized gains of $292,646,000 on securities that had risen in value since their purchase and $21,334,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Capital Growth Portfolio Schedule of Investments As of March 31, 2011 Market Value Shares ($000) Common Stocks (97.0%) Consumer Discretionary (10.9%) * DIRECTV Class A 252,961 11,839 Whirlpool Corp. 70,900 6,052 * Amazon.com Inc. 30,400 5,476 Sony Corp. ADR 115,400 3,673 Walt Disney Co. 62,700 2,702 Kohl's Corp. 47,400 2,514 Target Corp. 42,900 2,145 TJX Cos. Inc. 41,150 2,046 * Bed Bath & Beyond Inc. 41,200 1,989 Mattel Inc. 49,600 1,237 Lowe's Cos. Inc. 30,200 798 Carnival Corp. 10,500 403 * Eastman Kodak Co. 110,900 358 Consumer Staples (0.9%) Costco Wholesale Corp. 40,650 2,981 Procter & Gamble Co. 5,100 314 Energy (9.0%) Noble Energy Inc. 75,900 7,336 Schlumberger Ltd. 59,800 5,577 EOG Resources Inc. 44,600 5,285 Peabody Energy Corp. 68,500 4,929 Hess Corp. 44,050 3,753 * Plains Exploration & Production Co. 49,620 1,798 Cenovus Energy Inc. 29,600 1,166 Encana Corp. 29,600 1,022 Petroleo Brasileiro SA ADR Type A 27,900 992 ConocoPhillips 11,300 902 National Oilwell Varco Inc. 11,000 872 * Southwestern Energy Co. 9,000 387 Petroleo Brasileiro SA ADR 7,500 303 Financials (4.3%) Marsh & McLennan Cos. Inc. 214,000 6,379 Discover Financial Services 128,600 3,102 * Berkshire Hathaway Inc. Class B 28,350 2,371 Chubb Corp. 29,800 1,827 Weyerhaeuser Co. 58,275 1,434 Bank of New York Mellon Corp. 22,279 665 Progressive Corp. 21,700 459 Health Care (19.3%) * Amgen Inc. 272,871 14,585 Eli Lilly & Co. 324,100 11,399 Novartis AG ADR 201,950 10,976 * Biogen Idec Inc. 148,900 10,928 Medtronic Inc. 251,500 9,896 Roche Holding AG 62,000 8,851 * Boston Scientific Corp. 378,902 2,724 * Life Technologies Corp. 34,609 1,814 GlaxoSmithKline plc ADR 39,900 1,533 Johnson & Johnson 11,300 670 Industrials (14.7%) FedEx Corp. 150,700 14,098 CH Robinson Worldwide Inc. 94,100 6,976 Caterpillar Inc. 54,000 6,013 Honeywell International Inc. 98,400 5,875 Southwest Airlines Co. 412,850 5,214 Union Pacific Corp. 31,000 3,048 United Parcel Service Inc. Class B 40,750 3,029 Deere & Co. 29,400 2,849 Boeing Co. 34,800 2,573 * Alaska Air Group Inc. 28,550 1,811 Canadian Pacific Railway Ltd. 19,800 1,274 * AMR Corp. 178,400 1,152 Donaldson Co. Inc. 18,000 1,103 Expeditors International of Washington Inc. 10,200 511 Granite Construction Inc. 17,200 483 Information Technology (30.8%) Oracle Corp. 428,000 14,282 Texas Instruments Inc. 395,600 13,672 * Google Inc. Class A 21,300 12,486 * Intuit Inc. 202,600 10,758 * Adobe Systems Inc. 281,400 9,331 Microsoft Corp. 341,600 8,663 QUALCOMM Inc. 119,200 6,536 * EMC Corp. 211,700 5,621 Telefonaktiebolaget LM Ericsson ADR 301,900 3,882 Corning Inc. 186,850 3,855 Hewlett-Packard Co. 89,050 3,648 Intel Corp. 171,600 3,461 * NVIDIA Corp. 174,250 3,217 * Symantec Corp. 148,800 2,759 * Micron Technology Inc. 232,200 2,661 Accenture plc Class A 44,450 2,443 ASML Holding NV ADR 43,787 1,949 KLA-Tencor Corp. 35,600 1,686 Plantronics Inc. 43,250 1,584 Applied Materials Inc. 99,500 1,554 * Motorola Solutions Inc. 21,335 953 * eBay Inc. 20,800 646 Activision Blizzard Inc. 44,600 489 * Motorola Mobility Holdings Inc. 18,593 454 * Rambus Inc. 20,600 408 Cisco Systems Inc. 14,500 249 Materials (6.7%) Potash Corp. of Saskatchewan Inc. 226,200 13,330 Monsanto Co. 122,600 8,859 Domtar Corp. 12,600 1,156 Praxair Inc. 7,600 772 Freeport-McMoRan Copper & Gold Inc. 11,788 655 Vulcan Materials Co. 14,300 652 Telecommunication Services (0.2%) * Sprint Nextel Corp. 153,150 711 Utilities (0.2%) * AES Corp. 52,400 681 Total Common Stocks (Cost $319,063) Market Value Coupon Shares ($000) Temporary Cash Investment (3.1%) Money Market Fund (3.1%) 1 Vanguard Market Liquidity Fund (Cost $11,895) 0.208% 11,895,187 11,895 Total Investments (100.1%) (Cost $330,958) Other Assets and Liabilities-Net (-0.1%) Net Assets (100%) * Non-income-producing security. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. ADRAmerican Depositary Receipt. Vanguard Capital Growth Portfolio A . Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the portfolio's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the portfolio's pricing time. When fair-value pricing is employed, the prices of securities used by a portfolio to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the portfolio's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the portfolio's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the portfolio's own assumptions used to determine the fair value of investments). The following table summarizes the portfolio's investments as of March 31, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 359,683 8,851  Temporary Cash Investments 11,895   Total 371,578 8,851  D. At March 31, 2011, the cost of investment securities for tax purposes was $330,958,000. Net unrealized appreciation of investment securities for tax purposes was $49,471,000, consisting of unrealized gains of $77,389,000 on securities that had risen in value since their purchase and $27,918,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Diversified Value Portfolio Schedule of Investments As of March 31, 2011 Market Value Shares ($000) Common Stocks (97.1%) Consumer Discretionary (5.1%) CBS Corp. Class B 492,700 12,337 Carnival Corp. 282,700 10,845 Wyndham Worldwide Corp. 294,280 9,361 Service Corp. International 820,000 9,069 Consumer Staples (11.5%) Philip Morris International Inc. 438,300 28,765 Imperial Tobacco Group plc ADR 362,200 22,509 Diageo plc ADR 271,500 20,694 Altria Group Inc. 440,300 11,461 CVS Caremark Corp. 200,500 6,881 Sysco Corp. 128,330 3,555 Energy (11.0%) ConocoPhillips 406,844 32,490 Occidental Petroleum Corp. 284,600 29,738 Spectra Energy Corp. 1,018,400 27,680 Financials (22.1%) JPMorgan Chase & Co. 555,950 25,629 American Express Co. 541,100 24,458 PNC Financial Services Group Inc. 379,972 23,934 Wells Fargo & Co. 749,100 23,747 Bank of America Corp. 1,466,146 19,544 Capital One Financial Corp. 324,000 16,835 * Citigroup Inc. 2,924,300 12,925 XL Group plc Class A 472,800 11,631 * SLM Corp. 732,100 11,201 State Street Corp. 241,700 10,862 Health Care (10.9%) Pfizer Inc. 1,172,614 23,816 Baxter International Inc. 432,900 23,277 Bristol-Myers Squibb Co. 599,000 15,831 WellPoint Inc. 211,400 14,754 Johnson & Johnson 202,100 11,974 Industrials (13.9%) Cooper Industries plc 393,000 25,506 General Electric Co. 1,043,400 20,920 Raytheon Co. 401,700 20,435 ITT Corp. 287,000 17,234 Honeywell International Inc. 287,000 17,137 Illinois Tool Works Inc. 231,000 12,409 Information Technology (12.6%) International Business Machines Corp. 166,400 27,135 Vanguard Diversified Value Portfolio Microsoft Corp. 761,700 19,317 Hewlett-Packard Co. 458,600 18,789 Intel Corp. 745,300 15,033 Xerox Corp. 817,800 8,709 Applied Materials Inc. 511,300 7,986 Nokia Oyj ADR 754,800 6,423 Materials (1.7%) EI du Pont de Nemours & Co. 261,300 14,364 Telecommunication Services (3.2%) Vodafone Group plc ADR 361,800 10,402 Verizon Communications Inc. 216,560 8,346 AT&T Inc. 256,827 7,859 Utilities (5.1%) Dominion Resources Inc. 383,600 17,147 CenterPoint Energy Inc. 856,700 15,044 Entergy Corp. 139,000 9,342 Total Common Stocks (Cost $771,999) Coupon Temporary Cash Investment (3.1%) Money Market Fund (3.1%) 1 Vanguard Market Liquidity Fund (Cost $24,989) 0.208% 24,988,789 24,989 Total Investments (100.2%) (Cost $796,988) Other Assets and Liabilities-Net (-0.2%) Net Assets (100%) * Non-income-producing security. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. ADRAmerican Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the portfolio's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Various inputs may be used to determine the value of the portfolio's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Vanguard Diversified Value Portfolio Level 3Significant unobservable inputs (including the portfolio's own assumptions used to determine the fair value of investments). At March 31, 2011, 100% of the portfolio's investments were valued based on Level 1 inputs. C. At March 31, 2011, the cost of investment securities for tax purposes was $796,988,000. Net unrealized appreciation of investment securities for tax purposes was $23,341,000 consisting of unrealized gains of $133,072,000 on securities that had risen in value since their purchase and $109,731,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Equity Income Portfolio Schedule of Investments As of March 31, 2011 Market Value Shares ($000) Common Stocks (96.3%) 1 Consumer Discretionary (7.7%) Home Depot Inc. 273,400 10,132 McDonald's Corp. 110,446 8,404 Stanley Black & Decker Inc. 80,500 6,166 Nordstrom Inc. 63,600 2,854 Mattel Inc. 100,700 2,510 Genuine Parts Co. 33,200 1,781 Time Warner Cable Inc. 22,900 1,634 VF Corp. 12,600 1,241 Limited Brands Inc. 30,400 1,000 Williams-Sonoma Inc. 24,500 992 Brinker International Inc. 37,700 954 Comcast Corp. Class A Special Shares 40,700 945 Cracker Barrel Old Country Store Inc. 8,400 413 Polaris Industries Inc. 4,300 374 Time Warner Inc. 8,000 286 Cato Corp. Class A 8,700 213 Consumer Staples (15.9%) Philip Morris International Inc. 187,173 12,284 Procter & Gamble Co. 141,400 8,710 PepsiCo Inc. 133,700 8,612 Kraft Foods Inc. 218,652 6,857 Altria Group Inc. 227,980 5,934 Sysco Corp. 208,800 5,784 Kimberly-Clark Corp. 82,960 5,415 Wal-Mart Stores Inc. 96,500 5,023 General Mills Inc. 118,000 4,313 Unilever NV 117,700 3,691 Coca-Cola Co. 54,912 3,643 Colgate-Palmolive Co. 21,700 1,752 Imperial Tobacco Group plc 49,644 1,532 Reynolds American Inc. 38,500 1,368 Hershey Co. 22,200 1,207 Hormel Foods Corp. 41,200 1,147 Dr Pepper Snapple Group Inc. 28,900 1,074 McCormick & Co. Inc. 20,595 985 Molson Coors Brewing Co. Class B 20,200 947 Sara Lee Corp. 49,000 866 Corn Products International Inc. 10,900 565 Herbalife Ltd. 3,850 313 Energy (14.1%) Chevron Corp. 212,500 22,829 Exxon Mobil Corp. 260,800 21,941 ConocoPhillips 131,320 10,487 Occidental Petroleum Corp. 62,700 6,551 Royal Dutch Shell plc Class B 158,807 5,767 Marathon Oil Corp. 101,700 5,422 Exchange-Traded Fund (1.1%) 2 Vanguard Value ETF 104,300 5,916 Financials (10.0%) Marsh & McLennan Cos. Inc. 293,200 8,740 JPMorgan Chase & Co. 117,000 5,394 Chubb Corp. 83,460 5,117 M&T Bank Corp. 49,300 4,362 PNC Financial Services Group Inc. 68,600 4,321 ACE Ltd. 63,900 4,134 BlackRock Inc. 20,000 4,020 Wells Fargo & Co. 118,600 3,760 National Bank of Canada 28,700 2,333 Credit Suisse Group AG ADR 42,700 1,818 Travelers Cos. Inc. 28,100 1,671 RenaissanceRe Holdings Ltd. 14,400 994 Ameriprise Financial Inc. 15,700 959 Allied World Assurance Co. Holdings Ltd. 14,600 915 New York Community Bancorp Inc. 48,800 842 Endurance Specialty Holdings Ltd. 16,000 781 Validus Holdings Ltd. 15,500 517 American Express Co. 6,800 307 Axis Capital Holdings Ltd. 8,600 300 Dime Community Bancshares Inc. 10,000 148 BOK Financial Corp. 2,400 124 Health Care (10.7%) Johnson & Johnson 271,986 16,115 Pfizer Inc. 754,428 15,323 Merck & Co. Inc. 342,474 11,305 AstraZeneca plc ADR 79,800 3,680 Bristol-Myers Squibb Co. 85,360 2,256 Eli Lilly & Co. 59,620 2,097 Cardinal Health Inc. 33,000 1,357 Abbott Laboratories 27,200 1,334 Hill-Rom Holdings Inc. 12,000 456 Medtronic Inc. 9,400 370 Owens & Minor Inc. 10,350 336 Baxter International Inc. 4,900 264 National Healthcare Corp. 3,591 167 Industrials (14.6%) General Electric Co. 680,152 13,637 3M Co. 118,300 11,061 Eaton Corp. 125,400 6,952 Tyco International Ltd. 121,900 5,457 Waste Management Inc. 145,300 5,425 Illinois Tool Works Inc. 96,000 5,157 Republic Services Inc. Class A 116,200 3,491 Caterpillar Inc. 28,200 3,140 United Parcel Service Inc. Class B 31,200 2,319 Honeywell International Inc. 32,000 1,911 Schneider Electric SA 10,646 1,818 Lockheed Martin Corp. 19,200 1,544 General Dynamics Corp. 19,300 1,478 Rockwell Automation Inc. 15,500 1,467 PACCAR Inc. 27,000 1,413 Raytheon Co. 27,500 1,399 Northrop Grumman Corp. 21,668 1,359 United Technologies Corp. 15,900 1,346 Deere & Co. 10,550 1,022 CSX Corp. 12,800 1,006 Parker Hannifin Corp. 10,400 985 Boeing Co. 8,500 628 Pitney Bowes Inc. 20,100 516 Emerson Electric Co. 7,200 421 Timken Co. 3,300 173 * Huntington Ingalls Industries Inc. 3,611 150 Avery Dennison Corp. 2,700 113 Deluxe Corp. 4,100 109 Information Technology (7.8%) Microsoft Corp. 495,400 12,563 Intel Corp. 477,100 9,623 Analog Devices Inc. 164,400 6,474 Maxim Integrated Products Inc. 152,600 3,907 Xilinx Inc. 102,800 3,372 Accenture plc Class A 36,200 1,990 Applied Materials Inc. 100,200 1,565 TE Connectivity Ltd. 25,300 881 Texas Instruments Inc. 4,372 151 Materials (4.2%) EI du Pont de Nemours & Co. 105,591 5,804 Sherwin-Williams Co. 50,100 4,208 PPG Industries Inc. 39,200 3,732 Nucor Corp. 72,000 3,314 Packaging Corp. of America 85,200 2,461 Eastman Chemical Co. 12,730 1,264 Southern Copper Corp. 10,000 403 Cabot Corp. 6,043 280 Telecommunication Services (4.0%) AT&T Inc. 521,660 15,963 Verizon Communications Inc. 109,702 4,228 Qwest Communications International Inc. 42,876 293 Utilities (6.2%) Northeast Utilities 106,400 3,681 Dominion Resources Inc. 77,850 3,480 Xcel Energy Inc. 138,900 3,318 UGI Corp. 87,500 2,879 PG&E Corp. 62,500 2,761 NextEra Energy Inc. 47,940 2,643 American Electric Power Co. Inc. 64,800 2,277 Oneok Inc. 17,537 1,173 Entergy Corp. 17,100 1,149 CMS Energy Corp. 51,500 1,012 Integrys Energy Group Inc. 19,700 995 Alliant Energy Corp. 25,200 981 DPL Inc. 34,800 954 Pinnacle West Capital Corp. 22,000 941 Portland General Electric Co. 39,500 939 Unisource Energy Corp. 24,166 873 Atmos Energy Corp. 22,900 781 Duke Energy Corp. 40,900 742 Southwest Gas Corp. 11,639 454 Ameren Corp. 7,900 222 Total Common Stocks (Cost $445,743) Market Value Coupon Shares ($000) Temporary Cash Investments (3.7%) 1 Money Market Fund (3.3%) 3 Vanguard Market Liquidity Fund 0.208% 16,839,452 16,839 Face Market Maturity Amount Value Coupon Date ($000) ($000) Repurchase Agreement (0.1%) UBS Securities LLC (Dated 3/31/11, Repurchase Value $400,000 collateralized by Federal National Mortgage Assn. 4.00%, 11/1/40) 0.180% 4/1/11 400 400 U.S. Government and Agency Obligations (0.3%) 4,5 Fannie Mae Discount Notes 0.140% 7/7/11 100 100 4,5 Freddie Mac Discount Notes 0.271% 6/7/11 1,500 1,500 4,5 Freddie Mac Discount Notes 0.281% 6/21/11 30 30 Total Temporary Cash Investments (Cost $18,869) Total Investments (100.0%) (Cost $464,612) Other Assets and Liabilities-Net (0.0%) 44 Net Assets (100%) * Non-income-producing security. New issue that has not paid a dividend as of March 31, 2011. 1 The portfolio invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the portfolio's effective common stock and temporary cash investment positions represent 96.3% and 3.7%, respectively, of net assets. 2 Considered an affiliated company of the portfolio as the issuer is another member of The Vanguard Group. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 5 Securities with a value of $1,630,000 have been segregated as initial margin for open futures contracts. ADRAmerican Depositary Receipt. Vanguard Equity Income Portfolio A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the portfolio's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the portfolio's pricing time. When fair-value pricing is employed, the prices of securities used by a portfolio to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the portfolio's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Repurchase Agreements: The portfolio invests in repurchase agreements. Securities pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal; however, in the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. D. Various inputs may be used to determine the value of the portfolio's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the portfolio's own assumptions used to determine the fair value of investments). The following table summarizes the portfolio's investments as of March 31, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 488,562 9,117  Temporary Cash Investments 16,839 2,030  Futures ContractsLiabilities 1 (40)   Total 505,361 11,147  1 Represents variation margin on the last day of the reporting period. E. Futures Contracts: The portfolio uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The portfolio may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the portfolio and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). Vanguard Equity Income Portfolio At March 31, 2011, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Number of Aggregate Unrealized Long (Short) Settlement Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) S&P 500 Index June 2011 44 14,531 476 E-mini S&P 500 Index June 2011 56 3,699 35 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. F. At March 31, 2011, the cost of investment securities for tax purposes was $445,742,000. Net unrealized appreciation of investment securities for tax purposes was $51,936,000, consisting of unrealized gains of $71,146,000 on securities that had risen in value since their purchase and $19,210,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Equity Index Portfolio Schedule of Investments As of March 31, 2011 Market Value Shares ($000) Common Stocks (99.6%) 1 Consumer Discretionary (10.4%) Walt Disney Co. 382,363 16,476 McDonald's Corp. 210,144 15,990 Comcast Corp. Class A 532,421 13,161 * Amazon.com Inc. 71,735 12,922 Home Depot Inc. 330,085 12,233 * Ford Motor Co. 761,578 11,355 News Corp. Class A 459,292 8,065 Time Warner Inc. 220,050 7,856 * DIRECTV Class A 159,823 7,480 Lowe's Cos. Inc. 277,522 7,335 Target Corp. 142,425 7,123 NIKE Inc. Class B 76,980 5,827 Johnson Controls Inc. 136,253 5,664 Viacom Inc. Class B 120,947 5,626 Starbucks Corp. 150,022 5,543 * priceline.com Inc. 9,891 5,009 Time Warner Cable Inc. 69,107 4,930 Yum! Brands Inc. 94,159 4,838 TJX Cos. Inc. 79,723 3,965 CBS Corp. Class B 136,238 3,411 Carnival Corp. 86,825 3,331 Kohl's Corp. 58,871 3,123 Coach Inc. 59,575 3,100 Staples Inc. 144,751 2,811 Omnicom Group Inc. 57,129 2,803 Stanley Black & Decker Inc. 33,627 2,576 * Bed Bath & Beyond Inc. 52,108 2,515 McGraw-Hill Cos. Inc. 61,445 2,421 * Discovery Communications Inc. Class A 56,832 2,268 Starwood Hotels & Resorts Worldwide Inc. 38,647 2,246 * Netflix Inc. 8,833 2,096 Marriott International Inc. Class A 58,504 2,082 Macy's Inc. 84,723 2,055 Harley-Davidson Inc. 47,136 2,003 Gap Inc. 87,909 1,992 Wynn Resorts Ltd. 15,222 1,937 Fortune Brands Inc. 30,865 1,910 Best Buy Co. Inc. 66,012 1,896 Mattel Inc. 71,758 1,789 Limited Brands Inc. 52,927 1,740 Ross Stores Inc. 24,145 1,717 VF Corp. 17,325 1,707 JC Penney Co. Inc. 47,267 1,697 Genuine Parts Co. 31,532 1,691 Cablevision Systems Corp. Class A 48,023 1,662 Polo Ralph Lauren Corp. Class A 13,232 1,636 * O'Reilly Automotive Inc. 28,434 1,634 Tiffany & Co. 25,307 1,555 Nordstrom Inc. 33,646 1,510 * AutoZone Inc. 5,453 1,492 * CarMax Inc. 44,987 1,444 Darden Restaurants Inc. 27,649 1,358 Whirlpool Corp. 15,325 1,308 Family Dollar Stores Inc. 25,186 1,293 Hasbro Inc. 27,490 1,288 Interpublic Group of Cos. Inc. 98,767 1,242 Newell Rubbermaid Inc. 58,735 1,124 Wyndham Worldwide Corp. 35,076 1,116 * Apollo Group Inc. Class A 25,699 1,072 H&R Block Inc. 61,618 1,032 Abercrombie & Fitch Co. 17,539 1,030 International Game Technology 60,243 978 Expedia Inc. 40,834 925 Scripps Networks Interactive Inc. Class A 17,985 901 * Urban Outfitters Inc. 26,109 779 *,^ Sears Holdings Corp. 8,871 733 * Goodyear Tire & Rubber Co. 48,384 725 Gannett Co. Inc. 47,512 724 Leggett & Platt Inc. 29,244 716 DeVry Inc. 12,478 687 * GameStop Corp. Class A 30,123 678 * Big Lots Inc. 15,134 657 Harman International Industries Inc. 13,952 653 DR Horton Inc. 55,827 650 Comcast Corp. Class A Special Shares 26,563 617 Lennar Corp. Class A 31,685 574 * Pulte Group Inc. 67,285 498 Washington Post Co. Class B 1,098 480 *,^ AutoNation Inc. 12,741 451 RadioShack Corp. 21,140 317 Consumer Staples (10.2%) Procter & Gamble Co. 564,106 34,749 Coca-Cola Co. 462,102 30,660 Philip Morris International Inc. 362,028 23,760 PepsiCo Inc. 319,617 20,587 Wal-Mart Stores Inc. 394,617 20,540 Kraft Foods Inc. 352,243 11,046 Altria Group Inc. 421,334 10,967 CVS Caremark Corp. 275,476 9,454 Colgate-Palmolive Co. 99,487 8,035 Walgreen Co. 185,788 7,458 Costco Wholesale Corp. 87,786 6,436 Kimberly-Clark Corp. 81,619 5,327 General Mills Inc. 128,128 4,683 Archer-Daniels-Midland Co. 128,350 4,622 Sysco Corp. 117,036 3,242 HJ Heinz Co. 64,732 3,160 Kroger Co. 127,647 3,060 Lorillard Inc. 29,921 2,843 Kellogg Co. 50,818 2,743 Reynolds American Inc. 68,124 2,420 Mead Johnson Nutrition Co. 41,181 2,386 Avon Products Inc. 86,471 2,338 Sara Lee Corp. 127,901 2,260 Estee Lauder Cos. Inc. Class A 23,041 2,220 ConAgra Foods Inc. 87,999 2,090 Whole Foods Market Inc. 29,677 1,956 Clorox Co. 27,887 1,954 Coca-Cola Enterprises Inc. 67,765 1,850 Safeway Inc. 74,792 1,761 JM Smucker Co. 23,902 1,706 Dr Pepper Snapple Group Inc. 45,718 1,699 Hershey Co. 30,997 1,685 Molson Coors Brewing Co. Class B 31,660 1,485 Brown-Forman Corp. Class B 20,726 1,416 McCormick & Co. Inc. 26,865 1,285 Campbell Soup Co. 38,330 1,269 Tyson Foods Inc. Class A 60,232 1,156 Hormel Foods Corp. 27,660 770 * Constellation Brands Inc. Class A 35,503 720 SUPERVALU Inc. 41,697 372 * Dean Foods Co. 36,025 360 Energy (13.2%) Exxon Mobil Corp. 998,597 84,012 Chevron Corp. 404,249 43,428 Schlumberger Ltd. 274,160 25,568 ConocoPhillips 288,002 23,000 Occidental Petroleum Corp. 163,680 17,103 Apache Corp. 76,996 10,080 Halliburton Co. 183,712 9,156 Anadarko Petroleum Corp. 99,866 8,181 Devon Energy Corp. 86,023 7,894 Marathon Oil Corp. 142,818 7,614 National Oilwell Varco Inc. 84,743 6,718 Baker Hughes Inc. 87,399 6,418 EOG Resources Inc. 53,941 6,392 Hess Corp. 60,520 5,157 Chesapeake Energy Corp. 132,243 4,433 Peabody Energy Corp. 54,485 3,921 Williams Cos. Inc. 117,966 3,678 Spectra Energy Corp. 130,568 3,549 Noble Energy Inc. 35,343 3,416 Valero Energy Corp. 114,463 3,413 * Southwestern Energy Co. 69,996 3,008 Murphy Oil Corp. 38,851 2,852 * Cameron International Corp. 49,257 2,813 El Paso Corp. 141,787 2,552 Consol Energy Inc. 45,406 2,435 Pioneer Natural Resources Co. 23,314 2,376 Noble Corp. 51,210 2,336 * FMC Technologies Inc. 24,205 2,287 * Newfield Exploration Co. 26,938 2,048 * Denbury Resources Inc. 80,638 1,968 Range Resources Corp. 32,281 1,887 * Nabors Industries Ltd. 57,131 1,736 EQT Corp. 29,771 1,486 Helmerich & Payne Inc. 21,428 1,472 QEP Resources Inc. 35,200 1,427 Massey Energy Co. 20,659 1,412 Sunoco Inc. 24,414 1,113 * Rowan Cos. Inc. 25,158 1,111 Cabot Oil & Gas Corp. 20,763 1,100 Diamond Offshore Drilling Inc. 13,976 1,086 * Tesoro Corp. 28,663 769 Financials (15.7%) JPMorgan Chase & Co. 802,262 36,984 Wells Fargo & Co. 1,061,004 33,634 Bank of America Corp. 2,038,253 27,170 * Berkshire Hathaway Inc. Class B 317,158 26,524 * Citigroup Inc. 5,851,464 25,863 Goldman Sachs Group Inc. 104,770 16,603 US Bancorp 387,117 10,232 American Express Co. 210,418 9,511 MetLife Inc. 212,239 9,493 Morgan Stanley 311,238 8,503 Bank of New York Mellon Corp. 249,709 7,459 PNC Financial Services Group Inc. 105,810 6,665 Simon Property Group Inc. 59,825 6,411 Prudential Financial Inc. 97,779 6,021 Travelers Cos. Inc. 87,105 5,181 Aflac Inc. 94,678 4,997 Capital One Financial Corp. 91,999 4,780 State Street Corp. 101,102 4,544 ACE Ltd. 67,900 4,393 CME Group Inc. 13,507 4,073 BB&T Corp. 139,730 3,836 Franklin Resources Inc. 29,182 3,650 Chubb Corp. 59,380 3,641 Charles Schwab Corp. 200,909 3,622 AON Corp. 67,000 3,548 T Rowe Price Group Inc. 52,153 3,464 Allstate Corp. 107,705 3,423 Equity Residential 59,104 3,334 Marsh & McLennan Cos. Inc. 109,492 3,264 Public Storage 28,199 3,128 SunTrust Banks Inc. 107,752 3,108 HCP Inc. 80,645 3,060 Ameriprise Financial Inc. 49,627 3,031 Vornado Realty Trust 32,901 2,879 Progressive Corp. 132,779 2,806 Loews Corp. 63,241 2,725 Boston Properties Inc. 28,687 2,721 Weyerhaeuser Co. 108,076 2,659 Discover Financial Services 109,657 2,645 * Berkshire Hathaway Inc. Class A 21 2,631 Fifth Third Bancorp 184,649 2,563 Northern Trust Corp. 48,761 2,475 Hartford Financial Services Group Inc. 89,485 2,410 Host Hotels & Resorts Inc. 136,818 2,409 Invesco Ltd. 92,482 2,364 M&T Bank Corp. 24,208 2,142 AvalonBay Communities Inc. 17,327 2,081 Principal Financial Group Inc. 64,585 2,074 Lincoln National Corp. 63,350 1,903 Health Care REIT Inc. 35,431 1,858 NYSE Euronext 52,201 1,836 ProLogis 114,795 1,834 Regions Financial Corp. 251,408 1,825 * IntercontinentalExchange Inc. 14,689 1,815 Ventas Inc. 32,811 1,782 KeyCorp 191,237 1,698 Unum Group 63,423 1,665 * SLM Corp. 105,535 1,615 XL Group plc Class A 64,643 1,590 * CB Richard Ellis Group Inc. Class A 58,144 1,552 Leucadia National Corp. 39,881 1,497 Kimco Realty Corp. 81,250 1,490 Plum Creek Timber Co. Inc. 32,669 1,425 Moody's Corp. 40,754 1,382 * Genworth Financial Inc. Class A 97,989 1,319 Comerica Inc. 35,328 1,297 Huntington Bancshares Inc. 174,445 1,158 Legg Mason Inc. 30,624 1,105 Cincinnati Financial Corp. 32,929 1,080 Torchmark Corp. 16,204 1,077 Hudson City Bancorp Inc. 105,404 1,020 American International Group Inc. 28,708 1,009 People's United Financial Inc. 73,826 929 Zions Bancorporation 36,835 849 Marshall & Ilsley Corp. 105,215 841 * NASDAQ OMX Group Inc. 30,117 778 Assurant Inc. 20,001 770 * E*Trade Financial Corp. 44,671 698 Apartment Investment & Management Co. 23,413 596 First Horizon National Corp. 52,852 592 Federated Investors Inc. Class B 18,297 489 Janus Capital Group Inc. 36,833 459 BlackRock Inc. 1,148 231 Health Care (11.0%) Pfizer Inc. 1,610,164 32,702 Johnson & Johnson 550,880 32,640 Merck & Co. Inc. 621,010 20,500 Abbott Laboratories 311,698 15,289 * Amgen Inc. 187,712 10,033 UnitedHealth Group Inc. 220,448 9,964 Bristol-Myers Squibb Co. 342,924 9,063 Medtronic Inc. 216,420 8,516 Eli Lilly & Co. 204,900 7,206 * Gilead Sciences Inc. 160,193 6,799 Baxter International Inc. 116,607 6,270 * Express Scripts Inc. 106,226 5,907 * Celgene Corp. 94,154 5,417 WellPoint Inc. 75,572 5,274 * Covidien plc 100,500 5,220 * Medco Health Solutions Inc. 81,393 4,571 * Thermo Fisher Scientific Inc. 79,539 4,418 Allergan Inc. 61,539 4,370 Stryker Corp. 68,302 4,153 McKesson Corp. 51,144 4,043 * Genzyme Corp. 52,617 4,007 * Biogen Idec Inc. 48,456 3,556 Becton Dickinson and Co. 44,353 3,531 St. Jude Medical Inc. 65,579 3,362 * Agilent Technologies Inc. 69,245 3,101 Cardinal Health Inc. 70,369 2,894 Aetna Inc. 77,136 2,887 * Intuitive Surgical Inc. 7,904 2,636 CIGNA Corp. 54,546 2,415 * Zimmer Holdings Inc. 39,522 2,392 * Humana Inc. 33,928 2,373 * Boston Scientific Corp. 306,462 2,203 AmerisourceBergen Corp. Class A 55,220 2,185 * Edwards Lifesciences Corp. 23,075 2,008 * Mylan Inc. 87,879 1,992 * Life Technologies Corp. 37,354 1,958 * Laboratory Corp. of America Holdings 20,439 1,883 * Forest Laboratories Inc. 57,168 1,847 * Hospira Inc. 33,417 1,845 Quest Diagnostics Inc. 31,380 1,811 CR Bard Inc. 17,164 1,705 * DaVita Inc. 19,502 1,668 * Varian Medical Systems Inc. 24,172 1,635 * Cerner Corp. 14,394 1,601 * Waters Corp. 18,307 1,591 * Watson Pharmaceuticals Inc. 25,261 1,415 * CareFusion Corp. 44,675 1,260 * Cephalon Inc. 15,101 1,144 DENTSPLY International Inc. 28,404 1,051 * Coventry Health Care Inc. 30,171 962 * Tenet Healthcare Corp. 96,554 719 Patterson Cos. Inc. 19,260 620 PerkinElmer Inc. 23,536 618 Industrials (11.2%) General Electric Co. 2,138,317 42,873 United Technologies Corp. 185,419 15,696 United Parcel Service Inc. Class B 198,786 14,774 Caterpillar Inc. 128,614 14,321 3M Co. 143,298 13,398 Boeing Co. 148,297 10,964 Union Pacific Corp. 98,797 9,715 Honeywell International Inc. 157,969 9,432 Emerson Electric Co. 151,851 8,873 Deere & Co. 85,005 8,236 FedEx Corp. 63,362 5,927 CSX Corp. 74,899 5,887 General Dynamics Corp. 75,732 5,798 Danaher Corp. 108,770 5,645 Illinois Tool Works Inc. 100,306 5,388 Norfolk Southern Corp. 71,661 4,964 Lockheed Martin Corp. 57,746 4,643 Cummins Inc. 39,784 4,361 Tyco International Ltd. 95,099 4,258 Precision Castparts Corp. 28,912 4,255 PACCAR Inc. 73,544 3,850 Eaton Corp. 68,532 3,799 Raytheon Co. 72,904 3,709 Northrop Grumman Corp. 58,580 3,674 Waste Management Inc. 95,749 3,575 Ingersoll-Rand plc 66,300 3,203 Parker Hannifin Corp. 32,626 3,089 Rockwell Automation Inc. 28,656 2,712 Fluor Corp. 35,976 2,650 CH Robinson Worldwide Inc. 33,382 2,475 Dover Corp. 37,368 2,457 ITT Corp. 36,749 2,207 Goodrich Corp. 25,262 2,161 Expeditors International of Washington Inc. 42,458 2,129 Joy Global Inc. 21,145 2,089 Rockwell Collins Inc. 31,561 2,046 Fastenal Co. 29,641 1,922 Southwest Airlines Co. 149,489 1,888 Republic Services Inc. Class A 61,502 1,847 L-3 Communications Holdings Inc. 22,681 1,776 Roper Industries Inc. 19,157 1,656 WW Grainger Inc. 11,653 1,604 Textron Inc. 55,590 1,523 * Stericycle Inc. 17,112 1,517 Flowserve Corp. 11,248 1,449 Pall Corp. 23,312 1,343 * Jacobs Engineering Group Inc. 25,472 1,310 Iron Mountain Inc. 40,108 1,253 Pitney Bowes Inc. 41,158 1,057 Masco Corp. 71,655 997 * Quanta Services Inc. 43,194 969 Equifax Inc. 24,620 956 Avery Dennison Corp. 21,608 907 Robert Half International Inc. 29,439 901 Dun & Bradstreet Corp. 9,967 800 RR Donnelley & Sons Co. 41,159 779 Cintas Corp. 25,450 770 Snap-On Inc. 11,636 699 Ryder System Inc. 10,303 521 * Raytheon Co. Warrants Exp. 06/16/2011 727 10 * Huntington Ingalls Industries Inc. 3  Information Technology (18.0%) * Apple Inc. 185,553 64,656 International Business Machines Corp. 245,630 40,055 Microsoft Corp. 1,489,103 37,764 * Google Inc. Class A 50,530 29,621 Oracle Corp. 783,507 26,146 Intel Corp. 1,105,240 22,293 Cisco Systems Inc. 1,113,061 19,089 QUALCOMM Inc. 331,017 18,150 Hewlett-Packard Co. 437,942 17,942 * EMC Corp. 416,606 11,061 Texas Instruments Inc. 236,004 8,156 Visa Inc. Class A 97,666 7,190 * eBay Inc. 230,109 7,143 Corning Inc. 314,900 6,496 Automatic Data Processing Inc. 99,847 5,123 * Cognizant Technology Solutions Corp. Class A 61,193 4,981 Mastercard Inc. Class A 19,478 4,903 * Dell Inc. 337,673 4,900 * Juniper Networks Inc. 107,471 4,522 * Yahoo! Inc. 263,307 4,384 Applied Materials Inc. 267,359 4,176 Broadcom Corp. Class A 95,489 3,760 * NetApp Inc. 73,873 3,559 * Adobe Systems Inc. 101,800 3,376 * Salesforce.com Inc. 23,762 3,174 * Motorola Solutions Inc. 67,753 3,028 Xerox Corp. 281,417 2,997 * Intuit Inc. 54,606 2,899 * Symantec Corp. 155,380 2,881 Altera Corp. 64,400 2,835 * Citrix Systems Inc. 37,771 2,775 Western Union Co. 131,199 2,725 Analog Devices Inc. 60,124 2,368 * SanDisk Corp. 47,655 2,196 * NVIDIA Corp. 116,947 2,159 * Autodesk Inc. 46,071 2,032 Paychex Inc. 64,420 2,020 * Micron Technology Inc. 172,540 1,977 Amphenol Corp. Class A 35,350 1,923 * Fiserv Inc. 29,765 1,867 CA Inc. 76,747 1,856 * BMC Software Inc. 35,947 1,788 * Red Hat Inc. 38,868 1,764 Fidelity National Information Services Inc. 53,595 1,752 *,^ First Solar Inc. 10,805 1,738 * Western Digital Corp. 46,595 1,737 Xilinx Inc. 52,590 1,725 * Teradata Corp. 33,822 1,715 * F5 Networks Inc. 16,306 1,672 KLA-Tencor Corp. 33,393 1,582 Linear Technology Corp. 45,618 1,534 Computer Sciences Corp. 31,214 1,521 Microchip Technology Inc. 37,907 1,441 * Motorola Mobility Holdings Inc. 58,821 1,435 * Akamai Technologies Inc. 37,652 1,431 * Electronic Arts Inc. 67,060 1,310 Harris Corp. 25,959 1,287 VeriSign Inc. 34,764 1,259 FLIR Systems Inc. 32,063 1,110 * SAIC Inc. 58,455 989 * Advanced Micro Devices Inc. 114,542 985 * JDS Uniphase Corp. 44,995 938 * LSI Corp. 125,427 853 Jabil Circuit Inc. 39,061 798 Molex Inc. 27,629 694 National Semiconductor Corp. 47,753 685 * Novellus Systems Inc. 18,069 671 * Teradyne Inc. 37,197 662 * MEMC Electronic Materials Inc. 45,318 587 Total System Services Inc. 32,408 584 * Lexmark International Inc. Class A 15,656 580 * Compuware Corp. 43,794 506 * Monster Worldwide Inc. 25,901 412 * Novell Inc. 69,239 411 Tellabs Inc. 75,158 394 Materials (3.7%) Freeport-McMoRan Copper & Gold Inc. 190,658 10,591 EI du Pont de Nemours & Co. 185,640 10,205 Dow Chemical Co. 234,902 8,868 Monsanto Co. 107,994 7,804 Praxair Inc. 61,448 6,243 Newmont Mining Corp. 99,281 5,419 Air Products & Chemicals Inc. 43,235 3,899 Alcoa Inc. 213,379 3,766 PPG Industries Inc. 32,784 3,121 Nucor Corp. 63,560 2,925 Cliffs Natural Resources Inc. 27,236 2,677 International Paper Co. 88,420 2,669 Ecolab Inc. 46,689 2,382 CF Industries Holdings Inc. 14,310 1,958 United States Steel Corp. 28,870 1,557 Sigma-Aldrich Corp. 24,329 1,548 Sherwin-Williams Co. 17,960 1,508 Eastman Chemical Co. 14,453 1,436 Allegheny Technologies Inc. 19,673 1,332 Ball Corp. 35,572 1,275 FMC Corp. 14,547 1,236 Vulcan Materials Co. 25,977 1,185 MeadWestvaco Corp. 33,578 1,018 Airgas Inc. 15,179 1,008 * Owens-Illinois Inc. 33,069 998 International Flavors & Fragrances Inc. 15,942 993 Sealed Air Corp. 31,816 848 Bemis Co. Inc. 21,741 713 AK Steel Holding Corp. 22,080 348 * Titanium Metals Corp. 17,640 328 Telecommunication Services (3.0%) AT&T Inc. 1,190,499 36,429 Verizon Communications Inc. 569,550 21,950 * American Tower Corp. Class A 79,811 4,136 * Sprint Nextel Corp. 601,588 2,791 CenturyLink Inc. 61,459 2,554 Qwest Communications International Inc. 350,665 2,395 Frontier Communications Corp. 198,902 1,635 Windstream Corp. 101,427 1,305 * MetroPCS Communications Inc. 52,432 852 Utilities (3.2%) Southern Co. 170,077 6,482 Exelon Corp. 133,177 5,492 Dominion Resources Inc. 116,796 5,221 Duke Energy Corp. 267,317 4,852 NextEra Energy Inc. 84,736 4,671 PG&E Corp. 79,746 3,523 American Electric Power Co. Inc. 96,684 3,397 Public Service Enterprise Group Inc. 101,787 3,207 FirstEnergy Corp. 84,216 3,124 Consolidated Edison Inc. 58,788 2,982 Progress Energy Inc. 59,053 2,725 Sempra Energy 48,418 2,590 PPL Corp. 97,390 2,464 Entergy Corp. 36,193 2,432 Edison International 65,213 2,386 Xcel Energy Inc. 96,961 2,316 * AES Corp. 132,511 1,723 DTE Energy Co. 33,848 1,657 CenterPoint Energy Inc. 85,517 1,502 Oneok Inc. 21,506 1,438 Wisconsin Energy Corp. 46,726 1,425 Ameren Corp. 48,511 1,362 Constellation Energy Group Inc. 40,029 1,246 Northeast Utilities 35,656 1,234 NiSource Inc. 56,272 1,079 * NRG Energy Inc. 49,802 1,073 CMS Energy Corp. 50,760 997 Pinnacle West Capital Corp. 21,657 927 SCANA Corp. 22,551 888 Pepco Holdings Inc. 44,676 833 TECO Energy Inc. 42,749 802 Integrys Energy Group Inc. 15,422 779 Nicor Inc. 9,038 485 Total Common Stocks (Cost $2,332,001) Market Value Coupon Shares ($000) Temporary Cash Investments (0.9%) 1 Money Market Fund (0.8%) 2,3 Vanguard Market Liquidity Fund 0.208% 19,908,731 19,909 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.1%) 4,5 Federal Home Loan Bank Discount Notes 0.140% 6/17/11 1,500 1,499 Total Temporary Cash Investments (Cost $21,408) Total Investments (100.5%) (Cost $2,353,409) Other Assets and Liabilities-Net (-0.5%) 3 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $2,409,000. 1 The portfolio invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the portfolio's effective common stock and temporary cash investment positions represent 100.2% and 0.3%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $2,434,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 5 Securities with a value of $1,200,000 have been segregated as initial margin for open futures contracts. REITReal Estate Investment Trust. Vanguard Equity Index Portfolio A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the portfolio's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the portfolio's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the portfolio's own assumptions used to determine the fair value of investments). The following table summarizes the portfolio's investments as of March 31, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 2,432,431   Temporary Cash Investments 19,909 1,499  Futures ContractsAssets 1 3   Futures ContractsLiabilities 1 (35)   Total 2,452,308 1,499  1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The portfolio uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The portfolio may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The portfolio may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the portfolio and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). Vanguard Equity Index Portfolio At March 31, 2011, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) S&P 500 Index June 2011 42 13,871 338 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At March 31, 2011, the cost of investment securities for tax purposes was $2,353,409,000. Net unrealized appreciation of investment securities for tax purposes was $100,430,000, consisting of unrealized gains of $453,564,000 on securities that had risen in value since their purchase and $353,134,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Growth Portfolio Schedule of Investments As of March 31, 2011 Market Value Shares ($000) Common Stocks (95.7%) 1 Consumer Discretionary (15.7%) * priceline.com Inc. 11,100 5,621 Johnson Controls Inc. 119,780 4,979 NIKE Inc. Class B 58,000 4,391 Lowe's Cos. Inc. 133,870 3,538 Harley-Davidson Inc. 70,650 3,002 * Apollo Group Inc. Class A 65,800 2,745 Staples Inc. 136,640 2,654 Marriott International Inc. Class A 62,700 2,231 * Ctrip.com International Ltd. ADR 49,100 2,037 News Corp. Class A 93,600 1,644 Scripps Networks Interactive Inc. Class A 32,762 1,641 Polo Ralph Lauren Corp. Class A 11,010 1,361 Walt Disney Co. 30,500 1,314 Coach Inc. 21,330 1,110 * Discovery Communications Inc. Class A 23,000 918 * Ford Motor Co. 61,350 915 Abercrombie & Fitch Co. 15,230 894 * Fossil Inc. 8,810 825 * Las Vegas Sands Corp. 17,420 735 Starbucks Corp. 19,250 711 * Lululemon Athletica Inc. 6,930 617 * Amazon.com Inc. 2,410 434 * Sirius XM Radio Inc. 245,570 408 * MGM Resorts International 10,000 131 Consumer Staples (3.1%) * Green Mountain Coffee Roasters Inc. 40,980 2,648 Walgreen Co. 58,900 2,364 Mead Johnson Nutrition Co. 36,800 2,132 Procter & Gamble Co. 28,800 1,774 Energy (9.0%) Schlumberger Ltd. 70,750 6,598 EOG Resources Inc. 49,090 5,818 Occidental Petroleum Corp. 38,600 4,033 National Oilwell Varco Inc. 44,350 3,516 Suncor Energy Inc. 49,400 2,215 Anadarko Petroleum Corp. 16,430 1,346 Ensco plc ADR 18,940 1,095 Consol Energy Inc. 20,380 1,093 Exchange-Traded Fund (0.2%) 2 Vanguard Growth ETF 8,500 547 Financials (7.5%) CME Group Inc. 15,755 4,751 Ameriprise Financial Inc. 69,950 4,273 American Express Co. 67,070 3,032 * IntercontinentalExchange Inc. 21,500 2,656 Bank of New York Mellon Corp. 77,000 2,300 BlackRock Inc. 8,190 1,646 Wells Fargo & Co. 45,610 1,446 Hartford Financial Services Group Inc. 46,170 1,243 Progressive Corp. 12,750 269 Health Care (9.0%) Allergan Inc. 70,670 5,019 * Agilent Technologies Inc. 106,120 4,752 * Medco Health Solutions Inc. 63,000 3,538 * Covidien plc 61,050 3,171 Novo Nordisk A/S ADR 22,000 2,755 * DaVita Inc. 23,600 2,018 Perrigo Co. 22,800 1,813 Cardinal Health Inc. 38,500 1,583 * Hologic Inc. 30,120 669 Teva Pharmaceutical Industries Ltd. ADR 9,650 484 Industrials (10.9%) Rockwell Automation Inc. 31,200 2,953 United Parcel Service Inc. Class B 39,290 2,920 Danaher Corp. 50,790 2,636 * Jacobs Engineering Group Inc. 46,900 2,412 Expeditors International of Washington Inc. 44,700 2,241 Goodrich Corp. 23,200 1,984 Manpower Inc. 31,300 1,968 CH Robinson Worldwide Inc. 25,900 1,920 * Stericycle Inc. 19,000 1,685 PACCAR Inc. 31,870 1,668 WW Grainger Inc. 11,800 1,625 Joy Global Inc. 12,500 1,235 Cummins Inc. 10,850 1,189 Caterpillar Inc. 9,750 1,086 Illinois Tool Works Inc. 19,350 1,040 Eaton Corp. 18,100 1,003 Siemens AG ADR 5,000 687 AMETEK Inc. 13,010 571 Precision Castparts Corp. 3,200 471 Information Technology (35.2%) * Apple Inc. 43,980 15,325 QUALCOMM Inc. 183,715 10,073 * Google Inc. Class A 12,635 7,407 * eBay Inc. 200,020 6,209 * EMC Corp. 166,150 4,411 * Citrix Systems Inc. 58,710 4,313 Visa Inc. Class A 51,100 3,762 Microsoft Corp. 147,515 3,741 Accenture plc Class A 63,720 3,503 * Intuit Inc. 65,600 3,483 Mastercard Inc. Class A 13,700 3,449 Altera Corp. 76,180 3,354 Oracle Corp. 91,550 3,055 * Adobe Systems Inc. 79,800 2,646 VeriSign Inc. 68,750 2,489 * Polycom Inc. 44,500 2,307 TE Connectivity Ltd. 57,900 2,016 * Teradata Corp. 39,100 1,982 * Trimble Navigation Ltd. 36,000 1,819 * Dolby Laboratories Inc. Class A 35,940 1,769 * Juniper Networks Inc. 39,900 1,679 Broadcom Corp. Class A 39,540 1,557 Analog Devices Inc. 35,970 1,417 * BMC Software Inc. 26,500 1,318 Texas Instruments Inc. 36,700 1,268 * NetApp Inc. 25,690 1,238 * Cognizant Technology Solutions Corp. Class A 12,850 1,046 * Alliance Data Systems Corp. 11,990 1,030 * Skyworks Solutions Inc. 19,970 647 * Rovi Corp. 11,670 626 Western Union Co. 29,760 618 * F5 Networks Inc. 5,260 540 * VMware Inc. Class A 4,860 396 * Acme Packet Inc. 4,650 330 Materials (3.8%) Syngenta AG ADR 62,900 4,099 Praxair Inc. 27,420 2,786 Monsanto Co. 20,530 1,484 Mosaic Co. 12,640 995 Freeport-McMoRan Copper & Gold Inc. 14,470 804 Rio Tinto plc ADR 11,050 786 Telecommunication Services (1.3%) * Crown Castle International Corp. 87,400 3,719 Total Common Stocks (Cost $230,839) Market Value Coupon Shares ($000) Temporary Cash Investments (4.4%) 1 Money Market Fund (3.9%) 3 Vanguard Market Liquidity Fund 0.208% 11,049,351 11,049 Face Maturity Amount Coupon Date ($000) Repurchase Agreement (0.2%) Banc of America Securities, LLC. (Dated 3/31/11, Repurchase Value $600,000, collateralized by Federal National Mortgage Assn. 3.883%, 9/1/39) 0.140% 4/1/11 600 600 U.S. Government and Agency Obligations (0.3%) 4 Fannie Mae Discount Notes 0.210% 4/26/11 1,000 1,000 Total Temporary Cash Investments (Cost $12,649) Total Investments (100.1%) (Cost $243,488) Other Assets and Liabilities-Net (-0.1%) Net Assets (100%) * Non-income-producing security. 1 The portfolio invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the portfolio's effective common stock and temporary cash investment positions represent 99.2% and 0.9%, respectively, of net assets. 2 Considered an affiliated company of the portfolio as the issuer is another member of The Vanguard Group. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. ADRAmerican Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the portfolio's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the portfolio's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the portfolio's own assumptions used to determine the fair value of investments). The following table summarizes the portfolio's investments as of March 31, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 274,243   Temporary Cash Investments 11,049 1,600  Futures ContractsAssets 1 10   Futures ContractsLiabilities 1 (18)   Total 285,284 1,600  1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The portfolio uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The portfolio may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the portfolio and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At March 31, 2011, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) S&P 500 Index June 2011 25 8,256 60 S&P Midcap 400 Index June 2011 2 987 55 E-mini S&P 500 Index June 2011 10 987 48 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At March 31, 2011, the cost of investment securities for tax purposes was $243,488,000. Net unrealized appreciation of investment securities for tax purposes was $43,404,000, consisting of unrealized gains of $48,297,000 on securities that had risen in value since their purchase and $4,893,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Mid-Cap Index Portfolio Schedule of Investments As of March 31, 2011 Market Value Shares ($000) Common Stocks (100.1%) Consumer Discretionary (16.3%) Starwood Hotels & Resorts Worldwide Inc. 70,793 4,114 * Netflix Inc. 16,492 3,914 Harley-Davidson Inc. 87,421 3,715 Fortune Brands Inc. 56,552 3,500 * Liberty Media Corp. - Interactive 211,201 3,388 Limited Brands Inc. 102,585 3,373 * BorgWarner Inc. 42,107 3,356 Mattel Inc. 133,238 3,322 Ross Stores Inc. 44,723 3,181 Virgin Media Inc. 113,836 3,163 Cablevision Systems Corp. Class A 91,250 3,158 Genuine Parts Co. 58,427 3,134 * Chipotle Mexican Grill Inc. Class A 11,490 3,130 * O'Reilly Automotive Inc. 51,739 2,973 Polo Ralph Lauren Corp. Class A 23,769 2,939 Nordstrom Inc. 64,961 2,915 Tiffany & Co. 46,746 2,872 * CarMax Inc. 83,482 2,680 * Dollar Tree Inc. 46,452 2,579 Autoliv Inc. 32,875 2,440 * Sirius XM Radio Inc. 1,457,045 2,419 Whirlpool Corp. 28,175 2,405 Darden Restaurants Inc. 48,687 2,392 Interpublic Group of Cos. Inc. 181,441 2,281 Family Dollar Stores Inc. 44,274 2,272 * Royal Caribbean Cruises Ltd. 51,811 2,138 Hasbro Inc. 45,426 2,128 * TRW Automotive Holdings Corp. 38,299 2,110 Wyndham Worldwide Corp. 64,964 2,066 Newell Rubbermaid Inc. 107,763 2,061 * Apollo Group Inc. Class A 49,114 2,049 Advance Auto Parts Inc. 31,147 2,044 Abercrombie & Fitch Co. 32,736 1,922 H&R Block Inc. 114,582 1,918 * Liberty Media Corp. - Capital 25,742 1,896 Lear Corp. 37,714 1,843 * Liberty Global Inc. Class A 44,000 1,822 * Fossil Inc. 19,256 1,803 International Game Technology 110,650 1,796 PetSmart Inc. 43,529 1,783 Scripps Networks Interactive Inc. Class A 33,929 1,699 Expedia Inc. 74,500 1,688 * MGM Resorts International 125,032 1,644 * Lululemon Athletica Inc. 18,386 1,637 * Liberty Global Inc. 40,428 1,617 Phillips-Van Heusen Corp. 24,657 1,603 * NVR Inc. 1,986 1,501 * Urban Outfitters Inc. 49,050 1,463 * Garmin Ltd. 43,132 1,460 * Liberty Media Corp. - Starz 18,103 1,405 * Dick's Sporting Goods Inc. 33,908 1,356 Gannett Co. Inc. 88,720 1,351 Leggett & Platt Inc. 54,430 1,334 * Mohawk Industries Inc. 21,612 1,322 DeVry Inc. 23,340 1,285 * Goodyear Tire & Rubber Co. 85,691 1,284 DR Horton Inc. 106,209 1,237 * LKQ Corp. 51,001 1,229 Harman International Industries Inc. 25,753 1,206 * GameStop Corp. Class A 53,209 1,198 Foot Locker Inc. 57,675 1,137 American Eagle Outfitters Inc. 69,085 1,098 * Toll Brothers Inc. 52,416 1,036 * Pulte Group Inc. 127,723 945 Lennar Corp. Class A 52,022 943 * Penn National Gaming Inc. 24,527 909 Washington Post Co. Class B 2,010 879 Guess? Inc. 22,178 873 Brinker International Inc. 34,120 863 * ITT Educational Services Inc. 11,863 856 * Lamar Advertising Co. Class A 21,516 795 * Hyatt Hotels Corp. Class A 16,536 712 Wendy's/Arby's Group Inc. Class A 124,173 625 *,^ AutoNation Inc. 16,402 580 CTC Media Inc. 20,362 480 * Clear Channel Outdoor Holdings Inc. Class A 15,219 221 Lennar Corp. Class B 4,820 71 * Krispy Kreme Doughnuts Inc. Warrants Exp. 03/02/2012 570  Consumer Staples (4.4%) Bunge Ltd. 51,033 3,691 Whole Foods Market Inc. 54,514 3,593 Coca-Cola Enterprises Inc. 125,822 3,435 JM Smucker Co. 44,352 3,166 Dr Pepper Snapple Group Inc. 84,322 3,133 * Green Mountain Coffee Roasters Inc. 41,627 2,690 McCormick & Co. Inc. 44,704 2,138 Church & Dwight Co. Inc. 26,289 2,086 Tyson Foods Inc. Class A 108,404 2,080 Herbalife Ltd. 22,016 1,791 * Energizer Holdings Inc. 24,869 1,770 * Hansen Natural Corp. 27,878 1,679 Hormel Foods Corp. 54,386 1,514 * Constellation Brands Inc. Class A 69,477 1,409 * Ralcorp Holdings Inc. 20,343 1,392 * Smithfield Foods Inc. 55,472 1,335 Alberto-Culver Co. Class B 32,929 1,227 Flowers Foods Inc. 30,404 828 * Dean Foods Co. 67,554 676 Energy (10.7%) * Cameron International Corp. 90,049 5,142 El Paso Corp. 261,374 4,705 Consol Energy Inc. 83,840 4,496 Pioneer Natural Resources Co. 43,090 4,392 * FMC Technologies Inc. 44,439 4,199 * Concho Resources Inc. 35,236 3,781 * Newfield Exploration Co. 49,648 3,774 Cimarex Energy Co. 31,418 3,621 Range Resources Corp. 59,447 3,475 * Denbury Resources Inc. 140,981 3,440 * Nabors Industries Ltd. 105,931 3,218 * Whiting Petroleum Corp. 43,436 3,190 * Pride International Inc. 65,114 2,797 * Petrohawk Energy Corp. 112,284 2,755 Helmerich & Payne Inc. 39,299 2,699 * Alpha Natural Resources Inc. 44,666 2,652 QEP Resources Inc. 65,200 2,643 EQT Corp. 52,447 2,617 Massey Energy Co. 35,899 2,454 * McDermott International Inc. 86,728 2,202 Arch Coal Inc. 60,375 2,176 * Rowan Cos. Inc. 46,782 2,067 Cabot Oil & Gas Corp. 38,647 2,047 Sunoco Inc. 44,630 2,035 * Kinder Morgan Management LLC 30,641 2,010 * Plains Exploration & Production Co. 52,035 1,885 * Oceaneering International Inc. 20,084 1,796 Core Laboratories NV 16,638 1,700 Patterson-UTI Energy Inc. 57,242 1,682 * Dresser-Rand Group Inc. 29,871 1,602 * Forest Oil Corp. 40,005 1,513 * Tesoro Corp. 53,006 1,422 EXCO Resources Inc. 66,834 1,381 Southern Union Co. 43,987 1,259 * Continental Resources Inc. 16,647 1,190 Tidewater Inc. 19,090 1,142 * Quicksilver Resources Inc. 44,305 634 * Cobalt International Energy Inc. 32,900 553 Financials (17.5%) Discover Financial Services 202,137 4,875 Host Hotels & Resorts Inc. 247,148 4,352 AvalonBay Communities Inc. 31,637 3,799 Lincoln National Corp. 117,613 3,533 Regions Financial Corp. 466,238 3,385 ProLogis 211,235 3,375 Health Care REIT Inc. 63,910 3,351 Ventas Inc. 58,340 3,168 KeyCorp 352,905 3,134 Unum Group 117,764 3,091 * CIT Group Inc. 70,638 3,006 XL Group plc Class A 119,954 2,951 * CB Richard Ellis Group Inc. Class A 107,858 2,880 * IntercontinentalExchange Inc. 23,041 2,846 Kimco Realty Corp. 150,742 2,765 * SLM Corp. 180,218 2,757 Leucadia National Corp. 72,293 2,714 New York Community Bancorp Inc. 153,598 2,651 Plum Creek Timber Co. Inc. 59,871 2,611 Willis Group Holdings plc 63,212 2,551 * Genworth Financial Inc. Class A 181,793 2,447 Comerica Inc. 65,511 2,406 Macerich Co. 48,221 2,388 AMB Property Corp. 62,526 2,249 SL Green Realty Corp. 29,051 2,185 Huntington Bancshares Inc. 320,414 2,128 * Affiliated Managers Group Inc. 19,087 2,087 PartnerRe Ltd. 26,219 2,078 Legg Mason Inc. 56,850 2,052 Nationwide Health Properties Inc. 46,802 1,990 Torchmark Corp. 29,656 1,971 ^ Digital Realty Trust Inc. 33,488 1,947 Cincinnati Financial Corp. 57,411 1,883 Rayonier Inc. 29,952 1,866 Federal Realty Investment Trust 22,870 1,865 * Arch Capital Group Ltd. 18,174 1,803 Everest Re Group Ltd. 20,362 1,795 People's United Financial Inc. 136,689 1,720 Reinsurance Group of America Inc. Class A 27,199 1,708 Hudson City Bancorp Inc. 175,522 1,699 UDR Inc. 67,694 1,650 Realty Income Corp. 46,711 1,633 Alexandria Real Estate Equities Inc. 20,512 1,599 Jones Lang LaSalle Inc. 15,810 1,577 WR Berkley Corp. 48,490 1,562 * MSCI Inc. Class A 41,953 1,545 Zions Bancorporation 66,154 1,525 Assurant Inc. 39,564 1,524 Axis Capital Holdings Ltd. 43,526 1,520 Marshall & Ilsley Corp. 186,183 1,488 Chimera Investment Corp. 373,447 1,479 Raymond James Financial Inc. 37,168 1,421 * Markel Corp. 3,414 1,415 Eaton Vance Corp. 43,578 1,405 RenaissanceRe Holdings Ltd. 20,336 1,403 Liberty Property Trust 42,284 1,391 HCC Insurance Holdings Inc. 42,885 1,343 Regency Centers Corp. 30,436 1,323 Duke Realty Corp. 93,652 1,312 * NASDAQ OMX Group Inc. 47,755 1,234 Cullen/Frost Bankers Inc. 20,310 1,199 Old Republic International Corp. 91,347 1,159 Brown & Brown Inc. 44,851 1,157 SEI Investments Co. 48,437 1,157 Transatlantic Holdings Inc. 23,458 1,142 Fidelity National Financial Inc. Class A 79,782 1,127 Commerce Bancshares Inc. 27,521 1,113 First Horizon National Corp. 96,855 1,086 Weingarten Realty Investors 42,469 1,064 Hospitality Properties Trust 45,822 1,061 Jefferies Group Inc. 41,403 1,033 White Mountains Insurance Group Ltd. 2,778 1,012 City National Corp. 17,396 992 American Financial Group Inc. 27,928 978 Piedmont Office Realty Trust Inc. Class A 49,254 956 ^ Federated Investors Inc. Class B 34,306 918 Associated Banc-Corp 60,728 902 Assured Guaranty Ltd. 57,775 861 *,^ St. Joe Co. 34,313 860 Janus Capital Group Inc. 68,204 850 Validus Holdings Ltd. 22,526 751 Capitol Federal Financial Inc. 62,146 700 Greenhill & Co. Inc. 9,213 606 BOK Financial Corp. 10,115 523 Mercury General Corp. 10,079 394 TFS Financial Corp. 34,041 361 * LPL Investment Holdings Inc. 5,936 213 CBOE Holdings Inc. 4,794 139 Health Care (10.4%) * Humana Inc. 62,484 4,370 AmerisourceBergen Corp. Class A 102,566 4,058 * Edwards Lifesciences Corp. 42,376 3,687 * Mylan Inc. 161,601 3,663 * Life Technologies Corp. 69,324 3,634 * Vertex Pharmaceuticals Inc. 75,279 3,608 * Hospira Inc. 61,915 3,418 * Alexion Pharmaceuticals Inc. 33,595 3,315 * Illumina Inc. 46,379 3,250 * DaVita Inc. 36,092 3,086 * Varian Medical Systems Inc. 44,181 2,988 * Waters Corp. 33,903 2,946 * Cerner Corp. 26,112 2,904 * Watson Pharmaceuticals Inc. 49,196 2,755 Perrigo Co. 30,755 2,446 * Henry Schein Inc. 34,286 2,406 * CareFusion Corp. 82,751 2,334 * Hologic Inc. 96,468 2,142 Beckman Coulter Inc. 25,597 2,126 * Cephalon Inc. 27,810 2,107 * Mettler-Toledo International Inc. 12,186 2,096 * Dendreon Corp. 53,471 2,001 * Human Genome Sciences Inc. 70,126 1,925 DENTSPLY International Inc. 50,011 1,850 * Coventry Health Care Inc. 55,182 1,760 * ResMed Inc. 56,164 1,685 Universal Health Services Inc. Class B 33,421 1,651 * IDEXX Laboratories Inc. 21,380 1,651 * Endo Pharmaceuticals Holdings Inc. 42,787 1,633 * Community Health Systems Inc. 34,429 1,377 * Covance Inc. 24,035 1,315 * Kinetic Concepts Inc. 23,972 1,305 Omnicare Inc. 42,920 1,287 Warner Chilcott plc Class A 51,697 1,204 * Gen-Probe Inc. 17,899 1,188 * Alere Inc. 29,993 1,174 Pharmaceutical Product Development Inc. 41,915 1,161 Patterson Cos. Inc. 34,415 1,108 Lincare Holdings Inc. 36,283 1,076 Techne Corp. 13,094 938 * Bio-Rad Laboratories Inc. Class A 7,102 853 * Charles River Laboratories International Inc. 18,143 696 * Myriad Genetics Inc. 34,118 687 * Amylin Pharmaceuticals Inc. 53,199 605 Industrials (12.2%) Rockwell Automation Inc. 52,593 4,978 Dover Corp. 69,331 4,558 Goodrich Corp. 46,478 3,975 Cooper Industries plc 60,328 3,915 Joy Global Inc. 38,263 3,781 Fastenal Co. 49,128 3,185 Roper Industries Inc. 35,091 3,034 WW Grainger Inc. 21,771 2,997 Textron Inc. 102,113 2,797 * United Continental Holdings Inc. 117,743 2,707 * Stericycle Inc. 30,119 2,671 Flowserve Corp. 20,708 2,667 Bucyrus International Inc. Class A 28,504 2,607 AMETEK Inc. 59,307 2,602 Pall Corp. 42,715 2,461 * Jacobs Engineering Group Inc. 46,707 2,402 KBR Inc. 56,101 2,119 Iron Mountain Inc. 66,877 2,089 * Kansas City Southern 38,109 2,075 Pitney Bowes Inc. 75,475 1,939 Manpower Inc. 30,251 1,902 * AGCO Corp. 34,551 1,899 Masco Corp. 133,639 1,860 Equifax Inc. 45,691 1,775 * Quanta Services Inc. 78,376 1,758 * Foster Wheeler AG 45,790 1,723 * Navistar International Corp. 23,917 1,658 Donaldson Co. Inc. 26,928 1,650 Timken Co. 30,535 1,597 Robert Half International Inc. 51,901 1,588 JB Hunt Transport Services Inc. 34,362 1,561 Avery Dennison Corp. 36,454 1,530 * Owens Corning 41,691 1,500 * Terex Corp. 40,479 1,499 * Verisk Analytics Inc. Class A 45,564 1,493 Dun & Bradstreet Corp. 18,473 1,482 SPX Corp. 18,523 1,471 Cintas Corp. 48,427 1,466 RR Donnelley & Sons Co. 76,591 1,449 * Babcock & Wilcox Co. 43,214 1,443 * Hertz Global Holdings Inc. 92,250 1,442 * URS Corp. 30,781 1,417 Pentair Inc. 36,710 1,387 * IHS Inc. Class A 15,516 1,377 MSC Industrial Direct Co. Class A 16,661 1,141 * Sensata Technologies Holding NV 32,395 1,125 * Shaw Group Inc. 31,589 1,119 Towers Watson & Co. Class A 19,363 1,074 Harsco Corp. 29,807 1,052 * Spirit Aerosystems Holdings Inc. Class A 39,625 1,017 Ryder System Inc. 19,266 975 * Aecom Technology Corp. 35,091 973 * Copart Inc. 22,166 960 * Nielsen Holdings NV 32,230 880 Alliant Techsystems Inc. 12,366 874 Covanta Holding Corp. 48,223 824 * FTI Consulting Inc. 17,120 656 Information Technology (14.7%) Altera Corp. 115,887 5,101 * SanDisk Corp. 86,915 4,006 * Micron Technology Inc. 332,799 3,814 * Autodesk Inc. 84,316 3,719 Amphenol Corp. Class A 64,850 3,527 * Fiserv Inc. 55,145 3,459 * BMC Software Inc. 65,958 3,281 * Red Hat Inc. 70,774 3,212 * Western Digital Corp. 85,342 3,182 Xilinx Inc. 96,247 3,157 * Teradata Corp. 62,208 3,154 * F5 Networks Inc. 30,034 3,081 KLA-Tencor Corp. 62,058 2,940 Linear Technology Corp. 83,715 2,815 Maxim Integrated Products Inc. 109,873 2,813 Computer Sciences Corp. 57,385 2,796 Microchip Technology Inc. 69,400 2,638 * Lam Research Corp. 45,657 2,587 * Akamai Technologies Inc. 67,554 2,567 * Seagate Technology plc 175,550 2,528 * Motorola Mobility Holdings Inc. 102,884 2,510 * Electronic Arts Inc. 123,220 2,407 Harris Corp. 47,479 2,355 * Atmel Corp. 170,245 2,320 VeriSign Inc. 63,862 2,312 * Trimble Navigation Ltd. 44,467 2,247 * Rovi Corp. 41,441 2,223 * Skyworks Solutions Inc. 68,026 2,205 * Flextronics International Ltd. 284,358 2,124 Avago Technologies Ltd. 68,256 2,123 FLIR Systems Inc. 58,932 2,040 * Riverbed Technology Inc. 51,860 1,953 * Avnet Inc. 56,435 1,924 * SAIC Inc. 110,151 1,864 * Advanced Micro Devices Inc. 215,214 1,851 * ANSYS Inc. 33,756 1,829 * Arrow Electronics Inc. 43,040 1,803 * Cree Inc. 38,165 1,762 * Nuance Communications Inc. 88,357 1,728 Factset Research Systems Inc. 16,365 1,714 * Alliance Data Systems Corp. 19,331 1,660 * ON Semiconductor Corp. 160,264 1,582 * LSI Corp. 229,031 1,557 * Equinix Inc. 17,088 1,557 * Synopsys Inc. 55,192 1,526 Jabil Circuit Inc. 72,840 1,488 Global Payments Inc. 29,472 1,442 National Semiconductor Corp. 88,695 1,272 * Novellus Systems Inc. 33,377 1,239 * Ingram Micro Inc. 58,278 1,226 Total System Services Inc. 61,352 1,106 * MEMC Electronic Materials Inc. 84,419 1,094 Lender Processing Services Inc. 33,780 1,087 * Lexmark International Inc. Class A 29,253 1,084 Broadridge Financial Solutions Inc. 46,251 1,049 * Brocade Communications Systems Inc. 167,750 1,032 * IAC/InterActiveCorp 32,402 1,001 * Dolby Laboratories Inc. Class A 19,545 962 Molex Inc. 34,677 871 * AOL Inc. 39,548 772 DST Systems Inc. 13,706 724 Tellabs Inc. 129,571 679 * Genpact Ltd. 36,817 533 Molex Inc. Class A 16,068 332 Materials (6.8%) Cliffs Natural Resources Inc. 50,245 4,938 CF Industries Holdings Inc. 26,378 3,608 Lubrizol Corp. 24,295 3,255 United States Steel Corp. 53,214 2,870 Sigma-Aldrich Corp. 44,971 2,862 Walter Energy Inc. 19,612 2,656 Eastman Chemical Co. 26,725 2,654 Celanese Corp. Class A 57,681 2,559 * Crown Holdings Inc. 59,205 2,284 Ball Corp. 62,348 2,235 Allegheny Technologies Inc. 32,879 2,227 FMC Corp. 25,587 2,173 Vulcan Materials Co. 47,568 2,169 Airgas Inc. 29,629 1,968 MeadWestvaco Corp. 62,479 1,895 International Flavors & Fragrances Inc. 29,615 1,845 * Owens-Illinois Inc. 60,799 1,836 Albemarle Corp. 30,642 1,832 Ashland Inc. 27,788 1,605 Sealed Air Corp. 59,184 1,578 Reliance Steel & Aluminum Co. 26,276 1,518 Martin Marietta Materials Inc. 16,890 1,515 Steel Dynamics Inc. 76,414 1,434 Nalco Holding Co. 51,349 1,402 Sonoco Products Co. 38,256 1,386 Valspar Corp. 34,805 1,361 Bemis Co. Inc. 40,105 1,316 Scotts Miracle-Gro Co. Class A 17,264 999 * Titanium Metals Corp. 33,496 622 Greif Inc. Class A 9,136 598 Telecommunication Services (1.4%) Frontier Communications Corp. 368,864 3,032 * NII Holdings Inc. 62,842 2,619 Windstream Corp. 179,574 2,311 * SBA Communications Corp. Class A 40,611 1,611 * MetroPCS Communications Inc. 92,178 1,497 Telephone & Data Systems Inc. 14,138 476 Telephone & Data Systems Inc.  Special Common Shares 14,085 416 * United States Cellular Corp. 6,814 351 * Clearwire Corp. Class A 53,748 301 Utilities (5.7%) DTE Energy Co. 62,655 3,068 Wisconsin Energy Corp. 86,792 2,647 CenterPoint Energy Inc. 149,252 2,621 Oneok Inc. 37,550 2,511 Ameren Corp. 89,085 2,501 Northeast Utilities 65,452 2,265 Constellation Energy Group Inc. 70,468 2,194 * Calpine Corp. 132,041 2,095 NiSource Inc. 103,383 1,983 * NRG Energy Inc. 91,817 1,978 National Fuel Gas Co. 25,971 1,922 OGE Energy Corp. 36,133 1,827 American Water Works Co. Inc. 64,991 1,823 CMS Energy Corp. 90,859 1,784 NSTAR 38,507 1,782 SCANA Corp. 44,939 1,769 Pinnacle West Capital Corp. 40,354 1,727 Alliant Energy Corp. 41,208 1,604 Energen Corp. 25,284 1,596 Pepco Holdings Inc. 83,141 1,551 MDU Resources Group Inc. 66,222 1,521 Integrys Energy Group Inc. 28,849 1,457 TECO Energy Inc. 75,805 1,422 UGI Corp. 40,874 1,345 NV Energy Inc. 87,136 1,297 DPL Inc. 44,112 1,209 Aqua America Inc. 51,048 1,168 AGL Resources Inc. 29,053 1,157 Total Common Stocks (Cost $786,496) Market Value Coupon Shares ($000) Temporary Cash Investments (0.2%) Money Market Fund (0.2%) 1,2 Vanguard Market Liquidity Fund 0.208% 2,053,193 2,053 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.0%) 3 Freddie Mac Discount Notes 0.270% 6/7/11 100 100 Total Temporary Cash Investments (Cost $2,153) Total Investments (100.3%) (Cost $788,649) Other Assets and Liabilities-Net (-0.3%) 2 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $1,568,000. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 2 Includes $1,626,000 of collateral received for securities on loan. 3 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. REITReal Estate Investment Trust. Vanguard Mid-Cap Index Portfolio A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the portfolio's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the portfolio's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the portfolio's own assumptions used to determine the fair value of investments). The following table summarizes the portfolio's investments as of March 31, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 902,049   Temporary Cash Investments 2,053 100  Total 904,102 100  C. At March 31, 2011, the cost of investment securities for tax purposes was $788,649,000. Net unrealized appreciation of investment securities for tax purposes was $115,553,000, consisting of unrealized gains of $183,069,000 on securities that had risen in value since their purchase and $67,516,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard REIT Index Portfolio Schedule of Investments As of March 31, 2011 Market Value Shares ($000) Real Estate Investment Trusts (100.2%) Diversified REITs (7.4%) Vornado Realty Trust 243,375 21,295 Liberty Property Trust 168,995 5,560 Washington Real Estate Investment Trust 94,744 2,946 Colonial Properties Trust 109,511 2,108 PS Business Parks Inc. 29,175 1,690 Cousins Properties Inc. 137,857 1,151 Investors Real Estate Trust 116,366 1,105 Retail Opportunity Investments Corp. 61,655 675 CapLease Inc. 95,543 524 Winthrop Realty Trust 36,107 442 Industrial REITs (6.1%) ProLogis 842,375 13,461 AMB Property Corp. 249,275 8,966 DuPont Fabros Technology Inc. 88,437 2,145 DCT Industrial Trust Inc. 358,998 1,992 EastGroup Properties Inc. 39,914 1,755 * First Industrial Realty Trust Inc. 109,159 1,298 First Potomac Realty Trust 71,469 1,126 Office REITs (16.5%) Boston Properties Inc. 207,369 19,669 SL Green Realty Corp. 115,778 8,706 ^ Digital Realty Trust Inc. 133,869 7,783 Alexandria Real Estate Equities Inc. 81,910 6,387 Duke Realty Corp. 373,818 5,237 Mack-Cali Realty Corp. 127,122 4,309 Piedmont Office Realty Trust Inc. Class A 196,656 3,817 Highwoods Properties Inc. 106,299 3,722 BioMed Realty Trust Inc. 194,055 3,691 Corporate Office Properties Trust 97,756 3,533 Douglas Emmett Inc. 164,793 3,090 Kilroy Realty Corp. 77,664 3,016 CommonWealth REIT 106,502 2,766 Brandywine Realty Trust 199,381 2,420 Lexington Realty Trust 193,124 1,806 Franklin Street Properties Corp. 106,441 1,498 Government Properties Income Trust 45,063 1,210 Parkway Properties Inc. 32,236 548 Hudson Pacific Properties Inc. 23,050 339 Residential REITs (16.5%) Equity Residential 421,042 23,751 AvalonBay Communities Inc. 126,244 15,159 UDR Inc. 270,020 6,581 Camden Property Trust 101,645 5,776 Essex Property Trust Inc. 46,413 5,755 BRE Properties Inc. 94,867 4,476 Apartment Investment & Management Co. 173,127 4,410 Home Properties Inc. 55,796 3,289 American Campus Communities Inc. 98,755 3,259 Mid-America Apartment Communities Inc. 50,734 3,257 Post Properties Inc. 72,079 2,829 Equity Lifestyle Properties Inc. 43,433 2,504 Associated Estates Realty Corp. 61,356 974 Sun Communities Inc. 26,170 933 Education Realty Trust Inc. 104,141 836 Retail REITs (25.8%) Simon Property Group Inc. 433,633 46,468 Kimco Realty Corp. 600,928 11,021 General Growth Properties Inc. 641,024 9,923 Macerich Co. 192,568 9,538 Federal Realty Investment Trust 91,011 7,423 Realty Income Corp. 186,058 6,503 Regency Centers Corp. 121,112 5,266 Developers Diversified Realty Corp. 322,887 4,520 Taubman Centers Inc. 81,094 4,345 Weingarten Realty Investors 169,222 4,241 CBL & Associates Properties Inc. 193,989 3,379 National Retail Properties Inc. 123,796 3,235 Tanger Factory Outlet Centers 119,770 3,143 Equity One Inc. 75,882 1,424 Alexander's Inc. 3,408 1,387 Glimcher Realty Trust 145,269 1,344 Acadia Realty Trust 59,575 1,127 Pennsylvania Real Estate Investment Trust 77,715 1,109 Inland Real Estate Corp. 115,429 1,101 Saul Centers Inc. 20,515 914 Getty Realty Corp. 39,022 893 Ramco-Gershenson Properties Trust 53,604 671 Urstadt Biddle Properties Inc. Class A 30,713 584 Cedar Shopping Centers Inc. 88,425 533 Kite Realty Group Trust 93,578 497 Specialized REITs (27.9%) Public Storage 214,292 23,767 HCP Inc. 594,384 22,551 Host Hotels & Resorts Inc. 985,906 17,362 Health Care REIT Inc. 254,700 13,356 Ventas Inc. 232,506 12,625 Nationwide Health Properties Inc. 186,871 7,948 Senior Housing Properties Trust 207,581 4,783 Hospitality Properties Trust 183,089 4,238 Omega Healthcare Investors Inc. 145,626 3,253 Entertainment Properties Trust 69,045 3,233 LaSalle Hotel Properties 108,416 2,927 DiamondRock Hospitality Co. 245,542 2,743 Extra Space Storage Inc. 123,316 2,554 Healthcare Realty Trust Inc. 95,596 2,170 Medical Properties Trust Inc. 165,065 1,910 * Sunstone Hotel Investors Inc. 175,074 1,784 National Health Investors Inc. 36,892 1,768 Sovran Self Storage Inc. 40,891 1,617 * Strategic Hotels & Resorts Inc. 223,827 1,444 Vanguard REIT Index Portfolio U-Store-It Trust 127,972 1,346 Hersha Hospitality Trust Class A 225,647 1,340 LTC Properties Inc. 44,184 1,252 Pebblebrook Hotel Trust 56,153 1,244 * FelCor Lodging Trust Inc. 169,746 1,040 Chesapeake Lodging Trust 43,808 763 Ashford Hospitality Trust Inc. 69,198 763 Universal Health Realty Income Trust 17,477 708 Sabra Healthcare REIT Inc. 36,953 651 Total Real Estate Investment Trusts (Cost $553,729) Market Value Coupon Shares ($000) Temporary Cash Investment (0.3%) Money Market Fund (0.3%) 1,2 Vanguard Market Liquidity Fund (Cost $1,777) 0.208% 1,776,926 1,777 Total Investments (100.5%) (Cost $555,506) Other Assets and Liabilities-Net (-0.5%) 2 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $1,634,000. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 2 Includes $1,658,000 of collateral received for securities on loan. REITReal Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the portfolio's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Various inputs may be used to determine the value of the portfolio's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the portfolio's own assumptions used to determine the fair value of investments). At March 31, 2011, 100% of the portfolio's investments were valued based on Level 1 inputs. At March 31, 2011, the cost of investment securities for tax purposes was $555,506,000. Net unrealized depreciation of investment securities for tax purposes was $46,425,000, consisting of unrealized gains of $39,410,000 on securities that had risen in value since their purchase and $85,835,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Small Company Growth Portfolio Schedule of Investments As of March 31, 2011 Market Value Shares ($000) Common Stocks (95.2%) 1 Consumer Discretionary (14.9%) ^,* Coinstar Inc. 143,580 6,593 * Steven Madden Ltd. 134,977 6,334 * Modine Manufacturing Co. 391,400 6,317 Cinemark Holdings Inc. 298,100 5,768 * Buffalo Wild Wings Inc. 93,050 5,065 * Pier 1 Imports Inc. 478,581 4,858 * GameStop Corp. Class A 203,240 4,577 Aaron's Inc. 171,755 4,356 * DreamWorks Animation SKG Inc. Class A 140,800 3,933 * Steiner Leisure Ltd. 83,250 3,851 Monro Muffler Brake Inc. 114,137 3,764 * WMS Industries Inc. 93,300 3,298 * MarineMax Inc. 309,100 3,048 * Lumber Liquidators Holdings Inc. 101,200 2,529 * Fossil Inc. 26,636 2,494 * JOS A Bank Clothiers Inc. 47,000 2,391 Williams-Sonoma Inc. 57,707 2,337 Sotheby's 42,337 2,227 Interpublic Group of Cos. Inc. 171,832 2,160 * Tempur-Pedic International Inc. 42,418 2,149 * O'Reilly Automotive Inc. 36,900 2,120 * ITT Educational Services Inc. 29,046 2,096 * BJ's Restaurants Inc. 53,000 2,084 * Morton's Restaurant Group Inc. 285,000 2,055 Texas Roadhouse Inc. Class A 120,000 2,039 Polaris Industries Inc. 23,171 2,016 * Panera Bread Co. Class A 15,800 2,007 * Chipotle Mexican Grill Inc. Class A 7,229 1,969 * TRW Automotive Holdings Corp. 34,839 1,919 Foot Locker Inc. 96,500 1,903 Brinker International Inc. 67,101 1,698 * ANN Inc. 55,769 1,623 Bebe Stores Inc. 274,150 1,604 Finish Line Inc. Class A 80,285 1,594 American Eagle Outfitters Inc. 97,950 1,556 * Warnaco Group Inc. 26,590 1,521 * Capella Education Co. 29,400 1,464 Ross Stores Inc. 20,157 1,434 Tupperware Brands Corp. 23,707 1,416 Sinclair Broadcast Group Inc. Class A 109,900 1,378 Express Inc. 66,872 1,307 * Domino's Pizza Inc. 70,640 1,302 Regis Corp. 72,000 1,277 * Valassis Communications Inc. 43,036 1,254 * Select Comfort Corp. 97,400 1,175 * McCormick & Schmick's Seafood Restaurants Inc. 155,000 1,119 * American Axle & Manufacturing Holdings Inc. 84,855 1,068 PetSmart Inc. 25,005 1,024 * Peet's Coffee & Tea Inc. 20,000 962 * Dana Holding Corp. 55,184 960 * CROCS Inc. 53,315 951 ^,* AutoNation Inc. 26,300 930 Cato Corp. Class A 37,302 914 * Dorman Products Inc. 20,138 848 * True Religion Apparel Inc. 35,000 821 * Cost Plus Inc. 82,750 813 Leggett & Platt Inc. 31,300 767 Autoliv Inc. 9,834 730 Cracker Barrel Old Country Store Inc. 14,391 707 * Signet Jewelers Ltd. 15,000 690 * Deckers Outdoor Corp. 7,494 646 * American Public Education Inc. 15,400 623 * Jack in the Box Inc. 25,500 578 John Wiley & Sons Inc. Class A 11,219 570 Weight Watchers International Inc. 7,600 533 CPI Corp. 22,600 509 CEC Entertainment Inc. 13,251 500 Tiffany & Co. 8,000 492 Cooper Tire & Rubber Co. 17,581 453 Destination Maternity Corp. 18,100 418 * Sally Beauty Holdings Inc. 27,977 392 PF Chang's China Bistro Inc. 8,052 372 * LIN TV Corp. Class A 62,100 368 * DineEquity Inc. 6,009 330 * Timberland Co. Class A 7,759 320 * Perry Ellis International Inc. 10,868 299 * DSW Inc. Class A 7,395 295 Sturm Ruger & Co. Inc. 9,251 212 * BorgWarner Inc. 2,468 197 * Cheesecake Factory Inc. 4,800 144 * CarMax Inc. 4,028 129 * HSN Inc. 3,800 122 Wolverine World Wide Inc. 3,200 119 * Childrens Place Retail Stores Inc. 2,256 112 Lincoln Educational Services Corp. 6,400 102 * Talbots Inc. 15,910 96 Meredith Corp. 2,104 71 * AFC Enterprises Inc. 3,891 59 * Maidenform Brands Inc. 1,700 49 * Ruth's Hospitality Group Inc. 9,300 48 * Madison Square Garden Inc. Class A 1,113 30 * Krispy Kreme Doughnuts Inc. Warrants Exp. 03/02/2012 1,122  Consumer Staples (2.5%) Pricesmart Inc. 176,990 6,485 Calavo Growers Inc. 203,800 4,453 Herbalife Ltd. 31,305 2,547 Diamond Foods Inc. 40,000 2,232 * Boston Beer Co. Inc. Class A 23,652 2,191 * Fresh Market Inc. 46,000 1,736 B&G Foods Inc. Class A 82,840 1,555 Lancaster Colony Corp. 16,957 1,027 Nu Skin Enterprises Inc. Class A 31,909 917 National Beverage Corp. 33,706 463 Ruddick Corp. 9,353 361 * Constellation Brands Inc. Class A 2,950 60 Energy (4.8%) * Energy XXI Bermuda Ltd. 145,550 4,963 * Tesco Corp. 225,275 4,945 ^,* Clean Energy Fuels Corp. 226,680 3,713 SM Energy Co. 43,725 3,244 * Key Energy Services Inc. 198,350 3,084 RPC Inc. 93,271 2,362 Core Laboratories NV 22,578 2,307 * Atwood Oceanics Inc. 45,530 2,114 CARBO Ceramics Inc. 14,430 2,036 * Whiting Petroleum Corp. 23,170 1,702 * Oceaneering International Inc. 18,260 1,633 * Oil States International Inc. 20,847 1,587 W&T Offshore Inc. 61,228 1,396 * Forest Oil Corp. 36,766 1,391 * International Coal Group Inc. 109,550 1,238 * Complete Production Services Inc. 36,100 1,148 * Rowan Cos. Inc. 24,000 1,060 * Gulfport Energy Corp. 23,800 860 Holly Corp. 13,827 840 * Concho Resources Inc. 6,869 737 * Clayton Williams Energy Inc. 5,196 549 * Triangle Petroleum Corp. 63,450 527 * Patriot Coal Corp. 13,750 355 * McMoRan Exploration Co. 18,400 326 * Tetra Technologies Inc. 20,500 316 * James River Coal Co. 11,200 271 * Brigham Exploration Co. 7,270 270 Arch Coal Inc. 6,860 247 * Superior Energy Services Inc. 4,862 199 * Cloud Peak Energy Inc. 6,787 147 * Westmoreland Coal Co. 6,200 91 * Venoco Inc. 4,300 74 * Alpha Natural Resources Inc. 590 35 * Warren Resources Inc. 6,300 32 * Petroquest Energy Inc. 1,170 11 Exchange-Traded Fund (0.9%) 2 Vanguard Small-Cap Growth ETF 104,300 9,001 Financials (5.6%) * Safeguard Scientifics Inc. 416,291 8,472 Cash America International Inc. 125,455 5,777 * FirstService Corp. 150,200 5,712 * Harris & Harris Group Inc. 716,450 3,855 * CB Richard Ellis Group Inc. Class A 79,466 2,122 Northwest Bancshares Inc. 164,900 2,068 Boston Private Financial Holdings Inc. 283,800 2,006 Home Bancshares Inc. 86,700 1,972 First Commonwealth Financial Corp. 265,700 1,820 * Credit Acceptance Corp. 20,761 1,473 Waddell & Reed Financial Inc. Class A 33,900 1,377 * Signature Bank 22,725 1,282 * World Acceptance Corp. 19,239 1,254 SEI Investments Co. 45,318 1,082 Erie Indemnity Co. Class A 14,600 1,038 Nelnet Inc. Class A 47,158 1,029 * MHI Hospitality Corp. 403,700 1,029 Rayonier Inc. 14,382 896 Federated Investors Inc. Class B 32,300 864 Apartment Investment & Management Co. 33,706 859 QC Holdings Inc. 179,510 777 Axis Capital Holdings Ltd. 19,600 684 Endurance Specialty Holdings Ltd. 13,921 680 Westamerica Bancorporation 11,095 570 Potlatch Corp. 12,613 507 Getty Realty Corp. 19,818 453 MarketAxess Holdings Inc. 18,600 450 Associated Estates Realty Corp. 25,915 412 * Ezcorp Inc. Class A 12,775 401 Digital Realty Trust Inc. 6,635 386 Equity Lifestyle Properties Inc. 5,700 329 Sun Communities Inc. 8,800 314 * First Cash Financial Services Inc. 7,689 297 * Arch Capital Group Ltd. 2,942 292 GAMCO Investors Inc. 5,967 277 Mid-America Apartment Communities Inc. 3,480 223 Bank of the Ozarks Inc. 4,986 218 Jones Lang LaSalle Inc. 1,800 180 PS Business Parks Inc. 2,832 164 * Strategic Hotels & Resorts Inc. 19,042 123 First Financial Bankshares Inc. 1,700 87 Federal Realty Investment Trust 700 57 ^ Life Partners Holdings Inc. 5,250 42 Health Care (20.5%) * Durect Corp. 2,283,600 8,221 * Angiodynamics Inc. 495,710 7,495 West Pharmaceutical Services Inc. 160,850 7,201 * Bruker Corp. 326,048 6,798 * Cubist Pharmaceuticals Inc. 264,216 6,669 * Bio-Rad Laboratories Inc. Class A 52,650 6,325 * Nektar Therapeutics 653,900 6,192 * QLT Inc. 882,657 6,134 * Regeneron Pharmaceuticals Inc. 134,129 6,028 * Luminex Corp. 315,450 5,918 * Conceptus Inc. 355,100 5,131 * Alkermes Inc. 384,750 4,983 * Parexel International Corp. 193,050 4,807 * Akorn Inc. 797,900 4,604 * Dusa Pharmaceuticals Inc. 883,300 4,593 * Questcor Pharmaceuticals Inc. 318,585 4,591 * BioMarin Pharmaceutical Inc. 177,300 4,456 Invacare Corp. 140,244 4,364 * Align Technology Inc. 204,800 4,194 * Spectrum Pharmaceuticals Inc. 454,900 4,044 * Harvard Bioscience Inc. 638,200 3,625 * Onyx Pharmaceuticals Inc. 93,550 3,291 * MWI Veterinary Supply Inc. 39,200 3,163 * Seattle Genetics Inc. 182,150 2,836 * Sciclone Pharmaceuticals Inc. 696,454 2,814 LeMaitre Vascular Inc. 398,386 2,713 * ICON plc ADR 123,800 2,673 * Mettler-Toledo International Inc. 14,991 2,578 * PDI Inc. 305,400 2,477 * Vivus Inc. 358,600 2,220 * Palomar Medical Technologies Inc. 146,400 2,174 * SXC Health Solutions Corp. 39,589 2,169 * Immunogen Inc. 230,050 2,087 * Solta Medical Inc. 603,400 1,991 * Cynosure Inc. Class A 143,100 1,988 * Health Management Associates Inc. Class A 178,328 1,944 * NuPathe Inc. 237,836 1,857 * Community Health Systems Inc. 44,618 1,784 * AMERIGROUP Corp. 27,722 1,781 Cooper Cos. Inc. 24,277 1,686 * Syneron Medical Ltd. 127,700 1,665 * Cutera Inc. 191,300 1,639 * ResMed Inc. 54,290 1,629 * Vascular Solutions Inc. 148,686 1,622 * Medicines Co. 94,460 1,539 * Isis Pharmaceuticals Inc. 164,950 1,491 Perrigo Co. 18,732 1,490 Lincare Holdings Inc. 49,225 1,460 STERIS Corp. 41,218 1,424 * Sucampo Pharmaceuticals Inc. Class A 332,260 1,395 * Targacept Inc. 46,317 1,232 * Cepheid Inc. 43,750 1,226 * Sirona Dental Systems Inc. 24,002 1,204 Universal Health Services Inc. Class B 24,277 1,200 * American Medical Systems Holdings Inc. 52,700 1,140 * Caliper Life Sciences Inc. 168,233 1,137 * Impax Laboratories Inc. 44,665 1,137 Medicis Pharmaceutical Corp. Class A 34,400 1,102 Chemed Corp. 16,100 1,072 * Alexion Pharmaceuticals Inc. 10,329 1,019 * Nabi Biopharmaceuticals 173,084 1,006 PDL BioPharma Inc. 145,245 842 * Catalyst Health Solutions Inc. 11,600 649 * Corvel Corp. 11,743 624 Owens & Minor Inc. 19,000 617 * Accretive Health Inc. 21,840 606 * Arthrocare Corp. 17,403 580 * Jazz Pharmaceuticals Inc. 17,500 557 * Healthsouth Corp. 15,643 391 * Viropharma Inc. 17,900 356 * Emergency Medical Services Corp. Class A 5,200 331 * Dionex Corp. 2,780 328 * Sequenom Inc. 37,981 240 * Kinetic Concepts Inc. 4,200 229 * Incyte Corp. Ltd. 12,480 198 Ensign Group Inc. 6,000 192 * Salix Pharmaceuticals Ltd. 5,076 178 * PSS World Medical Inc. 6,200 168 * Neurocrine Biosciences Inc. 16,104 122 Hill-Rom Holdings Inc. 2,458 93 * Hi-Tech Pharmacal Co. Inc. 4,000 81 * Genomic Health Inc. 3,252 80 * Emergent Biosolutions Inc. 3,139 76 * United Therapeutics Corp. 1,026 69 * Array Biopharma Inc. 22,067 68 * Metropolitan Health Networks Inc. 12,900 61 * Enzon Pharmaceuticals Inc. 4,700 51 * IDEXX Laboratories Inc. 643 50 * Kensey Nash Corp. 1,800 45 * Inspire Pharmaceuticals Inc. 10,234 41 * Depomed Inc. 2,851 29 * Codexis Inc. 2,152 26 * Providence Service Corp. 1,500 22 Industrials (14.0%) Kennametal Inc. 234,503 9,146 Kaman Corp. 192,000 6,758 ABM Industries Inc. 253,272 6,431 Tennant Co. 142,000 5,970 Comfort Systems USA Inc. 376,780 5,301 * Genesee & Wyoming Inc. Class A 87,430 5,088 * RBC Bearings Inc. 121,550 4,647 * TrueBlue Inc. 273,079 4,585 * Titan Machinery Inc. 168,000 4,242 * Ceco Environmental Corp. 622,697 3,686 * JetBlue Airways Corp. 520,630 3,264 Healthcare Services Group Inc. 183,285 3,222 * GeoEye Inc. 77,150 3,208 * DigitalGlobe Inc. 112,230 3,146 Watsco Inc. 37,170 2,591 * United Continental Holdings Inc. 109,900 2,527 * Korn/Ferry International 108,000 2,405 * Navistar International Corp. 34,602 2,399 * Rush Enterprises Inc. Class A 115,000 2,277 * WABCO Holdings Inc. 35,646 2,197 Gardner Denver Inc. 28,011 2,186 Pall Corp. 36,800 2,120 Timken Co. 39,347 2,058 United Stationers Inc. 27,700 1,968 * Meritor Inc. 111,821 1,898 * LaBarge Inc. 106,606 1,887 Waste Connections Inc. 64,092 1,845 * Flow International Corp. 413,400 1,815 * Advisory Board Co. 34,938 1,799 * Sauer-Danfoss Inc. 34,601 1,762 * Polypore International Inc. 29,700 1,710 Toro Co. 25,668 1,700 KBR Inc. 44,551 1,683 * Exponent Inc. 35,348 1,577 Textainer Group Holdings Ltd. 42,134 1,566 TAL International Group Inc. 42,096 1,527 Nordson Corp. 12,620 1,452 * Alaska Air Group Inc. 22,507 1,427 * Corrections Corp. of America 58,300 1,423 * Oshkosh Corp. 38,665 1,368 Chicago Bridge & Iron Co. NV 31,467 1,279 Cubic Corp. 17,736 1,020 * Celadon Group Inc. 60,000 974 * Beacon Roofing Supply Inc. 47,050 963 Deluxe Corp. 35,616 945 * Trimas Corp. 42,112 905 * Avis Budget Group Inc. 48,700 872 * KAR Auction Services Inc. 54,217 832 * IHS Inc. Class A 8,498 754 * Quality Distribution Inc. 57,700 684 HNI Corp. 21,300 672 * Clean Harbors Inc. 6,656 657 Ryder System Inc. 11,889 602 * M&F Worldwide Corp. 22,400 563 Hubbell Inc. Class B 7,700 547 Armstrong World Industries Inc. 11,800 546 Actuant Corp. Class A 18,370 533 * Hawaiian Holdings Inc. 60,297 362 Steelcase Inc. Class A 30,171 343 * SFN Group Inc. 21,149 298 Schawk Inc. Class A 15,000 292 * Altra Holdings Inc. 10,720 253 Great Lakes Dredge & Dock Corp. 29,977 229 Werner Enterprises Inc. 7,648 202 Applied Industrial Technologies Inc. 6,003 200 Watts Water Technologies Inc. Class A 4,783 183 * Consolidated Graphics Inc. 2,611 143 Raven Industries Inc. 2,170 133 * WESCO International Inc. 1,903 119 * DXP Enterprises Inc. 4,418 102 Vicor Corp. 4,700 77 American Science & Engineering Inc. 800 74 * Park-Ohio Holdings Corp. 3,349 69 * Furmanite Corp. 8,400 67 NACCO Industries Inc. Class A 420 46 Standex International Corp. 1,100 42 Information Technology (26.0%) * VeriFone Systems Inc. 182,343 10,020 * Netlogic Microsystems Inc. 193,720 8,140 * Teradyne Inc. 446,017 7,944 MKS Instruments Inc. 219,800 7,319 * Parametric Technology Corp. 301,001 6,770 * Ceva Inc. 238,700 6,380 * Constant Contact Inc. 167,400 5,842 * Acme Packet Inc. 78,911 5,600 * OSI Systems Inc. 133,610 5,014 * Varian Semiconductor Equipment Associates Inc. 101,270 4,929 * Progress Software Corp. 167,550 4,874 * Verigy Ltd. 340,640 4,800 Littelfuse Inc. 83,870 4,789 * Euronet Worldwide Inc. 246,010 4,755 * SuccessFactors Inc. 115,670 4,522 * FEI Co. 131,630 4,439 * Cadence Design Systems Inc. 453,400 4,421 * Sourcefire Inc. 149,600 4,116 * Ariba Inc. 119,159 4,068 * Radiant Systems Inc. 226,180 4,003 * AuthenTec Inc. 1,243,620 3,980 * Cymer Inc. 68,370 3,868 Black Box Corp. 107,300 3,772 * Polycom Inc. 70,911 3,677 * Red Hat Inc. 80,900 3,672 * VistaPrint NV 69,350 3,599 * PMC - Sierra Inc. 464,330 3,482 Power Integrations Inc. 89,790 3,442 * Super Micro Computer Inc. 200,950 3,223 * Nanometrics Inc. 177,900 3,218 Electro Rent Corp. 155,600 2,673 * Pericom Semiconductor Corp. 257,550 2,671 * Clicksoftware Technologies Ltd. 305,000 2,620 * TIBCO Software Inc. 94,887 2,586 * Axcelis Technologies Inc. 949,679 2,517 * Atmel Corp. 180,795 2,464 * CACI International Inc. Class A 39,900 2,447 * TiVo Inc. 257,460 2,255 * MICROS Systems Inc. 45,215 2,235 * Riverbed Technology Inc. 58,020 2,184 * DealerTrack Holdings Inc. 95,000 2,181 * Gartner Inc. 51,968 2,166 * Allot Communications Ltd. 135,000 2,114 * NCR Corp. 111,144 2,094 * Entropic Communications Inc. 234,700 1,983 * Novellus Systems Inc. 50,806 1,886 MAXIMUS Inc. 22,160 1,799 Factset Research Systems Inc. 17,156 1,797 Opnet Technologies Inc. 44,209 1,724 Anixter International Inc. 23,695 1,656 DST Systems Inc. 30,704 1,622 * Oclaro Inc. 135,400 1,558 Solera Holdings Inc. 29,424 1,504 * Trimble Navigation Ltd. 29,480 1,490 * Aviat Networks Inc. 286,635 1,482 * Atheros Communications Inc. 33,000 1,473 * IAC/InterActiveCorp 46,854 1,447 * Take-Two Interactive Software Inc. 94,145 1,447 * Manhattan Associates Inc. 43,004 1,407 * Vishay Intertechnology Inc. 78,200 1,387 * RF Micro Devices Inc. 213,163 1,366 * Coherent Inc. 23,198 1,348 * JDS Uniphase Corp. 62,995 1,313 * Booz Allen Hamilton Holding Corp. 71,081 1,280 * Virtusa Corp. 67,500 1,264 * Advanced Energy Industries Inc. 76,900 1,257 * Mellanox Technologies Ltd. 48,400 1,221 * Magma Design Automation Inc. 178,931 1,220 Micrel Inc. 89,200 1,202 * Advanced Micro Devices Inc. 138,575 1,192 * Silicon Laboratories Inc. 27,500 1,188 * Aruba Networks Inc. 34,067 1,153 * Interactive Intelligence Inc. 28,039 1,085 * RADWARE Ltd. 30,000 1,063 * Cardtronics Inc. 49,406 1,005 ^,* Power-One Inc. 113,045 989 * Lawson Software Inc. 80,263 971 Plantronics Inc. 26,157 958 * Veeco Instruments Inc. 18,400 935 * Blue Coat Systems Inc. 32,500 915 * Netscout Systems Inc. 33,366 912 * Lattice Semiconductor Corp. 151,333 893 * Monolithic Power Systems Inc. 62,500 887 * Skyworks Solutions Inc. 27,100 879 * NAPCO Security Technologies Inc. 362,864 849 * LivePerson Inc. 67,116 848 * Microsemi Corp. 40,500 839 * Insight Enterprises Inc. 49,100 836 * Ceragon Networks Ltd. 67,500 815 National Instruments Corp. 24,216 794 * Rudolph Technologies Inc. 70,000 766 * MIPS Technologies Inc. Class A 72,525 761 Jabil Circuit Inc. 34,800 711 iGate Corp. 37,027 695 * QLogic Corp. 34,615 642 * Advanced Analogic Technologies Inc. 145,000 548 * Acxiom Corp. 36,172 519 * Silicon Image Inc. 55,727 500 * Itron Inc. 8,253 466 * TeleNav Inc. 38,500 457 * Applied Micro Circuits Corp. 40,660 422 * Plexus Corp. 11,683 410 * Saba Software Inc. 33,465 328 ADTRAN Inc. 6,000 255 * Diodes Inc. 7,400 252 * ValueClick Inc. 14,900 215 * Mentor Graphics Corp. 14,540 213 * Mantech International Corp. Class A 4,800 204 * Cirrus Logic Inc. 9,522 200 * Ancestry.com Inc. 5,582 198 Blackbaud Inc. 7,000 191 Jack Henry & Associates Inc. 4,700 159 * Radisys Corp. 16,800 145 * Quantum Corp. 57,503 145 * Netgear Inc. 4,000 130 CTS Corp. 10,400 112 * Websense Inc. 4,249 98 * TriQuint Semiconductor Inc. 7,461 96 * Hypercom Corp. 7,700 93 * Brightpoint Inc. 8,375 91 National Semiconductor Corp. 5,724 82 * Guidance Software Inc. 8,900 75 * Lionbridge Technologies Inc. 20,900 72 * Epicor Software Corp. 5,965 66 QAD Inc. Class A 5,760 62 * Xyratex Ltd. 4,753 53 * BroadSoft Inc. 1,011 48 * Anadigics Inc. 8,459 38 Materials (4.9%) * OM Group Inc. 224,430 8,201 Sensient Technologies Corp. 152,650 5,471 ^,* Fronteer Gold Inc. 360,240 5,429 Quaker Chemical Corp. 96,200 3,864 Aptargroup Inc. 51,500 2,582 Arch Chemicals Inc. 61,760 2,569 Walter Energy Inc. 16,210 2,195 NewMarket Corp. 10,207 1,615 * Ferro Corp. 94,757 1,572 * Crown Holdings Inc. 39,225 1,513 Ball Corp. 41,410 1,484 * Rockwood Holdings Inc. 29,659 1,460 Ashland Inc. 19,664 1,136 Eastman Chemical Co. 11,293 1,122 * Titanium Metals Corp. 59,600 1,107 Schweitzer-Mauduit International Inc. 15,000 759 * Clearwater Paper Corp. 9,126 743 Rock-Tenn Co. Class A 10,564 733 Silgan Holdings Inc. 16,576 632 Valspar Corp. 15,800 618 Scotts Miracle-Gro Co. Class A 8,700 503 Boise Inc. 49,437 453 Innophos Holdings Inc. 8,372 386 Albemarle Corp. 5,800 347 Stepan Co. 3,702 268 International Flavors & Fragrances Inc. 4,100 255 PolyOne Corp. 3,300 47 * Solutia Inc. 1,294 33 Telecommunication Services (0.8%) * MetroPCS Communications Inc. 126,693 2,058 ^,* Clearwire Corp. Class A 364,050 2,035 * tw telecom inc Class A 55,600 1,068 USA Mobility Inc. 57,994 840 Consolidated Communications Holdings Inc. 43,058 806 NTELOS Holdings Corp. 28,200 519 * Vonage Holdings Corp. 28,454 130 Utilities (0.3%) Ormat Technologies Inc. 77,829 1,972 Integrys Energy Group Inc. 21,567 1,089 Total Common Stocks (Cost $740,966) Market Value Coupon Shares ($000) Temporary Cash Investments (5.6%) 1 Money Market Fund (5.3%) 3,4 Vanguard Market Liquidity Fund 0.208% 50,965,733 50,966 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.3%) 5,6 Fannie Mae Discount Notes 0.235% 6/15/11 500 500 5,6 Federal Home Loan Bank Discount Notes 0.150% 5/25/11 300 300 5,6 Freddie Mac Discount Notes 0.271% 6/7/11 300 300 5,6 Freddie Mac Discount Notes 0.281% 6/21/11 670 669 6 United States Treasury Bill 0.200% 6/30/11 1,000 1,000 Total Temporary Cash Investments (Cost $53,734) Total Investments (100.8%) (Cost $794,700) Other Assets and Liabilities-Net (-0.8%) 4 Net Assets (100%) ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $6,955,000. * Non-income-producing security. 1 The portfolio invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the portfolio's effective common stock and temporary cash investment positions represent 98.4% and 2.4%, respectively, of net assets. 2 Considered an affiliated company of the portfolio as the issuer is another member of The Vanguard Group. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $7,394,000 of collateral received for securities on loan. 5 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 6 Securities with a value of $2,269,000 have been segregated as initial margin for open futures contracts. ADRAmerican Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the portfolio's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the portfolio's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the portfolio's own assumptions used to determine the fair value of investments). The following table summarizes the portfolio's investments as of March 31, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 913,127   Temporary Cash Investments 50,966 2,769  Futures ContractsAssets 1 104   Total 964,197 2,769  1 Represents variation margin on the last day of the reporting period. Vanguard Small Company Growth Portfolio C. Futures Contracts: The portfolio uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The portfolio may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the portfolio and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At March 31, 2011, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) E-mini Russell 2000 Index June 2011 360 30,301 1,449 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At March 31, 2011, the cost of investment securities for tax purposes was $794,700,000. Net unrealized appreciation of investment securities for tax purposes was $172,162,000, consisting of unrealized gains of $197,129,000 on securities that had risen in value since their purchase and $24,967,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard International Portfolio Schedule of Investments As of March 31, 2011 Market Value Shares ($000) Common Stocks (95.8%) 1 Australia (3.8%) Woodside Petroleum Ltd. 316,600 15,327 Brambles Ltd. 1,753,100 12,832 Fortescue Metals Group Ltd. 1,566,258 10,378 Woolworths Ltd. 353,900 9,836 Newcrest Mining Ltd. 212,500 8,754 * Atlas Iron Ltd. 1,343,000 5,180 * James Hardie Industries SE 762,900 4,805 Sims Metal Management Ltd. 111,574 2,015 Austria (0.2%) * Wienerberger AG 213,000 4,295 Belgium (0.6%) Anheuser-Busch InBev NV 177,000 10,091 Brazil (7.2%) Petroleo Brasileiro SA ADR Type A 739,300 26,275 Vale SA Class B Pfd. ADR 619,600 18,291 Itau Unibanco Holding SA ADR 723,825 17,408 Cia Brasileira de Distribuicao Grupo Pao de Acucar ADR 306,000 12,830 Petroleo Brasileiro SA ADR 288,000 11,644 BM&FBovespa SA 1,449,400 10,520 * OGX Petroleo e Gas Participacoes SA 820,700 9,837 Itau Unibanco Holding SA Prior Pfd. 307,975 7,311 Petroleo Brasileiro SA Prior Pfd. 265,000 4,618 Vale SA Prior Pfd. 121,658 3,534 Banco do Brasil SA 176,086 3,176 Anhanguera Educacional Participacoes SA 106,512 2,581 B2W Cia Global Do Varejo 130,100 1,785 * Fibria Celulose SA 94,103 1,523 * B2W Cia Global Do Varejo Rights Exp. 04/15/2011 54,564 37 Canada (2.9%) Toronto-Dominion Bank 218,500 19,337 Suncor Energy Inc. 211,000 9,463 Niko Resources Ltd. 79,000 7,578 Potash Corp. of Saskatchewan Inc. 99,000 5,840 Teck Resources Ltd. Class B 89,000 4,718 First Quantum Minerals Ltd. 24,000 3,105 Sherritt International Corp. 258,131 2,119 * Harry Winston Diamond Corp. 60,600 976 China (8.7%) * Baidu Inc. ADR 404,800 55,785 Tencent Holdings Ltd. 1,288,000 31,367 Ping An Insurance Group Co. 1,754,500 17,764 China Resources Enterprise Ltd. 2,018,000 8,199 CNOOC Ltd. 3,170,500 8,012 China Merchants Bank Co. Ltd. 2,535,500 7,009 Beijing Enterprises Holdings Ltd. 1,179,500 6,726 * Ctrip.com International Ltd. ADR 121,800 5,053 Nine Dragons Paper Holdings Ltd. 3,729,000 4,462 Belle International Holdings Ltd. 2,411,000 4,422 Hengdeli Holdings Ltd. 7,320,000 3,858 * Agricultural Bank of China Ltd. 6,786,000 3,844 Chaoda Modern Agriculture Holdings Ltd. 2,621,135 1,629 Ports Design Ltd. 630,000 1,452 Denmark (1.8%) Novo Nordisk A/S Class B 102,814 12,912 * Vestas Wind Systems A/S 183,999 7,986 Novozymes A/S 48,600 7,425 AP Moller - Maersk A/S Class B 465 4,364 Finland (0.3%) ^ Metso Oyj 94,000 5,043 France (6.8%) PPR 136,819 20,955 Cie Generale d'Optique Essilor International SA 234,254 17,381 L'Oreal SA 118,100 13,760 Schneider Electric SA 76,000 12,980 GDF Suez 212,000 8,646 Vallourec SA 75,500 8,460 LVMH Moet Hennessy Louis Vuitton SA 52,000 8,234 Safran SA 182,500 6,454 AXA SA 282,000 5,892 Publicis Groupe SA 95,000 5,324 * European Aeronautic Defence and Space Co. NV 180,000 5,243 Total SA 72,000 4,387 Societe Generale 63,800 4,144 CFAO SA 87,101 3,266 Germany (6.1%) SAP AG 362,500 22,171 Adidas AG 252,691 15,887 GEA Group AG 257,000 8,455 ^ Porsche Automobil Holding SE Prior Pfd. 129,800 8,452 HeidelbergCement AG 111,681 7,766 * TUI AG 641,299 7,656 ^ Aixtron SE NA 143,900 6,309 Bayerische Motoren Werke AG 65,000 5,397 Symrise AG 177,080 5,176 Wincor Nixdorf AG 61,000 4,932 ^ SMA Solar Technology AG 38,472 4,840 Software AG 29,000 4,788 Siemens AG 33,000 4,514 Linde AG 25,792 4,072 * Porsche Automobil Holding SE Rights Exp. 04/12/2011 129,800 1,125 Axel Springer AG 3,829 619 *,^ Q-Cells SE 115,330 497 Hong Kong (2.1%) Hong Kong Exchanges and Clearing Ltd. 544,900 11,823 Jardine Matheson Holdings Ltd. 206,600 9,200 Swire Pacific Ltd. Class A 527,500 7,726 Li & Fung Ltd. 846,000 4,327 ^ Techtronic Industries Co. 2,449,652 3,401 Esprit Holdings Ltd. 462,887 2,122 India (1.5%) Tata Motors Ltd. 295,000 8,265 HDFC Bank Ltd. 153,672 8,086 Tata Power Co. Ltd. 153,000 4,583 Housing Development Finance Corp. 270,500 4,256 Reliance Capital Ltd. 186,700 2,442 Indonesia (0.1%) Telekomunikasi Indonesia Tbk PT 1,633,000 1,375 Ireland (0.2%) Kerry Group plc Class A 121,658 4,532 Israel (1.1%) * Check Point Software Technologies Ltd. 218,430 11,151 Teva Pharmaceutical Industries Ltd. ADR 171,332 8,596 Japan (10.2%) Mitsubishi Corp. 726,000 20,131 Rakuten Inc. 21,648 19,422 Nintendo Co. Ltd. 68,800 18,707 Canon Inc. 392,800 16,894 Honda Motor Co. Ltd. 414,000 15,382 SMC Corp. 81,600 13,431 Yamada Denki Co. Ltd. 129,870 8,727 * Yamaha Motor Co. Ltd. 479,500 8,349 THK Co. Ltd. 323,400 8,103 FANUC Corp. 47,800 7,225 Unicharm Corp. 185,700 6,760 Hoya Corp. 271,800 6,203 Seven & I Holdings Co. Ltd. 238,000 6,063 Rohm Co. Ltd. 74,700 4,694 Sysmex Corp. 130,000 4,598 Toyota Motor Corp. 115,000 4,564 Kyocera Corp. 44,200 4,480 Sumitomo Mitsui Financial Group Inc. 140,000 4,343 Sekisui Chemical Co. Ltd. 518,000 4,047 Astellas Pharma Inc. 105,000 3,888 Japan Tobacco Inc. 416 1,504 Luxembourg (0.1%) * Reinet Investments SCA 67,635 1,195 Mexico (0.5%) Wal-Mart de Mexico SAB de CV 2,154,600 6,454 Consorcio ARA SAB de CV 3,899,933 2,384 Netherlands (1.1%) * ING Groep NV 1,321,000 16,769 TNT NV 157,500 4,044 Norway (1.1%) Statoil ASA 447,995 12,407 DnB NOR ASA 550,888 8,447 Peru (0.4%) Credicorp Ltd. 67,500 7,083 Singapore (0.5%) Singapore Exchange Ltd. 849,000 5,285 DBS Group Holdings Ltd. 268,497 3,117 South Africa (0.7%) Impala Platinum Holdings Ltd. 225,800 6,524 Sasol Ltd. 58,000 3,356 MTN Group Ltd. 163,000 3,287 South Korea (3.1%) Samsung Electronics Co. Ltd. 36,073 30,589 Hyundai Motor Co. 50,700 9,370 Shinhan Financial Group Co. Ltd. 198,582 9,014 Celltrion Inc. 152,700 4,843 Hankook Tire Co. Ltd. 99,000 3,230 Spain (2.4%) Banco Santander SA 2,237,735 26,101 Inditex SA 227,300 18,239 Sweden (4.9%) Atlas Copco AB Class A 1,440,939 38,266 ^ Svenska Handelsbanken AB Class A 468,777 15,376 Sandvik AB 803,595 15,166 Alfa Laval AB 537,369 11,672 Telefonaktiebolaget LM Ericsson Class B 445,000 5,725 Oriflame Cosmetics SA 75,000 3,878 Switzerland (5.7%) Cie Financiere Richemont SA 435,977 25,139 Novartis AG 440,500 23,854 Syngenta AG 48,400 15,746 Geberit AG 55,740 12,125 ABB Ltd. 295,900 7,105 Nestle SA 93,271 5,341 Roche Holding AG 36,500 5,211 Zurich Financial Services AG 18,500 5,171 Holcim Ltd. 65,000 4,885 Taiwan (1.1%) Taiwan Semiconductor Manufacturing Co. Ltd. 4,713,204 11,294 Chinatrust Financial Holding Co. Ltd. 7,047,000 5,982 Compal Electronics Inc. 2,350,909 2,334 Thailand (0.4%) Kasikornbank PCL 1,558,000 6,538 Kasikornbank PCL (Foreign) 149,300 649 Turkey (1.4%) Turkiye Garanti Bankasi AS 5,427,363 25,323 United Kingdom (18.8%) BG Group plc 1,299,500 32,261 BHP Billiton plc 784,700 31,067 Rolls-Royce Group plc 2,994,953 29,697 Standard Chartered plc 891,500 23,125 Xstrata plc 817,000 19,062 British American Tobacco plc 436,830 17,516 SABMiller plc 493,000 17,447 Vodafone Group plc 5,893,000 16,794 Prudential plc 1,376,000 15,583 Diageo plc 642,000 12,203 Rio Tinto plc 171,000 12,090 ARM Holdings plc 1,269,148 11,777 * Lloyds Banking Group plc 12,612,073 11,719 * Autonomy Corp. plc 435,200 11,090 Tesco plc 1,795,100 10,966 Kingfisher plc 2,602,000 10,251 Meggitt plc 1,857,900 10,231 * Signet Jewelers Ltd. 172,000 7,744 United Utilities Group plc 652,289 6,186 GlaxoSmithKline plc 269,000 5,126 Capita Group plc 430,000 5,125 G4S plc 1,220,000 4,993 * Inchcape plc 880,000 4,883 Unilever plc 160,000 4,874 Carnival plc 116,000 4,563 HSBC Holdings plc 432,000 4,462 Ultra Electronics Holdings plc 154,205 4,255 Victrex plc 14,214 307 Total Common Stocks (Cost $1,472,158) Market Value Coupon Shares ($000) Temporary Cash Investments (6.6%) 1 Money Market Fund (6.1%) 2,3 Vanguard Market Liquidity Fund 0.208% 112,552,183 112,552 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.5%) 4,5 Federal Home Loan Bank Discount Notes 0.210% 6/3/11 8,000 7,997 United States Treasury Bill 0.200% 6/30/11 1,000 1,000 Total Temporary Cash Investments (Cost $121,549) Total Investments (102.4%) (Cost $1,593,707) Other Assets and Liabilities-Net (-2.4%) 3 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $40,004,000. 1 The portfolio invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the portfolio's effective common stock and temporary cash investment positions represent 98.0% and 4.4%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $42,346,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 5 Securities with a value of $2,999,000 have been segregated as initial margin for open futures contracts. ADRAmerican Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the portfolio's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the portfolio's pricing time. When fair-value pricing is employed, the prices of securities used by a portfolio to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the portfolio's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Futures and Forward Currency Contracts: The portfolio uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The portfolio may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the portfolio and the prices of futures contracts, and the possibility of an illiquid market. The portfolio also enters into forward currency contracts to provide the appropriate currency exposure related to any open futures contracts or to protect the value of securities and related receivables and payables against changes in foreign exchange rates. The primary risk associated with the portfolio's use of these contracts is that a counterparty will fail to fulfill its obligation to pay gains due to the portfolio under the contracts. Counterparty risk is mitigated by entering into forward currency contracts only with highly rated counterparties, by a master netting arrangement between the portfolio's and the Vanguard International Portfolio counterparty, and by the posting of collateral by the counterparty. The forward currency contracts contain provisions whereby a counterparty may terminate open contracts if the portfolio's net assets decline below a certain level, triggering a payment by the portfolio if the portfolio is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the portfolio has posted. Any securities posted as collateral for open contracts are noted in the Schedule of Investments. Futures contracts are valued at their quoted daily settlement prices. Forward currency contracts are valued at their quoted daily prices obtained from an independent third party, adjusted for currency risk based on the expiration date of each contract. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At March 31, 2011, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) Dow Jones EURO STOXX 50 Index June 2011 386 15,579 191 FTSE 100 Index June 2011 115 10,847 187 Topix Index June 2011 87 9,090 (723) S&P ASX 200 Index June 2011 48 6,037 310 Unrealized appreciation (depreciation) on open FTSE 100 Index contracts is required to be treated as realized gain (loss) for tax purposes. At March 31, 2011, the fund had open forward currency contracts to receive and deliver currencies as follows. Unrealized appreciation (depreciation) on open forward currency contracts is treated as realized gain (loss) for tax purposes. Contract Amount (000) Unrealized Contract Appreciation Settlement (Depreciation) Counterparty Date Receive Deliver ($000) UBS AG 6/22/11 EUR 10,843 USD 15,362 231 UBS AG 6/22/11 GBP 6,650 USD 10,648 (100) UBS AG 6/15/11 JPY 813,311 USD 9,818 (25) UBS AG 6/22/11 AUD 5,539 USD 5,668 248 AUDAustralian dollar. EUREuro. GBPBritish pound. JPYJapanese yen. USDU.S. dollar. At March 31, 2011, the counterparty had deposited in a segregated account securities with a value sufficient to cover substantially all amounts due to the fund in connection with open forward currency contracts. Vanguard International Portfolio D. Various inputs may be used to determine the value of the portfolio's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the portfolio's own assumptions used to determine the fair value of investments). The following table summarizes the portfolio's investments as of March 31, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common StocksNorth and South America 200,427   Common StocksOther 80,586 1,475,415  Temporary Cash Investments 112,552 8,997  Futures ContractsLiabilities 1 (80)   Forward Currency ContractsAssets  479  Forward Currency ContractsLiabilities  (125)  Total 393,485 1,484,766  1 Represents variation margin on the last day of the reporting period. E. At March 31, 2011, the cost of investment securities for tax purposes was $1,596,399,000. Net unrealized appreciation of investment securities for tax purposes was $281,578,000, consisting of unrealized gains of $357,284,000 on securities that had risen in value since their purchase and $75,706,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrants Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrants internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARDVARIABLE INSURANCE FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: May 19, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARDVARIABLE INSURANCE FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: May 19, 2011 VANGUARD VARIABLE INSURANCE FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: May 19, 2011 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on April 26, 2010, see file Number 33-53683, Incorporated by Reference.
